AUGUST 1992

COMMISSION DECISIONS
08-04-92
08-04-92
08-06-92
08-18-92
08-25-92
08-26-92
08-28-92
08-28-92
08-28-92
08-28-92
08-28-92
08-28-92

LJ's Coal Corporation
BethEnergy Mines, Inc.
Peabody Coal Company
Magma Copper Company
Francis A. Marin v. Asarco, Inc.
LJ's Corporation
Wyoming Fuel Company
Ten-A-Coal Company
Shamrock Coal Company
Shamrock Coal Company
Beech Fork Processing, Inc.
ASARCO, Inc.

KENT 90-356
PENN 88-149-R
LAKE 91-11
WEST 92-98-M
WEST 91-161-DM
VA
90-47
WEST 90-112-R
WEVA 89-274
KENT 90-60
KENT 90-137
KENT 90-398
SE
88-82-RM

Pg. 1225
Pg. 1232
Pg. 1258
Pg. 1266
Pg. 1269
Pg. 1278
Pg. 1282
Pg. 1296
Pg. 1300
Pg. 1306
Pg. 1316
Pg. 1323

CENT 91-228-M
WEVA 91-2094

Pg. 1337
Pg. 1353

SE

92-350-D

Pg. 1362

KENT 91-457-D
CENT 92-52-M

Pg. 1368
Pg. 1372

KENT 91-501-R
KENT 92-868-R

Pg. 1382
Pg. 1388

WEST 92-279-D
PENN 92-70-R
LAKE 90-53
VA
91-596

Pg. 1391
Pg. 1394
Pg. 1404
Pg. 1408

WEST 92-544-DM
KENT 90-356
WEVA 91-204-R
WEVA 91-2050-D
WEST 92-624-RM
WEST 91-185-M

Pg. 1430
1447
Pg. 1450
Pg. 1460
Pg. 1468
Pg. 1482

KENT 92-238

Pg. 1506

Master 91-1
Master 91-1
Master 91-1
Master 91-1
WEST 91-475
PENN 92-31

Pg. 1507
Pg. 1510
Pg. 1518
Pg. 1526
Pg. 1532
Pg. 1533

ADMINISTRATIVE LAW JUDGE DECISIONS
08-03-92
08-03-92
08-10-92
08-11-92
08-12-92
08-12-92
08-14-92
08-14-92
08-17-92
08-19-92
08-19-92
08-19-92
08-21-92
08-21-92
08-24-92
08-25-92
08-28-92
08-31-92

Overland Sand & Gravel Co.
John Figursky emp. by Consolidation Coal
Sec. Labor/Wayne & Roger Kizziah v.
C & H Mining Company, Inc.
Sec. Labor/Earl Shackleford v. New Hope
Company of Kentucky and others
Walker Stone company, Inc.
Big Bottom Coal Company, and others Respirable Dust Cases
Costain Coal, Inc.
Sec. Labor/Donald L. Gregory v.
Thunder Basin Coal Company
Rochester & Pittsburgh Coal Company
Southern Ohio Coal Company
Jewell Smokeless Coal Corporation
Sec. Labor/Robert w. Buelke v.
Santa Fe Pacific Gold Corp.
LJ's coal Corporation
Consolidation Coal Company
Vincent Braithwaite v. Tri-Star Mining
ASARCO Mining Company
FMC Wyoming Corporation
Lonnie D. Mullins v. Saturn Materials,
Black Gold Coal Co., et al.

ADMINISTRATIVE LAW JUDGE ORDERS
08-10-92
08-13-92
08-19-92
08-25-92
08-26-92
08-20-92

contest of Respirable Dust
Contest of Respirable Dust
Contest of Respirable Dust
Contest of Respirable Dust
Energy Fuels Coal, Inc.
Beth Energy Mines Inc.

Samples
Samples
Samples
Samples

AUGUST 1992

Bevj._e_w_ _\~_s__g_r a_rl__t_ed _ip_ _t]1_e__f y_l_l_o_vJ_i_n_g__s:_a,_s~_s_ _sl_u_r_ip._g_

Ronny Boswell v. National Cement Company, Docket No. SE 90-112-D~I.
(Judge Maurer, July 1, 1992)
Secretary of Labor, MSHA v. Magma Copper Company, Docket No. WEST 92-98-M.
(Default Decision of Chief Judge Merlin, July 15, 1992 - not published)
Review was denied in the
Richard Allen Plaster v. Falcon Coal Company, Docket No. VA 91-449-D.
(Judge Maurer, June 29, 1992)

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 4, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket Nos. KENT 90-356
KENT 90-399
KENT 90-400
KENT 90-401

LJ'S COAL CORPORATION

BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

BY THE COMMISSION:

This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801
(1988)(the "Mine Act" or "Act")
and concerns whether two citations issued by the Secretary of Labor
("Secretary") to Ll's Coal Corporation ("Ll's") for violations of 30 C.F.R. §§
75.220 and 50.10 were properly characterized as being of a significant and
substantial ("S&S") nature. 1 Commission Administrative Law Judge Avram
Weisberger concluded that the evidence was insufficient to establish that the
violation of 30 C.F.R. § 75.220, a roof control standard, was S&S. 13 FMSHRC
1277, 1286 (August 199l)(ALJ)
With respect to the violation of 30 C.F.R. §
50.10, an accident reporting standard, the judge made no findings as to
whether the violation was of an S&S nature. 13 FMSHRC at 1280.
The Commission granted the Secretary's petition for discretionary review
challenging the judge's S&S determinations. For the following reasons, we
reverse the judge's determination that the violation of 30 C.F.R. § 75.220 was
1

The S&S terminology is taken from section 104(d)(l) of the Act, 30
U.S.C. § 814(d)(l), which, in pertinent part, distinguishes as more serious in
nature any violation that "could significantly and substantially contribute to
the cause and effect of a ... mine safety or health hazard .... "

1225

not S&S and remand to the judge for a determination of whether the violation
of 30 C.F.R. § 50.10 was S&S.
I.

Factual Background and Procedural History
A.

Violation of section 75.220

The facts regarding the violation of the approved roof control plan are
undisputed. I.J's was engaged in retreat mining and extracting a series of
four, forty foot square pillars of coal in the 001 Section of its No. 3 Mine.
13 FMSHRC 1284. In this section, five entries lead to the last open crosscut,
where pillar extraction was being performed. I.J's used Entries 2 and 4 to
gain access to the pillars on both sides of those entries at the intersection
of the last open crosscut. Entries 1 and 5 were full of debris. 13 FMSHRC
1285-86.
The procedure for recovering coal from pillars, as detailed in I.J's
approved roof control plan, is a sequential process integrating the
installation of roof support with a series of cuts from the center of each
pillar. Tr. 281, 300-312. The plan divides the center portion of each pillar
into sections, each representing a ten foot by twenty foot cut made to extract
coal. Tr. 301. The outside edges, or splits, measuring ten feet by forty
feet, are left as support during the recovery process.
I.J's roof control plan provides that posts are to be installed on four
foot centers and are to be in place before mining is started on any pillar.
After each cut, posts must be installed before the mining of the next cut.
The plan further provides that pillars may be mined from either side or from
outby; however, all pillars must be mined from the same direction, limiting
access through each entry to one pillar. 2 Tr. 280, 300-312.
During an inspection of LJ s ongoing operations, MSHA Inspector Robert
W. Rhea noticed that the pillar extraction under way departed from the roof
control plan in that entries were being used to gain access to two pillars.
Broad sections of the last open crosscut were left largely unsupported. Tr.
322-323. Specifically, Inspector Rhea testified that Entries 2 and 4 were
being used to gain access to pillars III and IV, and I and II, respectively.
Accordingly, he issued an order pursuant to section 104(d)(2) of the Mine Act,,

2

Thi.s provision means that when making the cuts, all of the pillars
must be approached either from the entries located to the right of the pillars
or from entries located to the left of the pillars. The operator cannot approach
two pillars from the same entry because the roof support posts must be evenly
spaced across the last open crosscut in front of the pillars.

1226

30 U.S.C. § 104(d)(2) (1988), which he designated S&S, for violation of LJ's
approved roof control plan. That order 3 provided:
The Approved Roof Control plan
plan) was not
being followed in the 001 section in that the No. 1 &
2 pillar block and the No. 4 & 5 pillar blocks were
being mined from one roadway.
The approved plan stipulates in sketch #8 page #13
that one pillar split shall be mined from one roadway
only.
Following an evidentiary hearing, Judge Weisberger found that placement
of the breaker timbers, or supports, did not provide maximum support at the
intersections of the last open crosscut and Entries 2 and 4. The judge found
that the alternatively placed timbers provided support at the intersection of
the last open crosscut and Entry 5 and additional support at the intersection
of the last open crosscut and Entry 3. Based on these facts, the judge found
"the evidence insufficient to establish that the violation was significant and
substantial." 13 FMSHRC at 1286.
On review, the Secretary argues that the uncontroverted testimony amply
demonstrates the dangers inherent in failing to place the timbers in the
proper locations during pillar extraction. The Secretary argues further that
the evidence shows serious roof control problems in that section of the mine
because of hill seams and draw rock. Moreover, the Secretary contends, the
evidence is uncontroverted that the cited practices would create severe
stresses on the roof strata at the unsupported intersections exposing miners
to the
of a roof fall. The Secretary notes that Inspector Rhea
described the conditions as "deadly dangerous."
LJ's did not file a brief before the Commission. At trial, LJ's
no witnesses and waived its right to file briefs with the judge.
B,

Violation of section 50.10

an earlier inspection of LJ's mining operations on March 8, 1990,
an MSHA inspector noted a large cavity in a section of roof in the No. 3
entry. Mine personnel indicated that the cavity was the result of an
unplanned roof fall that had trapped a roof bolting machine. A citation then
was issued to LJ 1 s for failing to report this accident as required by 30
C.F.R. § 50.10. The citation was designated as S&S. 13 FMSHRC at 1279.
Weisberger found that an unplanned roof fall had, in fact,
occurred. Moreover, because the fall buried a roof-bolting machine, the judge
concluded that it took place in an active work area and impeded passage of
miners. Based on these facts, the judge affirmed the violation of 30 C.F.R.
3
The order mistakenly refers to the entry between pillars 4 and 5.
There is no evidence that a pillar 5 exists. The testimony, however, makes clear
that the intended reference is to pillars 3 and 4.

1227

§ 50.10 for failure to report the accident.

Although the judge noted
testimony clearly indicating the hazardous conditions associated with
retrieving the buried roof-bolter, the judge found no evidence with regard to
the gravity of the cited violation,
"failure to report" the roof fall.
{Emphasis in the original.) The judge's decision did not address the
Secretary's contention that the violation was of an S&S nature. 13 FMSHRC at
1280.
On review, the Secretary argues that the uncontroverted testimony amply
demonstrates the dangers inherent in failing to report the unplanned roof
fall. According to the Secretary, if the accident had been reported, the area
would have been secured pursuant to section 103(k) and steps, such as
installation of various support mechanisms, taken to insure the safe recovery
of the buried machinery. The Secretary argues that the inspector's testimony
shows that serious injury was reasonably likely to occur because of the
massive nature of the fall and the operator's failure to install additional
support during the recovery phase. Finally, the Secretary notes that the
judge's failure to consider this testimony does not satisfy Commission
procedural requirements that the judge set forth findings of fact and
conclusions of law.
II.

A.

Violation of section 75.220

The judge determined that the violation by the operator of its approved
roof control plan was not S&S because there was no evidence that the timbers
were improperly installed or that the alternative supports placed in the last
open crosscut were of a lesser quantity or quality. 13 FMSHRC 1286. The
judge found that those alternative supports provided some measure of support
for Entries 3 and 5.
Based on these findings, the judge found that the
violation was not properly characterized as S&S. We disagree.
A violation is properly designated as being of an S&S nature "if, based
on the particular facts surrounding that violation, there exists a reasonable
likelihood that the hazard contributed to will result in an injury or illness
of a reasonably serious nature." Cement Division. National Gypsum Co., 3
FMSHRC 822, 825 (April 1981). In Mathies Coal Co., 6 FMSHRC 1 (January 1984),
the Commission further explained:
In order to establish that a violation of a mandatory
standard is significant and substantial under National
Gypsum the Secretary must prove: (1) the underlying
violation of a mandatory safety standard; (2 a
discrete safety hazard -- that is, a measure of danger
to safety -- contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to
will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a
reasonably serious nature.

1228

6 FMSHRC at 3-4.
(5th Cir. 1988),
criteria).

See

Austin Power Co. v. Secretary, 861 F.2d 99, 104-05
9 FMSHRC 2015, 2021 (December 1987) (approving Mathies

With respect to the first element, the judge found a violation of the
approved roof control plan. 13 FMSHRC 1285. With respect to the second
element, inasmuch as the judge accepted the inspector's conclusion that the
failure to provide maximum roof support can lead to a roof fall, the record
contains evidence that a measure of danger to safety resulted from the
violation. 13 FMSHRC 1286. The fourth element is also satisfied: a
reasonable likelihood exists that an injury resulting from a roof fall would
be of a reasonably serious nature. Tr. 336-337.
The judge's analysis of the third element of the Mathies test does not
address the entries in question. His determination that the alternatively
placed timbers provided additional support concerned the intersection of the
last open crosscut and Entries 3 and 5.
The violation that was cited and
was alleged to be S&S was the operator's failure to provide the required roof
support in the intersection of the last open crosscut and Entries 2 and 4, not
Entries 3 and 5. Consequently, tha.judge' s_ determination that the violation
was not of an S&S character fails to address the specific entries that were
cited by the Secretary.
Moreover, the judge recounted the inspector's testimony that "lack of
support in an intersection results in a weakened roof, and a greater danger of
roof fall in the intersection," but, nonetheless, incorrectly concluded that
the Secretary failed to present sufficient evidence to show that the violation
was S&S. 13 FMSHRC 1286. This conclusion is not based on substantial
evidence.
The record evidence demonstrates a reasonable likelihood that the
hazard, lack of properly placed roof supports, would result in an injury. As
noted by the judge, Inspector Rhea testified that the lack of support at the
cited intersections increases the likelihood of roof failure. Tr. 326-327.
The Inspector also testified in detail to the unstable geological conditions
in that area of the mine and that certain conditions known as hill seams and
draw rock existed. Tr. 331-336. Finally, Inspector Rhea noted the history of
roof falls and unstable roof in that section of the mine, further indicating
the likelihood of a roof fall and concomitant injury without the proper
support required by the approved roof control plan. Tr. 341-345.
According to Inspector Rhea, not only were the roof conditions
themselves dangerous, but hazards due to those particular geological
conditions were further aggravated by the failure to provide support at
locations designated in the plan. Inspector Rhea testified further that the
lack of support added significantly greater stress on the unsupported roof in
locations where miners were actively engaged in pillar extraction. Tr. 336338. The operator offered no evidence to rebut this testimony nor was
contradictory testimony elicited on cross examination. Moreover, the judge did
not suggest a lack of credibility on the inspector's part. While the judge
apparently concluded that, because the misplaced timbers provided additional
support in Entries 3 and 5, they were an acceptable substitute for the missing

1229

supports, there is no evidence in the record to support this conclusion. We
find no other evidence in the record to support the judge's conclusion that
the violation was not S&S. Rather, the uncontroverted evidence establishes a
reasonable likelihood that the failure to place roof support beams in their
proper positions, according to the approved roof control plan, would result in
an injury of a reasonably serious nature to miners conducting pillar recovery
in Entries 2 and 4. Accordingly, we reverse the judge's conclusion that the
violation was not S&S.
B.

Violation of section 50.10

The citation issued by the Secretary to I.J's for violation of section
50.10 was designated as being of an S&S nature. Although the judge affirmed
the violation, he erred in failing to set forth findings of fact and
conclusions of law, and supporting reasons or bases analyzing whether the
violation was of an S&S nature under the four elements of the Mathies test.
See 29 C.F.R. § 2700.65(a). See also Anaconda Co., 3 FMSHRC 299, 299-300
(February 1981) and Youghiogheny & Ohio Coal Co., 7 FMSHRC 1335, 1336
(September 1985).
III.

Conclusion
For the reasons discussed above, we reverse the judge's finding and hold
that the failure to follow the approved roof control plan in violation of 30
C.F.R. § 75.220 was S&S. We remand to the judge for the limited purpose of
determining whether the failure to report an unplanned roof fall in violation
of 30 C.F.R. § 50.10, was S&S. In this regard, the judge shall analyze each
element of the Mathies test and set forth findings of fact and conclusions of
law, and the reasons or bases supporting his determinations.

~

~~
Commissioner~
Richard V. Backley,

ti__

L. Clair Nelson, Commissioner

1230

Distribution

W. Christian Schumann, Esq.
Office of the Solicit0r
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA
22203
Carl E. McAfee, Esq.
LJ's Coal Corporation
P.O. Box M
St. Charles, VA 24282
Administrative Law Judge Avram Weisberger
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1231

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 4, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket Nos. PENN 88 149-R, etc.

BETHENERGY MINES, INC., et al.

BEFORE:

Backley, Doyle, Holen and Nelson, Commissioners

DECISION

BY:

Backley, Holen and Nelson, Commissioners

This consolidated proceeding, arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"),
presents the issues of whether BethEnergy Mines, Inc. ("BethEnergy") violated
30 C.F.R. § 75.303(a); whether that violation was of a significant and
substantial nature ("S&S") and caused by BethEnergy's unwarrantable failure to
comply with the standard; and whether civil penalties should be assessed,
pursuant to section llO(c) of the Mine Act, against each of three BethEnergy
supervisory personnel for being knowingly involved in the violative conduct. 1
1

30 C.F.R. § 75.303(a), which repeats§ 303(d)(l) of the Mine Act, 30
U.S.C. § 863(d)(l), provides in pertinent part:
Within 3 hours immediately preceding the
beginning of any shift, and before any miner in such
shift enters the active workings of a coal mine,
certified persons designated by the operator of the
mine shall examine such workings .... If such mine
examiner finds a condition which constitutes a
violation of a mandatory health or safety standard or
any condition which is hazardous to persons who may
enter or be in such area, he shall indicate such
hazardous place by posting a "danger" sign
conspicuously at all points which persons entering
such hazardous place would be required to pass, and

1232

Commission Administrative Law Judge Gary Melick concluded that BethEnergy
violated section 75.303(a), that the violation was S&S and caused by
BethEnergy's unwarrantable failure, and that civil penalties should be
assessed pursuant to section llO(c) of the Act against the supervisory
personnel. 12 FMSHRC 403 (March 1990) (ALJ). The Commission granted
BethEnergy's petition for discretionary review, which challenges each of the
judge's findings. For the reasons that follow, we affirm the judge's
conclusions, with the exception of his determination that BethEnergy's
violation was S&S, which we reverse.
I.

Factual Background and Procedural History
BethEnergy operates the Eighty-Four Complex, an underground coal mine
located in Eighty-Four, Pennsylvania. During the 12:01 a.m. shift on
Saturday, January 30, 1988, five supplemental support "I" beams were installed
in the 4-butt empty track near the No. 80 stopping in the Livingston Portal
area of the mine; the work had been ordered by James Nuccetelli, the chief
construction foreman at the Eighty~Four Complex. Tr. 53, 228. The roof in
that area sagged, bowed, and in the past had had three to four breakthroughs.
Tr. 55, 129. The five beams were installed against the roof over a distance
shall notify the operator of the mine. No person,
other than an authorized representative of the
Secretary or a State mine inspector or persons
authorized by the operator to enter such place for the
purpose of eliminating the hazardous condition
therein. shall enter such place while such sign is so
posted.
(Emphasis added.)
Section llO(c) of the Act provides:
Whenever a corporate operator violates a
mandatory health or safety standard or knowingly
violates or fails or refuses to comply with any order
issued under this [Act] or any order incorporated in a
final decision issued under this [Act] , except an
order incorporated in a decision issued under
subsection (a) of this section or section [105(c)],
any director, officer, or agent of such corporation
who knowingly authorized, ordered, or carried out such
violation, failure, or refusal shall be subject to the
same civil penalties, fines, and imprisonment that may
be imposed upon a person under subsections (a) and (d)
[of section 110].
30 U.S.C. § 820(c).

1233

of approximately 20 feet, and were spaced approximately 46 inches apart. The
beams were scheduled to be "saddled" during the daylight shift on Sunday,
January 31, 1988. Tr. 229. (Saddling, or "strapping," a beam is a method of
securing the beam by strapping it with a metal cable bolted to the roof for
the purpose of keeping the beam from falling if a post or "leg" supporting the
beam is dislodged. Tr. 54, 57.) The roof in the area was supported by 6-foot
bolts in addition to the beams, and was super-bolted with 12-foot resin bolts.
Tr. 67-68, 129, 235.
During the daylight shift on January 30, 1988, Donald Rados, then acting
as a fireboss for BethEnergy, examined the area in which the unsaddled beams
were located. Mr. Rados called the dispatcher and told him not to bring empty
cars into that area. Rados then placed two boards across the empty track,
attached a danger sign to them, and placed a second danger sign on the trolley
switch. In the mine examiner's book, he also entered the condition of the
unsaddled beams as a danger. Tr. 135; G. Exh. 3.
On the 12:01 a.m. shift of January 31, 1988, Sam Kubovcik, then acting
as a shift foreman for BethEnergy, contacted Mr. Nuccetelli at his home to
inform him that independent contractors had arrived at the mine to splice a
conveyor belt in the 4-butt area but could not do so because coal was on the
belt. Nuccetelli, aware that the area had been dangered off because of the
unsaddled beams, testified that he told Mr. Kubovcik to instruct John Ronto,
who acted as a construction foreman on the 12:01 a.m. shift on January 31,
1988, to check the safety of the area in which the unsaddled beams were
located. Tr. 230. Nuccetelli testified that he told Kubovcik that if the
area was safe, Mr. Ronto was to bring empty cars into the area to unload the
coal from the belt. Id. 2 Kubovcik testified that Nuccetelli told him that
the area was dangered off because the beams were unsaddled. Tr. 283.
Kubovcik gave Nuccetelli's instructions to Ronto. Tr. 284. Ronto
testified that Kubovcik told him that the area was dangered off because the
beams were unsaddled. Tr. 347-48. Kubovcik testified that he did not tell
Ronto whether the danger signs should be rehung. Tr. 285. Ronto then
assigned two miners, Messrs. Naddeo and Malie, to gather 20 empty cars and a
motor. Ronto testified that he cautioned the motormen about the unstrapped
beams. Tr. 316. While the cars were being gathered, Ronto went into the
dangered off area and examined the roof and the unsaddled beams at the No. 80
stopping area. He hit the posts supporting the beams to make sure that they
were solid, checked the clearance between the track and the legs, and observed,
that the track was dry. Tr. 320. Ronto testified that when the miners came
back from gathering the empty cars, he cautioned them again about the
condition of the unsaddled beams. Tr. 319.
Ronto later received a call from Naddeo and Malie when they reached the
area with the empty cars, confirming that the area was dangered-off and that a
Fletcher drill, which was parked at the mouth of the empty track, was in the
2

Ronto testified that he could not recall whether he had been told to
examine the area but assumed that he had. Tr. 348.

1234

way. Ronto told Naddeo and Malie that "everything was okay." Tr. 322. The
miners then moved the Fletcher drill, removed the danger
, and moved the
empty cars into the area. Tr. 325-27, 343. The empty cars were left at the
dump beside the belt to be filled with coal, and the motor was brought back
under the unsaddled beams. Tr. 326-28. When Ronto rejoined the miners, they
were in the process of putting the Fletcher drill back on the track. He told
them to put everything back the way they had found it. Tr. 328. They rehung
the danger signs. Tr. 329-30, 343.
At approximately 6:00 a.m. on January 31, 1988, while conducting a preshift examination, Rados noticed that the beams still were unsaddled and that
empty cars had been brought into the area. He called the dispatcher, who told
him that Ronto had directed Naddeo to bring the empty cars on to the track.
Tr. 137. The beams were saddled later during that shift, as originally
scheduled. Tr. 45-46, 164, 229. After the beams were saddled, the danger
notation was removed from the books. Tr. 163-64.
Fred Imer, a member of the mine's safety committee, filed a written
request with the Department of Labor's Mine Safety and Health Administration
( "MSHA"), pursuant to section 103 (g}(l) of the Mine Act, 30 U.S. C.
§ 813(g)(l), asking for an investigation of the incident in which the
dangered-off area had been entered for a reason other than to remedy the
hazardous condition. Upon receipt of the request on February 4, 1988, MSHA
Inspector Alvin Shade went to the Livingston Portal and interviewed several
regarding the incident.
Inspector Shade testified that Nuccetelli told him that he gave the
order to remove the danger signs. Tr. 44. 3 Shade also stated that Ronto
told him that he had been told to take down the danger signs, push 20 cars up
to the dump, bring the motor back, and rehang the danger signs. Tr. 48.
Shade testified that Naddeo informed him that his job was to take the cars to
the dump, unhook them, and bring the motor back out, but that he was not
informed of the condition of the unstrapped beams. Tr. 51. (As noted above,
Ronto testified that he had informed Naddeo and Malie of the hazardous
condition on at least two occasions. Tr. 316 17, 319.) Naddeo told Shade
that he was the person who took down the danger signs. Tr. 80. Shade
concluded from his interview that Ronto had instructed Naddeo to rehang the
danger signs. Tr. 81, 96. 4

3

Nuccetelli testified at the hearing that he did not discuss with shift
foreman Kubovcik what action to take with respect to the danger signs. Tr. 237.
4

Shade also testified that Ronto told him that he had been directed from
the surface to rehang the danger signs, and that Kubovcik relayed the order. Tr.
97-98.
Kubovcik testified that he did not discuss with either Nuccetelli or
Ronto whether the danger signs should be rehung. Tr. 285.

1235

Based upon his investigative findings, Inspector Shade issued an order
to BethEnergy, pursuant to section l04(d)(2) of the Mine Act, 30 U.S.G.
§ 814 (d)(2), alleging a violation of section 75.303:
Representative of the operator (foreman) had a miner
remove a danger-board and go inby at No. 79 to 80
cross-cut 4 butt track-haulage, to bring 20 empty cars
under "I" beams that were not strap[p]ed or saddled.
Then proceed to come back through area second time
with motor, and rehung the danger board.
G. Exh. 1. 5
Inspector Shade testified that the danger present in the area was the
unstrapped beams and that the rehanging of the danger signs was an
acknowledgment that a hazard still existed. Tr. 96, 109. Shade also found
the alleged violation to be S&S and caused by BethEnergy's unwarrantable
failure to comply. G. Exh. l; Tr. 51, 61-62. He testified that the unabated
condition could cause a serious accident before it could be corrected.
Tr. 51. Shade described BethEnergy as being highly negligent because he
believed that its management knew that the beams had to be secured. Tr. 58.
He did not believe that such conduct rose to the level of "reckless disregard"
because Ronto had made an examination of the area before he authorized a miner
to enter it. Id.
After the order was issued, MSHA special investigator John Savine was
assigned to conduct an investigation to determine if any individual liability
for a knowing violation existed under section llO(c) of the Act. Savine
interviewed Inspector Shade and other witnesses, including Nuccetelli,
Kubovcik, and Ronto.
Nuccetelli told Inspector Savine that he had told
Kubovcik to direct Ronto to take 20 empty cars to the 4-butt dump so that the
belt could be unloaded and then spliced. Tr. 177-78. Kubovcik generally
confirmed Nuccetelli's account of the facts. Tr. 178. Ronto told Savine that
Kubovcik had instructed him to get the 20 empty cars. Tr. 178. Savine
testified that Ronto told him that he had not been instructed to make an
examination of the area, but that he did so before the cars were brought
through the area. Tr. 178-79. According to Savine, Ronto also told him that
he had cautioned Naddeo and Malie about a hazard along the track and had
instructed the men to go through the area because Kubovcik told him to do so.
Tr. 178-79, 182-83. Finally, Naddeo told Savine that he and Malie rehung the
danger signs. Tr. 182.
Following the conclusion of Savine's investigation, the Secretary
proposed the assessment of individual civil penalties in the amounts of $500,
5

At the hearing, the judge modified the section 104(d)(2) order to a
citation issued pursuant to section 104(d)(l) of the Mine Act, 30 U.S.C.
§ 814(d)(l), because he determined that the Secretary had failed to prove that
there had been no intervening clean inspection. 12 FMSHRC at 406 n.2; Tr. 199.
The Secretary does not challenge this finding on review.

1236

$450, and $400 against Nuccetelli, Kubovcik, and Ronto, respectively. The
entire matter proceeded to an evidentiary hearing before Judge Melick.
In his decision, the judge determined that the fact of violation would
turn on whether, at the time of the removal of the danger signs and entry into
the previously dangered-off area, there still existed either a violation of a
mandatory standard or a hazard, within the meaning of section 75.303(a).
12 FMSHRC at 410. He concluded that both conditions obtained at the time of
entry. 12 FMSHRC at 410-11. The judge found that BethEnergy had violated a
provision of its roof control plan and, thus, a mandatory safety standard,
because the roof control plan unambiguously required strapping at the time
that the beams were installed. Id. Crediting the testimony of mine examiner
Rados, as corroborated by Inspector Shade, the judge also concluded that a
significant hazard involving the unstrapped beams continued to exist at the
time that the danger signs were removed. 12 FMSHRC at 411.
The judge concluded that BethEnergy's violation of section 75.303(a) was
S&S, finding that a discrete hazard in the form of falling beams was
contributed to by the violation, that it was reasonably likely that any hazard
contributed to would have resulted~in an injury, and that it was reasonably
likely that any resulting injury would be reasonably serious or fatal.
12 FMSHRC at 411. The judge also found that the violation was caused by
BethEnergy's unwarrantable failure, and assessed a civil penalty of $1,000 for
the violation. 12 FMSHRC at 412 13. Finally, the judge determined that
Nuccetelli, Kubovcik and Ronto each knowingly authorized, ordered, or carried
out the violation of section 75.303(a) and, accordingly, were individually
liable under section llO(c) of the Act. Id. The judge then assessed civil
penalties in the amount of $400 each against Nuccetelli, Kubovcik and Ronto.
12 FMSHRC at 413. The Commission granted BethEnergy's petition for
discretionary review and heard oral argument in this matter.
II.

A.

Violation of section 75.303(a)

We agree with the judge's conclusion that BethEnergy violated section
75.303(a). BethEnergy argues that the judge erred in finding that a violative
and hazardous condition existed in the area at the time that its foremen
authorized entry into the area. BethEnergy argues that a hazard within the
meaning of section 75.303(a) did not exist in the area because the standard
requires dangering off an area only when a hazard amounting to an imminent
danger exists. 6 Alternatively, BethEnergy argues that even if the standard
6

Relying on the testimony of John Gallick, BethEnergy's safety director,
BethEnergy argues that it is accepted practice within the industry that only
hazards rising to the level of imminent dangers need be dangered-off. Regardless
of the accuracy of this characterization of alleged industry practice, parties
are not privileged to override or nullify the plain requirements of statutory
language.
See generally Secretary of Labor on behalf of David Pasula v.

1237

requires dangering off an area for the presence of a hazard amounting to less
than an imminent danger, the hazard must be reasonably likely to occur.
BethEnergy contends that no violation occurred because it was not reasonably
likely that a leg supporting a beam would be dislodged, causing a beam to fall
on a miner. BE Br. at 20. We find no legal support for the interpretation of
section 75.303(a) advanced by BethEnergy.
In relevant part, section 75.303(a) provides that a danger sign is to be
posted in an area of active working if there exists a "condition which is
hazardous to persons who may enter or be in such area .... " Our analysis of
this mandatory standard, which repeats .the language of section 303(d)(l) of
the Mine Act, 30 U.S.C. § 863(d)(l), and its predecessor, section 303(d)(l) of
the Federal Coal Mine Health and Safety Act of 1969, 30 U.S.C. § 801 et seq.
(1976)(amended 1977)("1969 Coal Act"), begins with the fundamental canon of
statutory construction that "the primary dispositive source of information
[about statutory meaning] is the wording of the statute itself." Association
of Bituminous Contractors v. Andrus, 581 F.2d 853, 861 (D.C. Cir. 1978). See
also Consolidated Coal Co., 11 FMSHRC 1609, 1613 (September 1989).
There is no indication in the statutory text or in the legislative
history that Congress intended that the "hazardous condition" referred to in
section 303(d)(l) must amount to an imminent danger, or must rise to some
specific level of risk before dangering off is required. 7 The House Report
on the bill that became the 1969 Coal Act, explaining section 303(d)(l) of the
Coal Act, stated:
Paragraph (1) of subsection (d) contains detailed
requirements for preshift examinations which must be
made within 3 hours before a coal-producing shift.
When hazards are encountered the examiner shall report
the conditions found to a person on the surface and
record the results of such examination in a manner
prescribed in this section. A "Danger" sign is posted
in all places where persons would observe the sign and
such persons are not to enter the area except to
correct the dangerous condition.
H. Rep. No. 563, 9lst Cong., 1st Sess. 44 (1969), reprinted in Senate
Subcommittee on Labor, Committee on Labor and Public Welfare, 94th Congress,
Consolidation Coal Co., 2 FMSHRC 2786, 2794 (October 1980), rev' d on other
grounds, 663 F. 2d 1211 (3d Cir. 1981) (contractual provision limiting the
conditions in which a miner could refuse to work did not override the provisions
of the Mine Act governing the scope of a miner's work refusal).
7

The Secretary is empowered to issue withdrawal orders in the face of
imminent dangers in mines, 30 U.S.C. § 817, and the term is defined in the
Mine Act as "the existence of any condition or practice in a ... mine which
could reasonably be expected to cause death or serious physical harm before
such condition or practice can be abated .... " 30 U.S.C. § 802(j).

1238

1st Sess., Part I Legislative History of the Federal Coal Mine Health and
Safety Act of 1969, at 1074 (1975)( 11 1969 Legis. Hist.") (emphasis added).
also S. Rep. No. 411, 9lst Cong., 1st Sess. 57, reprinted in 1969 Legis. Hist.
at 183.
The general meaning of the statutory text and the parallel regulation is
plain:
a "hazardous" condition is encountered in active workings by the
preshift examiner, the affected area must be dangered off. The statute does
not use the phraseology of "imminent danger." We discern no indication in the
statute that Congress intended to convey anything other than the ordinary
meaning of the phrase "condition which is hazardous." The Commission
similarly adopted such ordinary meaning in National Gypsum Co., 3 FMSHRC 822,
827 & n.7 (April 1981). Such a construction based on plain meaning enhances
miner safety in that it requires the dangering off of an area upon a finding
that a hazard, although not necessarily an imminent danger, exists.
Thereafter, miners must heed the warning of that danger sign unless they enter
the area to remedy the hazardous condition. The sanctity of danger signs has
long been recognized in the mining industry and constitutes a fundamental tool
of protecting miner safety. We reject any construction of the standard that
diminishes that protection as contrary to the primary purposes of the Mine
Act.
If such a hazardous condition or place has been dangered off as a result
of a preshift examination, section 75.303(a) makes clear that no person shall
enter such place while the danger sign is posted except authorized persons
"for the purpose of eliminating the hazardous conditions." Substantial
evidence supports the judge's finding that BethEnergy violated section
75.303(a) because its foreman authorized miners to enter a dangered off area
for a reason
than eliminating the hazardous condition while the
condition continued to exist in that area.
Although the record contains some conflicting testimony regarding the
nature of the hazard in question, the judge made a credibility finding in
favor of the testimony of Rados and Shade to the effect that a hazard existed.
we emphasize that, in general, credibility determinations are within the
discretion of the presiding official who heard the witnesses' testimony and
observed their demeanor. See, ~. Griessenauer v. Department of Energy, 754
F.2d 361, 364 (Fed. Cir. 1985); Brown v. U.S. Postal Service, 860 F.2d 884,
887 (9th Cir. 1988). If the judge's findings are supported by substantial
evidence, that is, "such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion," the Com.mission is bound to uphold them,
rather than substitute its own view even if such a competing view finds some
support in the record. Donovan v. Phelps Dodge Corp., 709 F.2d 86, 92 (D.C.
Cir. 1983).
Was there a continuing hazard in the dangered-off area when the miners
entered it on January 30? Mine examiner Rados testified that derailments
occurred in the cited area involving dislodgements of the legs supporting the
beams "twice a month, once a month, sometimes more often. It might be one or
two months before one wreck, ... [and then] a couple [of wrecks would occur]
in a week"; and that he himself had recorded such dislodged posts as a danger
in fireboss books "a number of times." Tr. 130- 31. Nuccetelli testified that

1239

he was unaware of any history of derailments in the area, but that he was not
the only person who reviewed the derailment sheets and that mine foremen also
reviewed them. Tr. 242. Alfred Paterini, a mine examiner for BethEnergy at
the 84 Complex (and a nonparty to the action), testified that he had been
aware of derailments occurring in the cited area and had been sent into the
area on a few occasions to reset the legs. Tr. 432. Paterini testified that
if a leg were dislodged, an unsaddled beam could fall on the persons
travelling below or could fall on the trolley wire, causing short-circuiting
or a fire. Tr. 430.
Inspector Shade stated that if legs supporting unsaddled beams were
dislodged, the beams could fall and strike any person below them, or a roof
fall could result because the roof bowed and sagged. Tr. 54-55. Shade also
testified that a motorman pushing twenty cars through the area would be unable
to observe all of the cars and that pushing cars makes a derailment more
likely. Tr. 97, 108. Derailment can occur when pushing cars regardless of
whether there is adequate clearance. Tr. 108. Shade believed that when the
danger signs were removed, a hazard continued to exist because the beams were
not strapped. Tr. 109.
As noted by the judge, even supervisors involved in the section llO(c)
aspect of this proceeding conceded, to one degree or another, that a caution
to people was warranted by the condition. 12 FMSHRC at 411. Nuccetelli
testified that he believed the unsaddled beams warranted a warning to people
going through the cited area. Tr. 255. Ronto also conceded generally that,
although he did not consider the unsaddled beams a large danger, the danger
signs were rehung because of a concern for people going through the area with
a motorized vehicle. Tr. 343-44. Such evidence demonstrates that BethEnergy
realized that the unsaddled beams presented a hazardous condition.
BethEnergy also argues, in defense to special findings and allegations
that its supervisors violated section llO(c), that its supervisors possessed
the authority to override a preshift examiner's decision to danger-off an
area. Although such a defense could have possible implications with respect
tc liability issues under section 75.303(a), we find the defense inapposite in
this case because no actions were taken by BethEnergy supervisory personnel
consistent with the operator's internal procedures for overriding a preshift
examiner's action. See Oral Arg. Tr. 8-9. We, therefore, leave to another
case analysis of the effect and implications under section 75.303(a) of an
operator's decision to override the dangering off of an area by a mine
examiner.
Accordingly, we affirm the judge's findings that a dangered-off hazard
continued to exist in the affected area on January 31, 1988. There is no
dispute that BethEnergy miners entered that area on that date for purposes
other than elimination of the hazard. Under the circumstances, BethEnergy
violated section 75.303(a).
The judge determined that the standard was violated in addition because
a violation of BethEnergy's roof control plan existed in the dangered-off area
when the miners entered it for purposes other than elimination of the hazard.
As a threshold objection, BethEnergy maintains that a proper reading of the

1240

standard requires prohibition of access to a dangered-off area only when a
hazard exists in the area. We disagree. Given the wording of the cited
standard, analysis of whether a violative condition existed is relevant, even
though a separate citation for a violation was not issued. The judge reasoned
that the roof control plan clearly required that the beams be installed with
appropriate support and that, in this case, failure to saddle the beams
constituted a hazardous violation of the roof control plan. Since the alleged
violation in this case involved a hazard, as discussed above, we need not
reach any hypothetical issue of whether a dangered-off area containing only a
"technical" or "non-hazardous" violation requires prohibition of access under
the standard.
BethEnergy argues that its roof control plan did not require simultaneous installation of support when the beams were emplaced but, rather,
allowed a reasonable time for such installation of support. If the language
of a document is plain and unambiguous, the intent expressed and indicated in
that language controls, rather than whatever may be claimed to be the actual
intention of the parties. See, ~. 17A Am Jur. 2d Contracts § 352 (1991).
The provision in the roof control plan requiring that "beams shall be
installed with some means of suppo"rt" unambiguously requires that a means of
support must be provided at the same time that the beams are installed. We
find this to be the most natural reading of the term "with" in this language.
We discern nothing in the language at issue implying a "reasonable time" rule,
as contended by the operator. Even assuming facial ambiguity in this
language, substantial evidence supports the judge's findings that the
operator's actual practices and understanding were consistent with
contemporaneous installation of strapping support when the beams were put in
place.
Therefore, we agree with the judge that BethEnergy's failure to saddle
the beams when they were installed constituted a hazard as well as a violation
of its roof control plan. Because a hazardous violation of a mandatory
standard existed at the time that the area was entered for a reason other than
eliminating the condition, section 75.303(a) was thereby violated.
B.

Special finding issues
1.

Significant and substantial

A violation is properly designated as S&S "if, based on the particular
facts surrounding that violation, there exists a reasonable likelihood that
the hazard contributed to will result in an injury or illness of a reasonably
serious nature<" National Gypsum, 3 FMSHRC at 825. In Mathies Coal Co., 6
FMSHRC 1, 3-4 (January 1984), the Commission further explained:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum, the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard - that is, a
measure of danger to safety
contributed to by the
violation; (3) a reasonable likelihood that the hazard

1241

contributed to will result in an inJury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.
See also Austin Power Co. v. Secretary, 861 F.2d 99, 104-05 (5th Cir. 1988),
aff'g 9 FMSHRG 2015, 2021 (December 1987)(approving Mathies criteria).
With respect to the first and second elements, we have concluded that
the judge properly found that BethEnergy violated section 75.303(a) and that
the unsaddled beams presented a discrete safety hazard -- the danger of an
unstrapped beam being dislodged and falling. The fourth element is undisputed
given BethEnergy's statement in its brief that "Respondents would concede that
if a beam were dislodged and fell upon a miner a serious injury could occur."
BE Br. at 20.
With respect to the third element, we conclude that substantial evidence
does not support the judge's finding that there was a reasonable likelihood
that the hazard contributed to would result in an injury. We note
preliminarily that the judge did not provide specific findings or credibility
determinations on this issue.
The key question here is the likelihood of a derailment causing
dislodgement of a leg, the falling of an unstrapped beam, and a resultant
inJury. Although the record contains evidence that derailments had occurred
in this area in the past, the record also contains unrebutted evidence of
diminished likelihood of derailment under the existing circumstances.
Derailment is less likely to occur in areas where there are no switches, at
slower speeds, and on straight track. Tr. 77-79. There were no switches in
the area in question, Naddeo pushed the cars slowly, and the track was
straight. Tr. 77-79, 238, 327.
More importantly, the evidence also fails to establish that, in the
event of a derailment, a chain of events would occur that would be reasonably
likely to result in an injury. Exposure to the hazard of a falling beam would
occur only when a miner is very close to, or in the immediate area of, the
falling beam. Tr. 75-76. While cars in the front are more likely to derail,
a motorman would be positioned in the back. Tr. 79, 405. Gallick testified
that although his experience was mainly with his own mine, there were probably
tens of thousands of unsaddled beams in use in Western Pennsylvania
underground mines over the course of 20 years. Tr. 402-04. He knew of only
one accident, however, in which an operator was trapped in a cab by a fallen
unsaddled beam, and no injuries occurred as a result of that accident. Id.
Ronald Bizick, a mine inspector for BethEnergy, also testified that, in his
eight years of experience at BethEnergy, he was unaware of any incidents in
which a miner was injured from a beam falling along a haulage track. Tr. 355.
This undisputed evidence describes a considerable base of experience with no
injury-causing events. We find that the evidence fails to establish a
reasonable likelihood that the hazard contributed to here would result in an
injury.
The Secretary additionally argues that the strapping of beams is
intended to provide its safety function of preventing a beam from falling

1242

"only in the event that a support post has been dislodged." S. Br. at 20.
The Secretary maintains that because the requirement of strapping presumes the
occurrence of a beam being dislodged, the third Mathies element must be
evaluated within the context of a presumption of a post having been dislodged.
Id. The Secretary contends that, therefore, the likelihood of a beam being
dislodged is not at issue.
The Secretary, however, did not raise this
new theory before the judge. Under the Mine Act and the Commission's
procedural rules, "[e]xcept for good cause shown, no assignment of error by
any party shall rely on any question of fact or law upon which the
administrative law judge ha[s] not been afforded an opportunity to pass."
Section 113(d)(A)(iii) of the Mine Act, 30 U.S.C. § 823(d)(2)(A)(iii); see
29 C.F.R. § 2700.70(d). The Secretary has not attempted to show good
cause for not first presenting this issue to the judge. We, therefore, leave
resolution of the Secretary's assumption approach to another case in which it
is first properly raised before the judge.
2.

Unwarrantable failure

The Commission has determined that unwarrantable failure is aggravated
conduct constituting more than ordinary negligence. Emery Mining Corporation,
9 FMSHRG 1997, 2004 (December 1987); Youghiogheny & Ohio Coal Company,
9 FMSHRG 2007, 2010 (December 1987). This determination was derived, in part
from the plain meaning of "unwarrantable" ("not justifiable" or
"inexcusable"), "failure" ("neglect of an assigned, expected or appropriate
action"), and "negligence" ("the failure to use such care as a reasonably
prudent and careful person would use, characterized by "inadvertence,"
"thoughtlessness," and "inattention"). Emery, 9 FMSHRC at 2001.
The judge determined that BethEnergy's conduct amounted to aggravated
conduct because the operator's agents authorized the removal of the danger
signs and allowed employees to enter the area, while knowing facts that
demonstrated that a hazard and a violation of the roof control plan existed in
the area. 12 FMSHRC at 412.
We
ect BethEnergy's initial argument that its alleged violation was
not the result of its unwarrantable failure because such a special finding
cannot be based upon an "after-the-fact investigation" such as occurred here.
BE Br. at 30-31. The Commission has held that an unwarrantable failure charge
may be based upon investigative findings made after the occurrence of the
violation. Emerald Mines Go., 9 FMSHRG 1590 (September 1987), aff'd, Emerald
Mines Go. v. FMSHRG, 863 F.2d 51, 59 (D.C. Cir. 1988). See also Nacco Mining
Co., 9 FMSHRC 1541 (September 1987).
We agree with the judge that BethEnergy's conduct is properly
characterized as aggravated because the evidence shows that BethEnergy's
supervisors knew that: (1) the area had been dangered off because the beams
were unsaddled (Tr. 283, 347-48); (2) the decision to danger off the area had
not been overridden in accordance with BethEnergy's own policies by
permanently removing the danger sign and making an entry in the fireboss books
that the decision to danger off had been overridden (Tr. 141-42, 292-93, 352);
and, (3) the unsaddled beams presented a danger when a motorized vehicle was
brought through the area (Tr. 268, 290-91, 343-44). BethEnergy's supervisors

1243

authorized miners to enter the area, not for the purpose of saddling beams,
but for the purpose of bringing a motorized vehicle through the area.
The fact that Ronto examined the area before the cars were brought
through it does not reduce BethEnergy's conduct to "moderate negligence," as
argued by the operator (BE Br. at 34-35). The examination did not eliminate
the risk posed by the unsaddled beams but rather served to measure the risk
presented. 8 Such deliberate conduct is appropriately characterized as a
knowing neglect of the actions required by section 75.303(a).
We find unpersuasive BethEnergy's argument that Ronto was authorized to
override the danger sign and that he rehung the danger sign only to put the
area "back the way it was." BE Br. at 33. Even if such a defense were valid,
there is no indication in the record that Ronto took the steps necessary to
override the danger designation. In instances in which a mine examiner
believed that an area was unnecessarily dangered off, BethEnergy's policy
allowed the examiner to remove the danger signs and make a notation in the
fireboss books that he was overriding the decision to danger off the area.
Tr. 164-65, 264, 352, 398. Ronto did not require that the danger signs be
permanently removed; on the contrary, he authorized miners to rehang the
signs. Tr. 328, 338-39. Ronto admitted that he authorized the rehanging of
the signs because he believed that the area continued to warrant cautioning
miners. Tr. 343-44. Furthermore, none of BethEnergy's supervisors, including
Ronto, overrode the danger notation in the fireboss books. Tr. 292-93, 352.
The conduct described above was deliberate and aggravated and,
accordingly, unwarrantable. BethEnergy has presented no viable defense to
negate such characterization of its conduct. We therefore affirm the judge's
finding that BethEnergy's violation of section 75.303(a) was caused by its
unwarrantable failure to comply with the standard.
C.

Section llO(c) issues

The judge found that the conduct of Nuccetelli, Kubovcik and Ronto in
causing entry into the area while each knew of facts demonstrating that a
hazardous and violative condition continued to exist in the area, not only
established that BethEnergy's conduct was unwarrantable but also that it was
"so aggravated that it constituted violations of section llO(c) of the Act."
12 FMSHRC at 412. The judge based this conclusion upon the findings that when
the three individuals issued various orders resulting in entry to the area,
they were aware of the requirements of BethEnergy's roof control plan, that
the cited beams were without support, and that the area had been legally
dangered off by a qualified mine examiner. 12 FMSHRC at 412-13.

8

The evidence was disputed as to whether Ranta was instructed to examine
the area before it could be entered. Inspectors Shade and Savine testified that
Ronto told them that he had not been instructed to examine the area for safety.
Tr. 50, 178.
At the hearing, Ronto testified, "In my recollection, I don't
recall Sam [Kubovcik] saying anything to me about examining the area, but with
his experience, I would assume that he probably did tell me this." Tr. 348.

1244

A corporate agent "who knowingly authorized, ordered, or carried out ...
[a] violation" committed by a corporate operator may be subject to individual
liability under section llO(c) of the Mine Act. The proper legal inquiry for
purposes of determining liability under section llO(c) of the Act is whether
the corporate agent "knew or had reason to know" of a violative condition.
Secretary v. Roy Glenn, 6 FMSHRC 1583, 1586 (July 1984), citing Kenny
Richardson, 3 FMSHRC 8, 16 (January 1981). 9 In Kenny Richardson, the
Commission stated:
If a person in a position to protect employee safety and health
fails to act on the basis of information that gives him knowledge
or reason to know of the existence of a violative condition, he
has acted knowingly and in a manner contrary to the remedial
nature of the statute.
3 FMSHRC at 16. In order to establish section llO(c) liability, the Secretary
must prove only that the individuals knowingly acted not that the individuals
knowingly violated the law. Cf.,~. United States v. International
Minerals & Chemical Corp., 402 U.S. 558, 563 (1971).
The three individuals preliminarily argue that the foregoing standard of
liability under section llO(c) should be replaced by a standard requiring, at
the minimum, either actual knowledge, or a conscious disregard, of the
requirements of a mandatory standard. They claim that the Commission's
present section llO(c) standard requires the Secretary to establish the
presence of only ordinary negligence. We reject these arguments. We reaffirm
the Commission's previous holding that a "knowing" violation under section
llO(c) involves aggravated conduct, not ordinary negligence. See Emery,
9 FMSHRC at 2003-04. In Kenny Richardson, the Commission expressly rejected
the contention that section llO(c) liability is premised, at the minimum, on a
showing of "willful" conduct (3 FMSHRC at 15), and we reaffirm that holding
today. Further, we reject the three individuals' threshold argument that
section llO(c) of the Mine Act violates constitutional equal protection
because it applies only to agents of corporate operators. They have presented
no new arguments persuading us to depart from established precedent to the
contrary. See, Richardson v. Secretary of Labor, 689 F.2d 632 (6th Cir.
1982), aff'g Kenny Richardson, 3 FMSHRC 8, 18-21 (January 1981). 10
With
respect to the merits of the section llO(c) issues, we find substantial
evidence demonstrates that the deliberate conduct of each individual amounted
to knowingly authorizing or ordering actions that violated section 75.303. We
now address the three individuals' liability separately.
9
Commissioner Holen concludes that the three individuals acted "knowingly"
within the meaning of section llO(c) of the Act. She reaches this result without
reliance upon Kenny Richardson.
She believes that under Chevron U.S.A. v.
Natural Resources Defense Council, 467 U.S. 837 (1984), the plain meaning of the
statute is not properly subject to reinterpretation.

10
While it is clear to us that section llO(c) applies only to agents of
corporate operators, we also believe that other subsections of section 110 may
be applied to the agents of non-corporate operators as well.

1245

1.

Nuccetelli

Nuccetelli argues that he is not liable under section llO(c) because he
was not aware that the dangered-off condition presented a hazard (or a
violation of a mandatory standard) and that, in any event, he had the
authority to override Rados' decision to danger off the area. BE Br. at 5051. Consistent with BethEnergy's general position (supra) that an area should
not be dangered off for only a violation of a mandatory standard but, rather,
that a hazardous condition must also exist, Nuccetelli maintains that even if
he believed that a violation of the roof plan existed, it cannot be inferred
that he had constructive knowledge that such a violation involved a hazard
requiring dangering off the area. BE Br. at 51-52.
Substantial evidence supports the judge's determination that Nuccetelli
is liable under section llO(c). Nuccetelli knew that the area had been
dangered off because the beams in the area were unsaddled and that the area
would be entered for a reason other than for saddling the beams. Tr. 230,
237. He testified that he told Kubovcik to instruct Ronto to check the safety
of the area and to bring the empty cars into the area, if it was safe. Tr.
237. More importantly, he also believed that the condition of the area
warranted warning the miners of the'U.risaddled beams before they travelled
through the area. Tr. 255, 268. He testified that he was "concerned [that
miners] should go through [the area] with caution because the beams were not
saddled." Tr. 253. Nuccetelli also testified that he told Kubovcik to tell
Ronto to warn the motorman about the condition before he brought the vehicles
through the area. Tr. 237, 257. In addition, Kubovcik testified that
Nuccetelli told him that "there was a danger [in] the beams not being
saddled." Tr. 291. This evidence is sufficient to show that Nuccetelli was
aware that a hazard existed in the area.
We are unpersuaded by Nuccetelli's reliance on the Pennsylvania
Bituminous Coal Mine Act, which allegedly gave him the authority to override
the danger signs and thus determine that access to the area need not be
prohibited
Even assuming that.such a defense exists for Mine Act purposes,
Nuccetelli did not take actions to indicate that he was overriding Rados'
decision to danger off the area. Nuccetelli did not remove the danger entry
from the fireboss books or instruct others to do so. Tr. 264. In addition,
Nuccetelli testified that he did not tell Kubovcik what actions should be
taken with respect to the danger signs. Tr. 237.
2.

Kubovcik

Kubovcik argues that the judge's finding that he is liable under section
llO(c) of the Act is not supported by substantial evidence because he had no
reason to believe that the unstrapped beams presented any particular hazard
and, further, that he acted only as a conduit for Nuccetelli's instructions.
BE Br. at 53.
Substantial evidence supports the judge's finding that Kubovcik
knowingly ordered or authorized the violation of section 75.303(a). Kubovcik
knew that the area had been dangered off because the beams were unsaddled, and
that the area was to be entered for a reason other than to saddle the beams.

1246

Tr. 281, 283, 291. Kubovcik testified that he passed along Nuccetelli's
instructions to Ranta to examine the area, and to bring the cars into the area
if it was safe. Tr. 284. Ronto testified that Kubovcik also told him that
the area was dangered off because the beams were unsaddled. Tr. 347-48. The
evidence also reveals that Kubovcik knew of such facts that indicated that a
hazardous condition existed in the area. As noted above, Kubovcik testified
that Nuccetelli told him that there was a danger presented by the unsaddled
beams. Tr. 283, 291. Kubovcik, after agreeing that the purpose of saddling
beams was to prevent a beam from falling in the event that a car derailed and
hit a leg supporting a beam, also acknowledged that there are many causes of
derailment other than those related to the condition of the track and the
amount of clearance. Tr. 295-97. Ronto further testified that Kubovcik told
him to caution the motorman about the unsaddled beams before he brought the
vehicles through the area. Tr. 315.
In addition, Kubovcik, like Nuccetelli, did not override Rados' decision
to danger off the area in accordance with BethEnergy's policies. After
observing that the danger demarcation had not been removed from the fireboss
books after the area had been entered, Kubovcik did not remove that danger
demarcation nor did he ensure that the danger signs were not rehung. Tr. 30809. Inspector Shade testified that'Rorito told him that he had rehung the
danger signs because he was told to do so from the surface, and that Kubovcik
had relayed the order. Tr. 97-98. (Kubovcik testified that he did not
discuss with Ronto what action should be taken with the danger signs.
Tr. 285.)
3.

Ronto

Substantial evidence supports the judge's finding that Ronto is liable
under section llO(c) of the Act. Like Nuccetelli and Kubovcik, Ronto knew
that the area had been dangered off because the beams were unsaddled and that
the area was entered for a reason other than for saddling beams. Tr. 315,
347-48. Although Ronto had been informed by Kubovcik that the area had been
dangered off because of the unsaddled beams, he authorized entry with a
motorized vehicle. Tr. 322, 347-48. Ronto expressly indicated that he knew
of facts that amounted to the existence of a hazardous condition, as defined
herein, in the area.

Q:

When you replaced them [the danger signs] later, what
hazard were you concerned with?

A:

Not really a large hazard. I was concerned that
I wanted other people to be aware of the 80
stopping area.

Tr. 343. Although Ronto did not consider the danger posed by the unsaddled
beams to be large, he acknowledged that he rehung the danger signs as a
caution because he was concerned about the possibility of vehicles coming
through the area without the vehicle operators being warned that some beams in
the area were unsaddled. Tr. 343-45. Inspector Savine testified that Ronto
"did caution the two motormen ... about a hazard along the track. I think he
said he directly said it involved the beams not being strapped." Tr. 179.

1247

Ranta testified that he cautioned the motormen about the condition of the
beams on two occasions. Tr. 316, 319.
Ronto also failed to take actions that would indicate that he was
overriding the decision to danger off the area. He did not remove the danger
demarcation from the books or permanently remove the dangers signs. Tr. 343,
352. Ronto authorized the danger signs to be rehung. Tr. 328. Although
Ronto testified that he did so just because he was putting the area back the
way it was, Inspector Shade testified that Ronto told him that he did so
because he was ordered to do so by Kubovcik. Tr. 97-98. Inspector Shade
testified that Ronto told him that "he was told to take the danger board down,
push 20 cars up to the dump. Then he was supposed to bring the motor back and
hang the danger board. " Tr. 48 .
Thus, substantial evidence supports the judge's findings that
Nuccetelli, Kubovcik and Ronto are each liable under section llO(c) of the
Mine Act for a knowing violation of section 75.303(a). Each knew that the
area had been dangered off because the beams were unsaddled and that the area
would be entered for a reason other than saddling the beams. Substantial
evidence also demonstrates that each knew of facts showing that the unsaddled
beams presented a hazard. Because' "the individuals in this case knowingly
authorized or ordered the violation, we uphold the judge's findings of
individual liability. Accordingly, we conclude that the judge properly found
the three individuals liable under section llO(c).

1248

III.

Conclusion
For the reasons set forth above, we affirm the judge's determinations
that BethEnergy violated section 75.303(a); that the violation was caused by
its unwarrantable failure; and that Nuccetelli, Kubovcik, and Ronto are each
liable under section llO(c) of the Mine Act for being "knowingly" involved in
the violative conduct. We reverse the judge's finding that BethEnergy's
violation of section 75.303(a) was S&s. 1i

A:rlene Holen, Commissioner

L. Clair Nelson, Commissioner

11.

Chairman Ford did not participate in the consideration or disposition
of this matter.

1249

Commissioner Doyle, concurring in part and

in part:

In this case, BethEnergy Mines, Inc, ("BethEnergy") was charged with a
violation of 30 C. F. R. § 75.303, which requires the posting of a danger
board when a hazard or a violation is found and prohibits miners from passing
beyond that danger board. The order reads as follows:
Representative of the operator (foreman) had a miner
remove a danger-board and go inby at No. 79 to 80
cross-cut 4 butt track-haulage, to bring in 20 empty
cars under "I" Beams that were not strap[p]ed or
saddled. Then proceed to come back through area
second time with motor, and rehung the dangerboard ....
Gov.Exh.l.
After noting the Secretary's concession that a qualified mine examiner was
authorized to remove the danger board if he found no violation or hazard, the
administrative law judge upheld tq~ violation, finding that the examiner's
actions were unlawful based on the judge's determination that, at the time the
"dangered off" area was entered, there existed both a violation of a mandatory
standard, i.e., a provision of BethEnergy's roof control plan, and a hazard of
a significant nature. 1 12 FMSHRC at 406, 411.
Based on his reading of the roof control plan as "clear and unambiguous"
to the effect that the beams must be saddled contemporaneously with their
installation, 2 the judge found that it could reasonably be inferred that
Messrs. Nuccetelli, Kubovcik and Ronto "knowingly authorized and ordered the
violation." 12 FMSHRC at 413.
I agree with the majority that substantial evidence supports the judge's
determination that BethEnergy violated section 75.303(a) and also with their
determination that the violation was not significant and substantial. I
respectfully dissent, however, from that part of the decision wherein the
majority finds section llO(c) liability on the part of respondents Nuccetelli,
Kubovcik, and Ronto. I do so because I am of the opinion that:

1. Section 110, as interpreted
(the "Secretary") to assert individual
employees is unconstitutional;

of Labor '
corporate

1

The inspector testified that he based his order on the existence of a
hazard, primarily because of Mr. Ronto's rehanging of the danger board, rather
than on the existence of a roof control plan violation. Tr. at 49 50, 96. He
further testified, under extensive cross-examination by the judge, that MSHA did
not require an operator to danger off an area where a violation existed, if the
condition did not present a hazard. Tr. 90-95.
2

Saddling does not, by itself, provide roof support. Tr. 57, 99, 233.

1250

2. Assuming section 110 to be constitutional, the language of section
llO(c) is clear on its face, and thus not subject to further interpretation by
the Commission or by the Secretary;
3. The case should be remanded to the judge for reevaluation of the
evidence against each of them individually as to whether each knowingly
authorized or ordered a violation of section 75.303.
Because the judge based his finding of unwarrantable failure by
BethEnergy on a flawed analysis of the behavior of Nuccetelli, Kubovcik, and
Ronto, I would also remand that issue for further analysis. 3
1.

Constitutionality

According to the Secretary, she is empowered to charge individuals under
section 110 only if they are employees of corporate operators. Her
enforcement actions have conformed to that interpretation. Tr. Oral Arg. at
53-54. This interpretation by the Secretary applies to section llO(d) as well
as to section llO(c).
I am of the opinion that, in enacting section llO(c), Congress intended
to make clear that corporate employees could also be held individually liable
for violations. I do not believe that the purpose of section llO(c) was to
impose liability under sections llO(c) and (d) on corporate employees alone.
The Secretary's interpretation and discriminatory enforcement of section 110
to assert individual liability only against corporate employees not only
frustrates congressional intent but deprives corporate employees of their
constitutional rights to equal protection.
Section llO(c) of the Mine Act provides:
Whenever a corporate operator violates a mandatory
health or safety standard or knowingly violates or
fails or refuses to comply with any order issued under
this Act ... any director, officer, or agent of such
corporation who knowingly authorized, ordered, or
carried out such violation, failure, or refusal shall
be subject to the same civil penalties, fines, and
imprisonment that may be imposed upon a person under
subsections (a) and (d). (emphasis added).
30 U.S.C. § 820(c). Section llO(d) provides as follows:
Any operator who willfully violates a mandatory health
or safety standard, or knowingly violates or fails or
refuses to comply with any order issued under sections
104 and 107, ... shall, upon conviction, be punished
3

The judge could find unwarrantable failure on BethEnergy' s part based on
the collective behavior of Nuccetelli, Kubovcik, and Ronto, even if he found none
of them liable individually under section llO(c).

1251

by a fine of not more that $25,000, or by imprisonment
for not more than one year, or by both, .... (emphasis
added).
30 U.S.C. § 820(d). Section llO(d) contains no language restricting its
applicability to corporate employees and the definition of operator (those
subject to liability under llO(d)) set forth in section 3(d) includes any
"other person who operates, controls, or supervises a coal or other mine .... "
30 U.S.C. § 802(d). The imprisonment penalty in section llO(d) can apply only
to individuals, and makes clear that Congress did contemplate individuals
being prosecuted under section llO(d). The Secretary's position, however, is
that she cannot charge an individual, personally, under llO(d) unless he is a
corporate employee. Tr. Oral Arg. at 53, 54.
Section llO(c) provides that a corporate employee can be subjected to
the same penalties, fines, and imprisonment as a person charged under 110 (d).
If the Secretary is correct that corporate employees alone are subject to
prosecution under subsection llO(d) as well, it follows that section llO(c)
means simply that a corporate employee can be penalized to the same extent
under llO(c) for a "knowing" violat.ion as. he can be under section llO(d) for a
"willful" violation.
The Secretary attempts to distinguish, for section 110 purposes, the
terms "knowingly" and "willfully" from each other and from ordinary
negligence. 4 However, under the Secretary's interpretation that corporate
employees alone are individually liable under sections llO(c) and (d), the
difference between "knowingly" and "willfully" is moot and section llO(c)
serves little purpose beyond making a corporate employee liable for the same
penalties and imprisonment for a "knowing" violation under subsection llO(c)
as he is for a "willful" violation under subsection (d)~
The provisions of both sections llO(c) and llO(d) of the Mine Act were
part of the Federal Coal Mine Health and Safety Act of 1969 (the "Coal
Act"). 5 The section that is now section llO(d) was section 109(b) of the
Coal Act while the section that is now section llO(c) followed it as section
109(c) of the Coal Act. Thus, under the Coal Act, the penalties for both
ordinary and willful violations by an "operator" (defined then, as now, to
include a person who supervises a mine) were set forth in sections (a) and (b)
respectively, followed by the section providing that, whenever the violator
was a corporate operator, its directors, officers and agents who knowingly
authorized, ordered, or carried out such a violation were liable for the same
penalties that could be imposed upon a "person" under the two previous
4 The

Secretary interprets these terms to the effect that negligence means
"[m]aybe you should have known," "knowingly" means "[you] knew or should have
known" or "you definitely should have known" and "willfully" means something
more. Tr. Oral Arg. at 47, 48, 50.
5

Under the predecessor Federal Coal Mine Safety Act Amendments of 1952,
individual liability was limited to agents causing miners to work in the face of
withdrawal orders. Pub.L. No.82-552, ch.877, 66 Stat. 692 (1952).

1252

sections. Section (b) became section (d), without explanation, when the Mine
Act was enacted.
It thus appears to me that, in enacting the provision on corporate agent
liability under the Goal Act, Congress, rather than intending to limit
individual liability to corporate employees, had in mind only to make clear
that corporate employees were subject to the same penalties personally as were
other managers and supervisors and were not to be shielded from liability
because of the corporate veil. 6 I believe that the Secretary's discriminatory
enforcement activities not only fail to further this intent but violate
corporate employees' guarantee of equal protection.
2.

Statutory Language

Even if one assumes that section llO(c) is not enforced by the Secretary
in an unconstitutional manner, the majority errs in defining the test for
individual liability under section llO(c). The Secretary argues that actual
or constructive knowledge that "[the corporate agent's] action was in
violation of a mandatory standard" is the appropriate test. Sec. Br at 26-29.
The majority, citing Kenny Richardson,.3 FMSHRC at 16, first emphasizes that,
in order to establish individual liability, the Secretary must prove that the
corporate agent "knew or had reason to know of a violative condition." Slip
op. at 14. 7 They then correct themselves and assert that the Secretary must
prove "at the least only that the individuals knowingly acted not that [they)
knowingly violated the law."
Finally, they analyze each individual's
liability based on his awareness of a hazardous condition. Slip op. at 15-17.
The majority is correct in saying that the Secretary must prove only
that the individual knowingly acted, i.e. in this case that he knowingly
authorized or ordered entry inby a posted danger board, not that he knowingly
violated the law. See United States v. Int'l Minerals & Chem. Corp., 402
U.S. 558, 563 (1971). I disagree, however, with their analysis to the extent
that they rely on Kenny Richardson to interpret "knowingly" to mean "knew or
had reason to know of a violative condition" and to the extent that their
6 The

Court in Richardson v. Secretary of Labor, 689F.2d 632 (6th Cir.1982)
aff'g Secretary v. Kenny Richardson, 3 FMSHRC 8 (January 1981), while finding
the section constitutional as written, appears to have recognized that sole
proprietors and partners were personally liable as "operators." 689 F.2d 632,
633.
The court notes that congressional intent was to also hold corporate
decision-makers liable (Id. at 633) and that this was a decision by Congress "to
hold an additional group of decision-makers personally liable ... " (emphasis
added) 689 F.2d at 634. Kenny Richardson did not deal with the issue of the
Secretary's discriminatory application of section llO(c).
also H. R. Rep.
No. 563, 91st Cong., 1st Sess., reprinted in 1969 U.S. Code Gong. & Ad. News
2503, 2513 14.
7

Under this test, the individual respondents would be liable for section
llO(c) violations based on their knowledge that a danger board had been passed
in violation of the regulation, irrespective of whether they had authorized,
ordered or carried out the violation.

1253

reasoning avoids recognition of the clear statutory language "authorized,
ordered. or carried out such a violation .... " Because I am of the opinion
that Kenny Richardson was effectively overruled by Chevron U.S.A. Inc. v.
Natural Resources Defense Council, Inc., 467 U.S. 837, (1984). I would, in
concurrence with Commissioner Holen, decide this case without reliance on
Kenny Richardson.
The Secretary and the Commission "must give effect to the unambiguously
expressed intent of Congress" and only when "the statute is silent or
ambiguous with respect to the specific issue" is it subject to interpretation.
Chevron, 467 U.S. at 843. Contrary to the Secretary's suggestion (Sec. Br. at
27, n. 8), the words "knowingly authorized, ordered or carried out such
violation, failure or refusal ... " are not ambiguous, Thus, under Chevron,
which the Secretary agrees applies (Id.), these words must be given their
plain meaning and are not subject to further interpretation by the Commission
or the Secretary.
The court in United States v. Jones, 735 F.2d 785 (4th Cir. 1984),
quoting E. Devitt & C. Blackmar, Federal Jury Practice and Instructions,
section 14.04 (3d ed. 1977), states... that:
A well-accepted definition of "knowingly" is "[a]n
act ... done voluntarily and intentionally, and not
because of mistake or accident or other innocent
reason."
735 F. 2d at 789. 8 The dictionary similarly defines "knowingly" as "with
awareness, deliberateness, or intention." Webster's Third New Int'l.
Dictionary (Unabridged), 1252 (1986).
Because the word "knowingly" is unambiguous, I believe that, consistent
with the Supreme Court's holding in Chevron, it must be given its plain
meaning and cannot be interpreted by the Secretary or the Commission to mean
"knew or had reason to know."
Based on the statute's clear language, it appears that Congress intended
to penalize, through section llO(c), those corporate agents who voluntarily
and intentionally authorized, ordered or carried out the activity giving rise
to a violation, not someone who knew or had reason to know of a violative
condition. Therefore, I believe that the majority errs in determining the
liability of Nuccetelli, Kubovcik, and Ronto based on their knowledge of a
violative condition.

8

The Jones court quoting United States v.
Illinois Cent. R.R., 303
U.S.239 (1938) described "willful conduct" as "that which is 'intentional, or
knowing, or voluntary, as distinguished from accidental' and [characterizes]
'conduct marked by careless disregard' ... " 735 F. 2d at 789.

1254

3.

Section llO(c) Liability

The judge found Nuccetelli, Kubovcik, and Ronto guilty of section llO(c)
violations based on his determination that "when they issued orders ... they
were fully aware of the requirements of the Roof Control Plan including the
requirement that 'beams shall be installed with some means of support.'"
12
FMSHRC at 413. Because he found the language of the roof control plan to be
clear and unambiguous, he "inferred that, they 'knowingly authorized [and]
9
ordered' the violation ... "
I believe that the judge erred in concluding that the individuals were
liable for section llO(c) violations based on their collective acts and
inferred knowledge of the requirements of the roof control plan, rather than
by weighing individually the actions of Nuccetelli, Kubovcik and Ronto as to
the violation actually charged by the Secretary, i.e., knowingly authorizing
and ordering travel inby the danger board. I believe he also erred in failing
to consider the testimony of the inspector that dangering off is required only
for a hazard and not for non-hazardous violations and the Secretary's
concession that a reexamination is permissible in lieu of corrective action.
12 FMSHRC at 406, Tr. Oral Arg. at ~~, Tr. 49-50, 90-95. Further, he erred
in permitting the inspector to testify as to the state of Ronto's mind while
rehanging the danger board and also in holding Nuccetelli and Kubovcik
responsible for that perceived state of mind. Accordingly, I would have
remanded the section llO(c) cases to the judge for further individual analysis

9
Even under Kenny Richardson, such a conclusion is not warranted. The
respondents do not deny that they were aware the roof control plan required the
beams to be strapped. Each claims that he did not understand that the beams had
to be strapped concurrently with their installation.
In determining their
knowledge of the roof control plan, more would be required than the judge finding
that to him, as a trained and experienced lawyer and judge, the language was
unambiguous.
That such is the case is clearly evidenced by the inspector's
testimony as to the actual meaning of the standard in issue. Although 30 C.F.R.
§ 75. 303 states that whenever a "mine examiner finds a condition which
constitutes a violation of a mandatory health or safety standard or [a hazardous
condition], he shall [post] a 'danger' sign ... ," Inspector Shade testified
repeatedly, including under extensive questioning from the judge, that the
operator was not required to post a danger board merely because a violation of
a mandatory standard was found, but only when an actual hazard existed. Tr. 9095.
Obviously, the apparent clarity of language does not determine each
individual's actual knowledge or understanding of it.
The judge would be
required to look at each individual's knowledge and understanding of the plan in
the context in which he viewed it, which may have included his own reading of the
as well as information received from superiors as to the plan's requirements
and previous enforcement of the provision by MESA and MSHA at both BethEnergy's
mines and at other facilities.

1255

of whether each individual knowingly authorized or ordered a violation, taking
into consideration the evidence set forth below.
As to Mr. Nuccetelli, the record shows that he was aware of the unsaddled
beams prior to the time that they were noted in the examination book by Mr.
Rados but he did not believe that they constituted a danger. When called
about the matter at home, Nuccetelli gave instructions that the area be
reexamined to assure that it was still safe and, only if it continued to be
safe, was it to be entered. There is no evidence that Nuccetelli was
consulted further.
As to Kubovcik, it would appear that, even though he was the section
foreman at the time, he had no decision making role at all in the incident.
He called Nuccetelli for instructions, and was told to have Ronto reexamine
the area. He delivered the message.
As to Ronto, he was asked only for his understanding of the requirements
of the roof control plan as to immediate strapping and he answered that the
strapping had to be done within a reasonable time. TR. 345. There is no
evidence as to how Mr. Ronto, a construction foreman, had reached this
understanding, or even of whether'he had been given access to the roof control
plan or had based his understanding of it on information received from his
superiors.
Contrary to the majority's opinion, the Secretary concedes that the
operator was within his rights in reexamining the area and removing the danger
board if a hazard did not exist. 12 FMSHRG at 406, Tr. Oral Arg. at 36, Tr.
49-50, 90-95. However, the inspector does a little mind reading and is
allowed to testify that Ronto must have believed that a hazard existed because
he rehung the danger board. Perhaps Nuccetelli erred when he did not make his
instructions specific on this point, i.e., if the area is safe, take down the
danger board, remove the item from the examination book, and only then enter
the area. Certainly this would have been a more precise and more orderly way
to proceed, but I do not believe that Nuccetelli's failure to give such
complete instructions raises his conduct to the level of aggravated
conduct. 10 Nor do I believe that the implications of Mr. Ronto's decision to
rehang the danger board can be attributed to Mr. Nuccetelli or to Mr.
Kubovcik.
According to the test set forth in United States v. Int'l Minerals &
Chem. Corp., 402 U.S. 558, 563 (1971), which the majority cited but did not
apply, the judge should have inquired whether Nuccetelli, Kubovcik, or Ronto,
individually, voluntarily and intentionally authorized or ordered miners to
pass a danger board under violative conditions. This he did not do.
Therefore, I would remand the section llO(c) cases to the judge for
reevaluation under this test.

10

The Secretary herself asserts that a § llO(c) violation "does not occur
upon the mere negligence of a corporate agent." Sec. Br at 28.

1256

Unwarrantable F§:ilure
Because the judge based his finding of unwarrantable failure on this
flawed analysis and application of section llO(c), I would also remand the
unwarrantable failure issue to the judge for reevaluation. I would not have
considered as substantial evidence, as does the majority, BethEnergy's
entrance into the area to conduct a reexamination rather than to eliminate the
hazard or Ronto's failure to complete the steps to "formally" override the
danger board by removing the condition from the fireboss book. Slip op. at.
16. In the first instance, the Secretary acknowledges BethEnergy's right to
reinspect and override the danger board. 12 FMSHRC at 406, Tr.73-74, 90, See
Tr. Oral Arg. at 36. The failure of Ronto to remove the condition from the
fireboss book and his decision to "put things back the way they were" after
actually examining the area and determining that the unsaddled beams did not
present a hazard, does not rise to the level of aggravated conduct.
Conclusion
I join the majority in affirming the finding of violation and in its
determination that it was not significant and substantial. For the foregoing
reasons, however, I would remand to ,t;he judge for further analysis of both the
unwarrantable failure and section llO(c) issues.

Commissioner

Distribution

R. Henry Moore, Esq.
Buchanan Ingersoll
USX Tower, 57th Floor
600 Grant Street
Pittsburgh, PA 15219
Jerald Feingold?
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Gary Melick
5203 Leesburg Pike, Suite 1000
Falls Church, VA 20041

1257

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 6, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No.

LAKE 91-11

PEABODY COAL COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Holen, and Nelson, Commissioners

DECISION
BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988) ("Mine Act" or "Act").
The sole issue is whether Commission Administrative Law Judge Gary Melick
erred in finding that a violation of 30 C.F.R. § 75.400 by Peabody Coal
Company ("Peabody") resulted from its unwarrantable failure to comply with the
standard. 1 For the reasons set forth below, we affirm the judge's
determination of unwarrantable failure.

1

30 C.F.R. § 75.400, which repeats the statutory language of section
304(a) of the Mine Act, 30 U.S.C. § 864(a), provides:
Coal dust, including float coal dust deposited on
rock-dusted surfaces, loose coal, and other combustible
materials, shall be cleaned up and not be permitted to
accumulate in active workings, or on electric equipment
therein.
The unwarrantable failure terminology is taken from section 104(d)(l) of
the Act, 30 U.S.C. § 814(d)(l), which, in pertinent part, distinguishes those
violations of mandatory health or safety standards "caused by an unwarrantable
failure of [an] operator to comply with such mandatory health or safety
standards .... "

1258

I.

Factual and Procedural Background
Peabody operates the Peabody No. 10 Mine, an underground coal mine in
Christian County, Illinois. On May 18, 1990, Edward Banovic, an inspector of
the Department of Labor's Mine Safety and Health Administration ("MSHA"),
conducted a regular inspection of the mine. He reviewed the preshift
examination books and discovered that repeated problems were recorded
concerning the transfer point between the conveyor belts in the second north
and seventh west areas of the mine. 2 At approximately 9:00 a.m., Inspector
Banovic, accompanied by Robert Stevens, a United Mine Workers of America
("UMWA") safety representative, travelled to the transfer point in order to
inspect it. When they arrived, power to the belts had been turned off due to
unrelated problems in another area of the mine. 3
Inspector Banovic discovered coal dust and loose coal in five different
locations within approximately 100 feet of.the transfer point. Two of the
piles were comprised of coal and measured approximately 15 feet in length and
30 inches in height.
Inspector Banovic testified that, if the belt had been
running, the belt line would have rubbed against the coal. A third pile,
approximately 24 inches high and four feet wide, was comprised of charred,
discolored, pulverized coal dust packed around the second north drive roller.
According to the inspector, the drive roller is approximately 30 inches in
diameter, and as it turned, it would compress the coal dust. The inspector
also observed two piles of fine coal dust that measured 30 inches in height,
four feet in width and four feet in length between the drive roller and the
transfer point.
Inspector Banovic testified that "the two long locations of coal were at
a transfer point where coal could spill steadily as the shift was being
conducted." Tr. 75. He believed that the coal dust packed around the drive
roller had been present in that location for at least five days. Tr. 75-76.
He explained that coal accumulates slowly in such a location, and that it
would take "a reasonable period of time" for it to accumulate to the extent
that he observed. Tr. 75. He also stated that its discoloration indicated
that it had been present for "a considerable amount of time while the rollers
were turning." Tr. 99.
In addition, Inspector Banovic testified that the
"two large piles" were fresh, and that he believed they had been deposited
within 24 hours of his arrival. Tr. 75.
After examining the area, Inspector Banovic then travelled to the
surface and further examined the mine examiners' books in order to document

2

Under 30 C.F.R. § 75.303(a), certified persons designated by the operator
of the mine are required to examine active workings of a mine for hazardous
conditions and record the results of that examination.
3

The second north belt dumps onto the seventh sub-main west belt, which
dumps onto the main south belts.
The belts are synchronized, so that the
inoperability of the main-south belt prevented the belts in question from
running.

1259

the instances in which such accumulations had previously been reported. He
noted that a spillage had been reported in the entry for the 8:00 a.m. shift
that morning. He also found examiners' notations indicating that the cited
areas had needed to be cleaned at the start of seven of the eight previous
shifts.
Based upon his observations, Inspector Banovic issued an order, pursuant
to section 104(d)(l) of the Mine Act, 30 U.S.C. § 814(d)(l), alleging a
significant and substantial ("S&S") violation of section 75.400. 4 Inspector
Banovic stated that the violation occurred as a result of Peabody's
unwarrantable failure because similar problems regarding the cited area had
been entered repeatedly in the preshift examination books, Peabody had
repeatedly violated the standard, MSHA officials had discussed with Peabody
officials those repeated violations of section 75.400, and because management
neglected to properly repair the belt drive. Tr. 85.
The order was
terminated after five miners worked for four hours removing the accumulations.
Following an evidentiary hearing, the judge found that Peabody violated
section 75.400, and that the violation was S&S, and caused by Peabody's
unwarrantable failure to comply. Peabody Coal Co., 13 FMSHRC 835 (May 1991)
(ALJ). In reaching his unwarrantable. failure finding, the judge relied upon
Inspector Banovic's testimony that the cited area and condition had been
reported several times in the preshift examination book and that, although the
condition had been so recorded the morning of the inspection, the condition
was not being abated at the time the inspector examined it. 13 FMSHRC at 839.
In addition, the judge noted MSHA supervisory Inspector Lonnie Conner's
testimony that MSHA had met with Peabody in March, June, and November 1989, to
discuss Peabody's repeated violations of section 75.400, but that there had
been no decrease in the number of violations since those discussions.
13 FMSHRC at 840.
The judge discredited the testimony of William Raetz, superintendent of
the mine, that the single miner who had been assigned to clean the cited area
as well as other areas, would have completed that task by the end of the
shift. 13 FMSHRC at 840. The judge relied upon the uncontroverted testimony
that it took five miners four hours to abate the violative condition. Id.
The judge then noted Mr. Raetz's testimony that, after a meeting with MSHA,
Raetz gave supervisory personnel instructions to correct the recurring
accumulation problems. 13 FMSHRC at 840. The judge also stated that,
although Raetz indicated that Peabody maintains records of disciplinary action
taken for failure to comply with regulations, Raetz did not know whether any
disciplinary action had been taken due to a failure to correct violations of
section 75.400. 13 FMSHRC at 840-41. The judge indicated that, regardless of
any disciplinary actions taken to ensure compliance with the standard, Peabody
had been cited 17 times between October 30, 1989, and May 10, 1990, for
violations of section 75.400. Citing Youghiogheny & Ohio Coal Co., 9 FMSHRC
4

The S&S terminology is taken from section 104(d)(l) of the Act, 30 U.S.C.

§ 814(d)(l), which, in pertinent part, distinguishes as more serious in nature

any violation that "could significantly and substantially contribute to the cause
and effect of a ... mine safety or health hazard .... "

-:..260

2007 (December 1987) (
") and Emery Mining Corp., 9 FMSHRC 1997 (December
1987), the judge concluded that "[t]his evidence is relevant in showing a
pattern of lack of due
, indifference or lack of reasonable care and
supports the finding that the violation herein was the result of gross
negligence and aggravated acts and/or omissions constituting 1 unwarrantable
failure.'" 13 FMSHRC at 841. Accordingly, the judge assessed the penalty
proposed by the Secretary in the amount of $1,400. Id. The Commission
subsequently granted Peabody's petition for discretionary review, in which
Peabody contests only the judge's unwarrantable failure finding.
II.

Disposition of issues
We conclude that substantial evidence supports the judge's finding that
Peabody's violation of section 75.400 was caused by its unwarrantable failure
to comply with the standard. In
the Commission determined that
unwarrantable failure is aggravated conduct constituting more than ordinary
negligence. This determination was derived, in part, from the plain meaning
of "unwarrantable" ("not justifiable" or "inexcusable"), "failure" ("neglect
of an assigned, expected or appropriate action"), and "negligence" ("the
failure to use such care as a reasonably prudent and careful person would use,
characterized by "inadvertence," "thoughtlessness," and "inattention").
9 FMSHRC at 2001. This determination was also based on the purpose of
unwarrantable failure sanctions in the Mine Act, the Act's legislative
history, and judicial precedent. Id.
The Commission has previously recognized as relevant to unwarrantable
failure determinations such factors as the extent of a violative condition, or
the length of time that it has existed, whether an operator has been placed on
notice that greater efforts are necessary for compliance, and the operator's
efforts in abating the violative condition. See, ~. Quinland Coals, 10
FMSHRC 705, 708-09 (June 1988); Y&O, 9 FMSHRC at 2011; Utah Power & Light Co.,
11 FMSHRC 1926, 1933 (October 1989)("UP&L"). We conclude that the judge
considered such factors demonstrating aggravated conduct and that substantial
evidence supports his decision.
The record reveals that the five accumulations of loose coal and coal
dust were extensive. Peabody argues that the cited accumulations must have
accumulated after the preshift examination, between 9:00 p.m. and midnight on
May 17, 1990. P. Br. at 8 9. 5 The judge, however, credited Inspector
5

Peabody focuses upon the fact that Janette Molancus, a belt shoveler for
Peabody, told Inspector Banovic that the area under the belt had been cleaned on
May 17, at 4:00 p.m. Peabody notes that, although the cited accumulations had
been recorded as part of the
examination for the 8:00 a.m. to 4:00 p.m.
shift on May 18, (the shift during which the inspection occurred), no accumulations had been recorded as a result of the preshift examination for the
preceding shift (midnight to 8: 00 a. m. on that day). Tr. 89. Peabody speculates
that the accumulations must have occurred sometime after that preshift
examination. Because a preshift examination is performed within the three hours
prior to the beginning of a shift, and because coal is not produced during night

1261

Banovic's testimony that the accumulations around the drive roller had existed
for up to one week. 13 FMSHRC at 839.
Inspector Banovic testified that, although some of the accumulations
might have been freshly deposited, he determined that the coal dust packed
around the second north drive roller had existed in the area for a period of
time between five days and one week, given its packed, discolored and charred
appearance. Tr. 75-76, 99. The inspector suggested that the reason the coal
packed around the drive roller had not been reported was because the preshift
examiner might not have looked "underneath that belt drive as he walked by the
area." Tr. 90. In addition, Inspector Banovic testified that Ms. Molancus
told him that the area under the seventh west belt had been cleaned on May 17,
not that the head roller or drive roller had been cleaned. Tr. 87.
The evidence that the coal packed around the drive roller was charred
and discolored, and that coal accumulates slowly in such a location, was
undisputed. Furthermore, the fact that the presence of that coal dust was not
recorded does not necessarily establish that the area was clean during the
shift immediately prior to the inspection. Such a fact may only indicate that
the examiner failed either to see ~r to record an accumulation, as Inspector
Banovic posited, and does not bar an unwarrantable failure finding. See
generally Eastern Associated Coal Corp., 13 FMSHRC 178, 187 (February 1991).
In concluding that Peabody's conduct amounted to an unwarrantable
failure, the judge considered Inspector Banovic's testimony that accumulation
problems in the cited area had been reported several times in the preshift
examination books. 13 FMSHRC at 839. Inspector Banovic testified that
entries for seven of the eight preshift examinations prior to the inspection
noted problems with accumulations or spilling in the cited area. Tr. 80-81.
For example, the entry for the midnight shift on May 17 specified that an area
of the second north belt "still spills A LOT." P-Exh. 7 (emphasis in
original). Such evidence is relevant in demonstrating that Peabody had prior
notice that a problem with coal and coal dust accumulations existed in the
cited area, and that greater efforts were necessary to assure compliance with
section 75.400. Peabody's failure to rectify the acknowledged spilling
problem at the cited location was properly considered by the judge when
determining whether Peabody's violation was caused by its unwarrantable
failure. See, ~. Y&O, 9 FMSHRC at 2011; Quinland, supra, 10 FMSHRC at 709;
Eastern, supra, 13 FMSHRC at 187; Drummond Co.,Inc., 13 FMSHRC 1362, 1368
(September 1991).
The judge also properly considered Inspector Banovic's testimony that,
at the time of the inspection, no one was engaged in attempting to remove the
accumulations. 13 FMSHRC at 839. Peabody argues that this fact does not
establish that Peabody engaged in aggravated conduct because a belt shoveler
had been assigned to clean the cited area, but was cleaning another area
first. P. Br. at 7-9. Peabody also focuses upon Raetz's testimony that,
under its policies, a foreman has until the end of a shift to rectify a
shifts, Peabody concludes that the accumulations occurred sometime between 9:00
p.m. and midnight on May 17. P. Br. at 8-9.

1262

problem of which he had been made aware earlier in that shift. The judge
found that Peabody's conduct was "particularly aggravated" because it assigned
only one person to work less than one shift to correct the condition.
13 FMSHRC at 840. The judge noted that undisputed evidence established that
it eventually took four hours for five miners to clean up the accumulations.
Id. The judge held that "[t]his evidence clearly supports a finding that
under all the circumstances the operator knew or should have known of these
loose coal and coal dust deposits and failed to abate the violative conditions
because of lack of due diligence, indifference or lack of reasonable care."
Id.
In contrast, in UP&L, supra, 11 FMSHRC at 1933, the Commission affirmed
the judge's finding that the operator's violation of section 75.400 was not
caused by its unwarrantable failure to comply with the standard. In that
case, the Commission relied, in part, upon the fact that before and during the
inspection, miners were present shoveling the coal accumulations and
attempting to abate the condition. The record contains no evidence that
Peabody gave similar priority to the abatement of the cited accumulations.
Although Peabody was aware that the cited area required close scrutiny, given
the fact that seven of the eight past preshift examination reports revealed
accumulation problems, Peabody assigµed only one miner to clean the area and
she had also been given other responsibilities. The judge found that such an
effort was not sufficient to effectively deal with the cited accumulations.
This finding supports the judge's determination that Peabody engaged in
aggravated conduct. See Drummond, supra, 13 FMSHRC at 1369.
Peabody argues that the judge improperly relied on its past violations
of section 75.400 in determining whether the cited conduct was unwarrantable.
P. Br. at 2. Peabody contends that Commission precedent reveals that only
past violations involving the same regulation, and occurring in the same area
within a "continuing time frame" may properly be considered when determining
whether a violation is unwarrantable. P. Br. at 4. The judge considered the
fact that Peabody had been cited 17 times over the preceding six and a half
months for violations of section 75.400. While the judge considered that
history as relevant and supportive of an unwarrantable failure finding, it is
clear that the judge primarily relied upon his findings that the accumulations
had been noted in approximately seven of the preceding preshift reports, and
that the conditions were obvious and extensive requiring significant abatement
efforts. 13 FMSHRC at 841. Moreover, the Commission has not limited, in the
manner asserted by Peabody, the circumstances under which past violations may
be considered by a judge in determining whether an operator's conduct
demonstrated aggravated conduct.
Peabody contends that section 104(d) orders cannot be based on an
operator's prior violations because such a "pattern of violations" should give
rise only to sanctions under section 104(e) of the Act. P. Br. at 6. We
reject Peabody's argument. The record demonstrates that the inspector issued
the section 104(d) order because of Peabody's unwarrantable failure to comply
with the standard rather than merely because it had violated the same standard
on a number of occasions in the past. Moreover, the inspector acted properly,
in determining whether Peabody engaged in aggravated conduct, in considering
whether Peabody had been put on notice, as a result of previous MSHA

1263

enforcement actions, that coal accumulations around belts had created a
problem that required more attention.
Similarly, we disagree with Peabody's argument that the judge improperly
took Peabody's past violations into account twice when assessing a civil
penalty: once when considering the history of violations component of section
llO(i), and again when considering section llO(i)'s negligence component. P.
Br. at 5. Although the judge may have considered the same factual circumstances for two of the criteria under section llO(i), this was not improper or
duplicative because the purposes of such consideration are different. As
discussed above, a history of similar violations at a mine may put an operator
on notice that it has a recurring safety problem in need of correction and
thus, this history may be relevant in determining the degree of the operator's
negligence. Nonetheless, section llO(i) requires the judge to consider the
operator's general history of previous violations as a separate component when
assessing a civil penalty. Past violations of all safety and health standards
are considered for this component.
In sum, the evidence reveals that the coal accumulations were extensive,
and that at least one had existed for a period of time possibly as long as a
week. In addition, the record disc±oses that, although Peabody had heightened
awareness that the cited area had accumulation problems and that greater
efforts were required to assure compliance with section 75.400, Peabody did
not take adequate measures to remedy the spilling problems. Taken as a whole,
the record provides substantial evidence supporting the judge's conclusion
that Peabody's violation of section 75.400 was caused by its unwarrantable
failure.

1264

III.

Conclusion
For the reasons set forth above, we affirm the judge's finding that
Peabody's violation of section 75.400 was.caused by its unwarrantable failure
to comply with the standard.

·· ichard V. Backley, Commissioner

Arlene Holen, Commissioner

Distribution
David S. Hemenway, Esq.
Thompson & Mitchell
One Mercantile Center
Suite 3400
St. Louis, Missouri 63101
Tina Gorman, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1265

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 18, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. WEST 92-98-M

MAGMA COPPER COMPANY,
PINTO VALLEY DIVISION,

BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
ORDER

BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et~· (1988) ("Mine Act"). On July 15,
1992, Commission Chief Administrative Law Judge Paul Merlin issued an Order of
Default, finding respondent Magma· Copper Company ("Magma") in default for
failure to answer either the civil penalty proposal of the Secretary of Labor
or the judge's Order to Show Cause. The judge assessed the civil penalty of
$20 proposed by the Secretary. For the reasons that follow, we vacate the
default order and remand this case for further proceedings.
The judge's jurisdiction over this case terminated when his decision was
I
issued on July 15, 1992. 29 C.F.R. § 2700.65(c). Under the Mine Act and the
Commission's procedural rules, relief from a judge's decision may be sought by
filing a petition for discretionary review with the Commission within 30 days
of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R. § 2700.70(a). Magma filed
a timely petition with the Commission on July 30, 1992, seeking relief from
the judge 1 s default order.
Magma petitions for review on the grounds that it was proceeding pro se
and that it had answered the petition for civil assessment and the judge 1 s
show cause order. Magma erroneously sent its pleadings to the Solicitor of
Labor's Regional Office in San Francisco rather than the Commission's office
in Washington, D.C.

1266

Under the Commission's rules of procedure, the party against whom a
penalty is sought must file an answer with the Commission within 30 days after
service of the penalty proposal. 29 C.F.R. § 2700.S(b) & .28. When no answer
to the penalty proposal was filed with the Commission, the judge, on April 9,
1992, issued an order directing Magma to file an answer within 30 days or show
good cause for its failure to do so. When Magma failed to respond to the show
cause order, the judge issued an order of default on July 15, 1992.
It appears that Magma may have confused the roles of the Commission and
the Department of Labor in this adjudicatory proceeding. On the basis of the
present record, we are unable to evaluate the merits of Magma's position. In
the interest of justice, we will permit Magma to present its position to the
judge, who shall determine whether final relief from the default order is
warranted. See,~. Kelley Trucking Co., 8 FMSHRC 1867 (December 1986).
Accordingly, we vacate the judge's default order and remand this matter
for further proceedings.

~
'~
~

Richard V. Backley, Commissio~r

J yce ~Doyle, CommissiO«'er

~~-

Arlene Holen, Commissioner

~~

L. Clair Nelson, Commissioner

1267

Distribution
Thad S. Huffman, Esq.
Hark N. Savit, Esq.
Jackson & Kelly
1701 Pennsylvania Ave., N.W.
Washington, D.C. 20006
Jeanne M. Colby, Esq.
Office of the Solicitor
U.S. Department of Labor
71 Stevenson St., Suite 1110
San Francisco, CA 94105
Carolyn Durga, Supervisor
Magma Copper Company
Pinto Valley Division
P.O. Box 100
Hiami, AZ 85539
Chief Administrative Law Judge Paul MerliH
Federal Mine Safety & Health Review Collllllission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

1268

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 25, 1992
FRANCIS A. MARIN
Docket No. WEST 91-161-DM

v.

ASARCO, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

DECISION
BY THE COMMISSION:
This is a discrimination proceeding brought under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or
"Act") by complainant Francis Marin against Asarco, Inc. ("Asarco"). At
issue is whether the Commission and its administrative law judges may impose
sanctions against private parties in litigation arising under the Mine Act,
under Commission Procedural Rule l(b), 29 C.F.R. § 2700.l(b), and Federal
Rules of Civil Procedure ("Fed. R. Civ. P.") 11 and 37(b)(2). Commission
Administrative Law Judge John J. Morris denied Asarco's motion for sanctions
in which Asarco alleged that Ms. Marin filed a frivolous lawsuit and abused
the discovery process. 13 FMSHRC 1113 (1989)(ALJ). The Commission granted
Asarco's petition for discretionary review, challenging the judge's rulings.
For the reasons that follow, we affirm the judge's decision.
I.

Factual and Procedural Back~round
Marin was a haulage truck driver for Asarco's Ray Unit in Hayden,
Arizona, and as of May 1990, had worked in the mining industry for sixteen
years. 1 Asarco terminated Marin on April 25, 1990. On May 14, 1990, Marin
filed a discrimination complaint against Asarco with MSHA, pursuant to
section lOS(c) of the Mine Act, 30 U.S.C. § 81S(c). At the same time, she
also filed sex discrimination charges with the federal Equal Employment
Opportunity Commission and the Arizona Civil Rights Division. Marin
subsequently brought a complaint in state court charging Asarco with sexual
discrimination and harassment.
1

There was no hearing in this matter; the background information
set forth herein is taken from pleadings and briefs filed by the parties. No
affidavits support the factual assertions made by either party.

1269

Marin's MSHA complaint alleged that Asarco committed a "violation of
safety operations and discrimination on the basis of her sex." Her
allegations involve driving unsafe trucks. Asarco denied Marin's allegations
of safety violations.
By letter dated December 3, 1990, MSHA informed Marin that it had
determined that no violation of section 105(c) had occurred. On December 15,
1990, Marin, proceeding pro se, filed a request with the Commission for a
hearing on her complaint under section 105(c)(3) of the Mine Act, 30 U.S.C.
§ 815(c)(3). The matter was assigned to Judge Morris.
On April 26, 1991, attorney Mary Judge Ryan of the law firm of
Strompoly & Stroud notified the Commission that her firm was representing
Marin. Counsel for Asarco, Henry Chajet, asserts that he did not learn of
Ms. Ryan's representation until receipt of Notice by Judge Morris dated
May 14, 1991, which listed Ryan's firm on the distribution list. Mr. Chajet
scheduled a deposition of Marin for May 29, 1991, by mailing a notice of
deposition to Marin, personally, on May 16. On May 22, Chajet also served
that notice on Marin's counsel by Federal Express. The notice arrived at her
office on May 23. On May 27, two gays before the scheduled deposition, Marin
was personally served with a subpoena to appear at the deposition. There is
no indication that, prior to scheduling the deposition, counsel for Asarco
attempted contact with Ms. Ryan to arrange a mutually agreeable time or even
to alert her to the deposition.
Counsel for Marin states in her brief that she attempted to contact
Chajet on Friday, May 24, to reschedule the deposition. When she called
Chajet's office, Ryan learned that be had left Washington and was travelling
to Arizona on other business. Ryan then informed Chajet's colleague that
Marin would appear at the deposition as scheduled, and sent a confirmation
letter. The following days, May 25, 26, 27, were Memorial Day Weekend. On
Tuesday, May 28, Ryan and Marin met to prepare for the next day's scheduled
deposition. Upon advice of counsel, Marin decided at that time to withdraw
the section 105(c)(3) proceeding and pursue her claims solely in state court.
Marin and Ryan appeared at the deposition on May 29. There, Ryan
announced on the record that Marin was withdrawing from the Commission
proceeding, and requested that the deposition be postponed until the motion
to withdraw was decided. She also instructed Marin not to answer any
questions. Chajet protested, and Ryan telephoned Judge Morris but was unable
to reach him. She advised Judge Morris' clerk by telephone that Marin was
willing to move for withdrawal, which would make the deposition unnecessary.
On May 31, Marin filed a formal motion to withdraw from the Commission
proceeding. Asarco opposed the motion, and filed its motion for sanctions
and a motion to dismiss with prejudice.
The administrative law judge granted Marin's motion to withdraw and
denied Asarco's motions for sanctions and dismissal with prejudice. 13
FMSHRG at 1115. After recounting the facts leading up to the dismissal,
Judge Morris concluded that "the Commission lacks jurisdiction to impose
sanctions." 13 FMSHRG at 1115. He relied on the Commission's decision in

1270

Rushton Mining Company, 11 FMSHRC 759 (May 1989).
II.

Disposition of Issues
A.

Applicability of Rule 11 Sanctions

The first issue presented is whether the Commission may impose
sanctions against a private litigant under Fed. R. Civ. P. 11 ("Rule 11"),
which provides sanctions for the filing of frivolous pleadings. 2 The
Commission's Procedural Rules, 29 C.F.R. Part 2700, do not provide for
monetary sanctions. Commission Procedural Rule l(b) provides:
On any procedural question not regulated by the
Act, these Procedural Rules, or the Administrative
Procedure Act (particularly 5 U.S.C. 554 and 556),
the Commission or any Judge shall be guided so far as
practicable by any pertinent provisions of the
Federal Rules of Civil ~rocedure as appropriate.
29 C.F.R. § 2700.1 (emphasis added).

Asarco essentially requests the

2

Rule 11, entitled "Signing of Pleadings, Motions, and Other Papers;
Sanctions," provides in pertinent part:
Every pleading, motion, and other paper of a
party represented by an attorney shall be signed by at
least one attorney of record in the attorney's
individual name, whose address shall be stated.
A
party who is not represented by an attorney shall sign
the party's pleading, motion, or other paper and state
the party's address.... The signature of an attorney
or party constitutes a certificate by the signer that
the signer had read the pleading, motion, or other
paper; that to the best of the signer's knowledge,
information, and belief formed after reasonable inquiry
it is well grounded in fact and is warranted by
existing law or a good faith argument for the
extension, modification, or reversal of existing law,
and that it is not interposed for any improper purpose,
such as to harass or to cause unnecessary delay or
needless increase in the cost of litigation .... If a
pleading, motion, or other paper is signed in violation
of this rule, the court, upon motion or upon its own
initiative, shall impose upon the person who signed it,
a represented party, or both, an appropriate sanction,
which may include an order to pay to the other party or
parties the amount of the reasonable expenses incurred
because of the filing of the pleading, motion, or other
paper, including a reasonable attorney's fee.

1271

Commission to impose Rule 11 sanctions against Marin on the basis of
Commission Procedural Rule l(b). We conclude that Rule 11 sanctions are
unavailable in Commission proceedings as a general matter and, in any event,
that they would not be warranted on the facts of this case.
Both parties rely on Rushton to support their opposing positions on
Rule 11. In Rushton, the Commission determined that the monetary sanctions
provision of Rule 11 could not be imposed against the Secretary of Labor in
Mine Act proceedings. 11 FMSHRC at 759-60. Asarco contends that Rushton is
limited to Rule 11 motions brought against the Secretary. Although Rushton
dealt specifically with the subject of sanctions against the Secretary, the
Commission also stated broadly:
The essential question presented is whether the
monetary sanctions provision of Fed. R. Civ. P. 11
applies to Commission proceedings. In accord with
the judge, we conclude that it does not.
11 FMSHRC at 763.
Moreover, a number of the prin<::iples underlying Rushton apply equally
to cases involving private litigants. In Rushton, the Commission emphasized
that the Mine Act is silent on the subject of monetary sanctions against the
government and that "the absence of specific statutory authorization for an
asserted form of relief under the Mine Act 'dictates cautious review .... '"
11 FMSHRC at 764, citing Council of So. Mtn. v. Martin County Coal Corp., 6
FMSHRC 206, 209 (February 1984), aff'd, 751F.2d1418 (D.C. Cir. 1985);
Kaiser Coal. Corp., 10 FMSHRC 1165, 1169-70 (September 1988)). The
Commission also noted in Rushton that it has strictly interpreted monetary
award provisions in analogous Mine Act contexts. Id. For example, in Loe.
U. 2274. UMWA v, Clinchfield Coal Co., 10 FMSHRC 1493, 1498-99 (November
1988), aff'd sub nom. Clinchfield Coal v. FMSHRC, 895 F.2d 773 (D.C. Cir.
1990), the Commission followed the 'American Rule' that "attorney's fees are
not available to prevailing litigants ... , except where the [Mine] Act
specifically authorizes such fees." There, the Commission refused to award
attorney's fees in compensation proceedings where the Act failed to so
provide. See also Odell Maggard v. Chaney Creek Coal Corp., etc., 9 FMSHRC
1314, 1322-23 (August 1987), aff'd in part, rev'd in part on other grounds,
866 F.2d 1424 (D.C. Cir. 1989). Likewise, the Mine Act is silent on the
subject of monetary sanctions against private litigants for engaging in
frivolous litigation, the subject of Rule 11.
Additionally, as explained in Rushton, Commission Procedural Rule l(b)
"does not dictate that any particular Federal Rule of Civil Procedure be
reflexively applied in Commission proceedings on procedural questions not
regulated by the Mine Act." 11 FMSHRC at 765. This is because "[t]he
Commission, of course, is not a federal court. The Commission is an agency
created under the Mine Act with certain defined and limited administrative
and adjudicative powers. (Citations omitted)." 11 FMSHRC at 764. The
Commission is not bound by the Federal Rules of Civil Procedure, and only
looks to those rules insofar as is administratively "practicable" and
"appropriate."

1272

We reject Asarco's urging to apply Rule 11 under the authority of
Commission Procedural Rule l(b). We perceive no statutory warrant in the
Mine Act for the imposition of monetary sanctions for frivolous pleading in
Mine Act proceedings. We conclude that the Commission is without authority
to impose monetary sanctions for frivolous claims filed against private
parties under the Mine Act.
In any event, on the facts of this case, Rule 11 sanctions would not be
warranted. Marin filed this case as a pro se complainant. In general,
courts take into account the "special circumstances of litigants who are
untutored in the law." Maduakolam v. Columbia University, 866 F.2d 53, 56
(2d Cir. 1989); see also Haines v. Kerner, 404 U.S. 519, 520 (1972)(pro se
complainant's pleadings held to less stringent standards than pleadings
drafted by attorneys); cf, Schulte v. Lizza Industries. Inc., 6 FMSHRC 8, 1213 (January 1984)(pro se miner's late filing may be excused in justifiable
circumstances), Approximately one month after Marin retained an attorney,
she moved to withdraw her section 105(c) complaint, deciding instead to bring
all of her claims in state court.
Asarco asserts that the following events demonstrate that the complaint
is frivolous: (1) Marin discontinued her original complaint for "lack of
protected activity;" 3 (2) the MSHA investigator found no violation of
section 105(c); and, (3) counsel's ultimate decision to withdraw the
complaint. None of these events demonstrate frivolity. Marin's decision to
discontinue the MSHA investigation and then reinstitute it does not indicate
that her suit was groundless. In her complaint to MSHA dated May 14, 1990,
Marin alleged that Asarco committed a "violation of safety regulations and
discrimination on the basis of her sex." Her allegations concern driving
unsafe trucks. Additionally, an MSHA determination of no violation is not
binding on the Commission. See 30 U.S.C. § 815(c)(3). Section 105(c)(3) of
the Act expressly provides that a complainant has the right to file an action
with the Commission if the Secretary determines that there was no violation.
Similarly, Marin's motion to withdraw was without prejudice and, thus, was
not an admission that her claim lacked merit.
The principal Rule 11 cases on which Asarco relies are inapposite.
These cases involve egregious behavior, which is not present here. For
instance, in Dean v. ARA Environmental Services. Inc., 124 F.R.D. 224, 227
(N.D. Ga. 1988), the sanctioned party continued to file suits against the
same parties based on the same facts, even after 28 suits based on those
facts had been dismissed. In Foster v. Michelin Tire Corp., 108 F.R.D. 412,
415 (D. Ill. 1985), a plaintiff's attorney was sanctioned for filing a suit
when, more than two years after the underlying incident and after eight
months of litigation, he summarized the facts supporting the suit as "none."

3

Marin withdrew her original complaint in June, 1990. She reinstated
her complaint on September 4, 1990, stating: "Since then I have reconsidered and
now I believe my termination was because I refused to drive a truck with a blown
up turbo charger."

1273

We find absent from the record any evidence of deliberate abuse or
harassment by Marin or her counsel. Asarco asserts that Ryan's confirmation
letter of May 24, 1991, reflects a deliberate intention to mislead Chajet
into believing that the deposition would proceed and justifies Rule 11
sanctions. We do not perceive deception. Ryan asserts that she telephoned
Chajet and attempted to postpone the deposition on May 24, the day after she
received the notice. She spoke with another attorney at Chajet's firm and
learned that Chajet had already left Washington for Arizona on other
business. They agreed that the deposition should go ahead as scheduled, and
Ryan sent a confirmation letter. Chajet could not have been misled by the
letter prior to the deposition because he had already traveled to Arizona on
other business.
These facts suggest to us that what occurred resulted from a lack of
communication in the context of a tight schedule unilaterally imposed upon
Marin. Chajet did not consult Ryan with regard to scheduling the deposition.
Ryan received notice of the deposition on May 23, only six days before the
designated date, and the Memorial Day Weekend accounted for three of those
six days. As of May 24, Chajet was already unavailable. Given the short
time period involved, and the lack,pf evidence that Chajet's office offered
information as to how he could be reached, we see no basis to criticize
Ryan's actions. After consulting with her client the day after Memorial Day,
Ryan decided to dismiss the Mine Act complaint. We would be hard pressed on
this record to regard her dismissal motion as an abusive pleading causing
harm to Asarco. Cf. Robert K. Roland v. Secretary, 7 FMSHRC 630, 635-36 (May
1985). In short, we do not find any evidence of abusive behavior by Marin or
her counsel meriting imposition of Rule 11 sanctions.
B.

Applicability of Rule 37(b)(2) Sanctions

The second issue presented is whether the Commission may impose
sanctions against Marin under Fed. R. Civ. P. 37(b)(2)("Rule 37(b)(2)"),

1274

which provides, in relevant part, monetary sanctions for discovery abuse. 4
Apart from whether the Mine Act provides for the imposition of discovery
abuse sanctions, we conclude that Rule 37(b)(2), by its express terms, does
not apply to the proceeding before us.
Rule 37(b)(2) applies when an order compelling discovery has been
issued upon motion and a party, in defiance or violation of such an order,
fails to provide or communicate the discoverable material. ~. Salahuddin
v. Harris, 782 F.2d 1127, 1131 (2d Cir. 1986); Fox v. Studebaker Worthington.
Inc., 516 F.2d 989, 994 (8th Cir. 1975). Here, Marin was not being deposed
pursuant to such an order but, rather, appeared pursuant to a subpoena.
Thus, invocation of Rule 37(b)(2) is inappropriate.
Even if this matter were viewed as a subpoena compliance dispute under
the Mine Act, Rule 37(b)(2) would not apply. As Rule l(b) indicates, the
Commission consults the Federal Rules for guidance only when the Mine Act and
Commission Procedural Rules do not otherwise provide for appropriate
procedure in a given area. The Mine Act and Commission Procedural Rules
explicitly provide for subpoena enforcement. Pursuant to the Act and the
Commission's rules, federal district. court!'!.. have the power to enforce a
subpoena and impose sanctions for failure to comply with the subpoena. 30
U.S.C. § 823(e); 29 C.F.R. § 2700.58. Asarco's enforcement remedy, if any,
was to request the judge or Commission to apply for subpoena enforcement in
the appropriate district court. Asarco's reliance on Commission Procedural
Rule l(b) is misplaced.
Furthermore, if Rule 37(b)(2) were applicable to the facts of this
case, monetary sanctions would not be warranted. Commission Procedural Rule
56(b) contemplates that the parties will attempt to agree on deposition
schedules. 29 C.F.R. § 2700.56(b). As noted above, Chajet sent the notice
of deposition to Marin's counsel shortly before the scheduled date and had
Rule 37 (b) (2) falls under the general heading "Failure to Comply
with Order" and is entitled "Sanctions by Court in Which Action is Pending."
It provides in pertinent part:
If a party ... fails to obey an order to provide
or permit discovery, ... the court in which the action
is pending may make such orders in regard to the
failure as are just, and among others the following:

*

*

*

In lieu of any of the foregoing orders or in
addition thereto, the court shall require the party
failing to obey the order or the attorney advising that
party or both to pay the reasonable expenses, including
attorney's fees, caused by the failure, unless the
court finds that the failure was substantially
justified or that other circumstances make an award of
expenses unjust.

1275

not consulted her as to an acceptable date. Ryan telephoned Chajet the day
after receipt of the notice to attempt to postpone the deposition and found
that he was already en route to Arizona. Ryan agreed to go ahead with the
deposition and, during the course of preparation, decided to withdraw the
Mine Act complaint. She announced her intention at the deposition and
attempted to reach Judge Morris by telephone at that time to move to withdraw
the complaint. The facts of this case do not disclose discovery abuse by a
recalcitrant party.

III.

Conclusion
For the reasons set forth above, we affirm the judge's decision.

~
~ Fo ~Chairman

Arlene Ho1Jn:comDliSsioner

L. Clair Nelson, Commissioner

1276

Distribution
Don Awerkamp, Esq.
Stompoly & Stroud, P.C.
1600 Citibank Tower
One South Church Avenue
P.O. Box 3017
Tucson, AZ 85702-3017
for Francis Marin
Henry Chajet, Esq.
Jackson & Kelly
1701 Pennsylvania Ave., NW
Suite 650
Washington, D.C. 20006
for Asarco, Inc.
Administrative Law Judge John J. Morris
Federal Mine Safety & Health Review'Commission
280 Federal Bldg.
1244 Speer Blvd.
Denver, CO 80204

1277

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 26, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. VA 90-47

Ll'S CORPORATION

BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

DECISION
BY THE COMMISSION:
At issue in this civil penalty proceeding arising under the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et .2.fill. (1988)(the "Mine
Act"), is whether Ll's Coal Corporation ("LJ") violated 30 C.F.R. § 49.6(b)
because of the alleged failure of its independent contractor, Mine Technology
Rescue Station ("MT"), to test mine rescue apparatus at intervals not
exceeding 30 days. 1 Commission Administrative Law Judge Avram Weisberger
concluded that Ll .did not violate section 49.6(b). 13 FMSHRC 1491 (September
1991) (ALl). The Commission granted the Petition of the Secretary of Labor
("Secretary") for Discretionary Review. For the reasons set forth below, we
reverse the judge's decision.
1

Section 49.6(b) provides:
Mine rescue apparatus and equipment shall be
maintained in a manner that will ensure readiness for
immediate use. A person trained in the use and care of
breathing apparatus shall inspect and test the
apparatus at intervals not exceeding 30 days and shall
certify by signature and date that the inspections and
tests were done. When the inspection indicates that a
corrective action is necessary, the corrective action
shall be made and the person shall record the
corrective action taken.
The certification and the
record of corrective action shall be maintained at the
mine rescue station for a period of one year and made
available on request to an authorized representative of
the Secretary.

1278

I.

Factual Background and Procedural History
LJ's No. 1 Mine, an underground coal mine, is in Lee County, Virginia.
LJ contracted with MT to provide it with a mine rescue station and related
services. On April 11, 1990, Mine Safety and Health Administration ("MSHA")
Inspector Fred Buck examined MT's records of the mine rescue apparatus made
available to LJ pursuant to MT's contract with LJ. Buck found that
inspection and testing of the mine rescue apparatus had not been done within
the 30-day period prescribed under section 49.6(b). On April 16, 1990, Buck
issued a citation to LJ pursuant to section 104(a) of the Mine Act, 30 U.S.C.
§ 814(a), alleging a violation of section 49.6(b).
The citation states:
During an inspection of the Mine Technology Mine
Rescue Station the following violation was
observed[:] The mine rescue apparatus was not being
tested within the 30 day interval. The records
showed the 30 days was exceeded by as much as 4 days.
At the hearing, Inspector Buck testified that, according to MT's
records, the required inspection and testing under section 49.6(b) had not
been done within 30 days. LJ presented no evidence. In his decision, Judge
Weisberger found that, at best, the evidence established that MT's records
did not contain an entry listing an inspection of the mine rescue apparatus
within the relevant 30-day period. Judge Weisberger concluded that this
evidence, by itself, was insufficient to establish that, in fact, the
apparatus had not been tested within a 30-day interval. As a result, Judge
Weisberger dismissed the citation. 13 FMSHRC at 1492.
II.

Disposition of Issues
On review, the Secretary argues that the judge erred in finding that LJ
did not violate section 49.6(b). The Secretary asserts that she established
a prima facie case, having shown that MT's records indicated that more than
30 days had elapsed between inspections. The Secretary argues that, after
establishing a prima facie case, the operator must provide evidence that the
required inspection was actually conducted.
Section 49.6 provides, in pertinent part, that a person trained in the
use and care of breathing apparatus shall inspect and' test the mine rescue
apparatus at intervals not exceeding 30 daY.s ~rtd shall certify by signature
and date that the inspections and tests were done. The regulation also
provides that a record of the certification shall be maintained at the mine
rescue station for a period of one year and made available on request to an
authorized representative of the Secretary.
The Secretary requires certification of inspections by operators in
order to allow MSHA inspectors, upon review of the records, to determine

1279

whether inspection and testing has been conducted as prescribed in the
mandatory safety standard. PDR at 4; S. Br. at 4. If the Secretary were
unable to establish a violation by relying on the operator's own records to
indicate that the inspection had not been conducted, her only recourse would
be to monitor constantly each operator's inspection and testing activities.
The Secretary maintains that such a procedure would be unworkable. PDR at 5.
We agree.
Clearly, the purpose of the required recordkeeping is to allow the
Secretary, simply by examining the records, to determine whether the operator
has conducted the inspection and testing. We agree with the Secretary that
the absence of certification of inspection and testing of the mine rescue
apparatus, within the 30-day period required by the regulation, is sufficient
to establish a prima facie case of a violation. We recognize that the
operator may have inspected and tested the mine rescue apparatus, as
required, but, for some reason, failed to'record such inspection and testing.
If such be the case, the operator could come forward with evidence that the
inspection and testing were, in fact, performed as required. Since the
operator is in the best position to know whether the inspection and testing
has been done, we hold that, upon,a showing by the Secretary that the
operator's records indicate the required certification was not made, the
violation is established unless the operator can show that such inspection
actually occurred within the relevant time period. Cf. Southern Ohio Coal
Company, 14 FMSHRC 1, 13 (January 1992); Mid-Continent Resources, 11 FMSHRC
505, 509 (April 1989).
Inspector Buck testified that the records required to be kept under
section 49.6 indicated that the mine rescue breathing apparatus had not been
inspected and tested during the 30-day interval. Tr. 11-12. LJ did not call
any witnesses or offer other evidence to show that the required inspection
and testing had actually been conducted. See Tr. 24-25. LJ's counsel argued
only that there was no evidence that the equipment had not, in fact, been
tested. We conclude that the Secretary established a violation.
Accordingly, we reverse the judge's finding that LJ did not violate
section 49.6(b). The citation indicated that the violation was not of a
significant and substantial nature and that it resulted from low negligence.
See Tr. 24. Thus, we assess the $20 civil penalty proposed by the Secretary.

1280

III.

Conclusion
For the reasons set forth above, we reverse the judge's decision. We
conclude that LJ violated section 49.6(b), reinstate the section 104(a)
citation, grant the Secretary's petition for civil penalty, and assess a
civil penalty of $20 proposed by the Secretary.

~I

· o
Richard V. Backley, Commissioner

~d,
Commis~LL

J}'ce!i:DQYJ:e,

Arlene Holen, Commissioner

L. Clair Nelson, Commissioner

Distribution
Jerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Carl E. McAfee, Esq.
LJ's Coal Corporation
P.O. Box M
St. Charles, Virginia

24282

Administrative Law Judge Avram Weisberger
Federal Mine Safety· & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1281

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 28, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. WEST 90-112-R
WEST 90-113-R
WEST 90-114-R
WEST 90-115-R
WEST 90-116-R

v.

WYOMING FUEL COMPANY
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

DECISION
BY THE COMMISSION:
These five contest proceedings arise 'under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)(the "Mine Act" or "Act"),
and involve three citations, issued to Wyoming Fuel Company ("WFC") by the
Department of Labor's Mine Safety and Health Administration ("MSHA") pursuant
to section 104(a) of the Mine Act, 30 U.S.C. § 814(a), and two imminent danger
orders, issued pursuant to section 107(a) of the Mine Act, 30 U.S.C. § 817(a).
Following an expedited evidentiary hearing, Commission Administrative
Law Judge John J. Morris reaffirmed his pretrial grant of WFC's motion for an
expedited hearing. 12 FMSHRC 2003, 2008-11 (October 1990)(AIJ). The judge
vacated the two citations that alleged violations of 30 C.F.R. § 75 .. 329-l(a),
on the basis that the cited standard, by its terms, did not apply to the mine
in question. 1 In reaching this conclusion, he disallowed modification by
MSHA of the citations, subsequent to their termination, to allege violations
of 30 C.F.R. § 75.316, on the grounds that terminated citations may not be
modified. 2 12 FMSHRC at 2012. The judge also vacated the two imminent
danger orders, based on his finding that the inspectors' actions belied their
1
stated opinions that imminent dangers existed in the mine. 12 FMSHRC at 205051, 2058. He vacated the third citation (No. 3241333) as well, which alleged
that WFC was working contrary to the terms of an imminent danger withdrawal
order, based on the fact that he had found that imminent danger order invalid.
12 FMSHRC at 2058.
1

Section 75. 329-1 (a) provides in pertinent part that, " [a] 11 areas of
a coal mine from which the pillars have been wholly or partially extracted and
abandoned areas shall be ventilated or sealed by December 30, 1970 .... "
2
Section 75. 316 provides in part that a "ventilation system and
methane and dust control plan and revisions thereof suitable to the conditions
and the mining system of the coal mine and approved by the Secretary shall be
adopted by the operator .... "

1282

For the reasons that follow, we affirm in result the judge's vacation of
Citation No. 3241333. We reverse the judge's determinations that he was
without discretion to determine whether WFC's motion for an expedited hearing
should be granted, and that terminated citations may not be modified by the
Secretary. We vacate the judge's decision as to the imminent danger orders,
and remand for further proceedings.
I.

Factual Background and Procedural History
WFC operates the Golden Eagle Mine, an underground coal mine located in
Colorado. In a 24-hour period, the mine liberates over five million cubic
feet of methane.
A.

The Second South Section

WFC had not mined the Second South area since 1985 because of floor
heave and ventilation problems. In late 1989, WFC decided to seal the area
because it determined that it could,no longer be examined safely.
In January
1990, WFC blocked all six of the entries with Kennedy stoppings. 3
On February 12, 1990, MSHA Inspector Donald Jordan, accompanied by Mark
Bayes, an assistant mine foreman for WFC, examined the Second South area, and
noticed the Kennedy stoppings erected across all six entries. Inspector
Jordan took methane readings outside each of the six stoppings, using a handheld methane detector, and obtained readings ranging from .6 to 1.5% methane.
Tr. 45-46, 48.
Shortly thereafter, he used an aspirator pump to withdraw
samples from behind the stopping in the No. 1 entry, and obtained a methane
reading in excess of 9%. Tr. 53-54, 62.
After consulting with his subdistrict manager, Joe Paplovich, Inspector
Jordan orally issued an imminent danger withdrawal order.
Inspector Jordan
had determined that an imminent danger existed because he believed that there
were ignition sources behind the stoppings. Tr. 65, 110-11. He knew of six
roof falls that had occurred in the Second South area. Tr. 65, 109-10. He
was of the opinion that a roof fall behind the stoppings could create an
incentive spark if steel struck steel, and, due to the presence of methane,
could result in an explosion. Tr. 66, 97, 111.
After Inspector Jordan left Second South, he and other MSHA personnel
held a conference with WFC management to discuss abatement methods.
It was
agreed that WFC would erect permanent seals in the area, and a detailed
abatement plan was developed for construction of the seals. The plan
required, in part, that certified personnel be present to monitor gas levels,
that methane levels be maintained below 1%, and that non-sparking tools be
used. Tr. 223.

3

A Kennedy stopping is comprised of a series of telescopic metal
panels and is used to direct air courses. Tr. 42.

1283

After the meeting, Inspector Jordan went back to the mine and issued a
written imminent danger order covering the entire mine, and a section 104(a)
citation alleging a significant and substantial ("S&S") violation of section
75.329-l(a). 4 Inspector Jordan believed that the abandoned area in the
Second South section had been neither ventilated nor sealed as required by
section 75.329-l(a). Tr. 72. He subsequently modified the Second South
imminent danger order to allow construction of the permanent seals under the
controlled conditions of the abatement plan. The modification provided that
11
[n]o other work will be done until the order is terminated."
Order No.
2930784-01.
In carrying out the approved abatement plan, WFC employees worked within
two to three feet of the Kennedy stoppings while constructing the permanent
seals. Tr. 462. On February 17, the seals were completed after approximately
113 miners had worked five days. Tr. 404-05, 462, 893. The citation was then
terminated. Tr. 70.
On that same day, the Second South imminent danger order was again
modified to "prohibit any other work until the atmosphere behind the seals has
passed either above or below the exp.losive range for methane and oxygen gas
combinations." Order No. 2930784-02. The modification provided that "[o]nly
those persons necessary to monitor the gases and safeguard the mine are to be
allowed underground." Id. The order was again modified later that day to
allow resumption of production and to require WFC to monitor methane levels
behind the seals for 72 hours. Order No. 2930784-03; Tr. 201. On February
28, after it was determined that methane levels were beyond the explosive
range, MSHA terminated the Second South imminent danger order. Tr. 114, 20203, 564, 896.
B.

The First Ri~ht Section

In December 1988, WFC had decided to seal the First Right section
because it was unable to maintain a methane level below 2%, and water was
flooding into the area. Tr. 347-48, 354, 357-58. In February 1989, WFC
erected Kennedy stoppings in all three entries of the section. Construction
of the permanent seals began on February 14, 1990, the day after issuance of
the Second South imminent danger order. Tr. 349, 363, 478-79.
On February 16, while the Second South abatement work was going on, MSHA
Inspector Anthony Duran, accompanied by Frank Perko, the safety supervisor for
the mine, travelled to the First Right Section and observed six miners and a
foreman erecting permanent seals. Tr. 141-43, 500. Inspector Duran obtained
methane readings ranging from 2% to 5% in front of the stoppings, and up to 8%
near a small hole in one of the stoppings. Tr. 144-46, 149.

4

The S&S terminology is taken from section 104(d)(l) of the Act, 30
U.S.C. § 814(d)(l), which, in pertinent part, distinguishes as more serious in
nature any violation that "could significantly and substantially contribute to
the cause and effect of a ... mine safety or health hazard .... "

1284

Inspector Duran issued a section 107(a) imminent danger order. He
believed "there was a possibility of an imminent danger behind [the]
Kennedys," because there was an unknown mixture of methane behind the
stoppings and a spark from a roof fall or from the tools being used to
construct the seals could cause an ignition. Tr. 151-53, 159, 198. Inspector
Duran also issued Citation No. 3241333 alleging WFC was working contrary to
the terms of the earlier imminent danger order. Tr. 155. That citation, as
issued, described MSHA's enforcement action to be under both sections 104(a)
and 107(a), but no section of the Mine Act or regulations was set forth as
having been violated. Inspector Duran also issued a second citation, No.
3241332, alleging a violation of section 75.329-l(a) in the First Right area.
The mine was evacuated, and MSHA and WFC officials met to establish a plan for
completion of the permanent seals in that area. Tr. 199. On February 17,
after the conditions had been abated, the imminent danger order and citation
were terminated.
On March 6, subsequent to the termination of the two citations alleging
violations of section 75.329-l(a) and one week prior to the evidentiary
hearing, the Secretary served WFC with modifications of the citations. The
modifications changed the standard allegedly violated from 30 C.F.R. § 75.329l(a) to 30 C.F.R. § 75.316, and st~ted that the areas were not "properly
sealed and the stopping[s] in use as seals were not constructed as explosion
proof seals as required by the approved ventilation ... plan."
Exhs. S-1, S-2.
C.

Hearing and Judge's Decision

At the evidentiary hearing, WFC objected to the modifications of the
citations on the grounds that citations cannot be modified after termination.
Tr. 9-10. The Secretary contended that she may modify a citation at any time
and that, in any event, the proof at trial would be the same for either the
modified or the unmodified versions of the citations. Tr. 12-13, 16-17. The
judge sustained WFC's objection, and the Secretary proceeded at the hearing on
the original citations. Tr. 14, 23.
In his decision, the judge confirmed his earlier ruling that WFC was
entitled to an expedited hearing on the imminent danger orders because section
107 of the Act and Commission Procedural Rule. 52, 29 C.F.R. § 2700.52,
demonstrated to him that expedited hearings on such orders are not restricted
to emergency situations and are not left to the discretion of the presiding
judge. 12 FMSHRC at 2008-11. Citing Clinchfield Coal Company v. FMSHRC, 895
F.2d 773, 776 (D.C. Cir. 1990), and Emery Mining Corp./Utah Power & Light Co.,
10 FMSHRC 1337 (March 1989)(ALJ), the judge reaffirmed his bench ruling and
held that the two citations could not be modified to allege violations of
section 75.316 because the citations had been terminated at the time of
attempted modification. 12 FMSHRC at 2012.
The judge vacated both imminent danger orders after determining that the
inspectors' belief in the existence of "an impending accident or disaster must
be measured in light of their actions." 12 FMSHRC at 2050. The judge
concluded that "MSHA's undisputed actions ... necessarily cause me to conclude
that MSHA did not believe 'an impending accident ... [was] likely to occur at

1285

any moment.'" Id. (citations omitted). The judge based this conclusion upon
the fact that MSHA had permitted 113 miners to construct seals in close
proximity to the stoppings and MSHA had not required the atmosphere behind the
stoppings to be stabilized through the addition of inert gas before miners
were permitted to enter the area. 12 FMSHRC at 2051, 2057-58.
The judge also vacated the two citations alleging violations of section
75.329-l(a) because he found that the standard's application is limited to
areas in mines that were pillared or abandoned prior to December 30, 1970, and
that "the Secretary [could] not show [that] the [Golden Eagle] mine was in
existence before 1970." 12 FMSHRC at 2057.
Finally, the judge dismissed Citation No. 3241333, reasoning that,
although "credible evidence establishes the operator was 'working on an
order,'" the citation must be vacated because the underlying order was
invalid. 12 FMSHRC at 2058. Accordingly, the judge sustained WFC's five
contests. 12 FMSHRC at 2058.
The Commission subsequently granted the Secretary's petition for
discretionary review, in which she challenges the judge's decision to grant
WFC' s motion for an expedited hearing, the judge's determination that
citations cannot be modified following their termination, and the judge's
vacation of the imminent danger orders and Citation No. 3241333.
II.

Disposition of Issues
A.

Expedited hearing

The Secretary argues that the judge erred in granting WFC's motion for
an expedited hearing because section l07(e) does not mandate an expedited
hearing but, instead, allows the Commission to decide what action may be
appropriate. She maintains that, here, there was no reason to expedite WFC's
contests in view of the fact that the imminent dangers orders had been
terminated. The Secretary contends that requiring motions for expedited
hearings to be granted "automatically" would result in burdening Commission
judges and straining the Secretary's limited resources.
We begin by examining the plain meaning of section 107(e), 30 U.S.C.
As the Commission has often recognized, the "primary dispositive
source of information [about the meaning of statutory terms] is the wording of
the statute itself." Consolidation Coal Co., 11 FMSHRC 1609, 1613 (September
1989)(citations omitted). Additionally, effect must be given, if possible, to
every word in a statute. United States v. Menasche, 348 U.S. 528, 538-39
(1955). Section 107(e)(l) of the Mine Act provides in pertinent part that:
§

817(e)o

Any operator notified of an order under this section
or any representative of miners notified of the
issuance, modification, or termination of such an
order may apply to the Commission within 30 days of
such notification for reinstatement, modification or

1286

vacation of such order. The Commission shall
forthwith afford an opportunity for a hearing ....
30 U.S.C. § 817(e)(l)(emphasis added). Section 107(e)(2), 30 U.S.C.
§ 817(e)(2), provides that the "Commission shall take whatever action is
necessary to expedite proceedings under this subsection." This language does
not mandate that such hearings must be scheduled "immediately" in all
circumstances, or that the Commission must automatically grant a party's
motion for expedition on the terms sought.
The key words in this statutory language are "forthwith" and "expedite."
Webster's Third New International Dictionary. Unabridged 895 (1971)
("Webster's"), defines "forthwith" as "with dispatch; without delay; within a
reasonable time; immediately; immediately after some preceding event."
Black's Law Dictionary 588 (Sth ed., 1979) ("Black's"), defines "forthwith,"
in part, as "[i]mmediately; without delay; directly; within a reasonable time
under the circumstances of the case; promptly and with reasonable
dispatch .... 11 Webster's defines "expedite, 11 as "to carry through with
dispatch; execute promptly; to accelerate the process .... " Webster's at 799.
Black's definition of "expedite" is )>,ubstantially the same. Black's at 518.
We conclude that sections 107(e)(l) & (2) require the Commission to
an opportunity for a hearing on an imminent danger order with dispatch
and without undue delay but, nevertheless, within a period of time reasonable
under the circumstances of each case. The terminology requires promptness,
but does not require immediacy under all circumstances. Accordingly, we hold
that informed discretion remains with Commission judges in scheduling hearings
on imminent danger orders to consider factors that may affect the period of
time reasonable under the circumstances of each case. For instance, the judge
may consider such factors as whether an imminent danger order is still in
effect and the time necessary for a party to prepare adequately for a hearing
in light of the complexity of the case.
provid~

In the present case, the Secretary opposed WFC's motion to expedite on
the grounds that the closure order was no longer in effect and that the
Secretary's management of the case was adversely affected because she was
forced to go to trial. with outstanding discovery requests. S. Br. at 19, 23.
The judge did not expressly consider these factors when ruling on WFC's
motion. The judge focused only upon whether section 107(e) deprived him of
all discretion in granting motions to expedite hearings on imminent dangers
and determined that it did. For the reasons discussed above, we reverse that
determination. However, because the hearing has already been held, and
because the question of whether the hearing should have been expedited under
the circumstances is now moot, further consideration of the issue by the judge
is unnecessary.
B.

Modification of terminated citations

The Secretary submits that the judge erred in denying her modifications
to allege violations of section 75.316 rather than section 75.329-l(a). We
hold that, absent legal prejudice to WFC, the Secretary's modifications of the
citations were permissible.

1287

WFC's essential argument on review is that the citations had been
terminated prior to the attempted modifications and, thus, because they were
no longer in effect within the meaning of section 104(h) of the Mine Act, 30
U.S.C. § 814(h), they could not be modified. Section 104(h) provides that
"[a]ny citation or order issued under this section shall remain in effect
until modified, terminated or vacated by the Secretary or his authorized
representative, or modified, terminated or vacated by the Commission or the
courts pursuant to section 105 or 106." The judge agreed with WFC's position,
citing his earlier decision in Emery Mining, supra, 10 FMSHRC at 1347, in
which he held that "once a citation or order is no longer in effect because it
was terminated it cannot be modified." 12 FMSHRC at 2012. We disagree.
The Act does not define "termination," nor does the legislative history
explain the meaning or consequences of terminating a citation or withdrawal
order. However, termination of citations and orders is a common
administrative function of the Secretary. She states that termination of a
citation is merely an administrative action used to indicate to an operator
that it has successfully abated a violative condition and that the operator is
no longer subject to a potential withdrawal order under section 104(b), 30
U.S.C. § 814(b), for "failure to ,Cibate" the alleged violation. According to
the Secretary, termination of a citation means that the cited condition no
longer exists, since abatement has been accomplished, not that the citation
itself no longer exists for other legal purposes. The Secretary's policy
manual for the guidance of MSHA inspectors reflects the Secretary's
longstanding position in this regard. I Coal Mine Inspection Manual:
Procedure. Orders. Citations and Inspection Reports § B, MSHA form 7000-3
(1982). See Mettiki Coal Co., 13 FMSHRC 760, 766-67 & n.6 (May 1991) (MSHA's
manuals may serve as accurate guides to MSHA policies and practices).
WFC does not dispute the Secretary's contention that, at the least,
termination of a citation informs the operator that abatement of the violative
condition has been completed, and that the operator is not subject to a
section 104(b) withdrawal order involving that citation. Moreover, in Loe. U.
1810 UMWA v. Nacco Mining Company, 11 FMSHRC 1231 (July 1989), the Commission
concluded that termination occurs when the Secretary determines that a
violative condition has been abated and, therefore, signals that the violative
condition no longer exists. 11 FMSHRC at 1236.
Although it is not readily apparent from the language of section 104(h)
what legal actions may or may not be taken with respect to a citation or order
following its termination, it is obvious that a citation or order, even though
terminated, remains in effect for purposes of subsequent contest and civil
penalty proceedings. The citations in question, for example, have been
contested by WFC, even though they have been terminated. Also, a terminated
citation remains subject to vacation by the Secretary, the Commission, or a
court. See section 104(h). Indeed, WFC's contests of the citations seek
their vacation by the Commission, and the Secretary's authority to vacate
these citations, even though they have been terminated, is not disputed.

1288

supra, the Commission explained:
Thus, the language of section 104(h) that states that
a citation or order issued under section 104 "shall
remain in effect until modified" does not necessarily
mean that the original citation or order ceases to
have any effect following modification .... Rather,
the original citation or order remains in effect, as
modified.
11 FMSHRC at 1236.
Accordingly, we conclude that termination does not divest the Secretary
of jurisdiction over the citation or order or set in stone the initial
citation or order as written. We reiterate the Commission's view set forth in
Nacco that termination of a citation is meant only to convey that a violative
condition has been abated and to inform the operator that it will not be
subject to a section 104(b) "failure to abate" withdrawal order involving that
citation. Consequently, in appropriate circumstances, the Secretary may
modify a terminated citation or order. Consistent with the Secretary's basic
position herein, however, we emphasize that the Secretary may not modify a
terminated citation to direct further abatement -- for the foundation of our
holding is that termination does no more and no less than signal that
abatement has been successfully completed. 5
The remaining issues are the scope of the Secretary's modification
authority and whether the modifications in the present case are permissible.
Section 104(a) citations are essentially "complaints" by the Secretary
alleging violations of mandatory standards. The Secretary's attempted
modifications, alleging, based on the same facts, that a different standard
has been violated, are essentially proposed "amendments" to the initial
complaints, i.e., citations. The Commission has previously analogized the
modification of a citation to an amendment of pleadings under Fed. R. Civ. P.
15(a). 6 Cyprus Empire Corp., 12 FMSHRC 911, 916 (May 1990). In Cyprus
Empire, where the operator conceded that it was not prejudiced thereby, the
Commission affirmed the trial judge s modification of a terminated citation to
allege violation of a different standard. Id.

5

The reliance by WFC and the judge upon an observation in the D.C.
Circuit's decision in Clinchfield, 895 F.2d at 776, is misplaced. In that case,
involving the Mine Act's compensation provisions, 30 U.S.C. § 821, the Court
noted in passing that "the power to modify evidently ceases after an order has
been terminated." This statement was dictum, conditionally phrased, and not
further explained.
6

The.Commission's Procedural Rules, 29 C.F.R. Part 2700, provide that
on questions of procedure not regulated by the Act, the Commission's rules, or
the Admin. Procedure Act, 5 U.S.C. § 551 et seq. (1988), the Commission may apply
the Fed. R. Civ. P., insofar as "practicable" and "appropriate." 29 C.F.R.
§ 2700.l(b).

1289

In Federal civil proceedings, leave for amendment "shall be freely given
when justice so requires." Fed. R. Civ. P. lS(a). The weight of authority
under Rule lS(a) is that amendments are to be liberally granted unless the
moving party has been guilty of bad faith, has acted for the purpose of delay,
or where the trial of the issue will be unduly delayed.
See 3 J. Moore, R.
Freer, Moore's Federal Practice. Par. 15.08[2], 15-47 to 15-49 (2d ed.
199l)("Moore's"). And, as explained in Cyprus Empire, legally recognizable
prejudice to the operator would bar otherwise permissible modification.
Here, there has been no assertion that the Secretary has been guilty of
bad faith or undue delay. Rather, in response to the Secretary's petition for
review of the judge's ruling on modification, WFC argued that it would be
prejudiced by modification of the citations.
Accordingly, we reverse the judge's finding that a citation cannot be
modified after it has been terminated, and remand this matter for
consideration of whether WFC would suffer legally recognizable prejudice if
Citation Nos. 2930785 and 3241332 were modified as proposed by the Secretary.
The judge may seek guidance, insofar as "practicable" and "appropriate," in
Fed. R. Civ. P. 15 and case law thereunder. If the judge finds prejudice, the
citations shall remain unmodified and his holding vacating them, on the basis
of the inapplicability of section 75.329-1, shall stand. If the judge does
not find legally recognizable prejudice, the citations shall be modified to
allege violations of section 75.316, and the judge shall conduct such further
proceedings as he deems necessary.
C.

Validity of imminent danger orders

Section 3(j) of the Mine Act defines an imminent danger as "the
existence of any condition or practice in a coal or other mine which could
reasonably be expected to cause death or serious physical harm before such
condition or practice can be abated .... " 30 U.S.C. § 802(j). In Rochester &
Pittsburgh Coal Co., ll FMSHRC 215.9 (November 1989) ( "R&P"), the Commission
reviewed the precedent analyzing this definition and noted that "the U.S.
Courts of Appeals have eschewed a narrow construction and have refused to
limit the concept of imminent danger to hazards that pose an immediate
danger." 11 FMSHRC at 2163 (citations omitted). It noted further that the
courts have held that "an imminent danger exists when the condition or
practice observed could reasonably be expected to cause death or serious
physical harm to a miner if normal mining operations were permitted to proceed
in the area before the dangerous condition is eliminated." Id., quoting
Eastern Associated Coal Corp. v. Interior Bd. of Mine Op. App., 491 F.2d 277,
278 (4th Cir. 1974).
In Utah Power & Light Co., 13 FMSHRC 1617, 1621 (October 1991), the
Commission held that there must be some degree of imminence to support a
section 107(a) order and noted that the word "imminent" is defined as "ready
to take place: near at hand: impending ... : hanging threateningly over one's
head: menacingly near." 13 FMSHRC at 1621 (citation omitted). The Commission
determined that the legislative history of the imminent danger provision
supported a conclusion that "the hazard to be protected against by the
withdrawal order must be impending so as to require the immediate withdrawal

1290

of miners." Id. Finally, the Commission stated that the inspector must
determine whether an imminent danger exists without considering the
"percentage of probability that an accident will happen." Id., guoting S.
Rep. No. 181, 95th Cong., 1st Sess. 38 (1977), reprinted in Senate
Subcommittee on Labor, Committee on Human Resources, 95th Cong., 2nd Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977, at 626
(1978)( "Mine Act Legis. Hist.").
In both R&P and UP&L, the Commission concluded that an inspector must be
accorded considerable discretion in determining whether an imminent danger
exists because an inspector must act with dispatch to eliminate conditions
that create an imminent danger. R&P, 11 FMSHRC at 2164; UP&L, 13 FMSHRC at
1627. As the U.S. Court of Appeals for the Seventh Circuit recognized:
Clearly, the inspector is in a precarious position.
He is entrusted with the safety of miners' lives, and
he must ensure that the statute is enforced for the
protection of these lives. His total concern is the
safety of life and limb .... We must support the
findings and the decisions.of the insoector unless
there is evidence that he has abused his discretion or
authority.
Old Ben Coal Corp. v. Interior Bd. of Mine Op. App., 523 F.2d 25, 31 (7th Cir.
1975)(emphasis added).
The judge did not apply the appropriate analysis in his imminent danger
determination. He recited the extensive evidence, but did not weigh it in
order to determine whether a preponderance of the evidence showed that the
conditions or practices, as observed by the inspectors, could reasonably be
expected to cause death or serious physical harm, before the conditions or
practices could be eliminated. The judge apparently did not consider R&P or
Old Ben (UP&L had not
been decided), nor did he determine whether the
inspectors abused their discretion in issuing the orders.
Instead, the judge found that the imminent danger orders were invalid
solely because the inspectors' actions in permitting 113 miners to construct
permanent seals in close proximity to the Kennedy stoppings, and not requiring
that the atmosphere in the First Right section be stabilized through the
insertion of inert gas, demonstrated that MSHA did not believe that "an
impending accident ... [was] likely to occur at any moment." 12 FMSHRC at
2050 (citations omitted). The judge relied upon the decision of the Board of
Mine Operations Appeals in Freeman Coal Mining Corp., 2 IMBA 197, 212 (1973).
The judge cited Freeman to stand for the propositions that "the test of
imminence is objective and ... the inspector's subjective opinion is not
necessarily to be taken at face value," and that the "inspector[s'] belief of
the existence of an impending accident or disaster must be measured in light
of their action.s." 12 FMSHRC at 2048, 2050.
Although the inspectors' actions are relevant to a consideration of
whether imminent dangers existed in the two areas, their actions must be
viewed within the context of the specific conditions extant. Section 107(a)

1291

requires elimination of the conditions giving rise to the imminent danger
withdrawal order. Actions to achieve such elimination must be suitable to the
specific conditions presented, and the method of abatement is left to the
informed discretion of the designated representatives of the Secretary. Some
imminently dangerous conditions may require abatement that poses a degree of
unavoidable risk to miners. The fact that such actions are necessary to abate
a condition, however, does not mean that the condition does not pose an
imminent danger.
Because the judge failed to apply the appropriate analysis as to
imminent danger and to weigh the evidence accordingly, we vacate his decision
as to the imminent danger orders, and remand for further consideration
consistent with this decision. In applying the Commission's imminent danger
test, the appropriate focus is on whether the inspector abused his discretion
when he issued the imminent danger order. The judge should set forth
necessary factual findings, credibility determinations and conclusions of law.
The judge should make factual findings as to whether the inspector made a
reasonable investigation of the facts, under the circumstances, and whether
the facts known to him, or reasonably available to him, supported issuance of
the imminent danger order. In so Q()i!lg, the judge should take into
consideration the conditions observed by the inspectors in each of the two
areas. We note that much of the evidence is contradictory and requires
resolution by the judge.
D.

Validity of Citation No. 3241333

Although the judge found that the "credible evidence establishes the
operator was working on an order," he vacated Citation No. 3241333 because he
found that the underlying imminent danger order was invalid. 12 FMSHRC at
2058. The Secretary argues that the judge erred in vacating the citation
because the fact that an imminent danger order may later be found invalid does
not excuse noncompliance with that order. She maintains that an operator
cannot "pick and choose" which imminent danger order merits its compliance, on
the chance that it might prevail when contesting the validity of the order.
We share the Secretary's concern that miner safety may be compromised if
the validity of an underlying imminent danger order were a prerequisite to
upholding a citation alleging noncompliance with that order. The legislative
history of section 107 makes clear that the removal of miners from the
perceived imminent danger is the paramount concern; disputes over whether the
miners should, in fact, have been removed are resolved only afterward. For
instance, the Senate Report for the Federal Coal Mine Health and Safety Act of
1969 (the "Coal Act") states that "the miners must be removed from the danger
forthwith when the danger is discovered without waiting for any formal
proceedings or notice .... After the miners are free of danger, then the
operator can expeditiously appeal the action of the inspector." S. Rep. No.
411, 9lst Cong., 1st Sess. 89 (1969), reprinted in Senate Subcommittee on
Labor, Committee on Labor and Public Welfare, 94th Cong., 1st Sess. Part 1
Legislative History of the Federal Coal Mine Health and Safety Act of 1969 at
215 (1975) ("Coal Act Legis. Hist.).

1292

In a similar vein, under section 107(e)(l) of the Mine Act, 30 U.S.C.
§ 817(e)(l), the Act's provisions for temporary relief (30 U.S.C. §815(b)(2))
do not apply to imminent danger orders. The Senate Report for the Mine Act
explains this limitation as follow:
It is the Committee's view that the authority under
this section is essential to the protection of miners
and should be construed expansively by inspectors and
the Commission .... The Committee intends that the Act
give the necessary authority for the taking of action
to remove miners from risk. The Committee points out
that, although imminent danger closure orders are
subject to review by the Commission (as are all
closure orders), Section 108(e) [107(e)] provides that
no temporary relief may be granted from the issuance
of such an order. This limitation on the review
authority of the Commission in this respect does not
suggest a limitation on the inspector's authority to
issue such orders. but rather is consistent with the
importance of the imminent danger order as a means of
protecting miners.
Mine Act Legis. Hist. at 626 (emphasis added).
WFC contends that the Mine Act recognizes that an operator need not
comply with an imminent danger order with which it disagrees and that sections
108, 110 and 111, 30 U.S.C. §§ 818, 820, 821, provide a remedy for such
noncompliance. While we agree with WFC that the Mine Act contains sanctions
for operator noncompliance with an imminent danger order, we find no
indication in the Mine Act that such noncompliance is legally permissible or
that the validity of an imminent danger order is a prerequisite to finding
failure to comply with that order. Accordingly, we hold that the judge erred
in finding that the validity of Citation No. 3241333 was dependent upon the
validity of the Second South imminent danger order. Nevertheless, for the
following reasons, we affirm in result the judge's vacation of the citation.
The Secretary asserts that WFC violated section 109(c) of the Mine Act,
30 U.S.C. § 819(c), by working contrary to the terms of an imminent danger
order. S. Br. at 5, 14-15; Tr. 25. However, citation No. 3241333 does not,
in fact, charge WFC with a violation of section 109(c). The citation was
modified by Modification No. 3241333 01 to allege a violation of section
109(c). The citation was subsequently modified by Modification No. 3241333-02
to strike section 109(c) as the section of the Mine Act violated, and to
substitute in its place section 107(a). Neither modification is part of the
official record. While WFC attached Modification Nos. 3241333-01 and 324133302 to its post-hearing brief, the Secretary moved to strike the modifications
from the official record because they had not been introduced into evidence
and she had not had the opportunity to cross-examine as to them. Neither
party has sought review of the judge's decision granting the Secretary's
motion.

1293

We find the Secretary's actions here to be confusing and inconsistent.
The Secretary first modified the original citation to allege a violation of
section 109(c), and later to allege a violation of section 107(a). The
Secretary then successfully moved to strike those modifications from the
record. On review, the Secretary is attempting to proceed on the first
modification, alleging a violation of section 109(c). In an enforcement
action, the Secretary "bears the burden of proving any alleged violation."
Jim Walter Resources. Inc., 9 FMSHRC 903, 907 (May 1987). If the Commission
were to affirm the citation as first modified, it would be in the untenable
position of affirming a citation that is not part of the official record and
one subsequently modified to allege a different violation. Under section
113(d)(2)(C) of the Mine Act, 30 U.S.C. § 823(d)(2)(C), the Commission may
consider only those matters that are part of the record. Accordingly, we
affirm the judge's vacation of the citation.
III.

Conclusion
For the reasons set out above, we affirm in result the judge's vacation
of Citation No. 3241333. We reverse the judge's conclusions that he was
without discretion to determine whether WFC's motion for an expedited hearing
should be granted and that the terminated citations cannot be modified. We
remand for consideration of whether WFC suffered prejudice as a result of the
modifications. Finally, we vacate the judge's decision vacating the imminent
danger orders, and remand for reconsideration consistent with the principles
set forth in this decision.

1294

Accordingly, the judge's decision is affirmed in part, reversed in part,
and remanded for proceedings consistent with this opinion.

4

a~

oy~,Comm~·

·····11tL A

Arlene Holen, Commissioner

L. Clair Nelson, Commissioner

Distribution
Carl C. Charneski, Esq.
Office of the Solicitor
U.S.
of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Thomas C. Means, Esq.
Crowell & Moring
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004
Administrative Law Judge John J. Morris
Federal Mine Safety & Health Review Commission
280 Federal Bldg.
1244 Speer Blvd.
Denver, Colorado 80204

1295

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 28, 1992
SECRETARY OF l.ABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 89-274

v.

TEN-A-COAL COMPANY
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

DECISION
BY THE COMMISSION:
This civil penalty proceeding arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988){"Mine Act" or "Act"),
raises the issue of whether the Secretary of Labor may modify a terminated
section 104(a) citation to a section 104(d)(l) order. Commission Administrative Law Judge Roy Maurer concluded that the citation could not be
modified once it had been terminated. 12 FMSHRC 987 (May 1990)(ALJ).
Consistent with our opinion in Wyomin& Fuel Corp., 14 FMSHRC ~~·No. WEST
90-112-R, et al. (August 1992), we reverse and remand this matter for further
proceedings.
I.

Factual and Procedural Back&round
The facts are essentially undisputed. Ten-A-Coal Company ("Ten-A")
operates the Ward Mine, a surface coal mine located in Barbour, West Virginia.
On May 3, 1989, James Young, an inspector of the Department of Labor's Mine
Safety and Health Administration ("MSHA"), conducted an inspection.
Inspector Young noticed that the highwall, over 60 feet high, was not
scaled back. Part of the highwall had collapsed. A five-foot barrier was
left between the bench and the wall. The bench was generally seven to eight
feet wide and 10 feet at its widest point. The high wall lacked any bench for
over 40 feet. Loose clay and rocks were slipping from the highwall into the
pit.

Inspector Young issued Citation No. 2944253, pursuant to section
104(d)(l) of the Mine Act, 30 U.S.C. § 814(d)(l). It alleged a violation of
30 C.F.R. § 77.1000 in that Ten-A had not complied with its established ground

1296

control plan, which required the highwall to be scaled back and a bench of 20
feet in width to be present along the highwall above the working pit. Young
found the violation to be of a "significant and substantial" ("S&S") nature
and Ten-A's negligence to be high. Young terminated the section 104(d)(l)
citation 15 minutes after its issuance, after loose material had been removed
from the highwall.
Inspector Young had also issued Citation No. 2944252, pursuant to
section l04(a) of the Act, 30 U.S.C. § 814(a), alleging a violation of 30
C.F.R. § 77.1004(b), for Ten-A's failure to correct or post the unsafe ground
condition observed in the highwall. Young found the violation to be S&S and
Ten-A's negligence to be moderate. He terminated the section l04(a) citation
three hours after its issuance, having observed that the needed work on the
highwall was being performed and in belief that an examination would be
conducted before work in the pit resumed.
Before leaving, Inspector Young told Frank Cunningham, co-owner of Ten-

A, that he should consider the cited matters still under investigation because
he wanted to discuss his findings with his supervisor. Young subsequently had
that discussion with his supervisor,_ They determined that the conditions
underlying the violation met the criteria for unwarrantable failure and that
the operator's negligence was high. The next day, Inspector Young modified
the previously terminated section 104(a) citation to a section 104(d)(l) order
and modified the negligence finding from moderate to high.
At the hearing, the judge, §!lli. sponte, raised the issue of the
appropriateness of modifying the section 104(a) citation, since it had been
abated and terminated. Tr. 51, 53-54, 55. The judge expressed his opinion
that a terminated citation could not be modified, but reserved judgment to
allow the Secretary an opportunity to justify her position to the contrary.
Tr. 55.
In his decision, the judge concluded that Inspector Young's attempted
modification of section 104(a) Citation No. 2944252 to a section 104(d)(l)
order could not stand. 12 FMSHRC at 988. The judge stated that once a
citation is no longer in effect because it has been terminated, the inspector
no longer has the authority to modify it. Id. The judge affirmed the
citation as originally written, finding Ten-A's violation of section
77.1004(b) to be S&S. He assessed a civil penalty of $200 for the violation.
12 FMSHRC at 992. 1
Ten-A did not seek review of the judge's determinations. The Commission
granted the Secretary's petition for discretionary review, which challenges
only the judge's conclusion that the modification of the inspector's section
104(a) citation to a section 104(d) order was impermissible.
1

The judge also affirmed Citation No. 2944253 as a section 104(d) (1)
citation finding Ten-A's violation of section 77.1000 to be both S&S and the
result of its unwarrantable failure to comply with the standard. 12 FMSHRC 98992. He assessed a civil penalty of $400 for the violation. 12 FMSHRC at 992.

1297

II.
Disposition of Issues
In our companion decision issued this date in Wyoming Fuel, we held
that, absent legal prejudice to the operator, the Secretary's modifications of
section 104 citations, terminated pursuant to section 104(h) of the Act, 30
U.S.C. § 814(h), were permissible. Wyoming Fuel, 14 FMSHRC at~~• slip op.
at 6-9. We concluded that termination of a section 104 citation or order is
an administrative action of the Secretary which is meant to convey that a
violative condition has been abated and to inform the operator that it will
not be subject to a withdrawal order pursuant to section 104(b), 30 U.S.C.
§ 814(b), for failure to abate.
14 FMSHRC at~~• slip op. at 8. We
emphasized that termination does no more and no less than signal that
abatement has been successfully completed, and that a citation or order, even
though terminated, remains in effect for other purposes, such as subsequent
contest and civil penalty litigation and vacation. 14 FMSHRC at ~~• slip
op. at 7-8. Accordingly, we approved the Secretary's administrative authority
to modify terminated section 104 citations and withdrawal orders in
appropriate circumstances. 14 FMSHRC at~~• slip op. at 8.
We noted, however, that this administrative power is not without limits.
We indicated that the Secretary could not use the modification process to
direct further abatement. 14 FMSHRC at~-• slip op. at 8. We further
likened the Secretary's modification of a terminated citation or order to
amendment of a pleading pursuant to Fed. R. Civ. P. lS(a). Id. We concluded
that a modification should be permitted unless the operator would be legally
prejudiced by the modification. 14 FMSHRC at~~• slip op. at 9.
In Wyoming Fuel, the Secretary sought to modify section 104(a) citations
to allege violation of a different standard from the one originally cited. In
the present proceeding, the Secretary seeks to modify a section 104(a)
citation to a section 104(d)(l) order, alleging that the cited violation
resulted from the operator's unwarrantable failure and from high, rather than
moderate, negligence. Absent prejudice to the operator, we find this a
permissible form of modification. Cf. Consolidation Coal Co., 4 FMSHRC 1791,
1793-97 (October 1982)(approving modification of vacated section 104(d)
withdrawal orders to section 104 citations).
Here, the Secretary's modification of the section 104(a) citation to a 1
section 104(d)(l) order did not affect Ten-A's abatement of the citation. The
modification was made about 24 hours after termination of the original
citation. Inspector Young informed Ten-A that it should consider the matter
still under investigation after he terminated the original citation and while
he was still at the mine, because he wanted to discuss his findings with his
supervisor. This action was demonstrative of good faith on the Secretary's
part, and put Ten-A on notice that further Secretarial action concerning the
alleged violation might occur. Ten-A has made no claim in this matter that it
was legally prejudiced by the modification or that it was compromised in its
ability to present a defense. (Indeed, it was the judge, not the operator,
who raised the matter at hearing.) Under these circumstances, we perceive no
legally recognizable prejudice to Ten-A. We therefore reverse the judge's

1298

determination that the terminated section 104(a) citation could not be
modified, and recognize the modification of the citation to a section
104(d)(l) order.
III.

Conclusion
Based on the foregoing conclusions, we remand this matter to the judge.
The judge shall determine whether the issuance of a section 104(d)(l) order
for Ten-A's violation of section 77.1004(b) was substantively appropriate and,
if so, reconsider his assessment of the civil penalty.
Accordingly, we reverse the judge's conclusion as to the permissibility
of the modification, approve the modification procedurally, and remand for
further proceedings consistent with this decision.

Arlene Holen, Commissioner

L. Clair Nelson, Commissioner
Distribution
Jerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Harold S. Yost, Esq.
126 West Yiain Street
Bridgeport, West Virginia

26330

Administrative Law Judge Roy }1aurer
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

1299

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 28, 1992

SECRETARY OF lABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. KENT 90-60

SHAMROCK COAL COMPANY, INC.
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This civil penalty proceeding, arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)(the "Mine Act" or "Act"),
involves a dispute between the Secretary of Labor and Shamrock Coal Company,
Inc. ("Shamrock") regarding whether Shamrock's violation of 30 C.F.R.
§ 75.1101-23 may properly be characterized as being of a significant and
substantial ("S&S") nature. 1 Commission Administrative Law Judge Avram
Weisberger concluded that the violation was not S&S because he did not find
that the hazard contributed to by the violation was reasonably likely to
occur. 12 FMSHRC 1944 (October 1990)(ALJ). The Commission granted the
Secretary's petition for discretionary review challenging the judge's S&S
determinations. On review, the Secretary's challenge is based entirely on the
theory that the S&S nature of the violation should be examined in the context
of the presumed occurrence of an emergency. Because the Secretary failed to
raise this theory before the judge, we are unable to consider it on review,
given the review strictures of the Act. Under these circumstances, we affirm

Section 75.1101-23 provides in pertinent part;
(a) Each operator of an underground coal mine shall
adopt a program for the instruction of all miners in the
location and use of fire fighting equipment ....
Shamrock was cited for failure to comply with the terms of the program required
by section 75.1101-23. S. Br. at 2-3 n.l; Sh. Br. at 1.
The S&S terminology is taken from section 104(d)(l) of the Act, 30 U.S.C.
§ 814(d)(l), which distinguishes as more serious in nature any violation that

"could significantly and substantially contribute to the cause and effect of a
... mine safety or health hazard .... "

1300

the judge's decision. 2
I.

Factual Background and Procedural History
On September 20, 1989, John Linder, an inspector for the Department of
Labor's Mine Safety and Health Administration ("MSHA"), issued Citation No.
3205519 to Shamrock pursuant to section 104(a) of the Mine Act, 30 U.S.C.
814(a), alleging an S&S violation of section 75.1101-23. The citation
provides:
The operators approved fire fighting and
evacuation plan which requires that the self contained
self rescuers (SCSR's) for non-section workers will be
allowed 10 minutes away from the SCSRs ... [w]as not
being complied with in that four persons was cleaning
belt conveyor for 006 section and they were 3,600 feet
inby the mine portal. The mining heigh[t] was 52 to
64 inches in this area and only one self contain[ed]
self rescuer was provided within 600 feet of the four
person's.
At the evidentiary hearing, Shamrock contested only whether the
violation of section 75.1101-23 was S&S. Sh. Br. at 2. The judge found that
Shamrock had violated section 75.1101-23 but that the violation was not S&S.
The judge summarized Inspector Linder's testimony that the SCSRs provide
oxygen for one hour and would enable a miner to breathe in the event of an
explosion or liberation of methane. 12 FMSHRC at 1946. He noted that the
miners observed by the inspector were wearing "filter type rescuers" that did
not produce oxygen and could not be used for some poisonous gases. Id. After
further review of the evidence, he found:
Thus, although there was some hazard to the miners in
the section in question, as a result of not having
been provided with rescuers that could supply oxygen
in the event of a fire or an explosion, the evidence
fails to establish that there was any "reasonable
likelihood" that the hazard contributed to would
result in an injury-producing event. (U.S. Steel
supra.) Accordingly, I conclude that it
nas not been established that the violation herein was
significant and substantial.

12 FMSHRC at 1946-47.
2

This decision is one of three issued on this date involving the
Secretary's attempt to raise this new theory on review without having first
presented it to the judges below. The two other decisions issued today are:
Beech Fork Processing, Inc., 14 FMSHRC ~~-• Docket No. KENT 90-398 (August
1992); and Shamrock Coal Co., 14 FMSHRC _ , Docket Nos. KENT 90-137 and KENT 90142 (August 1992).

1301

On review, the Secretary argues that the judge's finding that Shamrock's
failure to provide SCSRs was not S&S is erroneous because the judge failed to
analyze the S&S nature of the violation in the context of an emergency.
S. Br. at 5. The Secretary maintains that, when considering the S&S nature of
a violation involving a safety standard that is designed to take effect only
in an emergency situation, the occurrence of such an emergency should be
presumed. S. Br. at 6-7. The Secretary argues that the relevant question
under the Commission's test in Mathies Coal Co., 6 FMSHRC l (January 1984),
therefore, is not whether a fire is reasonably likely to occur but, instead,
"given the presence of a fire or explosion, whether the failure to have a
sufficient number of SCSRs within the specified distance from miners working
underground is reasonably likely to result in serious injuries or deaths that
would not otherwise occur if such SCSRs had been provided as required."
S. Br. at 7. 3 The Secretary does not argue in the alternative that the
judge's determination that an ignition was not reasonably likely to occur is
without substantial evidence. Thus, the Secretary's case on review hinges
entirely on the proposition that an emergency event should be presumed for
purposes of the S&S analysis.
IL

Disposition of Issues
As in our companion decisions issued this date in Beech Fork Processing.
Inc., 14 FMSHRC _ _ ,Docket No. KENT 90-398 ("Beech Fork") and Shamrock Coal
Co., 14 FMSHRC ~-• Docket Nos. KENT 90-137 and KENT 90-142, the Secretary
3

A violation is properly designated as S&S "if, based on the particular
facts surrounding that violation, there exists a reasonable likelihood that the
hazard contributed to will result in an injury or illness of a reasonably serious
nature." Cement Division. National Gypsum, 3 FMSHRC 822, 825 (April 1981). In
Mathies, the Commission explained:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum, the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard -- that is, a
measure of danger to safety -- contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.
6 FMSHRC at 3-4. See also Austin Power Co. v. Secretary, 861 F.2d 99, 104-05
(5th Cir. 1988), aff'g 9 FMSHRC 2015, 2021 (December 1987)(approving Mathies
criteria). The Commission has held that the third element of the Mathies formula
"requires that.the Secretary establish a reasonable likelihood that the hazard
contributed to will result in an event in which there is an injury." U.S. Steel
Mining Co., Inc., 6 FMSHRC 1834, 1836 (August 1984).

1302

presents a new theory in this case, i.e., that the S&S nature of violations
involving safety standards that provide protection only in the event of an
emergency should be examined in the context of the presumed occurrence of that
emergency. The Secretary, however, failed to present this theory below for
consideration by the judge and, therefore, has not preserved it for the
Commission's review.
Explicit limits to Commission review are provided in section 113(d) of
the Mine Act, 30 U.S.C. § 823(d). Section ll3(d)(2)(A)(iii) of the Act, 30
U.S.C. § 823(d)(2){A)(iii), provides, in pertinent part, that "[e]xcept for
good cause shown, no assignment of error by any party shall rely on any
question of fact or law upon which the administrative law judge had not been
afforded an opportunity to pass." See also Commission Procedural Rule 70(d),
29 C.F.R. § 2700.70(d). The key Senate Report on the bill that was enacted as
the Mine Act explains this provision as follows:
The Committee believes that the provision of
section 114{d)(2) [section 113(d)(2)] that matters not
raised before an Administrative Law Judge may not be
raised before the Commi~.sion (except for good cause
shown) and the provision of section 107(a) [section
106(a)] that objections not raised before the
Commission cannot be raised before a reviewing court
are consistent with sound procedure and do not deny
essential due process. The Committee notes that
fairness is also protected by provisions which would
permit remanding of cases for further factfinding
where warranted. It is the Committee's intention that
the Commission and Administrative Law Judges permit
parties every reasonable opportunity to adequately
develop the record within these constraints and
consistent with its duty to resolve matters under
dispute in an expeditious manner .
. Rep. No. 181, 95th Cong., 1st Sess. 38 (1977), reprinted in Senate Sub
committee on Labor, Committee on Human Resources, 95th Cong., 2nd Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977 at 637
(1978).
The explicit statutory limitation on the scope of Commission review set
forth in section 113(d)(2) may be raised as an issue by an objecting party, or
sua sponte, by the Commission itself, at any appropriate time during the
Commission review process. See Midwest Minerals.Inc., 12 FMSHRC 1375, 1378
(July 1990); Ozark-Mahoning Co., 12 FMSHRC 376, 379 (March 1992); Union Oil of
California, 11 FMSHRC 289, 301 (March 1989) ("Unocal"). This limitation on
review is an important feature of the administrative trial and appeal
structure established by the Act.
Here, the Secretary presented testimony at trial as to the existence of
factors that would cause an ignition to be reasonably likely to occur, in an
attempt to demonstrate that it was reasonably likely that injuries would occur
as a result of the violation. See, ~. Tr. 21-24. In other words, the

1303

Secretary proceeded along established Mathies lines. N.3 supra. Neither
party filed a post-hearing brief. The Secretary's theory on review that the
occurrence of a fire or explosion should be presumed is a departure from her
trial position. Thus, on review, the Secretary relies on a theory upon which
the judge "had not been afforded an opportunity to pass." Nor has the
Secretary demonstrated any cause for her failure to present her theory to the
judge.
As we observed in Beech Fork, supra, the "Commission's practice has been
to resolve these 'opportunity to pass' questions on a case-by-case basis."
14 FMSHRC at __ , slip op. at 5 (citations omitted). We noted that "a matter
must have been presented below in such a manner as to obtain a ruling in order
to be considered on review." Id. (citation omitted). In addition, we stated
that the "matter must be raised with 'sufficient specificity and clarity [so]
that the [judge] is aware that [he] must decide the issue. '" 14 FMSHRC
at _ _ , slip op. at 5-6, guoting Wallace v. Dept. of the Air Force, 879 F.2d
829, 832 (Fed. Cir. 1989). We recognized that "a matter urged on review may
have been implicitly raised below or is so intertwined with something tried
before the judge that it may properly be considered on appeal." 14 FMSHRC
at _ _ , slip op. at 6 (citation omitted). Here, however, none of the
foregoing criteria is satisfied. The Secretary argued below only the theory
that factors existed making a fire reasonably likely to occur. Thus, the
judge was most likely unaware of the Secretary's theory that the S&S nature of
the violation should be evaluated in the context of the presumed occurrence of
an emergency.
In Beech Fork, we recognized that the Mine Act "establishes an orderly,
two-tiered litigation system consisting of trial before a Commission judge and
appellate review by the Commission." Id. We explained that the "rationale
for requiring lower tribunals to first pass upon questions is that subsequent
review is not hindered by the lack of necessary factual findings and the lack
of application of the lower court's expertise or discretion." Id. (citations
omitted). The Secretary's actions here conflict with this basic principle,
that parties in Mine Act cases must first present their evidence and advance
their legal theories before the judge, and not for the first time on appeal.
In addition, in Beech Fork we noted that the essence of Mathies analysis
is a careful examination surrounding a specific violation, and that use of the
presumption advanced by the Secretary would represent a departure from that
analysis. Id. As in Beech Fork, we conclude that it "is incumbent upon the
Secretary to develop a trial record demonstrating why the presumption that she
wishes the Commission to accept is legally supportable." Id.
In sum, in the instant proceeding, the Secretary has asserted on review
a theory upon which the judge was not afforded an opportunity to pass. She
also has asserted no reason for her failure to present this theory to the
judge. The language of section 113 of the Mine Act and Conunission precedent
bar us from considering the Secretary's theory in this case. See, ~.
Ozark-Mahoning, 12 FMSHRC at 379; Unocal, 11 FMSHRC at 297-98, 300-301.
Because the Secretary did not proceed on alternative grounds, no other basis
for review is presented. Accordingly, we affirm the judge's decision.

130'1

III.

Conclusion
For the reasons set forth above, we affirm the judge's decision that
Shamrock's violation of section 75.1101-23 was not S&S.

~B.
Ford

Fora, Chairman

~Ay
Richard V. Rackley, Commissioner

L. Clair Nelson, Commissioner

Distribution

Colleen A. Geraghty, Esq.

Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Neville Smith, Esq.

Smith & Smith
P.O. Box 447
Manchester, KY

40962

Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Connnission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1305

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 28, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. KENT 90-137
KENT 90-142

v.
SHAMROCK COAL COMPANY, INC.
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

·· DECISION
BY THE COMMISSION:
These civil penalty proceedings, arising under the Federal Mine Safety
and Health Act of 1977, 30 U.S. C. § 801 et seq. (1988)(the "Mine Act" or
"Act"), involve a dispute between the Secretary of Labor and Shamrock Coal
Company, Inc. ("Shamrock") regarding whether Shamrock's violations of
30 C.F.R. §§ 75.403, 75.1101-l(a), and 75.1101-10 may properly be
characterized as being of a significant and substantial ("S&S") nature. 1
1

30 C.F.R. § 75.403, entitled "Maintenance of incombustible content
of rock dust," provides in pertinent part:
Where rock dust is required to be applied, it
shall be distributed upon the top, floor, and sides of
all underground areas of a coal mine and maintained in
such quantities that the incombustible content of the
combined coal dust, rock dust, and other dust shall be
not less than 65 per centum, but the incombustible
content in the return aircourses shall be no less than
80 per centum ....
30 C.F.R. § 75.1101-1 is entitled "Deluge-type water spray systems," and section
75.1101-l(a) provides:
Deluge-type spray systems shall consist of open
nozzles attached to branch lines.
The branch lines
(continued ... )

1306

Commission Administrative Law Judge Avram Weisberger concluded that the
violations were not S&S because he did not find that the hazards contributed
to by the violations were reasonably likely to occur. 12 FMSHRC 2098 (October
1990)(ALJ). The Commission granted the Secretary's petition for discretionary
review, in which she challenges the judge's findings by arguing, with respect
to the violation of section 75.403, that the judge misapplied the Commission's
test formulated in Mathies Coal Co., 6 FMSHRC 1 (January 1984). With respect
to Shamrock's violations of sections 75.1101-l(a) and 75.1101-10, the
Secretary's challenge is based entirely on the theory that the S&S nature of
the violations should be examined in the context of the presumed occurrence of
an emergency. For the reasons discussed below, we affirm the judge's
decision. 2
I.

Factual Background and Procedural History
Shamrock operates the Shamrock No. 18 Series Mine, an underground coal
mine located in Leslie County, Kentucky. On January 10, 1990, MSHA Inspector
James Delp issued three citations to.Shamr()ck pursuant to section 104(a) of
the Mine Act. Citation No. 3206452 alleges an S&S violation of section
75.403, and states, in pertinent part:
Rockdust applications in the outby area of 006 section
are not adequate in that ... the results of a survey
collected, during the period from 11-29 thru 11-301 ( . . . continued)

shall be connected to a waterline through a control
valve operated by a fire sensor.
Actuation of the
control valve shall cause water to flow into the branch
lines and discharge from the nozzles.
30 C.F.R. § 75.1101-10 is entitled "Water sprinkler systems; fire warning
devices at belt drives," and provides:
Each water sprinkler system shall be equipped with
a device designed to stop the belt drive in the event of
a rise in temperature and each such warning device shall
be capable of giving both an audible and visual warning
when a fire occurs.
The S&S terminology is taken from section 104(d)(l) of the Act, 30 U.S.C.
§ 814(d)(l), which distinguishes as more serious in nature any violation that

"could significantly and substantially contribute to the cause and effect of a
mine safety or health hazard .... "
2

This decision regarding the Secretary's new theory is one of three
issued this date.
The two other decisions issued today are:
Beech Fork
Processing. Inc., 14 FMSHRC ~~• Docket No. KENT 90-398 (August 1992); and
14 FMSHRC _ _ , Docket No. KENT 90-60 (August 1992).

1307

1989, in such area showed that 31 of 38 samples
collected had an incombustible content of from 56 to
79.2 percent, in the return air courses (80%
required) ....
The citation was later modified to include the results of samples collected in
intake air courses of the 006 section of the mine showing that one o-f the 54
samples had an incombustible content of 60.4%, while 65% was required.
Citation No. 3206452-01.
Citation No. 3206323 alleges an S&S violation of section 75.1101-10 and
states:
The requirement that, each deluge water system shall
be equipped with a device designed to stop the belt
drive in the event of a rise in temperature and such
warning device shall be capable of giving both a
audible and visual warning when a fire occurs, is not
being complied with at the No. 6 headdrive unit,
serving the 005 worki:ag section, in that; when tested,
the belt conveyor did not stop and no visual or
audible warning was given.
Citation No. 3206454 alleges an S&S violation of section 75.1101-l(a) and
states:
The Deluge-type water spray system provided for the
009 section headdrive unit was inoperative in that;
the waterline was not connected to the water supply.
At the evidentiary hearing, Shamrock did not contest the fact that it
violated section 75.1101-l(a), but did contest the fact of violation of
sections 75.403 and 75.1101-10. Tr. 50-51. The judge concluded that Shamrock
had violated section 75.403 because Shamrock had not rebutted laboratory
analyses indicating that required incombustible contents were not maintained
in the return and intake air courses in the 006 section. 12 FMSHRC at 2099.
The judge then determined Shamrock's violation of section 75.403 was not S&S
because the evidence failed to show that an ignition was reasonably likely to
occur.
The judge noted that the equipment in the area was not in a
deficient condition, "which would have rendered it reasonably likely for a
spark to have occurred," and that the mine does not liberate a large quantity
of methane. Id. The judge concluded that, although the violation "could have
contributed to the hazard of the propagation of an explosion ... the evidence
fails to establish that there was any reasonable likelihood of an ignition."
Id. The judge then found that the violation was of a moderately high degree
of gravity but that the operator acted with a low degree of negligence, and
assessed a civil penalty of $300, rather than the penalty of $434 proposed by
the Secretary. 12 FMSHRC at 2100.
The judge found that Shamrock had violated section 75.1101-l(a) but that
the violation was not S&S, because the evidence did not reveal that the hazard
of an ignition was reasonably likely to occur. He stated:

1308

[Inspector Delp] indicated that there were various
materials which could potentially burn, such as
several gallons of oil in metal containers, and
various timbers and wooden cribs. However, he did not
indicate the distance of these materials to the head
drive, and it is noted that the oil was contained in
metal containers. Also, although he indicated that
the area is known as one that accumulates float coal
dust, and that the belt was in operation and carrying
coal, he was unable to say whether he observed coal
dust on the belt, and did not specifically indicate
that there was any coal dust around the head drive.
Further, although he noted that there was a potential
of fire. due to friction of rollers and various
components, as well as sparks from various electrical
equipment at the head drive, there was no evidence
adduced as to a specific condition of the various
equipment which would make the hazard of an ignition
reasonably likely to have occurred. I thus conclude
that it has not been estab_lisl:ied that the violation
herein was significant and substantial. (See,

The judge also found that Shamrock had violated section 75.1101-10 based
on Inspector Delp's testimony concerning the inoperative condition of the
sprinkler system on the belt drive, which was unrebutted. 12 FMSHRC at 2103.
The judge determined that this violation also was not S&S:
Delp indicated that the hazards of a fire are
the same as those he described in his testimony with
to Citation No. 3206454, which involved the
Also, on the same date, concerning the
same belt, he issued Citation No. 3206321 alleging
that there were no fire hose outlets for a distance of
approximately 900 feet along the belt. In addition,
he issued Citation No. 3206322 alleging that there was
coal dust a quarter inch to 20 inches in depth, along
the side and under the belt conveyor for a distance of
approximately 900 feet. However, Delp did not
describe the presence of any specific condition which
would make the event of ignition reasonably likely to
occur. Accordingly, I find that it has not been
established that the violation herein was significant
and substantial.

With respect to the judge's finding that Shamrock's violation of section
75.403 was not S&S, the Secretary argues on review that the judge misapplied
the Commission's S&S test formulated in Mathies, supra. She maintains that

1309

the judge failed to apply the third element of the test, regarding the
reasonable likelihood that the hazard contributed to would result in an
injury, in terms of normal mining practices. S. Br. at 7-8. The Secretary
asserts that the judge essentially would require electrical equipment to
actually be producing sparks before finding the violation to be S&S and that
he improperly equated conditions that present an imminent danger with those
that are S&S. S. Br. at 8-9. The Secretary emphasizes that an S&S Yiolation
is less than an imminent danger, and that the Commission "has consistently
determined that S&S findings are not dependent on a high probability of
occurrence or on the present existence of all factors necessary for an injury
causing event." S. Br. at 9.
With respect to the violations of-sections 75.1101-l(a) and 75.1101-10,
the Secretary argues that the "judge's failure to analyze the significant and
substantial nature of Shamrock's violations of ... sections 75.1101-l(a) and
75.1101-10 in the context of an emergency was erroneous." S. Br. at 12. The
Secretary maintains that, when considering the S&S nature of a violation
involving a safety standard that is designed to take effect only in an
emergency situation, such an emergency should be presumed. S. Br. at 12-14.
The Secretary argues that the relevant question regarding whether Shamrock's
violation of section 75.1101-l(a) i"s S&S under the Commission's test in
Mathies, therefore, is not whether a fire or explosion is reasonably likely to
occur but, instead, is "given the presence of a fire at the belt head drive,
whether the failure to have a deluge water spray system is reasonably likely
to result in serious injuries or deaths that would not otherwise occur if such
system was properly functioning as required by the standard." S. Br. at 14.
Similarly, with respect to section 75.1101-10, the Secretary argues that the
relevant question is "given the presence of a fire, whether the failure to
stop the coal-conveying belt and the failure to visually and audibly warn
miners of the fire, are reasonably likely to cause serious injuries or deaths
that would not otherwise occur if such alarms had been given and the belt
stopped as required." S. Br. at 15-16. The Secretary does not argue in the
alternative that the judge's determinations that a fire or ignition was not
reasonably likely to occur is without substantial evidence.
II.

Disposition of Issues
A.

Violation of section 75.403

We conclude that substantial evidence supports the judge's finding that 1
Shamrock's violation of section 75.403 was not S&S. A violation is properly
designated as being S&S "if, based on the particular facts surrounding that
violation, there exists a reasonable likelihood that the hazard contributed to
will result in an injury or an illness of a reasonably serious nature."
Cement Division. National Gypsum, 3 FMSHRC 822, 825 (April 1981). In Mathies,
the Commission explained:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum, the Secretary of Labor must prove:

1310

(1) the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard -- that is, a
measure of danger to safety -- contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an inJury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.
6 FMSHRC at 3-4. See also Austin Power Co. v. Secretary, 861 F.2d 99, 104-05
(5th Cir. 1988), aff'g 9 FMSHRC 2015, 2021 (December 1987)(approving Mathies
criteria). The Commission has held that the third element of the Mathies
formula "requires that the Secretary establish a reasonable likelihood that
the hazard contributed to will result in an event in which there is an
injury." U.S. Steel Mining Co., Inc., 6 FMSHRC 1834, 1836 (August 1984).
Here, there is no dispute as to the fact of violation or that the
discrete safety hazard contributed to by the violation is the hazard of
ignition or explosion. The issue on review is the third element, whether
there was a "reasonable likelihood that the hazard contributed to will result
in an injury."
We reject the Secretary's contention that the judge improperly equated
the reasonable likelihood element with the presence of an "imminent danger."
As in Eastern Associated Coal Corp., 13 FMSHRC 178 (February 1991), we do not
find any indication in the judge's decision that he misapplied the Mathies
test by requiring that the injurious event be imminent. The judge did not
expressly require that the injurious event be imminent but, rather, properly
stated that it must be reasonably likely to occur. 12 FMSHRC at 2099. Nor
did the judge rely solely on the fact that the equipment was permissible at
the time of the inspection. Rather, the judge found that an ignition was not
reasonably likely to occur because the mine did not liberate a large quantity
of methane. Id. The Commission has previously recognized that, when
examining whether an explosion or ignition is reasonably likely to occur, it
is appropriate to consider whether a "confluence of factors" exists that could
result in an ignition or explosion. Texasgulf, Inc., 10 FMSHRC 498, 501
(April 1988). The judge properly followed Commission precedent by reviewing
the evidence regarding such a confluence of factors.
Substantial evidence supports the judge's conclusion that the record
lacks evidence establishing that an ignition was reasonably likely to occur.
Inspector Delp testified that section 75.403 is directed at "hold[ing] down
the combustible material" by requiring that limestone dust be applied to
highly flammable and explosive coal dust. Tr. 22-23. He stated that if the
incombustible content is not maintained at the appropriate level, a mine
"could have the possibility of [a] dust ignition." Tr. 23. Inspector Delp
explained that if "by chance methane or some other source of ignition were to
take place in the face area or anywhere in the return, if you had enough
concussion or pressure to raise the float dust into suspension in the air,
where the particles would ignite, then you would have what is known as a dust
explosion." Tr. 24.

1311

Inspector Delp also testified that when the samples were taken, 12 men
working in the face of the section were operating a continuous mining machine,
two shuttle cars, two roof bolting machines and a scoop, and that if such
equipment malfunctioned, it could be a source of sparks. Tr. 24. Although
Inspector Delp testified that there was electrical equipment in use at the
face, and that such equipment could be a source of sparks if the equipment
malfunctioned, the record does not reveal that such equipment was
~
impermissible. Tr. 24, 29. In addition, the record does not reveal that the
mine had experienced methane ignitions in the past, or that it liberated
excessive quantities of methane. Inspector Delp testified that the mine
liberated "some" methane, although "not a great amount," and that he had
measured 16,000 cubic feet of methane in a 24-hour period. Tr. 26, 32. There
is no evidence in the record of the amount or extent of coal dust or loose
coal present, other than that there was "always the amount of coal dust, loose
coal" at the face, that would be a by-product of mining. Tr. 25.
The judge's finding that Shamrock's violation was not S&S is also
supported by the lack of specific evidence to establish the fourth Mathies
factor, that is, that the injuries sustained would be of a reasonably serious
nature. Inspector Delp testified.J:hat, if an ignition occurred, miners other
than those at the face could possibly be affected, but he did not specify in
what manner. Tr. 26,
This lack of specificity results in a vague and general record more
suited to speculation than in clear evidence of the S&S nature of the
violation sufficient to overturn the judge's finding that it was not. Cf.
Utah Power & Light Co,, 12 FMSHRC 965, 971(May1990). We do not suggest that
the Secretary could not have proven the S&S nature of the violation in this
case. Rather, we conclude only that she did not do so here. Thus, we
conclude that substantial evidence supports the judge's conclusion that
Shamrock's violation of section 75.403 was not S&S.
B.

Violations of sections 75.1101-l(a) and 75.1101-10

As in our companion decisions issued this date in Beech Fork Processing,
Inc., 14 FMSHRC _ _ , Docket No. KENT 90-398 ("Beech Fork"), and Shamrock Coal
Co., 14 FMSHRC __ ,Docket No. KENT 90-60, the Secretary presents a new theory
in this case, i.e., that the S&S nature of violations involving safety
standards that provide protection only in the event of an emergency should be
examined in the context of the presumed occurrence of that emergency. The
Secretary, however, failed to present this theory below for consideration by
the judge and, therefore, has not preserved it for the Commission's review.
Explicit limits to Commission review are provided in section 113(d) of
the Mine Act, 30 U.S.C. § 823(d). Section 113(d)(2)(A)(iii) of the Act, 30
U.S.C. § 823(d)(2)(A)(iii), provides, in pertinent part, that "[e]xcept for
good cause shown, no assignment of error by any party shall rely on any
question of fact or law upon which the administrative law judge had not been
afforded an opportunity to pass." See also Commission Procedural Rule 70(d),
29 C.F.R. § 2700.70(d). The key Senate Report on the bill that was enacted as
the Mine Act explains this provision as follows:

1312

The Committee believes that the provision of
section 114(d)(2) [section ll3(d)(2)] that matters not
raised before an Administrative Law Judge may not be
raised before the Commission (except for good cause
shown) and the provision of section 107(a) [section
106(a)] that objections not raised before the
Commission cannot be raised before a reviewing court
are consistent with sound procedure and do not deny
essential due process. The Committee notes that
fairness is also protected by provisions which would
permit remanding of cases for further factfinding
where warranted. It is the Committee's intention that
the Commission and Administrative Law Judges permit
parties every reasonable opportunity to adequately
develop the record within these constraints and
consistent with its duty to resolve matters under
dispute in an expeditious manner.
S. Rep. No. 181, 95th Cong., 1st Sess. 38 (1977), reprinted in Senate
Subcommittee on Labor, Committee on,Human Resources, 95th Cong., 2nd Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977 at 637
(1978).
The explicit statutory limitation on the scope of Commission review set
forth in section 113(d)(2) may be raised as an issue by an objecting party or,
sua sponte, by the Commission itself, at any appropriate time during the
Commission review process.
Midwest Minerals. Inc., 12 FMSHRC 1375, 1378
(July 1990); Ozark-Mahonin& Co., 12 FMSHRC 376, 379 (March 1992); Union Oil of
California, 11 FMSHRC 289, 301(March1989) ("Unocal"). This limitation on
review is an important feature of the administrative trial and appeal
structure established by the Act.
Here, the Secretary presented testimony at trial as to the existence of
factors that would cause an ignition or fire to be reasonably likely to occur,
in an attempt to demonstrate that it was reasonably likely that injuries would
occur as a result of the violations. See, ~. Tr. 56, 58-59, 127-29. In
other words, the Secretary proceeded along established Mathies lines. N.3
supra. Neither party filed a post-hearing brief. The Secretary's theory on
review that the occurrence of a fire or ignition should be presumed is a
departure from her trial position. Thus, on review, the Secretary relies on a
theory upon which the judge "had not been afforded an opportunity to pass."
Nor has the Secretary demonstrated any cause for her failure to present her
theory to the judge.
As we observed in Beech Fork, supra, the "Commission's practice has been
to resolve these 'opportunity to pass' questions on a case-by-case basis." 14
FMSHRC at~-• slip op. at 5 (citations omitted). We noted that "a matter
must have been presented below in such a manner as to obtain a ruling in order
to be considered on review." Id. (citation omitted). In addition, we stated
that the "matter must be raised with 'sufficient specificity and clarity [so]
that the [judge] is aware that [he] must decide the issue.'" 14 FMSHRC at~-•
slip op. at 5-6, quoting Wallace v. Dept. of the Air Force, 879 F.2d 829, 832

1313

(Fed. Cir. 1989). We recognized that "a matter urged on review may have been
implicitly raised below or is so intertwined with something tried before the
judge that it may properly be considered on appeal." 14 FMSHRC at _ _ , slip
op. at 6 (citation omitted). Here, however, none of the foregoing criteria is
satisfied. The Secretary argued below only the theory that factors existed
making a fire reasonably likely to occur. Thus, the judge was most likely
unaware of the Secretary's theory that the S&S nature of the violations should
be evaluated in the context of the presumed occurrence of an emergency.
In Beech Fork, we recognized that the Mine Act "establishes an orderly,
two-tiered litigation system consisting of trial before a Commission judge and
appellate review by the Commission." Id. We explained that the "rationale
for requiring lower tribunals to first pass upon questions is that subsequent
review is not hindered by the lack of necessary factual findings and the lack
of application of the lower court's expertise or discretion." Id. (citations
omitted). The Secretary's actions here conflict with this basic principle,
that parties in Mine Act cases must first present their evidence and advance
their legal theories before the judge, and not for the first time on appeal.
In addition, in Beech Fork ~~ noted that the essence of Mathies analysis
is a careful examination surrounding a specific violation, and that use of the
presumption advanced by the Secretary would represent a departure from that
analysis. Id. As in Beech Fork, we conclude that it "is incumbent upon the
Secretary to develop a trial record demonstrating why the presumption that she
wishes the Commission to accept is legally supportable."
In sum, in the instant proceeding, the Secretary has asserted on review
a theory as to Shamrock's violations of sections 75.1101-l(a) and 75.1101-10,
upon which the judge was not afforded an opportunity to pass. She also has
asserted no reason for her failure to present this theory to the judge. The
language of section 113 of the Mine Act and Commission precedent bar us from
considering the Secretary's theory in this case. See, ~. Ozark-Mahoning,
12 FMSHRC at 379; Unocal, 11 FMSHRC at 297-98, 300-301. Because the Secretary
did not proceed on alternative grounds with respect to Shamrock's violations
of sections 75.1101 l(a) and 75.1101-10, no other basis for review is
presented. Accordingly, we affirm the judge's decision that Shamrock's
violations of sections 75.1101-l(a) and 75.1101-10 were not S&S.

1314

III.

Conclusion
For the reasons set forth above, we affirm the judge's decisior that
Shamrock's violations of sections 75.403, 75.1101-l(a) and 75.1101-10 were not
S&S.

~c~

· Richard V. Backley, Commissioner

. yce
~d.~
J

A:DO)Tle, CommiSSiOil

Arlene Holen, Commissioner

L. Clair Nelson, Commissioner

Distribution
Colleen Ao
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
ArJ.ington, VA 22203
Neville Snd th, Esq.
Smith & Smith

P.O. Box 447
Manchester, KY

40962

Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1315

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 28, 1992

SECRETARY OF I.ABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 90-398

v.

BEECH FORK PROCESSING, INC.
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This civil penalty proceeding, arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)(the "Mine Act" or "Act"),
involves a dispute between the Secretary of Labor and Beech Fork Processing,
Inc. ("Beech Fork") regarding whether Beech Fork's two violations of 30 C.F.R.
§ 75.1100-3 may properly be characterized as being of a significant and
substantial ("S&S") nature. 1 Commission Administrative Law Judge James A.
Broderick concluded that the violations were not S&S because he did not find
that the hazards contributed to by the violations were reasonably likely to
occur. 13 FMSHRC 576 (April 1991)(ALJ). The Commission granted the
Secretary's petition for discretionary review challenging the judge's S&S
determinations. On review, the Secretary's challenge is based entirely on the
theory that the S&S nature of the violations should be examined in the context
of the presumed occurrence of an emergency. Because the Secretary failed to
raise this theory before the judge, we are unable to consider it on review,
1

30 C.F.R. § 75.1100-3, entitled "Condition and examination of
firefighting equipment," provides:
All firefighting equipment shall be maintained
in a usable and operative condition. Chemical
extinguishers shall be examined every 6 months and the
date of the examination shall be written on a
permanent tag attached to the extinguisher.
The S&S terminology is taken from section 104(d)(l) of the Act, 30
U.S.C. § 814(d)(l), which, in pertinent part, distinguishes as more serious in
nature any violation that "could significantly and substantially contribute to
the cause and effect of a ... mine safety or health hazard .... "

1316

given the review strictures of the Act.
the judge's decision. 2

Under these circumstances, we affirm

I.

Factual Background and Procedural History
On April 12, 1990, Kellis Fields, an inspector for the Department of
Labor's Mine Safety and Health Administration ("MSHA"), issued a citation to
Shamrock pursuant to section 104(a) of the Act, 30 U.S.C. § 814(a), alleging
an S&S violation of section 75.1100-3. The citation states:
The deluge type fire suppression system installed for
fire fighting purposes was not being maintained in a
usable or operative condition. When tested water
would not flow through the branch lines. For the 1-A
belt conveyor drive.
On April 16, 1990, Inspector Fields issued a second section 104(a)
citation to Shamrock alleging anothe~ S&S violation of section 75.1100-3.
citation states:

The

The dry chemical type fire suppression system
installed for fire fighting equipment on the No. 2 10
shuttle car on the 002-0 section was not being
maintained in a useable and operative condition. The
branch line going to the tank was broken off leaving
the system open if either ... was activated.
Following an evidentiary hearing, Judge Broderick concluded that
Shamrock had violated section 75.1100-3, as alleged in the first citation,
because the deluge fire suppression system on the belt line was not maintained
in a usable and operative condition as required by the standard. However, the
judge
ected the Secretary's allegations that the violation was S&S. The
judge found:
The hazard to which this violation contributes is fire
and smoke which could travel inby from the belt
conveyor to the section. A fire could result from
stuck rollers, friction, or coal spillage including
float coal dust. The inspector testified that these
are common occurrences in coal mines. However, there
is no evidence of any such conditions in the area of
the cited violation. The evidence does not establish
2

Our decision in this matter is one of three issued on this date
involving the Secretary's attempt to raise this new theory on review without
having first presented it to the judges below. The two other decisions issued
today are: Shamrock Coal Co .. Inc., 14 FMSHRC
, Docket No. KENT 90-60
(August 1992), and Shamrock Coal Co .. Inc., 14 FMSHRC
, Docket Nos. KENT
90-137 and KENT 90-142 (August 1992).

1317

that the hazard contributed to is reasonably likely to
result in serious injury. The citation was not
properly designated as significant and substantial.
13 FMSHRC at 578.
The judge also concluded that Shamrock violated section 75.1100-3, as
alleged in the second citation, because the dry chemical type fire suppression
system on the cited shuttle car was inoperative. 13 FMSHRC at 579. He again
rejected the Secretary's S&S allegations, finding:
The traction motor on the shuttle car has electrical
components and the cable going back to the power
center carries 440 volt ac power. If the traction
motor shorted out and ignited accumulations of oil,
grease, or coal dust, or a cut in cable caused a
spark, a fire could result, which could cause smoke
inhalation injuries to miners on the section.
However, there is no evidence of any oil, grease or
coal dust, and no evidence of any electrical problems
or defects in the motoE or cable. Therefore, the
evidence fails to show that the hazard contributed to
was reasonably likely to result in injuries to miners.
The citation was not properly designated as
significant and substantial.
13 FMSHRC at 579.
Beech Fork did not seek review of the judge's determination that it
violated the standard. The Secretary seeks review of the judge's S&S finding.
She argues that the judge erred in finding that the violations were not S&S
based on his determination that a fire was not reasonably likely to occur
under the circumstances surrounding the violations. S. Br. at 5-6. The
Secretary maintains that, when considering the S&S nature of a violation
involving a safety standard that is designed to take effect only in an
emergency situation, the occurrence of such an emergency should be presumed.
S. Br. at 3-4. The Secretary argues that the relevant question under the
Commissionvs test in Mathies Coal Co., 6 FMSHRC 1(January1984), therefore,
is not whether a fire is reasonably likely to occur but is, instead, "given
the presence of a fire at the belt head drive or on the shuttle car, whether
the failure to have operative firefighting equipment is reasonably likely t6
result in serious injuries or deaths that would not otherwise occur if such
equipment was properly functioning as required by the standard." S. Br. at
5-6. 3 The Secretary does not argue in the alternative that the judge's
3

A violation is properly designated as S&S "if, based on the particular
facts surrounding that violation, there exists a reasonable likelihood that
the hazard contributed to will result in an injury or illness of a reasonably
serious nature:" Cement Division, National Gypsum, 3 FMSHRC 822, 825 (April
1981). In Mathies, the Commission explained:

1318

determination that a fire was not reasonably likely to occur is without
substantial evidence. Thus, the Secretary's case on review hinges entirely on
the proposition that an emergency event should be-presumed for purposes of the
S&S analysis. 4
II.

Disposition of Issues
The Secretary presents a new theory in this case, i.e., that the S&S
nature of violations involving safety standards that provide protection only
in the event of an emergency should be examined in the context of the presumed
occurrence of that emergency. The Secretary, however, failed to present this
theory below for consideration by the judge and, therefore, has not preserved
it for the Commission's review.
Explicit limits to Commission review are provided in section 113(d) of
the Mine Act, 30 U.S.C. § 823(d). Section 113(d)(2)(A)(iii) of the Act, 30
U.S.C. § 823(d)(2)(A)(iii), provides, in pertinent part, that "[e]xcept for
good cause shown, no assignment of error by any party shall rely on any
question of fact or law upon which the .administrative law judge had not been
afforded an opportunity to pass." See also Commission Procedural Rule 70(d),
29 C.F.R. § 2700.70(d). The key Senate Report on the bill that was enacted as
the Mine Act explains this provision as follows:

In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National GyUsum, the Secretary of
Labor must prove: (1) the underlying violation of a
mandatory safety standard; (2) a discrete safety
hazard -- that is, a measure of danger to safety -contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result
in an injury; and (4) a reasonable likelihood that the
injury in question will be of a reasonably serious
nature.
6 FMSHRC at 3-4. See also Austin Power Co. v. Secretary, 861 F.2d 99, 104-05
(5th Cir. 1988), aff'g 9 FMSHRC 2015, 2021 (December 1987)(approving Mathies
criteria). The Commission has held that the third element of the Mathies
formula "requires that the Secretary establish a reasonable likelihood that
the hazard contributed to will result in an event in which there is an
injury." U.S. Steel Mining Co., Inc., 6 FMSHRC 1834, 1836 (August 1984).
4

Beech Fork did not file a response brief before the Commission, and
proceeded pro se at the evidentiary hearing.

1319

The Committee believes that the provision of
section 114(d)(2) [section 113(d)(2)] that matters not
raised before an Administrative Law Judge may not be
raised before the Commission (except for good cause
shown) and the provision of section 107(a) [section
106(a)] that objections not raised before the
Commission cannot be raised before a reviewing court
are consistent with sound procedure and do not deny
essential due process. The Committee notes that
fairness is also protected by provisions which would
permit remanding of cases for further factfinding
where warranted. It is the Committee's intention that
the Commission and Administrative Law Judges permit
parties every reasonable opportunity to adequately
develop the record within these constraints and
consistent with its duty to resolve matters under
dispute in an expeditious manner.
S. Rep. No. 181, 95th Cong., 1st Sess. 38 (1977), reprinted in Senate
Subcommittee on Labor, Committee on Human Resources, 95th Cong., 2nd Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977 at 637
(1978).
The explicit statutory limitation on the scope of Commission review set
forth in section 113(d)(2) may be raised as an issue by an objecting party or,
sua sponte, by the Commission itself, at any appropriate time during the
Commission review process. See Midwest Minerals. Inc., 12 FMSHRC 1375, 1378
(July 1990); Ozark-Maboning Co., 12 FMSHRC 376, 379 (March 1992); Union Oil of
California, 11 FMSHRC 289, 301 (March 1989)("Unocal"). This limitation on
review is an important feature of the administrative trial and appeal
structure established by the Act.
Here, the Secretary presented testimony at trial as to the existence of
factors that would cause an ignition to be reasonably likely to occur, in an
attempt to demonstrate that it was reasonably likely that injuries would occur
as a result of the violations. See,~. Tr. 26-27, 30-31, 49-52. In other
words, the Secretary proceeded along established Mathies lines. N.3 supra.
Neither party filed a post-hearing brief. The Secretary's theory on review
that the occurrence of a fire should be presumed is a departure from her trial
position. Thus, on review, the Secretary relies on a theory upon which the
judge "had not been afforded an opportunity to pass." Nor has the Secretary
demonstrated any cause for her failure to present her theory to the judge.
The Commission's practice has been to resolve these "opportunity to
pass" questions on a case-by-case basis. See, ~. Ozark-Mahoning, supra, 12
FMSHRC at 379; Unocal, supra, 11 FMSHRC at 297 98, 300-01; Richard Bjes v.
Consolidation Coal Co., 6 FMSHRC 1411, 1417 (June 1984). The Commission has
not viewed this limitation as a procedural straitjacket. However, in general,
a matter must have been presented below in such a manner as to obtain a ruling
in order to be considered on review. See generally 4 C.J.S. Appeal & Error
§ 243 (1957).
The matter must be raised with "sufficient specificity and
clarity [so] that the [judge] is aware that [he] must decide the issue."

1320

Wallace v. Dept. of the Air Force, 879 F.2d 829, 832 (Fed. Cir. 1989). The
Commission also has recognized that a matter urged on review may have been
implicitly raised below or is so intertwined with something tried before the
judge that it may properly be considered on appeal.
~. Freeman United
Coal Mining Co., 6 FMSHRC 1577, 1580 (July 1984). Here, however, none of the
foregoing criteria is satisfied. The Secretary argued below only the theory
that factors existed making a fire reasonably likely to occur. Thus, 'the
judge was most likely unaware of the Secretary's theory that the S&S nature of
the violations should be evaluated in the context of the presumed occurrence
of an emergency.
The Mine Act establishes an orderly, two-tiered litigation system
consisting of trial before a Commission judge and appellate review by the
Commission. This system provides for the creation of the factual record
before the trier of fact. The rationale for requiring lower tribunals to
first pass upon questions is that subsequent review is not hindered by the
lack of necessary factual findings and the lack of application of the lower
court's expertise or discretion. See, ~. Railroad Yardmasters of America
v. Horns, 721F.2d1332, 1338 (D.C. Cir. 1983); Terkildsen v. Waters, 481 F.2d
201, 204-05 (2d Cir. 1973). The Secretary's actions here conflict with this
basic principle, that parties in Mine Act cases must first present their
evidence and advance their legal theories before the judge, and not for the
first time on appeal. Unocal, 11 FMSHRC at 301. The U.S. Court of Appeals
for the D.C. Circuit has recognized the general rule that litigation theories
not pursued in a lower court will not be heard on appeal. See, ~. Short v.
UMWA, 728 F.2d 528, 532 (D.C. Cir. 1984); Kassman v. American University, 546
F.2d 1029, 1032 (D.C. Cir. 1976).
The Commission's National Gypsum decision was issued in 1981. In its
Mathies decision issued in 1984, the Commission set forth the requirements for
establishing the S&S nature of a violation under National Gypsum. 6 FMSHRC at
3-4. The essence of Mathies analysis is a careful examination of the evidence
surrounding a specific violation; use of the presumption advanced by the
Secretary would represent a departure from that analysis. It is incumbent
upon the Secretary to develop a trial record demonstrating why the presumption
that she wishes the Commission to accept is legally supportable.
Unocal,
11 FMSHRC at 297 & n.6.
In sum, the Secretary has asserted on review a theory upon which the
judge was not afforded an opportunity to pass. She also has asserted no
reason for her failure to present this theory to the judge. The language of
section 113 of the Mine Act and Commission precedent bar us from considering
the Secretary's theory in this case. See, ~. Ozark-Mahoning, 12 FMSHRC at
379; Unocal, 11 FMSHRC at 297-98, 300-301. Because the Secretary did not
proceed on alternative grounds, no other basis for review is presented.
Accordingly, we affirm the judge's decision.

1321

III.

Conclusion
For the reasons set forth above, we affirm the judge's decision th<;:.1Beech Fork's violations of section 75.1101-3 were not S&S.

L. Clair Nelson, Commissioner

Distribution
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Michael J. Schl,llitt, Esq.
Wells, Porter, Schmitt & Walker
327 Main Street
P.O. Box 1179
Paintsville, KY 41240-5179
Administrative Law Judge James A. Broderick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1322

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

Aue;ust 28, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. SE 88-82-RM
SE 88-83-RM
SE 89-67-M

v.

ASARCO, INC.
Before:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

DECISION
BY THE COMMISSION:

This consolidated contest and civil penalty proceeding, arising under
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq.
(1988)("Mine Act" or "Act"), concerns a discovery dispute between the
Secretary of Labor and Asarco, Inc. ("Asarco") and is before the Commission
for a second time. Commission Administrative Law Judge Avram Weisberger
issued an Order on Remand on May 20, 1991, in response to the Commission's
prior decision in this proceeding. Asarco Inc., 13 FMSHRC 1199 (May
199l)(ALJ). The judge's order required the Secretary to produce a number of
specific documents notwithstanding her claims of privilege as to those
documents and upheld the Secretary's privilege claims as to other documents.
The Secretary filed a Petition for Interlocutory Review of that part of_ the
judge's order on remand requiring her to produce all or part of five documents
that she asserts are protected by the informant's privilege. The Commission
granted the Secretary's petition. For the reasons that follow, we reverse the
judge's order in part and affirm it in part.
I.

Factual and Procedural Background
Asarco operates the Immel Mine, an underground zinc mine in Knox County,
Tennessee. A fatal accident occurred at the mine on July 15, 1988, when an
electrician contacted an energized 4,160-volt terminal located inside a
transfer switch cabinet. An inspector of the Department of Labor's Mine
Safety and Health Administration ("MSHA") issued two citations charging
violations of 30 C.F.R. §§ 57.12017 & 57.12019. The citations allege that the
top terminals in the cabinet were not deenergized and that suitable clearance

1323

was not provided while the electrician was cleaning the terminals and
insulators.
The discovery dispute began when the Secretary refused to produce, on
the basis of the informant's privilege, the attorney-client privilege and the
work product rule, all of the documents Asarco sought in its request for
production of documents. After an in camera examination of the documents,
Judge Weisberger held that certain of these documents were not subject to the
privileges asserted by the Secretary and ordered the Secretary to produce
them. Unpublished Order of September 22, 1989. When the Secretary refused to
comply with his order compelling production, the judge dismissed the civil
penalty proceeding against Asarco. 11 FMSHRC 2351 (November 1989)(ALJ). The
Secretary filed a Petition for Discretionary Review, which the Commission
granted. On review, the Commission vacated the judge's order dismissing the
civil penalty proceeding, and also vacated that portion of his order of
September 22, 1989, which had directed the Secretary to produce the disputed
documents. Asarco, Inc. 12 FMSHRC 2548 (December 1990)("Asarco I"). The
Commission remanded this matter to the judge for further proceedings
consistent with its decision and its prior decision in Bright Coal Co.,
6 FMSHRC 2520 (November 1984).
Both the Secretary and Asarco filed briefs before the judge on remand.
In his Order on Remand, the judge held that some of the disputed documents
were privileged and not subject to discovery. He also determined that some of
the disputed documents were not protected by the informant's privilege and
ordered the Secretary to produce them. The Secretary filed a Petition for
Interlocutory Review of that portion of the judge's order requiring the
Secretary to produce five documents that she maintains are protected by the
informant's privilege. Asarco filed a statement in opposition to the
Secretary's Petition and a Motion for Sanctions, including dismissal, against
the Secretary for her continuing refusal to comply with the judge's discovery
orders. The Commission granted the Secretary's Petition for Interlocutory
Review.

In its brief on review, Asarco replied to the issues raised by the
Secretary and, in Part I I of its brief, further argued that the judge erred in
upholding the Secretary's claim that portions of one document are protected
from disclosure by the attorney-client privilege and the work product ~ule.
Asarco Br. 12-15. In response, the Secretary filed a motion to strike the
latter portion of Asarco's brief as being outside the proper scope of
Commission review. Asarco responded in opposition to the Secretary's motion
to strike.
The five documents that are the subject of the Secretary's present
appeal and the judge's ruling with respect to each document are as follows:
A.

Exhibit B, MSHA Form No. 4000-60 Special Assessment Review

This document is an internal MSHA special assessment form used when the
Secretary proposes a civil penalty under 30 C.F.R. § 100.5. The Secretary
seeks to withhold from Asarco, on the basis of the informant's privilege, only

1324

numbered paragraph one on page two. The disputed paragraph summarizes the
statement of an individual but does not identify the individual by name.
The judge held that the Secretary bears the burden of proving facts
necessary to support the existence of the privilege. 13 FMSHRC at 1200. He
determined that the Secretary did not offer any evidence to show that the
identity of an informant would be revealed by the production of the document.
Id. The judge found as follows:
The statement does not indicate whether the
person who made it is a present or former employee of
Respondent, or whether the individual is an
independent contractor. Petitioner has not alleged,
nor does the record contain any indication of the
number of persons in the job category of the person
who made the statement at issue. Nor is there any
indication of the number of persons who performed the
same task. Hence, I conclude that it has not been
established that the informer's identity would be
revealed by allowing discovery of the statement at
issue. Hence, the Secretary shall divulge paragraph 1
on page 2 of Exhibit B.

B.

Exhibits E. F & G, Detailed Statements of Miners

These three documents are the transcribed notes, in question-and-answer
format, of an MSHA Special Investigator's interviews of three individuals.
The Secretary seeks to withhold all of these documents.
The judge first held that the three statements are "subject to a
qualified privilege." 13 FMSHRC at 1201-02. The judge then found that "the
material consisting of a transcription of (the employees'] detailed extensive
statements, is unique, closely related in time to the instance in issue, and
within the sole control of the Secretary." 13 FMSHRC at 1202 (emphasis in
original). He determined that Asarco "does not have another avenue available
to obtain the transcriptions of the detailed statements" and that "thes.e
statements would enable Asarco to use the material to refresh the recollection
of a witness or to attempt to impeach the credibility of a witness by way of
prior inconsistent statement." Id.
The judge further held that the documents "are essential to a fair
determination of the issues."
The judge found that the documents
"contain statements that have a critical bearing on the issues raised by the
citations at issue and possible defenses." 13 FMSHRC at 1203. On that basis,
the judge concluded that "Asarco has a high degree of need to discover these
exhibits" and that "Asarco's need ... outweighs the Secretary's need to
maintain the informer's privilege."

1325

C.

Exhibit K. Notes of MSHA's Special Investigator

This document consists of Special Investigator Everett's detailed notes
of his investigation of this accident. A large part of this document was
previously produced by the Secretary. Only two portions of this document are
in dispute in this appeal. First, the Secretary seeks to withhold the first
six words of the seventh line of the paragraph on the middle of page 12 and
the quoted phrase at the end of the paragraph. 1 Second, the Secretary seeks
to withhold the list of questions on page 23, and the responses on page 24 and
the first two lines on page 25.
The judge held that the informant's privilege applied to most of the
middle paragraph on page 12 of this document, but held that:
the first six words of the seventh line of that
paragraph, as well as the quoted phrase at the end of
this paragraph contain information that might lead to
a possible defense, without identifying the source of
the information. It is difficult to see how Asarco
could obtain this infoo::mation.without discovery.
Hence, applying the factors enunciated in Bright,
discovery of this deleted material is to be
allowed ...
11

13 FMSHRC at 1205.
With respect to the questions and answers on pages 23 through 25, the
judge held that in order for Asarco to obtain the specific statements
contained in this material "it would need not only the identity of the
informer, but also the specific questions asked." Id. He concluded that
because this material is relevant to this proceeding and is in the sole
custody of the Secretary, it is subject to discovery under the Bright test.
II.

Disposition of Issues
A.

Secretary's Motion to Strike Portion of Asarco's Brief

Section 113(d)(2)(A)(iii) of the Mine Act provides that Commission
review is limited to the questions raised in the petition for discretionary
review. This principle is also applicable to interlocutory review proceedings
conducted pursuant to Commission Procedural Rule 74, 29 C.F.R. § 2700.74.
Commission Procedural Rule 74(d) provides that, if a petition for interlocutory review is granted, "the scope of review shall be confined to review
of the ruling or order of the judge on the issue stated in the Commission's
order granting review, and shall not extend to other issues." The Secretary's
1

Before the judge, the Secretary sought to withhold the entire paragraph.
The judge held that Asarco was not entitled to discover the remainder of the
paragraph.

1326

petition for interlocutory review, which the Commission granted, did not seek
review of the judge's attorney-client privilege or work product rulings. In
the present case, the judge's discovery rulings are separate and distinct.
Asarco could have filed a petition for interlocutory review of the judge's
other rulings, in response to the Secretary's motion to strike, at any time.
Since Asarco's brief raises issues concerning the judge's other rulings, which
are outside the scope of the present interlocutory review, the Secretary's
motion to strike Part II of Asarco's brief is granted.
B.

Informant's Privilege

The principal issue in this case is whether the judge's Order on Remand
complies with the Commission's decision in Asarco I. The Commission must
determine whether the judge abused his discretion in requiring the Secretary
to disclose to Asarco all or specific parts of five documents because the
informant's privilege does not apply or because the privilege must yield since
Asarco's need for the document is greater than the Secretary's need to
maintain the privilege.
Discovery before the Commission is regulated by Commission Procedural
Rule 55, 29 C.F.R. § 2700.55. The scope of discovery is specified in
subsection (c):
Parties may obtain discovery of any relevant
matter, not privileged, that is admissible evidence or
appears reasonably calculated to lead to the discovery
of admissible evidence.
The Secretary alleges that each of the disputed passages is protected by
the informant's privilege. Commission Procedural Rule 59, 29 C.F.R.
§ 2700.59, provides, in pertinent part:
A Judge shall not, except in extraordinary
circumstances, disclose or order a person to disclose
to an operator or his agent the name of an informant
who is a miner.
In Bright and Asarco I, we stressed the importance of the inform<!_nt's
privilege and set forth the specific procedures to be followed if the
Secretary asserts that privilege. Bright, 6 FMSHRC at 2526; Asarco I,
12 FMSHRC at 2553-54. We also held that it is the name of the informant, not
the contents of the statement, that is protected, unless disclosure of the
contents would tend to reveal the identity of the informant. Asarco I, 12
FMSHRC at 2554, citing Roviaro v. United States, 353 U.S. 53, 60 (1957).
In reviewing a judge's discovery rulings, the Commission "cannot merely
substitute its judgment for that of the administrative law judge." Asarco I,
12 FMSHRC at 2555. Rather, the Commission is required "to determine whether
the judge correctly interpreted the law or abused his discretion and whether
substantial evidence supports his factual findings." Id. The Commission
recently reaffirmed that a judge is granted wide discretion in discovery
matters and that his findings will not be disturbed "unless a clear abuse of

1327

discretion is demonstrated." In Re: Contests of Respirable Dust Sample
Alteration Citations, 14 FMSHRC 987, 1005 (June 1992) ("Dust Sample Case").
The Commission further emphasized:
[W]hen analyzing the manner, content, and effect of a
judge's discovery rulings, the judge, by rule, is
authorized to exercise wide discretion in discovery
matters, and the Commission by precedent is
disinclined to substitute its judgment for that of the
judge unless error or abuse of discretion has
occurred.
Dust Sample Case, 14 FMSHRC at 1004. The Commission noted, with approval,
that in Federal practice, unless there is a "manifest abuse of discretion" on
the part of a judge, discovery orders are not ordinarily subject to
interlocutory appellate review, and that, if review is ordered, the judge's
orders will not generally be overturned "unless, in the totality of the
circumstances, [the] rulings are seen to be a gross abuse of discretion
resulting in fundamental unfairness in the trial of the case." Id., quoting
Xerox Corp v. SCM Corp., 534 F.2d 1031, 1032 (2nd Cir. 1976), and Voegeli v.
Lewis, 568 F.2d 89, 96 (8th Cir. 1976).
With these guiding principles in mind, we now address the documents in
dispute.
1.

Exhibit B - Special Assessment Review

In Asarco I, the Commission held that an informant's statement is
protected by the privilege if disclosure would tend to reveal his identity,
and that whether the informant is identified by name cannot be the sole basis
for making that determination. 12 FMSHRC at 2554. The Commission concluded
that the judge erred in his previous order because he failed to determine
whether release of the document, including the disputed paragraph, would tend
to reveal the identity of an informant. Id. The Commission vacated the
judge's order and remanded for further consideration. The Commission stated,
in relevant part, that the "judge should determine whether release of the
statement ... would tend to reveal the informant's identity taking into
consideration the factual context of this case." Id.
On remand, the judge determined that the Secretary failed to establish
that release of the document would tend to reveal the identity of an
informant. 13 FMSHRC at 1200. The Secretary argues that the judge erred in
his analysis because he failed to recognize that the "words in question
describe the individual informer" and "the universe of persons fitting that
description is relatively small." Sec. Br. 10. She bases her argument on the
consideration that, in her opinion, "it is not seriously contested by Asarco
that the universe of persons with potentially relevant information in this
case is other than small in number and known to Asarco." Sec. Br. 10 n.5. In
the alternative, she asks the Commission to remand the case to the judge so
that she can "establish with specific evidence the size of the universe of
individuals with potential knowledge of facts in this case." Id.·

1328

The Secretary bears the burden of proving facts necessary to support the
existence of the informant's privilege. Bright, 6 FMSHRC at 2523. In the
present case the Secretary asserts in her brief that the "universe of persons
with potentially relevant information about this case" is small in number and
known to Asarco. Sec. Br. 10 n.5. Before the judge on remand, she argued
that it would be "impossible for the Secretary to argue the specific facts of
each of these statements to show in the factual context of this case their
revelation would identify the speaker." Sec. Br. on Remand 6. The Secretary
asked the judge to consider the statement contained in the exhibit "in light
of the limited universe of employees who would necessarily possess the
information which the statement reveals." Id. The Secretary did not seek to
present any facts to the judge to establish her claim.
The judge reviewed the document in camera. Following the Commission's
instructions in Asarco I, he determined that release of the statement
attributed to an unidentified informant would not tend to reveal the
informant's identity. He found that, in meeting her burden of proof, the
Secretary did not "proffe[r] any evidence" but "merely asserted" in her brief
that the identity of the informant could be provided by the content and
context of the statement because of She small universe of persons with
knowledge about the relevant events. 13 FMSHRC at 1200. He found that the
Secretary did not establish, and the record did not contain, any indication of
the number of persons in the job category of the informant or the number of
persons who performed the same task.
He determined that the Secretary
failed to meet her evidentiary burden of establishing that the informant's
identity would tend to be revealed by the disclosure of the statement. Id.
Because the Secretary bears the burden of proving facts necessary to
support the existence of the informant's privilege, it is not enough for the
Secretary merely to argue that the case involves a small universe of persons
with knowledge of the relevant events. It is the judge, not the Secretary,
who must determine whether the privilege obtains with respect to a particular
document or group of documents and he must be provided with evidence
sufficient to make such a determination. In this case, the judge was required
to determine whether the statement, which did not contain the name of an
informant, would tend to reveal the identity of the informant. Such an
analysis may not be possible unless the party invoking the privilege provides
the judge with facts that explain how disclosure of the subject materi.!U would
tend to reveal that informant's identity. In general, a "bald assertion of
privilege is insufficient ... since a trial court must be provided with
sufficient information so as to rule on the privilege claim." 4 J. Moore, J.
Lucas & G. Grotheer, Moore's Federal Practice~ 26.60[1] (2d ed. 1991). Thus,
the Secretary had the burden of showing how or why the disclosure of the
disputed text would tend to reveal the identity of the informant.
The Secretary did not present to the judge, either in open court or
camera, any evidence to support the claimed privilege. Moreover, on remand to
the judge, the Secretary again failed to support her argument with any
evidence. From our examination of the record, it is not readily apparent that
the person to whom the statement is attributed would tend to be revealed by
the contents of the document or the context of the disputed text. Therefore,
given the discretion granted to trial judges in discovery matters, we conclude

1329

that the Secretary has not demonstrated that the judge committed "a clear
abuse of discretion" with respect to this exhibit. Dust Sample Case, 14
FMSHRC 1005. We therefore affirm his order requiring the Secretary to
disclose the disputed language in Exhibit B.
We fully appreciate why the Secretary must exercise care not to identify
an informant inadvertently in presenting facts to prove the applicability of
the privilege in a small universe setting. The Secretary's burden of proving
that a document would tend to reveal an informant's identity, however, is not
necessarily high. For example, an affidavit from an MSHA investigator or
anyone else with knowledge of the facts, setting forth how or why disclosure
of statements of informants would tend to reveal the identity of an informant,
may be sufficient. If the Secretary believes that she must disclose specific
facts to meet her burden in a given case and that such facts might tend to
reveal an informant's identity, she can submit an affidavit for the judge's in
camera review.
2.

Exhibits E, F & G - Detailed Statements of Miners

In Asarco I, the Commission concluded that the judge failed to consider
whether the information in these dp.cuments could be obtained by Asarco through
depositions or by other means. 12 FMSHRC at 2556. The Commission also
concluded that the judge failed to set forth the basis for his conclusion that
Asarco's need for the information was essential to a fair determination of the
issues and that its need outweighed the Secretary's need to maintain the
privilege. Id. The Commission vacated the judge's order and remanded for
further consideration. The Commission also stated that the judge should
"weigh the factors set forth in Bright and clearly articulate the basis for
his conclusion." 12 FMSHRC at 2557.
On remand, the judge reasoned that "[a]lthough the individuals whose
statements are the subject of Exhibits E, F, and G, are employees of Asarco,
and presumably under its control, ... the material consisting of a
transcription of their detailed extensive statements, is unique, closely
related in time to the instance at issue, and within the sole control of the
Secretary." 13 FMSHRC at 1202 (emphasis in original). He held that because
Asarco does not have any other means of obtaining "the transcripts of the
detailed statements" at issue, the material would enable Asarco to mor1E
effectively examine witnesses at the hearing. Id. The judge concluded that
Asarco's need for the documents outweighed the Secretary's need to maintain
the informant's privilege. 13 FMSHRC at 1203.
The Secretary maintains that the judge's conclusion that Asarco is
entitled to the documents because it would not be able to duplicate the
precise contents of the documents on its own is "legally insupportable and
would, if accepted, effectively eviscerate the informer's privilege." Sec.
Br. 11-12. The Secretary emphasizes that the judge failed to comply with the
Commission's instruction to consider whether Asarco could obtain
"substantially similar information from other sources." Sec. Br. 12. The
Secretary maintains that Asarco could get essentially the same information by
deposing those miners who may have knowledge of the relevant events.

1330

Sec. Br. 13. Finally, the Secretary argues that the judge failed to
appreciate that, pursuant to Commission Procedural Rule 59, the judge may
compel the Secretary to disclose, two days prior to hearing, the names of all
persons the Secretary expects to call as witnesses and that he may also order
the Secretary to produce the statement of any informant who is actually called
as a witness. Sec. Br. 12.
We hold that the judge incorrectly interpreted the law and abused his
discretion. First, the judge erred in basing his order on the fact that the
Secretary was in sole control of the requested material -- the documents
themselves -- rather than the information contained in the documents. In its
remand, the Commission directed the judge to consider "whether Asarco could
obtain substantially similar information from other sources." 12 FMSHRC at
2556. The judge based his decision on a finding that the documents themselves
are unique and within the sole control of the Secretary. The issue, however,
is whether Asarco can get substantially the same information by deposing those
miners who have knowledge of the accident. See Bright, 6 FMSHRC at 2526. The
judge did not enter any findings with respect to this issue except that Asarco
"might, by way of deposition, have access to information within the knowledge
of these persons." 13 FMSHRC at 1202. By focusing on the fact that the
documents are "unique," the judge e:r;!:ed as a matter of law. While we agree
with Asarco that the Commission cannot merely substitute its judgment for that
of the judge, Asarco has access to the same individuals with knowledge of the
accident as the Secretary's investigators and can question them in the same
manner, under subpoena, if necessary.
Second, as the Secretary pointed out, the judge failed to recognize that
Asarco will be able to obtain the names of the Secretary's witnesses two days
before the trial and that any statement of a miner who is called as a witness
may be obtained for the purpose of refreshing his recollection or impeaching
his credibility at the trial. In Asarco I, the Commission noted that "this
case concerns Asarco's requests for documents during the discove:r;y phase of
this proceeding" rather than Asarco's right to documents, otherwise protected
by the informant's privilege, relating to the testimony of a witness at the
time of trial. 12 FMSHRC at 2561 n.3 (emphasis in original). As set forth in
Asarco I, however, Asarco's right to these documents at the time of trial is a
separate and procedurally distinct issue from the discovery issue presented
here. See, .!L..&.:,_, Brennan v Engineered Products. Inc., 506 F.2d 299, 302-03
(8th Cir. 1974). The judge erred in concluding that Asarco's need for the
documents is greater than the Secretary's need to maintain the privilege,
based on his conclusion that Asarco may need them in examining witnesses at
the hearing. Asarco's need for the documents at the hearing should be
resolved by the judge at that stage of these proceedings.
Third, in analyzing whether these documents are essential to a fair
determination of the issues, the judge determined that the exhibits "contain
statements that have a crucial bearing on" the issues in the case. 13 FMSHRC
at 1203. Because substantially the same information is available to Asarco by
other means, as discussed above, disclosure of these documents is not
essential to a fair determination of the issues. In contrast, the operators
in the Dust Sample Case demonstrated a compelling need for scientific studies

1331

that were within the scope of the deliberative process privilege, because, in
part, those studies may play a unique and significant role in that case.
14 FMSHRC at 994-95. The Secretary was in sole control of those studies, and
the operators could not obtain substantially the same information by deposing
the appropriate individuals.
The judge's failure to comply with the balancing test set forth in
Bright and Asarco I constitutes a clear abuse of discretion in contravention
of Commission Procedural Rule 59. For the foregoing reasons, the judge's
order with respect to these exhibits is reversed.
3.

Exhibit K - Special Investigator's Notes

Because the judge failed to rule on the informant's privilege issues in
his prior order, the Commission remanded "this issue to the judge for his
reconsideration in accordance with [Asarco I] and Bright." 12 FMSHRC at 2557.
a.

Material on page 12

The disputed paragraph on page 12 is the special investigator's
description of a conversation that J1e had with an individual during his
investigation of the accident. On remand, the judge determined that much of
the paragraph should be withheld from Asarco, but he held that two passages of
this paragraph did not identify the source of the information and that Asarco
could not otherwise obtain this information. 13 FMSHRC at 1205. Thus, the
judge determined that the informant's privilege does not apply to the disputed
passages within this paragraph because they do not identify the source of the
statements. Although he did not state so expressly, the judge determined that
the Secretary failed to meet her burden of showing that the release of the
passages would tend to reveal the identity of a miner informant. The judge's
analysis is somewhat confusing, however, because he also performed a Bright
balancing test, which is applicable only when the judge has determined that
the material is subject to a qualified privilege.
The Secretary contends that release of the phrases in question "would
almost certainly" reveal an informant's identity, given "the small universe of
those individuals who might have relevant information." Sec. Br. 14. In
addition, she argues that the judge erred in concluding that the privilege
should yield because Asarco would not be able to "obtain this information
without discovery." Id., quoting 13 FMSHRC at 1205. She contends that the
judge's holding demonstrates that he failed to comply with Asarco l's
direction to evaluate whether Asarco had "other avenues available from which
to obtain the substantial equivalent of the requested material." Id., quoting
12 FMSHRC at 2555. She also maintains that the judge's holding suggests he
believed that, with appropriate discovery, Asarco could effectively obtain
this material.
As with exhibit B, discussed above, the Secretary has asserted without
any proof that release of the passages would reveal the informant's identity
because of the small universe of individuals who might have relevant
information. It is not readily apparent to us that the specific language of
the disputed passages would tend to reveal the identity of an informant. It

1332

is also not apparent that Asarco could determine the source of the statements
by examining other parts of Exhibit K, previously supplied by the Secretary.
As stated above, a bald assertion of privilege is inadequate because the trial
court must be provided with sufficient facts to rule on the claim of
privilege. For the same reasons set forth with respect to Exhibit B, we
affirm the judge's holding.
The Secretary has failed to show that the judge's order is a clear abuse
of discretion. The Secretary had two opportunities in this proceeding to
provide evidence to the judge in support of her argument that, because the
universe of persons with knowledge of the facts in this case is small,
disclosure of the statement of an unnamed informant would tend to reveal the
identity of an informant. As stated above, this evidentiary burden is not
high. An affidavit from an MSHA investigator or anyone else with knowledge of
the facts would generally be sufficient and the Secretary may request that the
judge review such evidence in camera. A separate affidavit would generally
not be required for each document, unless the facts giving rise to the
assertion of the privilege differ significantly.
Finally, we note that the Secretary argued before the judge that the
entire paragraph containing these passages .should be protected by the
privilege. The judge protected from disclosure those portions of the
paragraph that contain the name of the informant and allowed discovery of two
passages that do not contain the informant's name. Notwithstanding our
affirmance, we underscore that better judicial practice dictates that a judge,
before ruling against the Secretary's assertion of privilege, should generally
consider providing the Secretary an opportunity to supplement the record with
such evidence as she deems appropriate. This practice is particularly
advisable before a judge orders discovery of disputed material after deleting
information that identifies an informant. The judge's failure to provide the
Secretary with an additional opportunity to present such evidence in this case
is not a clear abuse of discretion because, as stated above, the Secretary had
an additional opportunity after remand to provide evidence to support her
claim of
on the basis of the small universe argument, and failed to
do so.
b.

Material on pages 23-25

This material consists of a list of questions asked of an informant, who
is identified by name, and the answers. The judge determined that the
specific questions asked, as well as the answers supplied, are in the sole
custody of the Secretary. 13 FMSHRC at 1205. He held that "inasmuch as the
information relates to the circumstances surrounding [one of the citations],
the information would be relevant in resolving the issues and might lead to a
possible defense." 13 FMSHRC 1205-06. He concluded that under the Bright
balancing test the material is subject to discovery. 13 FMSHRC at 1206.
The Secretary argues that the judge's analysis is legally insupportable
because it is based on the premise that Asarco is entitled to know what
questions to ask the informant in order to elicit the same responses. She
maintains that an in camera examination of the disputed material by the
Commission will reveal that the "information contained in it would be readily

1333

reproducible by even the most pedestrian questioning of the individual by a
competent legal representative .... " Sec. Br. 16. The Secretary states that
Asarco could obtain substantially similar information from other sources and
that Asarco has not met its burden of proving facts necessary to show that
release of the material is essential to a fair determination of the issues.
Id.

Because the material does reveal the identity of an informant, the judge
was required to determine whether Asarco's need for the information was
greater than the Secretary's need to maintain the privilege. Asarco had the
burden of showing a critical need for this information. The judge's holding
with respect to this material is similar to his holding for Exhibits E, F and
G, described above, that, because the Secretary is in sole possession of the
documents themselves, Asarco bas no other way to obtain the information
contained therein. For the reasons set forth above with respect to Exhibits E
through G, we conclude that the judge erred and abused his discretion. The
Secretary is not in sole control of this information. Because Asarco could
obtain similar information from other sources, the disclosure of these
passages is not essential to a fair determination of the issues.
The judge's failure to comply.with the balancing test set forth in
Bright and Asarco I constitutes a clear abuse of discretion in contravention
of Commission Procedural Rule 59. For the foregoing reasons, the judge's
order with respect to the questions and answers on pages 23 through 25 is
reversed.

1334

III.

Conclusion
For the reasons set forth above, we affirm that portion of the judge's
Order on Remand that required the Secretary to disclose to Asarco numbered
paragraph one on page two of Exhibit B and two phrases on page 12 of Exhibit
K. We reverse that portion of the judge's Order on Remand that required the
Secretary to disclose Exhibits E, F, and G and the questions and answers on
pages 23 through 25 of Exhibit K. 2 We hereby dissolve our order of July 24,
1991, staying this proceeding.

Arlene Holen, Commissioner

~·-·~~
L. Clair Nelson, Commissioner

2

Asarco' s motion for sanctions against the Secretary for filing the
Petition for Interlocutory Review in the proceeding is hereby denied.

1335

Distribution
Jerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Boulevard
Arlington, VA 22203
Henry Chajet, Esq.
Lindsay Simmons, Esq.
Jackson & Kelly
1701 Pennsylvania Ave., N.W.
Suite 650
Washington, D.C. 20006
Administrative Law Judge Avram Weisberger
Federal Mine Safety and Health Review Commission
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

1336

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDINGS
Docket No. CENT 91-228-M
A.C. No. 25-00772-05507
Mowitz Mine

OVERLAND SAND & GRAVEL
COMPANY,
Respondent

Docket No. CENT 92-3-M
A.C. No. 25-01057-05504
McCool Portable Mine
DECISION

Appearances~

Before:

Tambra Leonard, Esq., .Office of the Solicitor,
U. s. Department of Labor, Denver Colorado, for
Petitioner;
Tobin N. Anderson, Stromsburg, Nebraska, for
Respondent.

Judge Barbour

These cases are before me upon petitions for assessment of a
civil penalty filed by the Secretary of Labor ("Secretary")
pursuant to sections 105 and 110 of the Federal Mine Safety and
Health Act of 1977 (the "Mine Act"). 30 u.s.c. §§ 815 an~ 820.
The petitions allege violations of various mandatory safety
standards for surface metal and non-metal mines found in Part 56
of Volume 30 of the Code of Federal Regulations. Overland Sand &
Gravel Company ("Overland") timely answered, and the matters were
consolidated for hearing. The cases were tried on March 31,
1992~ in Lincoln Nebraska.
At the hearing, the parties proposed that I approve the
settlement of one of the citations at issue in Docket No. CENT
92-228-M (section 104(a) citation no. 3635911). The citation was
issued for a violation of 30 C.F. R. § 56.9100(a), a mandatory
safety standard requiring establishment and compliance with rules
governing speed, right of way, direction of movement and use of
headlights at surface metal and non-metal mines. The citation
states that there where no uniform traffic rules established for
entering and leaving the mine's stockpile and plant area, that
two gates were used both for entrance and exit from the mine and
that there should have been one entrance and one exit only.

1337

The inspector indicated the violation was not a significant and
substantial contribution to a mine safety hazard
(an "S&S" violation), that an injury was unlikely to occur as a
result of the violation and that overland exhibited moderate
negligence in allowing the violation to exist. A $20 penalty was
proposed for the violation by the Mine Safety and Health
Administration ("MSHA") which Overland has now agreed to pay.
The Secretary's counsel believes the $20 penalty is
appropriate for the violation. In light of the facts as stated,
as well as the relevant statutory penalty criteria, I agree. I
will incorporate the terms of the settlement into my order at the
end of this Decision.
STIPULATIONS AND AGREEMENTS
There remained for trial three alleged violations in Docket
No. CENT 91-228-M and two alleged violations in Docket No. CENT
92-3-M. At the hearing the parties entered into the following
stipulations:
1. Overland • . . is engaged in the mining and selling
of sand and gravel in the United States, and its mining
operations affect interstate commerce.
2. overland . • • is the owner and operator of Mowitz
Mine . • . and McCool Portable Mine.
3. Overland • • • is subject to the jurisdiction of the
(Mine Act].
4 o The Administrative Law Judge has jurisdiction in this
mattero
5o
The subject citations· were properly served by a duly
authorized representative of the Secretary upon an agent
of [Overland] on the dates and places stated therein, and
may be admitted into evidence for the purpose of establishing their issuanceQ and not for the truthfulness or
relevancy of any statements asserted therein.

6.
The exhibits •
o offered by [Overland] and the
Secretary are stipulated to be authentic but no
stipulation is made as to their relevance or the truth of
the matters asserted therein.

7. The proposed penalt [ ies] will not affect [Overland' s]
ability to continue business.

a.
[Overland] demonstrated good faith in abating the
violations.

1338

9. overland . • • is a small mine operator with 15,229
tons of production or hours worked per year.
10. The certified copies of the MSHA Assessed Violations
History accurately reflect the history of these mines for
the two years prior to the date of the citations.
DISCUSSION

The alleged violations in this case arose out of general
health and safety inspections conducted at Overland's Mowitz Mine
and McCool Portable Mine by MSHA Inspector James Enderby on
April 10, 1991, and July 2, 1991, respectively. The Mowitz Mine
is an open pit sand and gravel dredging operation and is located
in Hamilton County, Nebraska. The McCool Portable Mine is also
an open pit sand & gravel dredging operation. The McCool Mine
operates intermittently about 9 months of the year. It is
located in York County, Nebraska. Enderby was familiar with both
operations, having begun inspecting the Mowitz Mine in October
1990 and the McCool Mine in October 1989.
At the hearing, the Secretary called Enderby as her primary
witness. overland's Vice President, Tobin Anderson, presented
overland's case through cross examination of Enderby, as well as
through Anderson's own sworn testimon¥.
DOCKET NO. CEN'l'92-228-M

Three violations are alleged. Section 104(a) citation
no. 3635908 was issued for a violation of 56.14107(a) because a
pinch point between the roller screen and the trunnion rollers on
the crusher was not guarded. Section 104(a) citation no. 3635910
was issued for a violation of section 56.14107(a) because pinch
points on the front of the dredge 0 s main diesel engine were not
guardedo Section 104(a) citation no. 5635905 was issued for a
violation of section 56.11002 because the wire rail around the
outer edge of the dredge was not properly maintained.
Overland argues that it did not violate section 56.14107(a)
with regard to guarding the crusher rollers. Overland admits the
second guarding violation, and it admits the violation of failing
to maintain the wire handrail around the edge of the dredge, but
argues that, contrary to the inspector's findings, neither of
these admitted violations was S&S.

1339

Mine Act
Section
Section 104(a)

Date
4/10/92

Citation No.
3635908

30 C.F.R.
56.14107(a)

The citation states:
The pinch point between the roll screen and the south
trunnion roller was not guarded to prevent a person
becoming entangled in the pinch point. The pinch point
was located adjacent to the walkway on the south/side
of the roll screen. Persons are not permitted on the
roll screen walkways when the screen is in operation.
The inspector testified that during his inspection of the
plant area of the mine he observed an unguarded pinch point on
the south/side of the roll screen mechanism that is used for
screening gravel. The roll screen consists of a steel drum,
approximately 8 feet in diameter, and 10 to 12 feet in length.
There are screens on the roll. The drum turns in a clockwise
direction. The inspector described the mechanism that drives the
drum and how the roll screen functions. He stated that the roll
screen has "four support rollers underneath it, one side being
the drive and the other side being the support rollers, just to
keep it so it will stay in one position." Tr.23 The trunnion
rollers are hard rubber rollers mounted on the lower parts of the
framework of the platform. They hold the drum up off the
walkways and off the platform so it can turn, allowing the gravel
to go through the screens that are on the roll. The roll screen
is surrounded on three sides by a deck or platform. The platform
is approximately 12 feet above the plant floor. A stairway
provides access to the platform.
The inspector explained that an unguarded pinch point
existed between the drum and the drive roller and that this pinch
point was located approximated 12 inches above the walkway and
12 inches from the side of the walkway. Although, there was no
guard immediately adjacent to the pinch point, the inspector
further explained that at the bottom of the stairway leading to
the platformu a 3/8 inch chain was stretched from one handrail of
the stairway to the other side of the stairway. The chain was
welded to the handrails and was locked with a padlock.
The inspector feared that a miner who slipped or fell on the
walkway would reach out while trying to steady himself or herself
and would come in contact with the pinch point. If so, he
believed, fingers or hands would be crushed beyond repair
and/or arms would be broken. He estimated the drum to weigh
2,000 pounds. Because there was nothing to prevent a person from
stepping over or ducking under the chain and proceeding up the
stairs to the platform, and because the person might then slip or
fall and be caught in the pinch point, the inspector issued to
Overland the citation for a violation of section 56.14107(a).

1340

The Violation

section 56.14107(a} states:
(a} Moving machine parts shall be guarded to protect
persons from contacting gears, sprockets, chains,
drive, head, taxi, and takeup pulleys, flywheels,
coupling, shafts, fan blades, and similar moving parts
that can cause injury.
Overland does not dispute the fact that the pinch point was
unguarded but rather argues that access to the pinch point was
effectively restricted by the padlocked chain across the
stairway, that there was no reason for anyone to gain access
except for purposes that require the screen roll to be
de-energized and rendered inoperable and that were a person
nonetheless on the platform the person would be seen prior to
re-energizing the roll screen.
The Secretary responds that.thechain was not an adequate
guard as contemplated by the regulation because it did not
prevent anyone from gaining access to the roll screen platform.
A person could step over or duck under the chain, and any
employee who had a key to the padlock could also gain access to
the platform.
I conclude that the Secretary has established the violation.
The guarding standard for metal and non-metal mines is not
comparable to the guarding standards for coal mines, 30 C.F.R.
§ 75.1722 and 30 C.F.R. § 77.400, which state that "Gears,
sprockets, chains and similar exposed moving machine parts, which
may be contacted by persons and which may cause injury to persons
shall be guarded." Rather, section 56.14107(a) states that
moving machine part that can cause injury 11 shall be guarded to
protect persons from contact. ui As Commission Administrative Law
Judge George Koutras, has aptly noted, 11 the .... language found in
[section] 56.14107(a) specifically and unequivocally requires
guarding for any of the enumerated moving machine parts, as well
as any similar moving parts that can cause injury if contacted.
The obvious intent of the standard is to prevent contact with a
moving part. uu Highland County Board of Commissioners, 14 FMSHRC
270r291 (February 1992) (ALJ Koutras}.
Overland does not dispute the fact that the cited moving
machine parts were unguarded, nor has it asserted that the
equipment was not the kind covered by the standard. I therefore
find that the cited roll screen and trunnion roller were moving
machine parts within the meaning of section 56.14107(a} and that
contact by anyone with the pinch point can cause an injury.

1341

The presence of the locked chain across the entrance to the
stairs accessing the platform mitigates the gravity of the
violation but does not excuse it. I note in this regard MSHA's
official published policy that "the use of chains to rail off
walkways and travelways over moving machine parts, with or
without the posting of warning signs in lieu of guards, is not in
compliance with this standard". Department of Labor, the Mine,
Safety and Health Administration, Program Policy Manual, Vol.V at
55a (6/18/91).

Gravity and Negligence
In assessing the gravity of the violation, both the
potential hazard to the safety of miners and the probability of
such hazard occurring must be analyzed. There is no doubt that
the potential hazard was grave. Severe injury to fingers, hands,
or arms reasonably could be expected should a miner slip and fall
into the pinch point or reach into it in order to break a fall.
However, such a accident was decidedly less than likely
given the fact that access to the platform was restricted by the
locked chain and given the fact that, as the inspector himself
testified, a miner would not normally be in the area of the pinch
point when the roll screen was operating. The inspector candidly
explained that the only time access is required to the platform
is when screening material needs to be replaced and that this
must be done while the drum is not moving. Further, it is not
disputed that a miner in the vicinity of the pinch point would be
observed before the roll screen was re-energized and started. In
addition, the inspector termed the possibility of a non-miner
having access to the platform while the drum was operating as
nvery remoteo 11 Tro 28,40.
I conclude that although the potential injuries resulting
from the violation are grave, the likelihood of them occurring is
so remote as to make this a non-serious violation.
Because the lack of a guard was readily apparent overland
knew or should have known of the violation, and I also conclude
that overland negligently violated the standard.
Mine Act
Section
Section 104(a)

Citation No.
3635910

Date
4/10/91

30 C.F.R.
56.11002

After inspecting the roll screen, the inspector proceeded to
the dredge area of the mine. The dredge itself is located in the
pit on an island-like platform that floats on pontoons. The
dredge is reached by rowboat. The water is 30 to 40 feet deep at
the dredge.

1342

The inspector testified that upon climbing onto the dredge
platform from the rowboat, he noticed that the wire rope hand
rail that completely surrounds the platform was slack. The wire,
which the inspector described as being either 5/16 inch or 1/4
inch in size, passes through metal loops at the top of steel
posts. There is one post every six to eight feet around the
outer perimeter of the dredge deck, and the posts are bolted or
screwed to the deck. The wire rope completely circles the outer
edge of the dredge platform and is of one piece.
It is clamped
together at its ends.
The inspector testified that the rope could be pushed out
over the water one arm's length, or about 30 inches. The
inspector believed that if a person fell against the wire rope,
the slackness of the rope would allow the person to go over the
rope and into the water. The inspector cited Overland for a
violation of section 56.11002. The citation states in part:
The handrail and mid-rail around the outer
edges of the dredge walkways and travelways
was not being properly maintained in that it was not
kept tight.
He further found that the violation was S&S.
The Violation
30 C.F.R. § 56.11002, requires that when handrails are
provided at specified locations they shall be "maintained in good
condition." Overland does not dispute that it violated the cited
standard. Rather, it asserts that the violation was not S&S.

A S&S violation
described in section 104(d) (l} of the
Mine Act as a violation 11 of such nature as could significant and
substantially contribute to the cause and effect of a coal or
other mine safety or health hazard." 30 U.S.C. § 814(d) (1). A
violation is properly designated S&S 11 if, based upon the
particular facts surrounding the violation 1 there exists a
reasonable likelihood that the hazard contributed to will result
in an injury or illness of a reasonable serious nature.n Cement
Division, National Gypsum Co .. , 3 FMSHRC 822,825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term significant
and substantial as follows:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum the Secretary of Labor must prove:

1343

(1) the underlying violation of a mandatory safety standard; (2)
a discrete safety--that is, a measure of danger to safetycontributed to by the violation; (3) a reasonable likelihood that
the hazard contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will be of a
reasonable serious nature.
In Upited States Steel Mining Co., Inc., 7 FMSHRC 1125, 1129
(August 1985), the Commission stated further as follows:
We have explained further that the third element of the
Mathies formula "requires that the Secretary establish
a reasonable likelihood that the hazard contributed to
will result in an event in which there is injury."
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984). We have emphasized that, in accordance with the
language of section 104(d) (1), it is the contribution
of a violation to the cause and effect of a hazard that
must be significant and substantial. U.S. Steel
Mining Co., Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
In united States Steel Mining Co., Inc., 7 FMSHRC 327,
(March 1985), the Commission reaffirmed its previous holding in
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August 1984) that it
is the contribution of a violation to the cause and effect of a
hazard that must be significant and substantial, and that a
determination of the significant and substantial nature of a
violation must be made in the context of continued normal mining
operations, including the question of whether, if left
uncorrected, the cited condition would reasonably likely result
in an accident or injury.
The inspector testified that during the course of normal
mining operations, one person, the dredge operator, was usually
on the dredge and that the dredge operator would leave the dredge
control shack up to 3 or 4 times a day to start, to grease, or
otherwise to service the dredge engine. The inspector feared
that a person on the deck could slip on oil, or, if there were a
frost, on ice, or could trip on equipment lying on the deck, such
as hydraulic hoses and pipelines, and could fall over the loose
wire rope and into the water,
Due to the heavy clothing that is
usually worn by the dredge operator, such a fall could lead to a
drowning or an injury, The inspector also feared that the dredge
operator could slip upon getting out of the rowboat and climbing
up onto the dredge deck and, because of the slack wire rope, fall
into the water,
He believed that such an accident was made more likely by
the fact that the dredge operator arrived at the dredge in the
morning when frost was more likely to be on the deck. Although,
life jackets are required to be worn in the boat and on the
dredge deck, they are not worn in the control shack, and the

1344

inspector believed a mine employee would forget to put on a
jacket when coming out of the shack. Also, he feared that
employees of Overland who were sent to the dredge for repair and
maintenance work would not always wear life jackets.
(He
testified that repair and maintenance workers usually numbered
between one and four people and on the average were sent to the
dredge one day a week.) Finally, although the inspector agreed
that two or three employees working at the pit could see the
dredge from their work stations, he stated that an employee who
had fallen into the water could go unnoticed.
In assessing the S&S nature of the violation, it is certain
that the first element of the Mathies test has been established.
Overland agrees that the cited standard has been violated.
The
second element of the test, likewise, has been established. The
inspector's testimony makes clear that there was a daily need for
at least one employee to climb from the rowboat to the deck and
that there was a possible slipping or tripping hazard once on the
deck. The third element requires a reasonable likelihood that
the hazard contributed to will '"result in an injury. I conclude
that the condition of the wire rope contributed to the danger of
an employee falling off the deck and into the water and that the
evidence establishes it was reasonably likely that such a fall
would result in an injury. Even if, as seems probable, the
employee was wearing a life jacket, and was ultimately "fished
out", the employee could be injured by striking the edge of the
deck while going "over board", or could be injured while trying
to climb back onto the deck. Obviously, it is reasonably likely
that the resulting injury, whether a drowning or bodily injury
from the fall, would be of a reasonably serious nature.
The Secretary argues that she is not required to establish
that the feared injury causing event is more likely than not to
occur 1 and I agree. Rather, as I understand the Mathies test,
Secretary must prove that the feared event is reasonably
likely. Since, in my opinion, she has done so here, the S&S
finding is affirmed.
Gravity and Negligence
Given the potential inj
that could have resulted from
the violation and the probability of the hazard occurring, I
conclude that the violation was serious.
In addition, the slack rope was readily detectable and
should have been known to the operator. Hence, Overland was
negligent in allowing the violation to exist.

1345

Mine Act
Section
Section 104(a)

Date
4/10/91

Citation No.
3635910

30 C.F.R.
56.14107(a)

Continuing his inspection of the dredge, the inspector found that
the pinch point of the V-belt drive and the alternator pulley on
the front of the dredge's main diesel engine was accessible and
unguarded. He cited Overland for a violation of the guarding
standard, section 56.14107(a), and he found that the violation
was S&S.
The inspector testified that the unguarded pinch point was
on the right front side of the engine, 36 to 40 inches above the
dredge floor and twelve to fourteen inches from a stairway
providing access to the control shack. The inspector stated the
stairway is one of the main stairways to and from the control
shack and that it is normally used two or three times a day by
the dredge operator during the course of the day.
(The inspector
stated that he had seen the dredge operator use the stairs two or
three times during the inspeetion.) He further stated that the
stairway is part of the most direct route from the control shack
both to the main diesel engine· and to the place where oil is
stored on the dredge. The inspector feared that a person could
fall or trip and extend a hand into the pinch point, which
accident could result in the full or partial amputation of a
finger or fingers. He noted that the walkway past the pinch
point could be slippery from spilled oil or frost (work starts on
the dredge at 7:00 a.m.) and, in fact, he stated that he had
observed some spilled oil when he cited the violation. While the
stairway has a handrail and a mid-rail, these are on the side
opposite the pinch point. The inspector also stated, and
overland agreed, that the guard on the pinch point had been
removed during a recent overhaul of the diesel engine and that it
had not been replaced.
overland 1 s representative testified that the stairs in
question are designed to provide access to the main diesel engine
for servicing and that under normal circumstances the engine was
shut off while
is being serviced. However, he acknowledged
that at least once a day the dredge operator walks past the
unguarded pinch point while the engine is turning and that it is
possible the dredge operator might have to walk by more
frequently if other engines on the dredge malfunctioned.
The Violation

Overland concedes the violation.

As with the prior violation, the first two elements of the
Mathies test have been established. Overland admitted the

1346

required guard was not in place, and the testified offered by
both parties is in agreement that the stairway provided access to
the pinch point and that the stairway was normally used. The
lack of a guard on the pinch point created a safety hazard to
anyone using the stairway and passing the unguarded pinch point.
The question is whether the third and fourth elements of the
Mathies test were also established by the Secretary?
The hazard contributed to by the violation is the danger of
a person having fingers or a hand caught in the pinch point. The
testimony establishes that at least once a day miners pass close
to the pinch point while the engine is running and, indeed,
Overland's representative does not dispute the testimony of the
inspector that on the day of the inspection the dredge operator
used the stairs adjacent to the pinch point 2 or 3 times. The
fact that the feared injury was reasonably likely to occur was
heightened by the fact that there was an open space between the
edge of the stairs and the pinch point. Moreover, Overland did
not refute the inspector's belief that oil and early morning
frost could make the stairs sli.pp.ery and that the inspector noted
some spilled oil on the day of the inspection. Given the
presence of at least one miner adja9ent to the pinch point, and
given the presence of causes for slipping and falling, I conclude
that there was a reasonable likelihood the hazard contributed to
would result in a reasonably serious injury in that a miner's
fingers or hand could be caught in the pinch point, with the
resulting loss or severe damage of such parts, and I find that
the violation was S&S.
Gravity and Negligence

Furtherv given the potential hazard to miners and the
probability of the hazard occurring, I conclude that the
violation was seriouso

In additionv the violation was visually obvious, Overland
should have known of its existence and was negligent in allowing
the violation to existo
DOCKET NOo CENT 92-3-M

Two violations are alleged to have occurred at the McCool
Portable Mineo One section 104(a) citation was issued when the
inspector found that a wooden walkway leading to a floating pump
platform lacked handrails in violation of 30 C.F.R. § 56.11012,
and a second section 104(a) citation was issued for an alleged
guarding violation on the main diesel motor of the dredge. The
inspector further found that both were S&S violations.

1347

overland concedes the violations but challenges the S&S
designations.
Mine Act
Section
Section 104(a)

Citation No.
3907149

Date
7/2/91

30 C.F.R.

56.11012

The inspector testified that he observed a wooden walkway
that lacked handrails. The walkway was approximately 12 inches
wide, 2 inches thick and 14 feet long.
It extended from the
shore of the pit to a floating platform, on which was located a
fresh water pump. The first 2 to 3 feet of the walkway rested on
the sand and gravel at the edge of the pit. The rest of the
walkway extend over the water to the platform. Although, there
was a handrail around the platform, there was no handrail on
either side of the walkway. The inspector testified that the
water under the walkway gradually increased in depth until it
measured 2 to 3 feet at the platform. The inspector described
the board as being "slightly warped" and as not being secured to
the platform. Tr. 141
The inspector testified that during the Spring and Fall one
miner uses the walkway daily to access the platform in order to
prime and drain the pump.
During the summer, daily visits are
not required -- there being no chance the water in the pump will
freeze -- and the walkway is used approximately one time a week
by a miner who checks the pump.
The inspector stated that the board could be slippery from
frost or rain and that he feared without handrails a miner trying
to cross to the pump platform could slip or loose his or her
balance and fall, that the miner could come down on the board and
have a resulting injury to his or her back, or a miner could hit
or her head on the board, be knocked unconscious and drown.
However, he agreed that drowning was but a very remote
possibilityo
In his opinion a back injury was more likely.
The Violation
overland agrees that it violated the cited standard.

Overland argues, I believe correctly in this instance, that
the testimony does not establish the S&S nature of the violation.
While the first two elements of the Mathies test have been met in
that there is a violation of section 56.11012 which resulted in a
measure of danger to safety, the evidence falls short of
establishing a reasonable likelihood that the hazard contributed
to will result in an injury. The inspector's testimony makes
clear that if a miner slips or looses his or her balance, the
miner will simply step in the water and get his or her feet and

1348

legs wet; or the miner will fall to one side and the water will
cushion the fall -- as the inspector stated, the miner will "just
fall in the water and go splash." Tr. 148 Should this happen,
the inspector agreed that the miner would most likely have no
difficulty standing and walking out of the water. Further, even
if the miner hit the board on the way down, which appears
unlikely given the relative narrowness of the board (12 inches),
the inspector stated that the flexibility of the board would in
most cases cause the person to simply bounce back up. In short,
I conclude that the chance of actual injury to a miner is so
remote as to exclude a reasonable likelihood that the hazard
contributed to will result in an injury. Therefore, I find that
this is not a S&S violation.
Gravity and Negligence
The lack of any reasonable likelihood of injury in my
opinion renders the violation non-serious, and I so find.
The lack of handrails was-visual.ly obvious and due to
Overland's negligence.
Mine Act
Section
Section 104(a)

Citation No.
3907149

Date
7/2/91

30 C.F.R.
56.14107(a)

continuing the inspection the inspector found that a guard
was missing at the pinch points of the fan belts and pulleys on
the portable dredge's main diesel engine. The inspector was most
concerned with the belt at the side of the engine that went to
the alternator. The pulley and pinch point were adjacent to a
walkway and the pinch point was approximately 48 inches above the
floor levelo The inspector believed that a miner could
purposeful
reach
the belt and pulley area and become
entangled in the pinch point. The inspector also believed that a
miner could inadvertently slip or trip, that the miner 1 s clothing
could become entangled in the pulley and that the miner could be
drawn into the pinch point.
The pinch point was adjacent to a walkway normally traveled
one time a day by a person doing visual equipment checks.
Further; on the day of the inspection, the inspector observed one
person cleaning an hydraulic fluid spill in the immediate
vicinity of the pinch point. The inspector, therefore, cited
overland for a violation of the guarding standard, 56.14107(a),
and found that the violation was S&S.
The violation
Overland concedes that the violation existed.

1349

overland challenges the inspector's S&S finding. The first
two elements of the Mathies test are established in that the
violation of section 56.14107(a) is admitted, and it is apparent
the violation contributed to the hazard of a miner being injured
by becoming entangled in the pinch point. The next question is
whether there was a reasonable likelihood the feared injury would
actually occur. Obviously, for there to be a reasonable
likelihood of injury there must be a miner in the vicinity of the
unguarded pinch during normal mining operations. The inspector•s
testimony that normally a miner would traverse the walkway
adjacent to pinch point one time a day was not refuted, nor was
his assertion that on the day the violation was cited a person
was in the area, at times was within 12 inches of the pinch
point, cleaning up an hydraulic oil spill. Further, the
inspector's statement that the walkway was uneven due to the
presence of hydraulic hoses and water lines was not challenged,
and this material, along with the presence of the hydraulic
fluid, obviously increased th-e possibility that a miner would
slip or fall and come in contact with the pinch point.
I conclude that in the context of continued normal mining
operations the presence of the hydraulic fluid and the presence
of the hoses and water lines made it reasonably likely that a
miner would slip or fall, would become entangled in the pinch
point, and, as a result, would be injured. Further, as the
inspector explained, the resulting injuries could include cuts,
bruises, scrapes and strained muscles, all injuries that are of a
reasonably serious nature. Therefore, I find that the Secretary
has established the S&S nature of this violation.
Gravity-and Negligence
Because of the nature of the potential injuries resulting
from the violation and the possibility that they would occur, I
conclude that the violation was serious.
Because the lack of a guard was visually obvious, overland
should have known the guard was missing and I find that overland
was negligent in allowing the violation to exist.
Other Civil Penalty Criteria
The parties stipulated that Overland is a small operator,
that assessment of the proposed penalties would not effect
Overlandis ability to continue in business, and that Overland
demonstrated.good faith in abating the violations. The parties
also stipulated that copies of MSHA's assessed violations history
accurately reflect the history of previous violations at
Overland's mines for the two years prior to the date of the
citations. I accept these stipulations.

1350

Regarding Overland's history of previous violations, I note
that in the two years prior to the subject inspection of the
Mowitz Mine, a total of six violations occurring at the mine were
assessed, one of which was a violation of section 56.14107(a) and
one of which was a violation of section 56.11012.
Exh. P2. No
violations were assessed at the McCool Portable Mine in the two
years prior to July 1, 1991.
Id.
This is a commendably low
history of previous violations.
It is so worth noting that Overland's attitude toward
compliance was described by the inspector as reflecting a "very
good record." Tr. 184 The inspector stated that overland
effectuated compliance "almost immediately." Id.
In my opinion,
the company's low history of previous violations and its
willingness to abate with expedition those violations for which
it was cited, are indicative of a laudable attitude toward
compliance, an attitude that warrants encouragement.
Effectuation of the goals and purposes of the Mine Act is made
possible when violations of the Act and its standards are kept to
a minimum and when unsafe cond·itions- are swiftly eliminated.
In
consideration of these factors the penalties assessed will be
reduced by approximately 10%, and I do so with the hope and
expectation that Overland will continue its efforts to maximize
compliance with the Act.
Civil Penalty Assessment
On the basis of the foregoing, I conclude and find that the
following civil penalties are appropriate for the violations that
have been affirmed:
Docket No. CENT 91-228-M
Mowitz Mine
Citation No.
3635908
3635909
3635910

Date
4/10/91
4/10/91
4/10/91

56,14107(a)
56.11002
56.14107(a)

Amount Assessed
$18.00
$71. 00
$57.00

30 C.F.R. §
56.11012
56.1407(a)

Amount Assessed
$18.00
$35.00

30 C.FoR.

6

Docket No. CENT 92-3-M
McCool Portable Mine
Citation No.
3907148
3907149

7/2/91
7/2/91

1351

ORDER
ACCORDINGLY, overland is ordered to pay civil penalties
totaling $199 for the assessed violations. Overland is also
ordered to pay a civil penalty of $20 for section 104(a) citation
no. 3635911 (Docket No. CENT 91-228-M) as agreed to in the
approved settlement. In addition, section 104(a) citation
no. 3907149 (Docket No. CENT 92-3-M) is modified to delete the
S&S finding. Overland shall pay the assessed civil penalties and
the civil penalty specification of the approved settlement within
thirty (30) days of the date of this Decision and, upon receipt
of payment, these matters are DISMISSED.

n.4/2h/
~~<l'F. ~~
Administrative Law Judge
(703) 756-5232

Distribution:
Tambra Leonard, Esq., Office of the Solicitor, U.S. Department of
Labor, 1961 Stout Street, Room 1585, Denver, co 80294 (Certified
Mail)
Mr. Tobin N. Anderson, Vice-President, Overland Sand & Gravel, 22
Main Street, Stromsburg, NE 68666 (Certified Mail)
\epy

1352

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

22041

CIVIL PENALTY PROCEEDING
Docket No. WEVA 91-2094
A. C. No. 46-01436-03861-A

v.

Shoemaker Mine
JOHN FUGURSKI,
Employed by
CONSOLIDATION COAL COMPANY
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 91-2095
A. C. No. 46-01436-03663-A

v.
Shoemaker Mine
ERNIE KAPISKOSKY,
Employed by
CONSOLIDATION COAL COMPANY
Respondent
DECISION
Appearances~

Before~

Tana M. Adde, Esq.ff U.S. Department of Labor,
Office of the Solicitor, 4th Floor, Arlington,
Virginia for Petitioner;
David J. Hardy, Esq., Jackson & Kelly,
Charleston, West Virginia for Respondent

Judge Weisberger

These cases which have been consolidated for purposes of
hearing, are before me based on petitions for assessment of civil
penalty filed by the Secretary of Labor (Petitioner) seeking
civil penalty pursuant to section llO(c) of the Federal Mine
Safety and Health Act of 1977 (the Act), 30 u.s.c. § 820(c).
Pursuant to notice the cases were scheduled for April 7 and 8,
1992 in Pittsburgh, Pennsylvania. Subsequently, Respondents
presented a request in a telephone conference call with
Petitioner and the undersigned, to have the cases heard instead
in Steubenville, Ohio.
Petitioner did not object to this request
and the cases were rescheduled and subsequently heard in
Steubenville, Ohio on the dates previously assigned.
Subsequent
to the hearing, the parties each filed proposed findings of fact
1353

and a brief on July 14, 1992. Respondents filed a reply brief on
July 28, 1992, Petitioner did not file any reply brief.
Findings of Fact and Discussion
I.

Introduction

Sometime prior to 1971 when the entry in question was
originally developed, the roof was supported by bolts.
Additional bolts were also installed.
In 1977, a false roof was
installed below the original roof. The false roof consisted of
12 foot wooden boards bolted between horizontal I-beams that were
placed 4 feet apart and perpendicular to the ribs of the entry.
The I-beams, 12 feet long, 6 inches wide, and 6 inches high, were
supported by vertical steel legs that were approximately 6 feet
in height. Square pad plates approximately 6 feet by 6 inches by
6 inches wide were welded to the tops of the vertical beams and
were bolted to the horizontal beams. Subsequent to the
installation of the horizontal I-beams, wooden material, 2 inches
thick, approximately 5 feet high and 4 feet wide was placed
between the vertical legs. At a later date, straps were placed
in the middle of the horizontal beams to support them.
During the day shift on March 19, 1990, a line of coal cars
travelling on tracks in the entry in question derailed,
dislodging some of the vertical steel legs. The next day, during
the afternoon shift, when the area was examined by MSHA inspector
Donald Moffitt, Jr., he issued a Section 104(d) (2) Order alleging
a violation of 30 C.F.R. § 75.202(a) in that 13 steel legs were
dislodged, and no action was taken to support the area until 4:00
p.m., on the next shift. Subsequently, Petitioner filed
petitions pursuant to Section llO(c) of the Act alleging in
essence that Respondents knowingly violated Section 75.202(a)
suprao
IIo

Violation of Section 75.202(a) supra

Section 75.202(a) provides as follows:
"The roof, face and
ribs of areas where persons work or travel shall be supported o~
otherwise controlled to protect persons from hazards related to
falls of the roof, face ;r ribs ~nd coal or rock bursts."
The area in question denominated as 18 Leo 1 s turn" commences
immediately inby a steel arch covering the intersection of the
entry in question and an adjoining entry, and continues inby
approximately 550 feet.
According to Moffitt, when he examined
the area on March 20, he looked up in the gap between the arch
and the first horizontal beam immediately inby the arch, and saw
that one roof bolt was 3 feet below the roof, and two other bolts
were 1/2 to 2 feet below the roof. He also observed that
material around the bolts had deteriorated, and that there were
stones and coal on the horizontal beams. Moffitt indicated that

1354

he was able to see only 1 to 2 feet inby the arch and only 2 feet
along the length of the beam, and that he could not make an
adequate examination of the roof bolting system by looking over
the first I-beam outby, because the beams were "uptight against
the mine roof" (Tr.94).
In addition, Moffitt testified that he climbed up the rib on
the clearance side of the entry, at a point approximately 12 feet
further inby. He said that he saw 2 bolts that were dislodged,
and that there was deteriorated material around the bolts. He
said that he could not see more than a foot and a half, looking
diagonally across the entry. At another point 10 to 12 feet inby
on the clearance side, he saw 2 bolts dislodged and some
material on the beams. He indicated that he could only see 2
bolts because the beams were "uptight against the roof", and
there was material on the beams (Tr.104).
In essence, according to Moffitt, since he observed that
some roof bolts were not providing support, and that it was
impossible to examine the entire original roof in the area, he
concluded that the system of horizontal I-beams and vertical
support legs were providing the main support for the roof.
Hence, according to Moffitt, if some vertical legs were
di odged, then the roof was unsupported.
Robert E. Merrifield an MSHA inspector/roof control
specialist opined that the vertical legs create a barrier between
the tracks and the ribs, in order to protect the tracks from
sloughage off the ribs, but that their primary function is to
support the roof. He explained that, given the fact that roof
bolts were loose, and that it was impossible to examine and
inspect the integrity of the roof, he concluded that the roof was
not adequately supported,
Howard Snyder a union safety-man who accompanied Moffitt
corroborated the latter 0 s testimony with regard to the
observation of bolts that were not firmly in place. None of the
Respondents' witnesses contradicted the testimony of Moffitt and
Snyder with regard to the existence of bolts that were not
providing support. 1
Thomas Wo Duffy, a safety inspector employed by
Consolidation Coal Company (nconsol 11 ) , has worked for 25 years at
the subject mine, He testified that he had observed the entry in
question when it was originally developed, and saw that it was
1 Respondents' witnesses testified they did not observe any
indicia of bad roof on April 19 and 20.
I do not find this
testimony sufficient to contradict or impeach the testimony of
Moffitt and Snyder with regard to the condition of the bolts
actually observed by them.

1355

bolted with extra bolts. He indicated that when he observed the
entry area in question on March 20, 2 or 3 bolts were dislodged
in the center of the roof. However he indicated that, looking
outby approximately five feet, inby 20 feet, and from the wire
side to the clearance side, he did not see any indication of
unsupported roof.
In connection, due to the expertise of
Merrifield, I place considerable weight on his testimony that,
generally, bolts are placed in patterns, and that even though
only one bolt is not in place, destabilization of the roof could
result. Hence, based on the testimony of Snyder, Moffitt and
Merrifield, I find that, in the area in question, at least 6
bolts were not in place firmly against the roof, and were not
providing support.
Ernie Kapiskosky, one of Consol's shift foremen testified
that he had installed the steel sets that are in issue, and that
their purpose was to keep the air in the mine from the roof in
order to prevent it from deteriorating, and also to keep
sloughage from the roof off the track.
In the same fashion, Mike
Yarish, a section foreman, t~stified that foremen who supervised
the installation of the steel sets had told him that the false
roof was installed to keep sloughage from coming down, and to
keep air velocity off the top off the roof.
Taking into account the width of the horizontal I-Beams,
their placement four feet apart, their being supported by
vertical steel beams with a supporting surface approximately 6
inches by 6 inches, and their being placed tight against the
surface of the roof, I find credible the testimony of Moffitt and
Merrifield, that, in essence, the steel sets provided some
measure of support to the roof. Even though the horizontal
I-beams were supported by straps, there is no evidence that the
straps themselves provide roof support. Hence, when some
vertical steel beams were dislodged and not replaced, some degree
of roof support was lacking" Accordingly I find that Section
202(a) supra, was violated.
III. Whether the violation of Section 75.202(a) supra was
knowingly authorized, ordered or carried out.
Sometime during the day shift on March 19, 1990, coal cars
driven by Everette Auten derailed, and knocked out some of the
vertical steel legs along the wire side of the entry at Leo 1 s
turno Neither Auten nor Charles Whitlatch, another motorman,
counted the number of legs that were knocked out.
Howard Snyder, a track timberman, and member of the union
safety committee, indicated that when he went to the area in
question on March 19, at approximately 4:30 p.m., he observed
that there were 12 horizontal I-beams without any legs under
them, and that there were 3 to 5 legs that were dislodged and
leaning against the rib. Although Whitlatch and Auten did not

1356

count the number of legs that were knocked out, they each
indicated that there were "probably" five legs dislodged.
Richard L. Schrickel, a foreman who was present on March 19,
testified that 4 to 6 legs were dislodged and in the ditch, and
that he subsequently removed them after the violation was abated.
The testimony of John P. Figurski an assistant superintendent who
also was present was to the same effect. Ernie Kapiskosky, the
shift foreman, observed on the day of the derailment that five
legs were out, and one was not strapped which he then jacked.
I thus find that, on the basis of the weight of the
testimony, that at least five steel legs were knocked out by the
derailment on March 19, 1990.
a.

Respondents Conduct

After Kapiskosky was advised of the derailment and went to
Leo's turn, he examined the area in question for "immediate"
movement in the roof occasioned by the derailment, and looked at
beams, straps, bolts, and lag boards. He also looked to see if
any dust had been "jarred" (Tr.104). He did not see any indicia
of movement. Kapiskosky testified that he pulled himself up to
the false roof on the wire side at shoulder level with the
planks, and observed that bolts were intact and that in general
the roof looked "sufficiently supported". (Tr. 104). At another
point 6 to 8 feet further outby on the wire side he again pulled
himself up to the false roof, and observed up that the bolts were
intact, and that the beams were flush up against the roof. After
the area was cleaned and the legs that were dislodged were
removed, he authorized resumption of the travel and
transportation through the area.
John Figurski testified that he also inspected most of the
beams and there was nothing to indicate the existence of a bad
roof. He said that bad roof is evidenced by twists in the beams
which indicate weight has been placed upon them.
In addition,
Figurski said that if the roof is bad, boards will separate and
crack and bolts will drop out or be sucked up the straps holding
the beams. Howeverr he did not see such evidence of bad roof,
and he concluded that the roof was supported.2 He agreed with
Kapiskosky 1 s judgment that travel could be resumed in the area.

2 Testimony to the same effect was provided by Schrickel and
Yarish Shrickel, who also was present on March 19, opined that the
roof was properly supported as there was no movement of the boards,
or movement or bowing of the beams.
According to Yarish when he
arrived at Leo's turn on March 19 after 4: 00 p.m., the boards
between the beams "did not take any weight", as the bolts "didn't
stuck up through the boards". (Tr. 248) (sic).

1357

b.

Petitioner's case

Merrifield opined that if only 5 legs had bee~ knocked out,
the entire area at Leo's turn, rib-to-rib, and extending 48 feet
from arch to arch should have been examined as 11 • • • all these
things are more or less tied into one another. When you disturb
1 or 2 or 5 or 15 or how many there is, it has adverse effects on
the other ones or it could have" (Tr.305). (sic) He further
stated, in essence, that a conclusion that Leo's turn was
properly supported can not be based on an examination limited to
the area directly above where the steel legs had been dislodged.
Both Moffitt and Snyder testified that on March 20, they
walked the entire area covering a distance of approximately 48
feet inby the arch at Leo's turn, and that the only places where
it was possible to see above the false roof were at the three
areas testified to by Moffitt.
In this connection, Moffitt
testified that he spent approximately 2 to 2 1/2 hours examining
the entire area. Also, Moffitt was asked how hard it was to see
over the top at the first I-heam ol.ltby the arch where he had
observed 3 bolts not in place, and he answered as follows:
"I
thought it was fairly easy to look for" (Tr.81). Also, Moffitt
and Snyder testified that it would have been impossible to have
climbed up to look at the false roof on the wire side as
testified to by Kapiskosky, because the beams were flush up
against the roof and there was no room.
I do not find this
testimony to be of sufficient weight to impeach the testimony of
Kapiskosky who, based upon his demeanor, I find credible with
regard to what he actually did.
In this connection I note that
none of the Petitioners' witnesses attempted to climb up to
shoulder level with the planks on the wire side as did
Kapiskosky"
Accordingu to Syndert Joe Fahay, a motorman, had complained
to him about motors rubbing against the vertical steel legs that
had been dislodged. Synder also said that on March 19, Whitlatch
and Auten had come to him and told him of their concern about the
roof falling subsequent to the derailment which had dislodged
some legs. However, the record does not establish that either of
1
these two had complained to either Figurski or Kapiskosky with
regard to any hazardous roof condition.
In their testinony Auten
and Whitlach each expressed concern that the roof could possibly
have fallen after the derailment, but did not indicate any facts
which formed the basis for their conclusions.
According to Snyder, on March 19, shortly before the
commencement of the evening shift he informed Yarish that the
violation should be corrected "before they run" and Yarish said
"yeah, I know we do. 11 (Tr.246)
Snyder stated that Yarish called
the shift foreman and told him that the legs were dislodged, and
that some beams needed either jacks or posts to be set under
them. He also stated that he told Yarish that the straps holding

1358

the I-beams were more then 6 feet from the rib, and Yarish agreed
that additional support was needed.
Yarish indicated that he could not recall the conversation
with Snyder, and that on his shift he installed 13 wooden post.
When asked why he installed 13 posts, Yarish stated installed
them to replace the legs that were dislodged, and that "I know
that if I didn't put them legs back in that they would've been
put in before" (Tr. 258) (sic). Yarish said he "felt comfortable
with the posts being there" (Tr.260). I find that Snyder's
version more credible based upon my observations of both of these
witnesses.
c.

Case Law

In Kenny Richardson, 3 FMSHRC 8 (1981), aff'd 689 F.2d 632
(6th Cir. 1982) cert. den. 461 U.S. 928 (1984), the Commission
reviewed the legislative history of the term "knowingly" as used
in Section 109(c) of the Federal Coal Mine Health and Safety Act
of 1969, (the 1969 Act), whose.exact language was continued in
Section llO(c) of the 1977 Act and held that the term means
"knowing or having reason to know", (Kenny Richardson, supra, at
16} Specifically, the Commission stated as follows:
"If a person
in a position to protect employees safety and health fails to act
on the basis of information that gives him knowledge or reason to
know of the existence of a violative condition, he has acted
knowingly and in a manner of contrary to the remedial nature of
the statute." Kenny Richardson, supra at 16.
In Roy Glenn, 6 FMSHRC 1583 (July 1984), the Commission
applied its holding in Kenny Richardson supra to a factual
situation where the violation of a mandatory standard did not
exist at the time of the alleged failure of the corporate agent
to acto The Commission stated as follows~
We hold that a corporate agent in a
position to protect employee safety and
health has acted "knowingly" in violation of
section llO(c) when based upon facts
available to himv he either knew or had
reason to know that a violative condition or
conduct would occur, but he failed to take
appropriate preventative steps. To knowingly
ignore that work will be performed in
violation of an applicable standard would be
to reward a see-no-evil approach to mine
safety, contrary to the strictures of the
Mine Act.
(6 FMSHRC supra at 1586).
Further, the Commission in Roy Glenn, supra at 1587,
provided the following interpretation of its concerns and
principles it had set forth in Kenny Richardson, supra:

1359

***[t]he Commission held in Kenny Richardson
that a supervisor's blind acquiescence in
unsafe working conditions would not be
tolerated. Onsite supervisors were put on
notice by our decision that they could not
close their eyes to violations because of
self-induced ignorance.
(Emphasis added.)
Based on the language of the Commission in Kenny Richardson,
supra, and Roy Glenn, supra, set forth above, wherein the
Commission described the type of conduct that falls within the
scope of the term "knowingly" in the context of Section llO(c)
supra, I conclude that a violation of Section llO(c), supra
occurs where one ignores an unsafe condition or ignores
information that gives him reason to know of the existence of a
violative condition. Applying these principles to the case at
bar, I find that neither Respondents "knowingly" violated
Section 75.202(a) supra.
Figurski and Kapiskosky, testified that
they examined the roof in the area, and did not observe any of
the indicia indicative of a bad roof. Neither did Shrickel and
Yarish who were also in the area on March 19. None of
Petitioner's witnesses specifically contradicted or impeached
this testimony with regard to the non-existence of the various
factors testified to by Respondents' witnesses as being
indicative of a bad roof. Also, since none of Petitioner's
witnesses actually climbed or attempted to climb on the rib of
the wire side to get a view of the roof above the false roof,
I
accept Kapiskosky's testimony that when he did climb in these
areas the roof observed by him was well supported. For these
reasons I find that neither Respondents ignored any information
that gave them reason to know the existence of a violative
condition.
I conclude that it has not been established that
Respondents knowingly violated Section 75.202(a).
ORDER

It is hereby ORDERED that this case be dismissed.

\~~Weisberger~
k'

vram
Administrative Law Judge
(703) 756-6215

1360

Distribution:
Tana M. Adde, Esq., Office of the Solicitor, u. s. Department of
Labor, 4015 Wilson Boulevard, 4th Floor, Arlington, VA 22203
(Certified Mail)
David J. Hardy, Esq., Jackson & Kelly, P.O. Box 553, Charleston,
(Certified Mail)

WV 25322

nb

1361

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUS 1o1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
ON BEHALF OF WAYNE KIZZIAR
AND ROGER KIZZIAR,
Applicant
v.

DISCRIMINATION PROCEEDING
Docket No. SE 92-350-D
BARB CD 92-12
BARB CD 92-13

C & H MINING COMPANY, INC.,
Respondent
P~CISION

Appearances:

Before:

William Lawson, Esq., Office of the Solicitor,
U.S. Department of Labor, Birmingham, Alabama,
for the Applicant;
James J. Jenkins, Esq., K. Scott Stapp, Esq.,
Phelps, OWens, Jenkins, Gibson and Fowler,
Tuscaloosa, Alabama, for the Respondent.

Judge Melick

This case is before me upon the request for hearing filed
by c & H Mining Company, Inc. (C & H) under section 105(c)(2)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 801 et seq., the "Act," and under Commission Rule 44(b),
29 CcF:R"§2700.44(b) v to contest the Secretary of Labor's
application for temporary reinst~tement on behalf of miners
Wayne Kizziah and Roger Kizziah.
1

The substantive statutory foundation for the
discrimination complaint is set forth in section 105(c)(l}
of the Act. That sections provides as follows:
No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner, representative of miners or applicants for
employment in any coal or other mine subject to this
Act because such miner, representative of miners
or applicant for employment has filed or made a
complaint under or related to this Act, including a
complaint notifying the operator or the operator's
agent, or the representative of miners at the coal or
other mine of an alleged danger or safety or health
1362

These proceedings are governed by Commission Rule 44(c),
29 C.F.R. § 2700.44(c). That rule provides as follows:
The scope of a hearing on an application for
temporary reinstatement is limited to a determination
by the Judge as to whether the miner's complaint is
frivolously brought. The burden of proof shall be
upon the Secretary to establish that the complaint
is not frivolously brought. In support of his application for temporary reinstatement the Secretary may
limit his presentation to the testimony of the
complainant. The respondent shall have an opportunity
to cross-examine any witnesses called by the Secretary
and may present testimony and documentary evidence in
support of its position that the complaint is
frivolously brought.
This scheme of procedural protections, including the
statutory standard of proof provided by section 105(c)(2)
of the Act, to an employer in'temporary reinstatement proceedings far exceeds the minimum requirements of due process as
articulated by the Supreme court in Brock v. Roadway Express,
Inc., 481 U.S. 252 (1987). See JWR v. FMSHRC, 920 F.2d 738
(11th Cir. 1990).
The standard of review in these proceedings is therefore entirely different from that applicable to a trial
on the merits of the complaint. As stated by the court
in JWR, supra. at pg. 747.
The legislative history of the Act defines
the 'not frivolously brought standard' as indicating whether a miner's 'complaint appears to
have merit; - an interpretation that is strikingly
similar to a reasonable cause standard. [Citation
omitted]. In a similar context involving the

violation in a coal or other mine, or because such
miner, representative of miners or applicant for
employment is the subject of medical evaluations and
potential transfer under a standard published pursuant
to section 101 or because such miner, representative
of miners or applicant for employment has instituted
or caused to be instituted any proceeding under or
related to this Act or has testified or is about to
testify in any such proceeding, or because of the
exercise by such miner, representative of miners or
applicant for employment on behalf of himself or others
of any statutory right afforded by this Act.

1363

propriety of agency actions seeking temporary relief,
the former 5th Circuit construed the 'reasonable
cause to believe' standard as meaning whether an
agency's 'theories of law and fact are not insubstantial or frivolous." See Boire v. Pilot Freight
Carriers, Inc., 515 F.2d 1185, 1189 (5th Cir 1975)
cert denied, 426 U.S. 934, 96 s. Ct. 2646, 49 L.Ed 2d
385 (1976).
The evidence in this case shows that Wayne Kizziah and
his brother Roger Kizziah had been employed by Respondent as
truck drivers at its mine in Tuscaloosa County, Alabama. on
September 24, 1991, William Dykes, a special investigator of
the Mine Safety and Health Administration (MSHA), interviewed
Wayne Kizziah during the course of an investigation into a discrimination complaint filed by Roger Lowery, a former employee
of Respondent. During the course of this interview the fact
that Wayne Kizziah had not received "task training" for the
operation of end loaders was discussed. It is not disputed that
before this time truck drivers at the C & H mine frequently
operated the end-loaders on Sundays to load their own trucks.
Subsequently, MSHA Inspector Lonny Foster appeared at
the C & H mine site and questioned Respondent's foreman
David Walker regarding the operation of end-loaders on Sundays
by truck drivers not having the necessary "task training."
Foster was told by company officials that they no longer loaded
trucks on Sundays. They also told him they had an idea who
reported on them. Inspector Foster informed c & H officials
that it would be subject to a citation if the truck drivers
operated the end-loaders without first receiving task training.
It is undisputed that sometime after Special Investigator
Dykes' interview with Wayne Kizziah, Herbert Hall, Jr., one of
the company officials, stated to Roger Kizziah in the presence
of Wayne and another driver, Jerry Leonard, that there would be
no more Sunday loading and "[i]f they wanted to know why they
wasn't going to get to load on Sunday anymore to ask [Wayne]."
Hall then purportedly stated that he did not have time for
training classes. Sunday work was indeed thereafter eliminated
for all of the truck drivers. It is further undisputed that
Respondent reduced the pay of Wayne and Roger Kizziah effective
December 8 1 1991, to an hourly rate of $5.00. Before this
reduction in pay the Kizziahs had been compensated on 22 percent
of the value of each load of coal they hauled plus $9.00 per hour
for servicing the trucks and stockpiling coal. The remaining

1364

truck drivers continued to be compensated under the latter plan
and did not suffer the Kizziahs' reduction in pay. Indeed, the
evidence shows that prior to the reduction the Kizziahs had
gross earnings generally about $600 per week whereas during the
first week of the pay cut, which included some overtime at the
rate of $7.50 per hour, Wayne Kizziah grossed only $276.88 and
Roger grossed only $295.63.
The evidence further shows that on December 17, 1991,
the Kizziahs were given only one load to haul and sent home
whereas most of the other drivers were given additional loads.
On the next day, December 18, the Kizziahs reported to work
at 6:30 a.m., and at that time learned that other truck drivers
had already reported at 3:30 a.m. thereby providing longer
work hours than the Kizziahs. The Kizziahs, in their own
words, then "quit." According to Wayne Kizziah he quit
because he "couldn't make it" under the lower pay scale. He
testified subsequently that there were three reasons for his
quitting, (1) the "humiliation in it" (presumably because he
was not asked to begin work at3:30a.m. on December 18 as
opposed to the regular startup time of 6:30 a.m.); (2) "the
way they was taking us down" and (3) because he wanted a better
job and to collect unemployment. Roger Kizziah testified that
he quit with his brother on the morning of the 18th when he
learned that other drivers had loaded-out earlier that morning.
He explained that he would not work for a man who would treat him
"worse than a dog."
The Secretary maintains that the Kizziahs' resignations
constituted constructive discharges under the circumstances
of the case. A constructive discharge occurs whenever a miner
engaged in protected activity can show that an operator created
or maintained conditions so intolerable that a reasonable miner
would have felt compelled to resign. Simpson v. FMSHRC, 842 F.2d
453 (D.C.
. 1988) at 461-463. Whether or not a reduction in
pay suffered by the Kizziahs in this case would be sufficient to
predicate a finding of constructive discharge is another issue
that must be finally resolved at another time. The standard of
review in this proceeding is however whether the Secretary's
legal theories, as well as her facts, are not frivolous. See
JWR 1 supra, at page 747. The Secretary's legal theory on the
question of constructive discharge, while it may not be sustained
at a trial on the merits, is certainly an arguable position and
cannot be deemed to be frivolous.

1365

With respect to the application on behalf of Roger Kizziah,
I note that the Secretary changed her theory of the alleged
discrimination in closing argument having failed to produce any
evidence at hearing that would support the initial complaint. In
her closing arguments the Secretary maintained that the alleged
discriminatory treatment sustained by Roger Kizziah was the
result of retaliation by the Respondent against his brother's
protected activity.
Miners may suffer discrimination under the Act where
the mine operator has based its retaliatory action upon only
suspicion that the complainant had engaged in protected
activity whether or not he actually engaged in that activity.
See Elias Moses v. Whitley Development Corp., 4 FMSHRC 1475
(1982). See also Anderson v. Consolidation Coal Co., 9 FMSHRC
413 (1987). In addition there is decisional support for the
proposition that a miner is protected under section lOS(c) from
retaliation based on the protected activities of a relative.
See Mackey and Clegg v. Consolidation Coal Co., 7 FMSHRC 977
( 1985). Thus there is support for·· the legal theory that Roger
Kizziah suffered discriminatory treatment because of suspicions
or actual knowledge of protected activity by his brother Wayne.
It cannot therefore be said that the Secretary's legal theory
herein is frivolous.
Respondent's evidence at hearing is essentially in the
nature of evidence appropriate at a trial on the merits of
the discrimination complaints to either rebut a prima fa.cie
case of discrimination to show that the adverse action was
not motivated in any part by protected activity and/or as an
affirmative defense in an effort to prove that the operator
was also motivated by the miners' unprotected activity and
that it would have taken the adverse action in any event for
the unprotected activity aloneo See Secretary on behalf of
Pasula Vo Consolidation Coal· Company, 2 FMSHRC 2786 (1980),
reversed on other grounds sub nom. Consolidation Coal
Company v. Marshall, 663 F.2d 1211 (3d Cir. 1981); Secretary on
behalf of Robbinette v. United Castle Coal Company, 3 FMSHRC
817-818 (1981), Boich v. FMSHRC, 719 Fo2d 194 (6th Cir. 1983)0
Under the circumstances however the Secretary has indeed
sustained her burden of proving that the complaints of
discrimination by Roger and Wayne Kizziah herein were not
frivolously brought and the applications must therefore be
sustained.

1366

ORDER

c & H Mining Company, Inc. is hereby directed to
inunediately reinstate Wayne Kizziah and Roger Kizziah to
their former positions as truck drivers at the same rate of
pay and the same hours as other drivers with equivalent
experience. In light of the significant legal issues and
the defenses presented at hearing the Secretary is urged
to seek prompt disposition of the merits of the complaints
herein. It is noted that complaints have already been
pending for over seven months. Failure by the S retary
to take such prompt action may result in termina
of this order.

·ary Mel.ck
Administ ative
703-756- 261
Distribution:
William Lawson, Esq., Office of the So icitor, U.S. Department of
Labor, 2015 Second Avenue North, Suite 201, Birmingham, AL 35203
(Certified Mail)
James J. Jenkins, Esq., Phelps, Owens, Jenkins, Gibson and
Fowler, P.O. Drawer 20, Tuscaloosa, AL 35402 (Certified Mail)
\lh

1367

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) on
behalf of EARL SHACKLEFORD,
Complainant

Docket No. KENT 91-457-D
MSHA Case No. BARB-CD-90-37

EARL SHACKLEFORD,
Intervenor
v.
NEW HOPE COMPANY OF KENTUCKY,
INC., L & R CONTRACTORS,
INC. AND REECE LEMAR,
Respondent
ORDER OF DISMISSAL

Appearances:

Before:

Thomas A. Grooms, Esg., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for the Complainant;
Tony Oppegard, Esq., Mine Safety Project of
the Appalachian Research and Defense Fund of
Kentucky, Inc., for Intervenor;
Robert Ao Thomas, Esq., Harlan, Kentucky,
for Respondents L & R Contractors, Inco
and Reece Lemar;
Henry So Johnson, Esq., for Respondent
New Hope Company of Kentucky, Inco

Judge Melick

The Complainant, Secretary of Labor, and the Intervenor,
Earl Shackleford, request approval to withdraw the Complaint
and Petition for Civil Penalty in the captioned case based upon
a settlement agreement reached at hearings and set forth in the
Appendix hereto. The Respondents are hereby ordered to comply
with the terms of said agreement and, under th circumstances
herein, permission to withdraw is granted. 29 .F.R. § 2700.11.
This case, including both the Discrimination c
laint and
Petition for Civil Penalty, a e th efore dism s ed.

aw Judge
1368

Distribution:
Thomas s. Grooms, Esq., Office of the Solicitor, U.S. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville,
Tennessee 37215 (Certified Mail)
Tony Oppegard, Esq., Mine Safety Project of the Appalachian
Research and Defense Fund of Kentucky, Inc., 630 Maxwelton Court,
Lexington, KY 40508 (Certified Mail)
Henry s. Johnson, Esq., P.O. Box 1679, Harlan, KY 40831
(Certified Mail)
Robert A. Thomas, Esq., P.O. Box 932, Harlan, KY 40831
(Certified Mail)
/lh

1369

APPENDIX
MR. GROOMS: (Counsel for the Secretary)

* * *

The respondents, New Hope of Kentucky Company,
Incorporated, L & R Contractors, and Reece Lemar agreed
to be liable jointly and severally and to pay the miner
Earl Shackleford, Jr., $20,000 in damages to be paid in
40 weekly installments of $500 per week. This payment
will be by check to be sent certified mail -- certified
mail return receipt to Mr. Shackleford at the following
address: It's H.C. 65, Box 203 Wallings, W-a-1-1-i-n-s
Creek, Kentucky 40873. The first $500 payment in
damages will commence on Friday, July 24th, 1992.
Upon the commencement of this payment, the prior
payments that were being made under the settlement
which was entered into by the parties and approved by
the Court on June the 5th, '·1992, will be terminated as
of that date and economic reinstatement will no longer
apply. Those payments will not be deducted from the
$20,000 in damages that the parties have settled upon.
The settlement includes an acceleration clause; that
is, your Honor, that if any one of the $500 payments is
not made on the successive 40 Fridays, that upon this
failure and written notification to the respondents
that the respondents will have 5 days from the receipt
of such notice to cure that failure to pay. Otherwise, the full amount of the balance due of that date
will become immediately due and payable. The notice of
failure to pay according to the terms of this agreement
will be sent to Mrso R-o-b-b-i-n-sp the first name
I-n-a? at P.Oo Drawer 1597v Harlan, Kentucky 40831,
Mr. Shackelford -- another term of the settlement is that Mr. Shackelford agrees to waive personal
reinstatement and Mr. Shackleford agrees not to file
or pursue any civil action including but not limited
to an act for wrongful discharge or an action for
unemployment compensation benefits against the
respondentso The government agrees to withdraw its
proposal for civil money penalty and subject to the
Court 1 s discretion.

* * *
MR. GROOMS:
I apologize, your Honor. This is a
little bit unusual, I suppose. I think your Honor is
correct. I think that if we get an order directing

1370

compliance with the terms of the settlement and your
approval, then it actually can be dismissed. And we
can take that order if necessary so that would not be
necessary for it to be held open.
THE COURT:

All right.

MR. GROOMS:

Is that all right?

THE COURT:

That will be fine.

MR. GROOMS:
I know this is somewhat unusual, your
Honor. I guess that 1 s why we have a little bit of
confusion on that.
THE COURT~
All right. Then I will go ahead upon
conclusion of this proceeding to issue an Order of
Dismissal.
MR. GROOMS:
Okay.
I haven't finished.
THE COURT:

I have other te.rms, your Honor.

Yes, I understand.

Go ahead.

MR. GROOMS:
I don't remember if I mentioned
Mr. Shackleford agrees to waive personal reinstatement.
The parties agreed that this settlement agreement does
not constitute admission of liability by the
respondents in this proceeding. Department of Labor
also agrees to submit citation civil -- I mean to
submit Citation No. 3831121 and No. 3831122 issued to
New Hope Company of Kentucky? May 8p 1982, for regular
assessment Code of Federal Regulationsv Part lOOP that
11 not be subject to spec
assessment. That isr
as I s
the order out of a -- they were issued in an
attempt to institute reinstatement to Mr. Shackleford
under temporary reinstatement order on that day. I
would ask that the attorneys respond, satisfied as
correct statement of thatu your Honor. If not -MR. JOHNSON:

Yes, it is.

MR. THOMAS:
I believe the payments are going to be
styled as damages.
MR.

GROOMS~

MR. OPPEGARD:

Right.

I didn't mention that.

Mr. Shackleford agrees with the terms.

1371

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

AUG 1 Z iS/92
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING

.

Docket No. CENT 92-52-M
A.C. No. 14-01518-05503

V.

Portable Plant No. 3
WALKER STONE COMPANY, INC.,
Respondent
DECISION
Appearances:

Before:

Tambra Leonard, Esq., Office of the Solicitor, U.S.
Department of Labor, Denver, Colorado,
for Petitioner;
David S. W:ilker, pro se, Chapman 1 Kansas,
for Respondent.

Judge Cetti

This case is before me upon a petition for assessment of
civil penalties under Section 105(d) of the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801 et~ the "Act."
The
Secretary of Labor on behalf of the Mine
f ety and Heal th Admintra tion v (MSHA), charges the Respondentf the operator of the
mine Portable Plant No. 3p with four
elations of mandatory
regulatory standard found in 30 CoF.R.
ola
ee
ties"

The operator filed a timely answer contesting the alleged
onsff the serious and substantial CS&S} characterization of
tations and the appropriateness of the proposed pena

Pursuant to noticev a hearing on the merits was held before
me at Topekav Kansas~ on June 17v 1992"
Testimony was taken from
Federal Mine Inspector
chard Laufenberg who made the inspection
on October 22u 1991 and from David W:llker, President of Walker
Stone Company. At the conclusion of the hearing, the parties
submitted the matter waiving their right to file post-hearing
bri s.

1372

Stipulations
At the hearing, the parties entered into the record the following stipulations which I accept as established fact.
1. Walker Stone Company Incorporated is engaged in mining
and selling of stone in the United States, and its mining operations affect interstate commerce.
2. Walker Stone Company Incorporated is the owner and operator of Portable Plant No. 3 Mine, MSHA I.D. No. 14-01518.
3. Walker Stone Company Incorporated is subject to the jurisdiction of the Federal Mine Sa.fety and Health Act of 1977, 30
U.S.C. §§ 801 et~ ("the Act").
4.
matter.

The Administrative Law Judge has jurisdiction in this

5.
The subject citation as modified was properly served by
a duly authorized representative of the Secretary upon an agent
of respondent on the date and place stated therein, and may be
admitted into evidence for the purpose of establishing its issuance, and not for the truthfulness or relevancy ot any statements
asserted therein.
6.
The exhibits to be offered by Respondent and the Secretary are stipulated to be authentic but no stipulation is made as
to their relevance or the truth of the matters asserted therein.

7. The proposed penalty will not affect Respondent's abilito continue business.
e operator demonstrated good

ith in abating the

violation.

9. Walker Stone Company Incorporated is a snall mine operator with 67ql87 hours worked per year as reflected in the records
for 1990

o

10. The certified copy of the MSHA Assessed Violations History accurately reflects the history of this mine for the two
years prior to the date of the citationo
11.
The conditions cited in Citation No. 3629902 constitute
a violation of 30 C.F.R. § 56.14112(a)(l).

1373

12. The conditions cited in Citation No. 3629903 constitute
a violation of 30 C.F.R. § 56.14112(a)(l).
13. The conditions cited in Citation No. 3629904 constitute
a violation of 30 C.F.R. § 56.14112(a)(l).
Citation No. 3629901
This citation, as amended, charges the operator with a
104(a) non S&S violation of 30 C.F.R. § 56.6101.
The citation charges as follows:
The magazine area was not kept free of dry
grass and brush. Dry vegetation was observed
at a distance of less than 25 feet.
The magazines were used to store explosive material.
A grass fire in J;:he area could result in an
unplanned detonation of the explosive material
stored in the magazines.
The cited safety standard 30 C.F.R. § 57.6101 reads as
follows:
§

57.6101

Areas around explosive material storage facilities.

(a) Areas surrounding storage facilities for
explosive material shall be clear of rubbish,
brush, dry grass, and trees for 25 feet in all
directions 5 except that live trees 10 feet or
taller need not be removedo
The essential facts are not in disputec
Inspector Richard
Laufenberg testified that there was dry vegetation within 25 feet
of each of two magazines used to store explosive material. One
was used to store detonators and the other to store explosiveso
There was vegetation knee high to waist high within 25 feet to
the north and west of the detonator magazine.
It covered 30 40% of that areac
There was also dry grass within 25 feet to the
north and east of the other explosive magazine, covering 90% of
that area. On the other hand the area in front leading up to the
door of each magazine was clear of all vegetation. 'lb abate the
citation a front end loader was used to scrape clear the area
a round the magazines.

1374

There was no contrary evidence.
~he operator simply argued
that the magazines were in a somewhat isolated area and that
there was no hazard of either magazine exploding. The operator
also stated he was relying upon photographs taken at the time of
inspection by the inspector to prove there was no hazard. At the
hearing it was established that the photographs were lost and
thus unavailable to either party.
The undisputed testimony of the mine inspector clearly established the alleged 104(a) non s·&s violation of 30 c.F.R.
§57.6101. There was dry vegetation within 25 feet of both the
detonator and explosive magazine.
I have considered the statutory penalty criteria set forth
in Section llO(i) of the Act and find that MSHA's proposed $20
penalty is fully supported by the record.
It is a modest but
appropriate civil penalty in view of the testimony of the mine
inspector who found that under all the circumstances and facts
involved in this violation, it was not a significant and substantial violation.
Citation No. 3629902
Citation No. 3629902 charges the operator with 104(a) S&S
violation of 30 C.F.R. § 56.14112.
The citation charges as follows:
The guard for the tail pulley on the Pioneer
conveyor belt was constructed in a manner that
would not withstand. the vibration, shock, and
wear to which it was subjected during normal
operationso
The guard was constructed of old
conveyor belting and hung on hooks mounted to
the frame of the conveyoro Bent hooks and an
accumulation of limestone dust on the belt
guard, had eventually caused the guard to fall
off the tail pulley section of the conveyor.
A well designed guard is necessary to prevent
someone from being caught by and entangled in
the moving partso

1375

The cited safety standard 30 C.F.R. § 56.14112(a)(l) reads
as follows:

§ 56.14112

Construction and maintenance of
guards.

{a) Guards shall be constructed and maintained to Cl) Withstand the vibration, shock, and
wear to which they will be subjected during
normal operations •.••
The essential facts are undisputed. Inspector Laufenberg
testified the citation quoted above accurately describes the
violative condition he observed at the time of his October 22,
1991 inspection. The operator stipulated that "the conditions
cited in Citation No. 3629902 constitute a violation of 30 C.F.R.
Section 56.14112(a)(l)." (Stipulation No. 11). The primary
issue remaining is whether or not the violation was significant
and substantial. Since this is the primary issue in the remaining two citations (Citation Nos. 3629903 and 3629904) this issue
in all three cases alleging an S&S violation of the same standard
will be discussed below under the heading entitled "Significant
and Substantial Violations" after setting forth the violative
conditions charged and established in these two remaining
citations.
Citation No. 3629903
§

This citation charges a 104(a) S&S violation of 30 C.F.R.
56.14112. The citation reads as follows:
The guard for the tail pulley on the #2 conveyor belt was constructed in a manner that
would not withstand the vibration, shock, and
wear to which it was subjected during normal
operations. The guard was constructed of old
conveyor belting and hung on hooks mounted to
the frame of the conveyor. Bent hooks and an
accumulation of limestone dust on the belt
guard, had eventually caused the guard to fall
off the tail pulley section of the conveyor.
A well designed guard is necessary to prevent
someone from contacting the moving machine parts.
The tail pulley was located approximately four
(4) foot above ground.

1376

The cited safety standard reads as follows:
§

56.14112

Construction and maintenance of guards.

(a) Guards shall be construct
and maintained
to Cl) Withstand the vibration, shock, and wear
to which they will be subjected during normal
opera ti on • • • .

The essential
ts are undisputed.
The credible testimony
of Inspector La enberg established the vi
tive conditions
alleged in the
tation.
The inspector testified the citation
accurately describes the condition he observed at the time of his
inspection.
In addition, the operator stipulated that the conditions
cited in Citation No. 3629903 constitute a violation of 30 C.F.R.
§ 5 6 . 14112 ( a ) ( 1 ) •
( St i pul a t ion No . 1 2 ) •
The S&S issue involved in this citation will be discussed
under the heading "Significant and substantial Violations" since
this is also the
imary issue in two other citations charging
violations of the same safety standard.
Citation No. 3629904
This citation charges the operator with a 104(a)
violation of 30 C.F.R. § 56.14112.
s as

The citation

S&S

follows~

The
rd for the tail pull
on the 65 foot
Universal stacking conveyor
t was constructed in a manner that would not
thstand the vibration, shock, and wear to which it was subjected
ing normal operationso
The guard was
construct
old conveyor belting and hung on
hooks mounted to the frame of the conveyoro
Bent
and an accumulation of 1
tone dust
t
rd had eventually caus
the
11 of£ the tail pulley section of the
conveyor
A well designed guard is necessary to
prevent someone from contacting the moving machine parts.
The tail pulley was locat
approximately three (3) foot above groundo
0

1377

The cited safety standard 30 C. F. R. § 56 .14112 Ca) ( 1) reads
as follows:
§

56.14112

Construction and maintenance of
guards.

(a) Guards shall be constructed and maintained to (1) Withstand the vibration, shock, and wear
to which they will be subjected during normal
opera ti on • • • •
The essential facts are undisputed.
Inspector Laufenberg
testified the citation quoted above, accurately describes the
violative condition he observed at the time of his October 22,
1991 inspection.
There was no contrary evidence.
The operator also stipulated that 11 The conditions cited in
Citation No. 3629904 constitu.te a violation of 30 C.F.R.
§ 56.14112(a)(l) o"
(Stipulation No. 13).
The S&S issue involved in this citation will be discussed
under the heading "Significant and Subs tan ti a 1 Violations" since
this is also the primary issue in the other two citations charging violations of the same safety standard.
Significant and Substantial Violations
A "significant and substantial" violation is described in
Section 104(d)(l) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard." 30
CoF Ro§ 814(d)(l)
A violation is properly designated significant and substantial 00 if v based upon the particular facts surrounding the violation there exists a reasonable likelihood that
the hazard contributed to will result in an injury or illness of
a reasonably serious nature. 11 Cement Division, National Gypsum
Coov 3 FMSHRC 822v 825 (April 1981)0
0

In Mathies Coal COov 6 FMSHRC 1 9 3-4 (January 1984)v the
Commission explained its interpretation of the term "significant
and substantiallO as follows:
In order to establish that a violation of
a mandatory safety standard is significant and
substantial under National Gypsum the Secretary of Labor must prove:
Cl> the underlying

1378

violation of a mandatory safety standard; (2)
a discrete safety hazard--that is, a measure
of danger to safety-contributed to by the violation; (3) a reasonable likelihood that the
hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in question will be of a reasonably serious nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129; (August 1985) the Commission stated further as follows:
We have explained further that the third
element of the Mathies formula "requires
that the Secretary establish a reasonable
likelihood that the hazard contributed to
will result in an event in which there is
an injury." U.S. Steel Mining Co., 6
FMSHRC 1834, 1836 (~µgust1984). We have
emphasized that, in accordance with the
language of section 104(d)(l), it is the
contribution of a violation to the cause
and effect of a hazard that must be significant and substantial. U.S. Steel Mining Company, Inc., 6 FMSHRC 1866, 1868
(August 1984)1 U.S. Steel Mining Company,
Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
Whether any particular violation is significant and substantial rm.ISt be based on the particular facts surrounding the violation.
Secretary of Labor v. Texasgulf, Inc., 10 FMSHRC 498, 501
(April 1988).
The reasonable likelihood that the hazard contributed to
will result in an event in which there is a serious injury must
be evaluated in terms of continued normal mining operations.
U.S. Steel Mining Co., 6 FMSHRC 1573 (July 1984) t Monterey Coal
Co., 7 FMSHRC 996 (1985).
Thus the time frame for determining 1 if
a reasonable likelihood exists includes not only the time that a
violative condition existed but also the time it would have
existed if normal mining operations had continued.
Rushton
Mining Co., 11FMSHRC1432 (1989) u Halfway, Inc., 8 FMSHRC 8, 12
(1986)u U.S. Steel Mining Co., 7 FMSHRC 1125, 1130 (August 1985)
0

The Secretary is not required to present evidence that the
hazard actually will occur.
In Youghiogheny & Ohio Coal Co., 9
FMSHRC 673 (April 1987) F the Commission held that:

1379

In order to establish the significant and
substantial nature of the violation, the Secretary need not prove that the hazard contributed to actually will result in an injury
causing event.
The Commission has consistently held that proof that the injury-causing
event is reasonably likely to occur is what is
required.
See also Eagle Nest, Incorporated, Docket No. WEVA 91-293-R
CJuly 2 8 , 19 9 2) •

Citation Nos. 3629902, 3129903 and 3629904 each allege a
significant and substantial violation of 30 C.F.R.
§ 56.14112(a)(l).
These citations involve three (3) different
tail pulley guards.
Each tail pulley was 18 to 24 inches in
diameter and the conveyor belts were 30 to 32 inches wide.
The
tail pulley guards were constructed of conveyor belting hung on
hooks.
Due to poor construction and maintenance, a substantial
portion of each tail pulley g"i:iard had fallen off leaving employees exposed to the hazard of contact with the pinch point between
the pulley and the moving conveyor belt.
Each belt and pulley was moving at a speed of approximately
100 RPM.
'lhe pinch points between the belt and pulley were
located 2 to 4 feet above ground level and were easily accessible
to employees.
I credit the testimony of Inspector Laufenberg
that there was spillage from the belt which could cause an
employee to trip and fall into the belt and also that an employee
could be drawn into the pinch point by his clothes being caught
in the pinch point.
'lhere was no stop cord near the conveyor
beltsc Evaluated in terms of continued normal mining operationsu
the hazard contributed to would reasonably likely result in
serious injury"
The most probable injury would be the loss of an arm.
The
operator was clearly negligent in his failure to comply with the
cited safety standardo
The record fully supports the inspector's
evaluation of the operator 1 s negligence as moderate.
I find the
gravity
the violation was indeed serious.
The operator abated
all violations in good faith.
He is a small operator.
Upon evaluation of all the evidence, I concur with Inspector
LaufenbergRs finding that each of the three violations involving
tail pulley guards was a significant and substantial violatione
'Ihe credible testimony of Inspector Laufenberg established that
in each case there was a violation of a mandatory safety

1380

standard; that a discrete safety hazard existed and that there
was a reasonable likelihood, evaluated in terms of continued
normal mining operation, that the hazard contributed to would
result in serious injury.
Accordingly, it is found each of the violations of 30 C.F.R.
56.1412(a)(l) is a significant and substantial violation and
considering the statutory criteria in Section llO(i) of the Act,
the full amount of MSHA's proposed penalty is assessed for each
violation.

§

ORDER
Fach of the citations is AFFIRMED. Walker Stone Company
IS DIRECTED TO PAY civil penalties in the sum of $224 to the
Secretary of Labor within 30 days of the date of this decision.
Upon receipt of payment, this case is DISMISSED.

() ~ ~ fe/tLz~
L~t F. Cetti

Administrative Law Judge

Distribution:

Certified Mail

Tambra LeonardQ Esqou Office of the Solicitoru UoSo Department of
Laborv 1585 Federal Ottice Buildingu 1961 Stout Streetu Denveru

co 80294
David So "Walkeru Presidentu WALKER STONE COMPANYu INC.u Box 563 8
Chapmanu KS 67431

sh

1381

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG l 4 i~S2

IN RE:

CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS

BIG BOTTOM COAL CO., INC.,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

)

Master Docket No. 91-1

)
)
)

)

CONTEST PROCEEDINGS

)

)
)

Docket Nos. KENT 91-501-R
and
KENT 91-502-R

)

)
)
)

Citation Nos. 9858986
and
9858987
Issued April 4, 1991

)

)

)

No. 1 Mine
Mine ID 15-12610

)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.v

)
}
)

No. l Mine a/k/a Big Bottom

)

BIG BOTTOM COAL CO., INC.,
Contestant

CONTEST PROCEEDINGS

v.
SECRETARY OF LABOR 1
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. KENT 91-1134
A.C. No. 15-12618-03575D

}

)
BIG BOTTOM COAL CO., INC.,
a/k/a RAWL SALES AND
PROCESSING COMPANY,
Respondent

CIVIL PENALTY PROCEEDING

)

Docket Nos. KENT 91-1017-R
and
KENT 91-1018-R

Citation Nos. 9862923
)

)

9862924
Issued June 7, 1991

and

)

)
)
)

1382

No. l Mine
Mine ID 15-12618

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.v

BIG BOTTOM COAL CO., INC.,
a/k/ a RAWL SALES AND
PROCESSING COMPANY,
Respondent
TALL TIMBER COAL CO., INC.,
contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
RAWL SALES AND PROCESSING CO.,
a/k/a TALL TIMBER COAL co.,
Respondent

)

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

CIVIL PENALTY PROCEEDING
Docket No. KENT 92-126
A.C. No. 15-1261S-03579D
No. l Mine a/k/a Big Bottom

CONTEST PROCEEDING
Docket No,. KENT 91-668-R
Citation No. 9859055; 4/4/91
Mine No. 1
Mine ID 15-13720
CIVIL PENALTY PROCEEDING
Docket No. 91-1135
A.C. No. 15-13720-03573D

MARTIN COUNTY COAL CORPORATION, )
Contestant
Vo

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Respondent

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

)
)
)

}
)
)
}
)
)
)
)
)
)
)
)

MARTIN COUNTY COAL CORPORATION, )
Respondent
)

1383

Tall Timber a/k/a No. 1 Mine

CONTEST PROCEEDINGS
Docket Nos. KENT 91-482-R
through KENT 91-484-R
Citation Nos. 9859067
through 9859069
Issued April 4, 1991
Black Bear Mine
Mine ID 15-13946
CIVIL PENALTY PROCEEDING
Docket No. KENT 91-1095
A.C. No. 15-13946-035340
Black Bear Mine

)
)

MARTIN COUNTY COAL CORPORATION, }
Contestant
}

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

v.

MARTIN COUNTY COAL CORPORATION,
Respondent
MARTIN COUNTY COAL CORPORATION,
Contestant

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

)
)

CONTEST PROCEEDING
Docket Nos. KENT 91-485-R
Citation No. 9859295; 4/4/91

)
)

)
)
)
)
)
}

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

)
)
)

SECRETARY OF I...ABOR,
lYiINE SAFETY f.""1~D HEALTH
ADMINISTRATION {MSHA) ,
Petitioner

Wildcat No. 3 Mine
Mine ID 15-15940
CIVIL PENALTY PROCEEDING
Docket No. KENT 91-1097

A.C. No. 15-15940-03507D
Wildcat No.

3 Mine

CONTEST PROCEEDINGS
Docket Nos. KENT 91-493-R
and
KENT 91-494-R
Citation Nos. 9858712
and
9858713
Issued April 4, 1991
Preparation Plant Mine
Mine ID 15-05106
CIVIL PENALTY PROCEEDING
Docket No. KENT 91-1094
A.C. No. 15-05106-035250

V'.

Preparation Plant Mine
:MARTIN COUNTY COAL CORPORATION p
Respondent
MARTIN COUNTY COAL CORPORATION,
Contestant

v

0

CONTEST PROCEEDINGS
)
)

)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) I
Respondent

)
)
)

)

Docket Nos. KENT 91-488-R
through KENT 91-492-R
Citation Nos. 9859602
through 9859606
Issued April 4, 1991

)

1384

)
)
)
)
)
)
)
)
)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

Bobcat No. 2 Mine
Mine ID 15-16652
CIVIL PENALTY PROCEEDING
Docket No. KENT 91-1099
A.C. No. 15-16652-035020
Bobcat No. 3 Mine

MARTIN COUNTY COAL CORPORATION, )
Respondent
)
MARTIN COUNTY COAL CORPORATION,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

v.
MARTIN COUNTY COAL CORPORATION,
Respondent

)
)
)
)
)
)
)
)
j
)
)
)
)
)
)
)
)
)
)
)
)

, )
Contestant

CONTEST PROCEEDINGS
Docket Nos. KENT 91-486-R
and
KENT 91-487-R
Citation Nos. 9859559
9859560
Issued April 4, 1991

. and

Red Fox No. 3 Mine
Mine ID 15-16574
CIVIL PENALTY PROCEEDING
Docket No. KENT 91-1098

A.C. No. 15-16574-035050
Red Fox No. 3 Mine

CONTEST PROCEEDINGS

)

}
)

Docket Nos. KENT 91-472-R
through KENT 91-481-R

SECRETARY OF LABOR 7
HINE SAFETY Ai.'\!D HEALTH

ADMINISTRATION (MSHA),
Respondent

citation Nos. 9859213
through 9859222
Issued April 4, 1991

Black Diamond Mine
Mine ID 15-15623
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 91-1096

A.C. No. 15-15623-035080

v.

1385

)

Black Diamond Mine

MARTIN COUNTY COAL CORPORATION, )
Respondent
)
)
)

MARTIN COUNTY COAL CORPORATION, )
Contestant
)

v.

)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

)

Docket Nos. KENT 91-495-R
through KENT 91-500-R

)
)
)
)

Citation Nos. 9858669
through 9858674
Issued April 4, 1991

)
)
)
)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CONTEST PROCEEDINGS

No. 1-c Mine
Mine ID 15-03752

)
)
.)
)

Docket No. KENT 91-1093
A.C. No. 15-03752-03557D

)

No. 1-C Mine

)

CIVIL PENALTY PROCEEDING

MARTIN COUNTY COAL CORPORATION, )
Respondent
)
)
)

MARTIN COUNTY COAL CORPORATION, )
Contestant
)

v.

)
)

SECRETARY OF LABORu
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) v
Respondent

)
)
)

CONTEST PROCEEDING
Docket Nos. KENT 91-1019-R
Citation No. 9862930; 6/7/91
Red Fox No. 4 Mine
Mine ID 15-16691

)
)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) 1
Petitioner

v.

)
)

CIVIL PENALTY PROCEEDING

)

Docket No. KENT 92-127

)

A.C. No. 15-16691-035030

)
)

Red Fox No. 4 Mine

MARTIN COUNTY COAL CORPORATION,
Respondent
DECISION APPROVING SET!'LEMENT
ORDER OF DISMISSAL
Before:

Judge Broderick

On July 29, 1992, the Secretary filed a Motion to Approve
Settlement between the parties in the above cases.
The cases

1386

include 35 citations variously assessed at $1100, $1200, $1300 and
$1400 for alleged violations of 30 C. F .R. § 70. 209 (b).
The
Secretary continues to assert that the violations resulted from a
deliberate act and has offered evidence to support this assertion.
The operators continue to assert that they did not tamper with or
alter any of their dust filter media, and have offered evidence to
show that dust dislodgement on samples may result from accidental
causes. In order to resolve these matters the parties have agreed
to propose this settlement.
The penal ties originally assessed
totalled $46,100. The parties agree to a settlement reducing the
total penalties to $39,185, a 15 percent reduction in the penalty
for each alleged violation.
·
The operators represent that they have made good faith efforts
to investigate and address conditions in their dust sampling
programs which may cause or contribute to dust dislodgement from
samples. The operators further have submitted a written program
attesting to their commitment to the integrity of their respirable
dust programs.
I have considered the motion in the light of the criteria in
section llO(i) of the Act and conclude that it should be approved.

Accordingly, the settlement motion is APPROVED. The operators
are ORDERED to pay within 30 days of the date of this decision the
sum of $39,185. for the violations charged in these proceedings.
IT IS FURTHER ORDERED that the above contest proceedings are
DISMISSED.

~v1A-i! ~ Af:iv~1'?,~£

f

James A. Broderick
Administrative Law Judge

Distribution~

Douglas N. White, Esq., Mark R. Malecki, Esq., Office of the
Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard,
Arlington VA 22203 (Certified Mail)
liam !. Althen, Esq. 0 Smith, Heenan and Althen, 1110 Vermont
Avenue N w., Washington, D.C. 20005 (Certified Mail)
/fb

1387

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

August 14, 1992

COSTAIN COAL INC.,
Contestant

CONTEST PROCEEDING
Docket No. KENT 92-868-R
Citation No. 3805836; 2/25/92

v.

Millers Creek Mine No. 1
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Respondent

Mine ID

15-16855

ORDER OF DISMISSAL
Before:

Judge Merlin

on May 11, 1992, the Commission received the operator's
notice of contest of citation No. 3805836 which was dated May 8,
1992. The contest was assigned the above docket number. 1 Notice is completed upon mailing, therefore, the case is accepted
as filed on May 8, 1992. J. P. Burroughs, 3 FMSHRC 854 (1981).
On June 15, 1992, the Solicitor filed a motion to dismiss the
operator's notice of contest. On June 22, 1992, the operator
filed a response to the motion to dismiss.
Section 105(d) of the Mine Actr 30 u.s.c.
relevant part~

§

815(d), provides

If, within 30 days of receipt thereof, an operator
of a coal or other mine notifies the Secretary that he
intends to contest the issuance or modification of an
order issued under section 104, or citation or a notification of proposed assessment of a penalty issued
under subsection (a) or (b) of this section, or the
reasonableness of the length of abatement time fixed in
a citation or modification thereof issued under section
104 * * * the Secretary shall immediately advise the
Commission of such notification, and the Commission
shall afford an opportunity for a hearing * * * *·

The operator did not attach a copy of the citation
to its contest as required by Commission rule 20(c). 29 C.F.R.
§
2700.20(c).
The commission's Docket Office contacted the
operator on May 14, 1992, and requested that a copy of the citation
be sent, but no copy was received. Upon request the Solicitor on
August 3, 1992 faxed a copy of the citation to the Commission.

1388

In her motion to dismiss, the Solicitor represents that the
citation was issued on February 25, 1992 and was conferenced on
April 4, 1992 and that the notice of contest was filed on May 8,
1992. The Solicitor therefore, calculates that the notice was
filed 72 days after the citation was issued. Relying upon
section 105(d) of the Act, Commission rules and decisions, the
Solicitor asserts that a notice of contest must be filed within
30 days of receipt of the citation. Therefore, the Solicitor
argues that this contest should have been filed by March 26,
1992, and that since it was not filed until May 8, it must be
dismissed as untimely.
The operator in opposing the motion to dismiss represents
that the conference was held on April 6, 1992, not April 4. The
operator alleges it was then advised "by MSHA personnel" at the
conclusion of the conference that if it wished to pursue its
action, the operator had 30 days to file a notice of contest.
The operator states that it contested the citation within 30 days
after the conference was held by mailing its notice on May 5,
1992.
Finally, the operator elaimsthat it requested the conference within 6 days after the citation was issued and that if MSHA
had granted the conference within the 15 days set out in its
guidelines, the operator would have been able to contest the
citation within the statutory thirty days.
The operator 1 s position is without merit.
Its contention
that the notice was mailed on May 5 must be rejected since the
notice itself which is in the form of a letter, is dated May 8.
Moreover, the date of the conference is not controlling. As the
statute unequivocally provides, the 30 day filing period runs
from the date the citation was issued. Therefore, this contest
was filed 42 days late.
A long line of decisions going back to the Interior Board of
Mine Operation Appeals has held that cases contesting the issuance of a citation must be brought within the statutory prescribed 30 days or be dismissed.
Freeman Coal Mining Corporation, 1 MSHC 1001 (1970); Consolidation Coal Co., 1 MSHC 1029
(1972); Island Creek Coal Co. v. Mine Workers, 1 MSHC 2143
(l979); aff 1d by the Commission, 1 FMSHRC 989 (August 1979) ~ Amax
Chemical Corp., 4 FMSHRC 1161 (June 1982) 1 Rivco Dredging Corp.,
10 FMSHRC 889 (July 1988); Prestige Coal Company, 13 FMSHRC 93
(January 1991); See Also, Peabody Coal Co., 11 FMSHRC 2068
(October 1989); Big Horn Calcium Company, 12 FMSHRC 463 (March
1990); Energy Fuels Mining Company, 12 FMSHRC 1484 (July 1990);
Wallace Brothers, 14 FMSHRC 586 (April 1992). The time limitation for contesting the issuance of citations must therefore, be
viewed as jurisdictional.
The notice in this case was filed more than 70 days after
the citation was issued.
I have held previously that the Mine
Act and applicable regulations afford no basis to excuse tardi-

1389

ness because the operator believed it could pursue other avenues
of relief with MSHA before coming to this separate and independent Commission to challenge a citation.
Prestige Coal Company,
supra, at 95.
Furthermore, the operator's assertion that certain
MSHA personnel advised that the operator could contest the
citation within 30 days from the conference, even if true, is of
no effect.
The provisions of the law are clear and the Secretary
would not be estopped even assuming such misinformation had been
given.
Emery Mining Corp. v. Secretary of Labor, 744 F.2d 1411
(10th Cir. 1984); u. s. Steel Mining Co., Inc., 6 FMSHRC 2305
(Oct. 1984); King Knob Coal co., Inc., 3 FMSHRC 1417 (June 1981);
See Also, Skelton Incorporated, 13 FMSHRC 294 (Feb. 1991); and
Featherlite Building Products, 12 FMSHRC 2580 (Dec. 1990).
Although the foregoing is dispositive, it is noted that the
operator has filed a timely notice of contest of the penalty
assessment for Citation No. 3805836 in Docket No. KENT 92-723.
Commission rules provide that an operator's failure to file a
notice of contest of a citation or order does not preclude the
operator from challenging the citation in a penalty proceeding.
29 C.F.R. § 2700.22.
Therefore, the operator has the opportunity
in KENT 92-723 to contest this citation.
In light of the foregoing, it is ORDERED that this case be
DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Mro David A. Sparks, General Manager, Costain Coal Inc., Box 170,
Tollage Creek Road, Pikeville, KY 41501
(Certified Mail)
Mary Sue Taylor, Esqo
Office of the Solicitor, Uo S. Department
of Labor 1 Suite B-201 2002 Richard Jones Road, Nashville, TN
37215
(Certified Mail)
Richard Go High, Jro, Director, Office of Assessments, MSHA,
So Department of Labor, 4015 Wilson Boulevard, Arlington, VA
22203

Uo

/gl

1390

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER. CO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of
DONALD L. GREGO RY,
Complainant

:

..

.:

DISCRIMINATION PROCEEDING
Docket No. WEST 92-279-D
Black Thunder Mine

v.
THUNDER B.Z\SIN COAL COMPANY,
Respondent

.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of
LOY D. PETERS,
Complainant

:

DISCRIMINATION PROCEEDING

.

Docket No. WEST 92-280-D

v.

Black Thunder Mine

...

THUNDER B.Z\SIN COAL COMPANY,
Respondent
DECISION AND ORDER DISMISSING PROCEEDING
and
CANCELING HEARING

Bef oreg

Judge Lasher

I have previously entered two separate Orders re:;ruiring a
response to discoveryo Orders were dated July 8, 1992, and
July 22v 19920 On or about August 5, 1992v the Secretary of
Labor filed a Notice Regarding Discovery in which she indicated
the discovery would not be responded to by Mr. Gregory.
See
Stipulation of the parties da.ted August 7, 1992, indicating that
the positions taken as to Mr. Gregory are the same positions
taken as to Mr. Peters.
The Commission has held that "[s]hould the Secretary resist
the Judge's order to disclose [a matter in discovery], dismissal
of the proceeding is the appropriate sanction with further review
available, in accordance with section 113(d) (2) of the Mine Act."

1391

Secretary of Labor on Behalf of Logan v. Bright Coal Company,
Inc., 6 FMSHRC, Dec. 2520, 2526 (November 1984). The Commission
recently reaffirmed this procedure in Secretary of Labor v.
ASARCO, Inc.~ 12 FMSHRC, Dec. 2548 1 2560 (December 1990). Thus,
dismissal is appropriate here. 1
It is noted that there were Notices of Taking Deposition of
Complainants filed in this action on May 18, 1992.
These Notices
specifically requested that each Complainant bring with him all
"written statements given to any governmental agency or any other
person or entity, tape recordings, or any other documents of any
type, which in any way relate to [Complainant's] allegations in
this action. 11
In conjunction with that deposition, counsel for
Respondent notes to the Judge that, as agreed by the parties,
there was no need to subpoena Complainants pursuant to the conduct of the deposition. Any statements that were given are
either in the possession of Complainants or can be obtained by
them and thus production can and must be orderedo
8 Wright &
Miller, Federal Practice and Procedure, § 2210 p. 621.
•rhis
situation was glossed over in· the Secretary 1 s 11 Notice Regarding
Discovery, 11
The reg:uested information is plainly relevant.
The di scovery request is not, as alleged, addressed to union organizing
activities 1, but rather is addressed to statements made regarding
the nature and scope of alleged mistreatment of the two Complainants by Thunder Basin.
'The orders granting discovery contained
protective language.
Even assuming, for the sake of argunent,
that there are no conflicts between the statements sought in the
discovery request, and statements given to MSHA, that cannot be a
basis for denying the discovery.
For example, variations between
statements in the form of omissions or additions between the two
statements may
ve rise to questions, even assuming that, literal
spea ng, there are no t'conf 1icts 11 as such
In
evv of the
infonnati.on alr
contained in the Commission filesv I find the
Secretary's assertion of inf armer Y s privilege a transparency
0

0

'I'be Secretary 1 s motion for Certification for Interlocutory Reviewj, under Authority of Commission Procedural Rule 74 is
rend :-ed. m::iot
dismissal of this proceeding on this ground.
T'his :ssi.' can be resolved on appeal. Bright Coal Company,

I

'I 2

ORDER

1. For the reasons indicated, these two proceedings are
DISMISSED.
2.
The hearing scheduled to commence in Casper, Wyoming, on
August 25, 1992, is CANCELED.

~~( d,- ~//i:t fi~ Michael A. lasher, Jr.
Administrative Law Judge

Distribution~

Margaret Ao Miller., Esqav Office of the Solicitorv UoSo Department of Laborv 1585 Federal Office Building, 1961 Stout Street,
Denver, co 80294
(Certified Mail)
Charles Wo Newcom, Esq. v THUNDER BA.SIN COAL CQl.1PANY v 3 000 First
Interstate Tower Northu 633 - 17th Street, Denver, CO 80202
(Certified Mail)

ek

1393

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lath FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

' ' ·.,,•

/

ROCHESTER & PITTSBURGH COAL
COMPANY,
Contestant

CONTEST PROCEEDINGS
Docket No. PENN 92-70-R
Citation No. 3705517;
10/11/91

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. PENN 92-71-R
Citation No. 3705518;
10/11/91
Docket No. PENN 92-100-R
Citation No. 3705241;
10/23/91
Greenwich Collieries No. 2
Mine
Mine ID 36-02404
DECISION

Appearances:

Joseph A. Yuhas, Esq., Pennsylvania Mines
Corporation, Ebensburg, Pennsylvania, for
Contestant~

Edward H. Fitch, Esq. 1 Office of the Solicitor,
U. S. Department of Labor, Arlington, Virginia,
for Respondent.
Before~

Judge Maurer

These proceedings concern Notices of Contest filed by the
contestant (R&P) against the respondent (MSHA) challenging the
validity of 11 s&sn Citation Nos. 3705517, 3705518, and 3705241,
all issued pursuant to section 104(a) of the Federal Mine Safety
and Health Act of 1977, The citations all charge R&P with an
alleged violation of the mandatory standard found at 30 C.F.R
§ 75.311.
The respondent filed a timely answer asserting that
the citations were properly issued and in due course a hearing
was held on March 17, 1992, in Indiana, Pennsylvania. The
parties filed posthearing briefs, and I have considered their
respective arguments in the course of my adjudication of this
matter.
I have also considered the oral arguments made during
the course of the hearing.

1394

STIPULATIONS
The parties stipulated to the following:
1. Greenwich Collieries is subject to the jurisdiction of
the Federal Mine Safety and Health Act of 1977.
2.
The Administrative Law Judge has jurisdiction over these
proceedings.
3.
The subject citations were properly served by a duly
authorized representative of the Secretary of Labor upon an agent
of the respondent at the dates, times, and places stated therein,
and may be admitted into evidence for the purpose of establishing
their issuance, and not for the truthfulness or relevancy of any
statements asserted therein.

4.
The respondent demonstrated good faith in the abatement
of the citations.
5.
The assessment of a civil penalty in this proceeding
will not affect respondent's ability to continue in business.
6.
The parties stipulate to the authenticity of their
exhibits, but not to their relevance, nor to the truth of the
matters asserted therein.

7.
An inlet evaluation point ("IE") is a point where air
enters an abandoned area.
(Tr. 19).
8.
Citation No. 3705517 was issued on October 11, 1991,
charging a violation of section 75.311.
9.
Citation No. 3705517 states correctly that air was
ing by openings to abandoned areas, IE 1 s 39 and 45 within the
meaning of section 75.311.

10. The air passing by IE's 39 and 45 was coursed to
ventilate the 1 Butt section of the mine.

11. An examination of this air passing by IE 1 s 39 and 45 was
not made during a preshift examination at the point where the air
passed by the opening to the abandoned area nor was an examination conducted immediately inby this point.
12.
The distances from IE's 39 and 45 to the faces of the
Butt section are approximately 1,500 feet and 3,000 feet,
respectively. (Jt. Exh. 1).
1

13. The air at IE 45 was traveling in its proper direction,
into the gob, on October 11, when checked by the inspector.
(Tr. 19, 36).

1395

14. The air at IE 45 contained no methane on October 11,
when checked by the inspector.
(Tr. 36).
15. The inspector did not travel to IE 39 on October 11.
(Tr. 36).
16. The inspector did not travel to the faces of 1 Butt
section on October 11.
(Tr. 37}.
17.
The air at IE 45 was traveling into the gob at a
velocity of over 400 feet per minute.
(Tr. 36).
18.

Citation No. 3705518 issued on October 11, 1991, charges

a violation of section 75.311.
19.
Citation No. 3705518 correctly states that air was
passing by an opening to an abandoned area, IE 38.
20.
The air passing by IE 38 was ventilating the MllX-01
section of the mine.
21. An examination of the air passing by IE 38 was not made
during a preshift examination at the point where the air passed
by IE 38 nor was an examination conducted immediately inby this
point.
22.
The inspector did not travel to IE 38 on October 11.
(Tr. 44).
23.
The inspector issued Citation No. 3705518 based on his
inspection of mine maps.
(Tr. 45).
24.
The inspector did not travel to the MllX-01 section on
October llo
(Tro 45)"
25.
Citation No. 3705241 was issued on October 23, 1991 and
charges a violation of section 75.311.
26.
Citation No. 3705241 differs from Citation Nos. 3705517
and 3705518 in that the air passing by the IE 1 s in 3705517 and
3705518 is directly adjacent to the IE 1 s whereas at IE's 20, 20A,
and 15 cited in No. 3705241 the air traveling to the MllX-02
section is a minimum of 90 feet from the nearest IE. The air
does pass directly adjacent to IE's 43(a), (b), and (c),
(Tr"

48) ,

27.
The air traveling to IE 1 s 20, 20A, and 15 splits from
the air traveling to the MllX-02 section approximately 90 feet
from those IE points. The Secretary requires an examination
immediately inby the split point.
(Tr. 49).

1396

28. After the air traveling to IE's 20, 20A, and 15 splits
from the air traveling to the MllX-02 section, it travels through
the inlet evaluation points, through the gob and does not
ventilate the MllX-02 section.
(Tr. 49, 74).
29. The air ventilating the MllX-02 section was not examined
for methane during a preshift examination prior to it entering
the mouth of the MllX-02 section.
30.
The inspector did not examine the areas of the mine
cited in Citation No. 3705241 on October 23, 1991.
(Tr. 32).
DISCUSSION
On October 11, 1991, MSHA Inspector Nevin J. Davis issued
section 104{a) Citation No. 3705517, citing a violation of
30 C.F.R. § 75.311 1 and charging as follows:
Preshift type examinations for methane content levels
are not being conducted f-0r the areas of the bleeder
inlet evaluation point numbers 45 and 39; previously
approved for the old l Butt abandoned gob area.
Intake
air current is being coursed, at this time, directly
past these bleeder point openings and then flowing onto
and ventilating the active 1 Butt (051) working
section.
Twenty-one citations have been issued at this
mine under Part/Section 75.300 series from 7/1/91 to
9/30/91.

Also on October 11, 1991, Inspector Davis issued Citation
No. 3705518, citing the identical section and charging as
follows~

Preshift type examinations for methane content levels

are not being conducted for the areas of the bleeder
inlet evaluation point number 38; previously approved
for the old MllX abandoned gob area.
Intake air
current is being coursed, at this time, directly past
this bleeder point opening and then flowing into and
ventilating the active MllX (013) working section.
Twenty-one citations have been issued at this mine
under Part/Section 75.300 series from 7/1/91 to
9/30/9L

1

30 C.F.R. § 75.311 provides in pertinent part that:
Air
which has passed by an opening of any abandoned area shall not be
used to ventilate any working place in the coal mine if such air
contains 0.25 volume per centum or more methane.
Examinations of
such air shall be made during the preshift examination required
by section 75.303.

1397

on October 23, 1991, Inspector Davis issued Citation
No. 3705241, again citing the same section and charging as
follows:
Preshift type examinations for methane content levels
are not being conducted for the areas of the bleeder
inlet evaluation point numbers, previously approved for
the M-11 to M-9 gob area, bleeder numbers 20-20A-15,
M-llX to M-9 gob area. Bleeder number 43A-43B and 43C,
MllX-1 gob area with bleeder number 34.
Intake air
current flow is now being coursed past these inlet
points and into the active MllX-2 (009) working
section. Twenty-one citations have been issued at this
mine under Part/Section 75.300 series from 7/1/91 to
9/30/91.
Basically, it appears to me that the operator was not
examining air which was passing by various openings to abandoned
areas at or immediately inby those points or at least before that
air mixed with other intake air flowing to the working place and
downstream that air was being used to ventilate working places 2
in the mine. The cited mandatory standard requires examination
of such air during the preshift examination.
The operator's basic substantive disagreement is that they
believe that so long as a methane check is made of that totality
of intake air before it ventilates the working faces, then the
purpose and intent of the ventilation regulations have been
served and they are in compliance. Counsel at hearing noted the
anomalous situation that arises where if you had air passing by
an inlet evaluation point (IE) that contained .3 percent methane
that went to the face, you would be in violation of section
750311 but you could have air that contained .2 percent methane
as it passed that point which later picked up more methane inby
that point and contained .9 percent methane by the time it got to
the face.
The latter situation, even though a greater concentration of methane gas reaches the working face, is permissible.
There is no violation in that situation.
Contestant also argues that section 75.311 does not apply to
sections which are not producing coal.
But I find no such
requirement in the specific language of 30 C.F.R. § 75.311 and
therefore the failure to prove that the relevant working places
alluded to in the citations at bar were actually producing coal
at the time is irrelevant.

2

30 C.F.R. § 75.2(g) (2) defines working place as the area
of a coal mine inby the last open crosscut.

1398

Another issue raised by the operator is the admitted fact
that they were led to believe by MSHA personnel that these
examinations for methane at or immediately past the IE points
would not be required if a velocity of 400 feet per minute of air
was maintained traveling into the IE points. It is undisputed
that this interpretation came from the MSHA District Off ice at
Pittsburgh and was conveyed to the operator. However, it is also
undisputed that these personnel had no actual authority to waive
regulatory requirements or substitute alternative criteria in
their place. Absent a granted petition for modification under
section lOl(c) of the Mine Act, MSHA personnel do not have
authority to waive compliance with a mandatory standard for any
reason. On the other hand, the contestant is charged with
knowledge of the regulations and is required to comply with all
mandatory health and safety standards at all times.
The Secretary is willing to concede only that to the extent
the contestant relied on MSHA personnel for the opinion that
compliance with 30 C.F.R. § 75.311 was not necessary if they
maintained an air velocity of 4·00 feet per minute in the intake
entry adjacent to the openings into the abandoned areas involved,
the negligence factor should be lower than might otherwise be
expected, at least for the two citations issued on October 11,
1991.
I concur with the Secretary on this point. The Mine Act
requires that a citation be issued and a penalty assessed when a
violation is found to have occurred. Relying on well-settled
precedent, the Commission has rejected the doctrine of equitable
estoppel against the Secretary in
v. King Knob Coal
~_!__L-=-~~' 3 FMSHRC 1417, 1421-22 (June 1981).
Therein the
Commission held that approving an estoppel defense would be
inconsistent with the liability without fault structure of the
Mine Act since such a defense is in real
a claim that although
a violation occurred 1 the operator was not to blame for ito
The Supreme Court long ago held that equitable estoppel does
not lie against the federal government generally. Federal Crop
Insurance Corp. v. Merrill, 332 u.s. 380, 383-386 (1947).
I believe this case ultimately turns on the legal argument
concerning the weight or deference to be given the Secretarygs
interpretation of her own regulations.
The Secretary argues that 30 C.F.R. § 75.311 requires that
air which passes by openings into abandoned areas must be checked
for methane during the preshift examinations at a point prior to
that air mixing with other air in the same intake air course.
Her reasoning is that in order to examine the air which has
passed by any particular opening of any abandoned area, it is
necessary to examine that air prior to its mixing with any other

1399

air from adjacent entries in the same air course. This requirement is also consistent with 30 C.F.R. § 75.312 3 which prohibits
the use of any air which has passed through an abandoned area to
ventilate any working place in the mine.
The existence of
methane above .25 percent in the intake air just inby an opening
of any abandoned area would be an indication that there may well
be a ventilation problem where gases are migrating out of the
gobs into the intakes. Therefore, I view section 75.3ll's
purpose as being a mandatory gas check to assure that a violation
of section 75.312 does not occur.
It is a consistent scheme of
regulation.
It is also well-settled that an agency's interpretation of
its own regulation is "of controlling weight unless it is plainly
erroneous or inconsistent with the regulation." Bowles v.
Seminole Rock Co., 325 U.S. 410, 414 (1945). A regulation must
also be interpreted so as to harmonize with and further rather
than conflict with the objective of the statute it implements.
Emery Mining Corp. v. Secretary of Labor, 744 F.2d 1411
(10th Cir. 1984).
In this case, I find the Secretary's interpretation of the
mandatory standard at issue to be reasonable and harmonious with
the objectives of the Mine Act.
I also find it to be consistent
with the scheme of ventilation regulation in general. Accordingly, I find it to be the preferred interpretation.
Given that the Secretary's interpretation is correct,
contestant next raises the issue of whether they had adequate
notice that examinations for methane were required at or
immediately past the IE points.
The Commission addressed the issue of not
in Lanham Coal
Company, Inc., 13 FMSHRC 1341, 1343-44 (September 1991). The
Commission found~
When faced with a challenge that a safety standard
failed to provide adequate notice of prohibited or
required conduct, the Commission has applied an
objective standard,
, the reasonably prudent person
test.
The Commission recently summarized this test as
u•whether a reasonably prudent person familiar with the
mining industry and the protective purposes of the
standard would have recognized the specific prohibition
or requirement of the standard. 11 Ideal Cement Co.,
12 FMSHRC 2409, 2416 (November 1990).
"In order to
3

30 C.F.R. § 75.312 provides in pertinent part that: Air
that has passed through an abandoned area or an area which is
inaccessible or unsafe for inspection shall not be used to
ventilate any working place in any mine.

140()

afford adequate notice and pass constitutional muster,
a mandatory safety standard cannot be 'so incomplete,
vague, indefinite or uncertain that [persons] of common
intelligence must necessarily guess at its meaning and
differ as to its application. 111 Id., quoting Alabama
By-Products Corp., 4 FMSHRC at 2129 (citations
omitted) .
In my opinion, a reasonably prudent person familiar with the
mining industry and the purpose of the regulation at bar would
have recognized that for this regulation to have any meaning at
all, that air passing by the IE points had to be checked for
methane before it mixed with any other air. The standard
specifically mentions air that has passed by an opening of any
abandoned area. The obvious purpose of the standard is to chec;,
for methane gas coming into the intake air from the gob.
Implicitly therefore, it requires the air to be checked right
there or just past that point if any meaningful information is to
be gained from the examination.
Contestant has raised several points, but does not dispute
the essential fact that it was not making preshift examinations
of this particular air at or immediately inby the cited openings
[or reasonable extensions of those openings as cited in Citation
No. 3705241].
I accept as "reasonable" the inspector's explanation of why he extended the openings of the actual IE points at
15, 20, and 20A the approximately 90 feet to a point where they
would open to the intake air. The air traveling to IE's 15, 20,
and 20A splits from the air traveling to the MllX-02 section
approximately 90 feet from those IE points, and the Secretary
interprets section 75.311 as requiring an examination for methane
immediately inby the split point.
I find this to be a reasonable
interpretation and also entitled to deference. See, e.g.,
Accordingly, I find the violations alleged in Citation
Nos. 3705517, 3705518, and 3705241 to be proven as charged.
'):.'urning now to the issue of 11 signif icant and substantial, 11
2:. "significant and substant
1 iv violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard.n
30 C.F.R. § 814(d) (l). A violation is properly designated
significant and substantial "if based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or
illness of a reasonably serious nature. 11 Cement Division,
National Gypsum Co., 3 FMSHRC 825 (April 1981).

1401

In Mathies Coal co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:

In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary of
Labor must prove:
(1) the underlying violation of a
mandatory safety standard;
(2)
a discrete safety
hazard--that is, a measure of danger to safety-contributed to by the violation;
(3)
a reasonable
likelihood that the hazard contributed to will result
in an injury; and (4)
a reasonable likelihood that the
injury in question will be of a reasonably serious
nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129 (August 1985), the Commission stated further as follows:
We have explained further that the third element of the
formula "requires that the Secretary establish
a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury."
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984). We have emphasized that, in accordance with the
language of section 104(d) (1), it is the contribution
of a violation to the cause and effect of a hazard that
must be significant and substantial. U. s. Steel
Mining Company, Inc. 1 6 FMSHRC 1866, 1868 (August
1984); U. s. Steel Mining Company, Inc., 6 FMSHRC 1573,
1574-75 (July 1984).
not believe that the Secretary has shown that there was
a reasonable l
lihood of a hazard given the particular facts
the violations contested herein.
The inspector 1 s rationale for designating the citations as
S&S was that methane could come out of the gob, come into contact
an ignition source and cause an explosion. While that may
t·Jel
;De adequate grounds for an S&S finding in the abstract,
there are no facts proven in this particular record to support
such a finding.
In fact, the reporting inspector himself appears
to
stance himself from his own purported finding at Tr. 47:

Q. Sov what you're saying is then you based your
S and S findings on arrows on the map and a remote
possibility that air could come out of the gob,
contaminate this air ventilating the faces, not be
detected by the person preshifting the faces and cause
an explosion at the face?

1402

Q.

Would you consider that a reasonable likelihood of
occurring?

A.

No, I wouldn't.

The fact of the matter is that there is no evidence whatsoever in this record that any ignition sources were present inby
or that any undetected methane was coming out of the abandoned
areas. To the contrary, where the inspector did in fact check,
the IE points were all working properly and no methane was
detected. Accordingly, I am going to delete the special findings
pertaining to S&S from the three citations at bar, which will be
otherwise affirmed.
ORDER
Citation Nos. 3705517, 3705518, and 3705241 ARE AFFIRMED as
non S&S violations of 30 C.F.R. § 75.311.

Distribution:
Joseph A. Yuhas, Esq., Pennsylvania Mines Corporation,
P. o. Box 367, Ebensburg, PA 15931 (Certified Mail)
Edward H. Fitch, Esq., Office of the Solicitor, U. s. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
dcp

1403

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. LAKE 90-53
A. C. No. 33-01173-03825

v.
Meigs No. 2 Mine
SOUTHERN OHIO COAL COMPANY,
Respondent
DECISION ON REMAND

Before:

Judge Broderick

This is a civil penalty proceeding in which the Secretary
seeks a penalty for an alleged violation of a safeguard notice
issued under section 314(b) of the Mine Act. In a decision
issued January 9, 1991, I upheld the safeguard notice and the
related citation and assessed a penalty of $150 for the
violation.
On May 21, 1992, the Commission remanded this case for
findings and conclusions as to whether the Secretary proved that
the safeguard notice was based on the judgment of the inspector
as to the specific conditions in the Meigs No. 2 Mine, and on the
inspector's determination that a transportation hazard existed
that was ~o be remedied by the action prescribed in the safer was directed to determine whether the safeguard notice
fied the hazard at which
was directed and the conduct
required to remedy the hazard. If I find the safeguard valid, I
am further directed to reevaluate whether SOCCO violated it.
14 FMSHRC 748 (1992).
Pursuant to a notice which I issued June 6, 1992, both
parties have filed briefs directed to the issues identified in
the Commission's remand. Both parties stated that further
evidence was not needed.
I am issuing this decision based on the
record made at the hearing in Columbus, Ohio, September 26, 1990.
I have considered the entire record and the contentions of the
parties in making this decision.

1404

FINDINGS OF FACT
1. On March 31, 1989, Federal Mine Inspector Patrick
McMahon discovered a rubber-tired scoop being operated along a
supply track with only 6 inches of side clearance. The scoop
picked up supplies from supply cars on the track and carried them
to the face area.
2. The inspector observed that the scoop was "bumping [the]
supply cars" as it proceeded up the entry.
(Tr. 31).
3. Similar "incidents" in the past in the subject mine
resulted in inspector discussions at the MSHA off ice and the
conclusion that "something needed to be done to prevent this from
happening." {Tr. 32). In one of these incidents 1 a scoop had
knocked a supply car loose and caused it to run off the track.
McMahon's knowledge of that incident was based on a statement of
another inspector who heard it from someone else.
4. The inspector was first of all concerned about the
safety of the scoop operator: _with limited clearance, pieces of
rib coal could be knocked loose and come through the screened
canopy of the operator's cab and cause serious injury.
5. He was further concerned because the track entry is a
walkway, and pedestrians could be imperiled by the scoop,
travelling with insufficient side clearance.
6. The scoop operated at a very slow speed and only for a
short time on each shift. Much of the time it was parked in the
track entry next to the supply cars. The distance from the
supply cars to the end of the track was from 300 to 500 feet.
7o
The track entry is 20 feet wide. The scoops vary in
width from 8
10 inches to more than 10 feet. The supply
cars also vary
width. Some are much wider than others.

8. On March 31, 1989, Inspector McMahon issued a notice to
provide safeguards because there were only 6 inches of side
clearance for the scoop operating along the supply track. The
notice described the condition or practice as follows:
Only 6 inches of side clearance was provided for the
company No. 5062 rubber-tired scoop car being operated
along the 3L2SW (014-0 mmu) supply track where suppl
were being loaded into the scoop bucket. This is a
Notice to Provide Safeguards requiring that a total of
at least 36 inches of unobstructed side clearance (both
sides combined) be provided for all rubber-tired
haulage equipment where such equipment is used.

1405

9. On January 5, 1990, while conducting a regular
inspection at the subject mine, Inspector McMahon observed a
scoop parked in a track entry between the coal rib and the supply
cars. The scoop operator was loading supplies. The inspector
measured the distance between the scoop operator's compartment
and the coal rib which he found to be 24 inches. He measured the
distance from the other side of the scoop to the supply car which
he found to be 4 inches.
10. The rib line was uneven, and the bottom was muddy and.
rutted from vehicles operating in the area. There was a downhill
slope toward the face area.
11. Inspector McMahon issued a 104(a) citation alleging a
violation of the safeguard notice because only 28 inches of
continuous clearance was provided for the scoop being operated
along the supply track.
ISSUES

1. Whether the safeguard notice was based on the
inspector's judgment as to specific conditions at the subject
mine?
2o
Whether the safeguard notice was based on the
inspector's determination that a transportation hazard existed
that was to be remedied by the safeguard?

3. Did the safeguard notice identify the hazard at which it
was directed and the conduct required to remedy it?
4o
If the safeguard was validly issued, did SOCCO violate
it as charged in the citation?

CONCLUSIONS OF LAW

1. Findings of Fact No. 2 and 3 clearly establish that the
safeguard notice was based on the inspector's judgment as to
specific conditions at the subject mine.
SOCCO's position is
that there were no conditions at the mine justifying the safeguard. But in fact the inspector and his fellow MSHA inspectors
were concerned about prior incidents of contacts between scoops
and supply cars. The inspector observed the scoop bumping the
supply cars as it travelled up the track entry.
2o
The safeguard notice was based on the inspector's
determination that a hazard existed: Findings of Fact 3 and 4
describe the hazards he believed resulted from inadequate
clearance and were to be remedied by the safeguard mandating
increased clearance. socco argues that the safeguard restricted
the use of scoops in carrying heavy supplies to the face, and
that if scoops could not be used, the supplies would have to be

1406

carried by hand. This, socco argues, would create additional and
serious injuries to miners. This argument was considered in
my original decision.
I concluded that the safeguard addresses
and attempts to minimize hazards to the scoop operators and to
miners using the track entry as a walkway to the face.
The fact
that alternative means of transporting materials might pose other
hazards does not preclude the inspector from issuing a safeguard
notice addressed to actual hazards which be observed.
·
mor~

3. The safeguard notice did not specifically identify the
hazard at which it was directed. It did identify the conduct
required to remedy what the inspector determined was a hazard,
namely the requirement of a total of 36 inches of side clearance.
The Com.mission remand decision and its decisions in socco I,
7 FMSHRC 493 (1985); Southern Ohio Coal Company, 14 FMSHRC 1
(1992) and Beth Energy Mines, Inc., 14 FMSHRC 17 {1992) require
that a safeguard notice "identify with specificity the nature of
the hazard at which it (was] directed . . . . " The safeguard
notice was issued, according to Inspector McMahon's testimony to
minimize hazards to scoop operators and pedestrians resulting
from insufficient side clearance~ The hazards to the scoop
operator were potential injuries from striking the rib or the
supply cars or in being struck by rib coal coming through the
canopy. Hazards to pedestrians include being struck by a scoop
or by a dislodged supply car. However, none of these hazards was
specifically identified in the safeguard notice.
For this
reason, the safeguard notice is invalid.
4. Although the citation for which a penalty is sought
herein accurately charges that socco was in violation of the
requirement of the safeguard notice, because the safeguard notice
is invalid, the citation which is based on the safeguard is also

invalid

a

ORDER
Based on the above findings of fact and conclusions of law,

IT :rs ORDERED:

lo Safeguard Notice 3124669 issued March 31 1 1989 1 is
WACATEDo
2o

Citation 3323861 issued January 5, 1990, is VACATED.

3o

The penalty proposal and this proceeding ARE DISMISSED.

fu11J2-6

,,4J3rodf!A.1;£1\._,

() James A. Broderick
Administrative Law Judge

1407

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

22041

CIVIL PENALTY PROCEEDING
Docket No. VA 91-596
A.C. No. 44-00649-03537

v.
Coronet Jewell Prep Plant #2
JEWELL SMOKELESS COAL
CORPORATION,
Respondent
DECISION
Appearances:

Caryl L. Casden, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia, for
the Petitioner;
Joseph W. Bowman, Esq., Street, Street, Scott &
Bowman, Grundy, Virginia, for the Respondent.

Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding initiated by the
itioner against the respondent pursuant to section llO(a) of
the Federal Mine Safety and Health Act of 1977p 30 u.s.c.
§ 820(a).
Petitioner seeks a civil penalty assessment in the
amount of $50 for an alleged violation of mandatory reporting
standard 30 C.F.R. § 50.20(a). The respondent filed a timely
answer contesting the alleged violation, and a hearing was held
Grundyv Virginia. The parties
led posthearing arguments,
and I have considered them in my adjudication of this matter.
Issues
The issues presented in this proceeding are (1) whether the
respondent has violated the cited standard as alleged in the
proposal for assessment of civil penalty, and (2) the appropriate
civil penalty that should be assessed for the violation based
upon the civil penalty assessment criteria found in
section llO(i) of the Act. Additional issues raised by the
parties are identified and disposed of in the course of this
decision.

1408

Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977;
Pub. L. 95-164, 30 u.s.c. § 801 et seq.
2.

Section llO(i) of the 1977 Act, 30 U.S.C.

3.

30 C.F.R. § 50.20(a).

4.

Commission Rules, 29 C.F.R. § 2700.1 et seq.

§

820(i).

Stipulations
The parties stipulated to the following (Tr. 5):
1. The respondent is the owner and operator of the Coronet
Jewell Preparation Plant #2, and is subject to the
jurisdiction of the Act.
2.
The Commission has jurisdiction in this matter and the
presiding judge has juri~aicticiri to hear and decide this
case.

3. A copy of the contested citation was duly served on the
respondent or its agent.
4.
The payment of the proposed civil penalty assessment
will not adversely affect the respondent's ability to
continue in business.

Discussion
The contested section 104(a) non "S&S" Citation No. 3509275p
March 20p 1991, cites an alleged violation of mandatory reporting
regulation 30 C.F.R. § 50.20(a), and the cited condition or
practice states as follows:
The operator did not report to MSHA on Form 7000-1 an
occupational illness within ten working days after
being notified of the illness. The operator was
no~ified in September 1986 and did not report it until
9-6-88. This citation was issued as the result of a
Part 50 audit.
Petitioneris Testimony and Evidence
MSHA Surface Mine Inspector James R. Smith testified that he
has inspected the respondent's mining operations for several
years 0 including the No. 2 Preparation plant. He confirmed that
he conducted an "audit type of inspection" of the respondent's
accident, medical, and compensation reports in March 1991.

1409

Safety Director Gerald Kendrick made the records available, and
Mr. Smith found a copy of an accident report Form 7000-1,
pertaining to mine employee Woodrow Stacy which reflected that
the company had been notified of an accident on November 11,
1985, and that Mr. Kendrick did not report it to MSHA until
September 6, 1988.
(Exhibit P-1; Tr. 11-18).
Mr. Smith confirmed that he issued the contested citation in
question (Exhibit P-3), citing a violation of section 50.20(a),
because Mr. Stacy's pneumoconiosis condition was diagnosed on
November 2, 1985, and it was not reported to MSHA until the form
was submitted on September 6, 1988. The regulation required it
to be reported within 10 days of the diagnosis. Mr. Smith stated
that he discussed the matter with Mr. Kendrick, and that
Mr. Kendrick acknowledged that he was aware of the need to report
the matter in 1986 but that company management told him to wait
until the case went to court and was settled. Mr. Smith
confirmed that he based his "high negligence" finding on the fact
that 2 years had past from the time the company was first
notified and the time it was reported to MSHA (Tr. 19-22).
On cross-examination, Mr. Smith confirmed that he received
instructions on Part 50 audits from his supervisor Larry Worrell
"several years ago", and that he was also instructed "on all
parts of Part 50 11 (Tr. 23). Mr. Smith confirmed that he first
saw the form submitted by Mr. Kendrick during the audit, and he
had no doubt that it was submitted on September 6, 1988. Based
on his construction of the regulation, the report should have
been submitted within 10 days of November 2, 1985. Mr. Smith
confirmed that the citation he issued states that the respondent
failed to report Mr. Stacy's alleged black lung condition within
ten days of being notified of the illness, and he believed that
the cited regulation uses that term. He further confirmed that
he interpreted the November 2u 1985, notification date to be the
date of diagnosis of the illness (Tr. 24-28).
MSHA supervisory Mine Inspector Larry J. Worrell testified
that a mine operator must retain accident and illness reporting
records for a 5-year period, and he explained the purpose of an
audit of these records and the procedures followed in conducting
an audit (Tr. 31-37). He confirmed that he was present for part
of the time during Mr. Smith vs audit for the purpose of
monitoring his inspection, and he reviewed some of the report
forms to insure that Mr. Smith was making the correct decision
with respect to the reporting requirements. Mr. Worrrell stated
that Mr. Smith showed him the report form submitted by
Mr. Kendrick and he concurred in Mr. Smith's decision to issue a
citation (Tr. 40).
Based on his review of the report form in question,
Mr. Worrell agreed with Mr. Smith's finding of a violation of
section 50.20(a). Mr. Worrell explained that the form reflects

1410

that the respondent was notified on November 2, 1985, that a
diagnosis of black lung was delivered to the company on that
date, and it was not reported until September 6, 1988, more than
the 10 working days required by the regulation (Tr. 41).
Mr. Worrell agreed with Mr. Smith's high negligence finding and
he believed that the respondent knew or should have known about
the reporting requirement and there were no mitigating
circumstances (Tr. 43}.
Mr. Worrell stated that based on his interpretation of the
regulation, the time frame within which a mine operator must
report an illness such as black lung begins to run on the day the
employee notifies the operator that he has been diagnosed as
having black lung. He explained further as follows at
(Tr. 44-45):

Q.

And why do you interpret it that way?

A. Well, you can't hold a company responsible---. A
guy
. a person can make a ... go to a doctor and have
a x-ray and become diagno$~~, he may not let the
company know for two (2) months, or three (3) months,
or whatever. So they're really not, in my opinion
required to report until they become aware of this
condition. Now after they become aware of this
condition, then that's when they have to meet the ten
(10} day reporting requirements.
On cross-examination, Mr. Worrell confirmed that regulatory
section 50.20 does not contain the term "notification", and
simply states that an illness must be reported within 10 working
days of the diagnosis (Tr. 48). He confirmed that the only
circumstances he was aware of to support the high negligence
finding was the n1 accident" date of November 2 1 1985, the fact
that
was not reported until approximately 2 years later, and
the respondent knew or should have known about the reporting
requirement found
section 50.20(a) (Tr. 50).
In response to several hypothetical questions concerning
multiple x-rays and x-ray interpretations, Mr. Worrell stated
a mine operator is obliged to file a report with MSHA "when
company was notified ... the first notified, the first
diagnosis of pneumoconiosis .... 10 or nwhenever the company is
notified in however manner they want to be .. they are notified,
when it comes that they have a diagnosis of pneumoconiosis, they
are required to report itn (Tr. 54, 56). He confirmed that he
had no knowledge that the respondent ever received a diagnosis of
pneumoconiosis and stated that "I'm going with this 7000-1 that
was submitted.to our office" (Tr. 56).
In response to further questions, Mr. Worrell stated that
most mine operators will state on the MSHA form that an employee

1411

"alleges" an injury or illness until the claim is either settled
or a compensation award is made. He agreed that section 50.20(a)
does not require an operator to submit a report within 10 days of
notification of an illness or injury, and that the regulation
only uses the term "diagnosis". He confirmed that he did not
know whether or not Mr. Stacy presented the respondent with any
x-rays or any diagnosis of his alleged black lung condition.

Mr. Worrell believed that Inspector Smith interpreted
Mr. Stacy's allegation that he had black lung to be a diagnosis.
Mr. Worrell identified a copy of a report which was sent to the
Virginia Industrial Commission and which was in the mine file
reviewed by Mr. Smith during his audit (Exhibit P-4).
Mr. Worrell stated that he was with Mr. Smith when he reviewed
the file and that the respondent made a copy of the report for
him. Mr. Worrell explained that this form is filed by the
company with the state compensation commission and that it was in
the company file with the MSHA 7000-1 form (Tr. 62-63). The
report reflects that it was submitted on February 23, 1987, and
it states that Mr. Stacy alleged that he contacted pneumoconiosis
(Tr. 64).
Respondent's Testimony and Evidence
Michael G. Prater testified that he is employed by the
respondent and serves as the manager of workers' compensation,
compliance and assessment officer, and personnel officer. He
confirmed that he was aware of Mr. Stacy's compensation claim
filed against the respondent alleging that he had received a
diagnosis of an occupational disease (Tr. 82). He confirmed that
he received a copy of a hearing application (Exhibit P-5) filed
by Mr. Stacy with the Industrial Commission of Virginia in
connection with his black lung claim. The document was mailed on
April 25 1 1986. He obtained the November 2, 1985, date from that
document and used it. when he filed reports with MSHA and the
state agency (Exhibits P-1 and P-4; 83-84),

Mr. Prater confirmed that the letter he received from the
Virginia Industrial Commission, dated April 25, 1986, was the
first notice he received that Mr. Stacy was alleging that he had
received a diagnosis of an occupational lung disease (Tr. 85).
Mr. Prater stated that he never received the x-ray film upon
which Mr. Stacy 9 s claim was based, but he did receive copies of
two interpretation reports from two doctors which were included
with the copy of the hearing application and letter received from
the Virginia Industrial Commission (Exhibits P-5 through P-7;
Tr. 86-87). Mr. Prater further confirmed that he requested
Mr. Stacy's chest x-ray from his attorney, but was advised that
the film had been lost and he was never able to obtain it
(Tr. 88) •

1412

Mr. Prater stated that he received another x-ray film of
Mr. Stacy in September, 1986, and he identified a copy of the
radiology report dated September 30, 1986, interpreting that film
(Exhibit R-1; Tr. 90). He confirmed that he had requested the
doctor to read the x-ray and give him a report. He further
confirmed that 10 additional doctors were asked to review the
film and to give the respondent their reports, and he produced
copies of those reports from his files (Exhibit R-3; Tr. 92-93).
Mr. Prater stated that Mr. Stacy's claim was scheduled for a
hearing on August 31, 1988, before the Virginia Industrial
Commission, but a settlement was reached with Mr. Stacy on
August 31, 1988, and it was ultimately approved by the Commission
on September 19, 1988 (Exhibit P-8; Tr. 94-95).
Mr. Prater stated that after Mr. Stacy's claim was settled,
he sent a Form 7000-1 and the state "First Report of Accident"
form to safety director Gerald Kendrick and told him that since
Mr. Stacy's claim had been settled a report needed to be filed
with MSHA (Exhibits P-1, P-4, Tr. 96). Mr. Prater confirmed that
he always handled the reporting of alleged diagnoses of occupational illnesses to MSHA in this same. way in the past, and he
explained his usual practice in this regard (Tr. 96-98). He
stated that the respondent has never considered a disease or
illness to be reportable to MSHA until such time that a decision
is received from the Industrial Commission af Virginia, and this
is what was done in Mr. Stacy's case (Tr. 99).
Mr. Prater stated that he receives approximately twenty to
forty state occupational disease claims a year. He confirmed
that there were 20 interpretations or readings made of the x-ray
film actually received in Mr. Stacy's case, and three of them
were lost (Tro 100).
On cross-examination, Mr. Prater confirmed that respondent's
has been to wait for the state disposition of a
compensation claim before reporting an occupational incident to
MSHA (Tr. 100). He further explained his position as follows at
(Tr. 101-102) :

pract

Q.

And you have a background in health?

A.

Yes, ma 1 am.

Q.
In your opinion, do you think that a judicial decision
or settlement agreement could ever be considered a
diagnosis?
A. Well, I think that a judicial ... well, considering the
difference in opinion as to black lung diagnosis, I think
it 1 s as good as any.

1413

Q. You think that you could call a judicial decision or
settlement a diagnosis?
A.
I could say that the judge that ... that rules on these
claims has an understanding and has a knowledge of black
lung as good as anybody and he could take before him
readings, x-ray readings, from so called, or whatever,
B-readers, and he could make a determination as to
where the preponderance of that evidence lies, and
that's exactly what we rely on.
Q. Are you saying that you think a judge can make a
diagnosis?
A.
I . . . I . . . they do in the State of Virginia.
mean, not a diagnosis, but they make a decision as to
whether or not a man has black lung.
Q.

So the judge is not making a diagnosis, is he?

A.

No. No, he's not.

I

Mr. Prater conceded that regulatory section 50.20, refers to
a diagnosis of occupational injury or illness and does not refer
to any judicial decisions or settlements (Tr. 102). He also
confirmed that the regulation does not further define the term
"diagnosis" (Tr. 103). He believed that he was following the
correct procedure in this case, and he stated that "the way we
interpreted it to mean was when you got a decisive decision as to
whether or not a man had a disease or diagnosis was when we
reported it" (Tr. 104). Mr. Prater confirmed that as of the
latter part of April, 1986, he was aware of Mr. Stacy's state
application for a hearing and the x-ray interpretations made by
two doctors (Tr. 110).
Gerald E. Kendrick, respondent 1 s coordinator of health and
safetyp stated that one of his responsibilities is to file MSHA
report Form 7000-lo He stated that he prepared the MSHA
Form 7000-1 (Exhibit P-1), from the information provided on the
state First Report of Accident (Exhibit P-4).
He confirmed that
these forms were sent to him by Mr Prater 1 with a note attached,
on August 31, 1988, and that prior to this time he was not aware
of any allegation or diagnosis that Mro Stacy had an occupational
lung disease (Tr. 115-116).
Mr. Kendrick stated that he gave Mr. Stacy's file to
Inspector Smith during the audit in question and he explained his
discussion with Mr. Smith as follows at (Tr. 117-118):
A. With this, he asked me if I was aware of what the
regulations required, that pneumoconiosis be reported,
claims . . . not claims, but people with pneumoconiosis be

1414

reported, and I told him that I did. And if in fact that
this gentlemen had pneumoconiosis in 1986, then it probably
should have been reported. So then I said, "But in the
meantime, Gary Prater handles all the compensation claims
and I'll let him come down and explain that to you." So
Gary came to our off ice and explained the compensation case
with him and Mr. Worrell.

Q.

Okay.
Let me ask you . . . there's been • . • did you
ever indicate to Mr. Smith that you . . . uh . . . were
aware, or that it was your interpretation of that regulation
that you had to report this injury . . . or this within ten
(10) days of learning of the man's claim, or within ten (10)
days of the diagnosis, but that you had been instructed to
do otherwise by management?

A. That's a good question.
I don 1 t remember specifically
1
what was said.
I don t recall . . . I don't recall
discussing that with him, no. The only thing I do recall is
that we were talking about this black lung claim and . . .
uh . . . I what I ref erred to him was that I thought that
all confirmed black lung '·cases should be reported. And in
those cases, when they were confirmed was when Gary and them
took them to court, or settled them, or whatever the case
may be with the Commission.
On cross-examination, Mr. Kendrick stated that his purported
statement to Inspector Smith that he was aware of the need to
report Mr. Stacy's alleged black lung condition in 1986 was taken
out of context. Mr. Kendrick explained that "I did make a
statement that I was aware that black lung case are to be
reported . . . confirmed. That was my understanding with what
the regulations say, or aware of compensation had been made"
(Tro 119)0 He stated that he would not have known about
Mro Stacy 1 s conditions in 1986 because he did not receive the
report from Mro Prater until 1988, which was the first time he
saw a report on a black lung case. He believed that the "date of
injury" date of November 2, 1985, shown on the report form, was
inappropriate, and that the date on which an illness or injury is
totally confirmed should be used because "about any doctor in
this county will, and in most cases have diagnosed people with
black lung and they never had it 10 (Tro 121). Mr. Kendrick agreed
that the November 2, 1985, x-ray report would be the date of
diagnosis (Tr. 121).
Petitioner 0 s Arguments
Petitioner states that in the course of an audit conducted
on March 20, 1991, MSHA Inspector Smith and his supervisor,
Inspector Worrell, met with the respondent's safety coordinator
Kendrick who provided them with the necessary mine reporting
files.
The inspectors began checking the respondent's records

1415

against MSHA's records, to confirm that it had reported all
reportable injuries and illnesses of which the respondent was
aware during the audit period. While examing these records,
Inspector Smith discovered an MSHA 7000-1 report form that had
been completed by Mr. Kendrick (Exhibit P-1}.
The subject of
this form was mine employee Woodrow Stacy who had filed a state
workers compensation claim for pneumoconiosis. The form caught
the inspector's attention because the "date of accident"
(illness) indicated was November 2, 1985, the date of the first
x-ray report that stated that Mr. Stacy had pneumoconiosis, and
Mr. Kendrick had not completed the form until nearly three years
later, on September 6, 1988. The inspector was aware that
section 50.20(a), required the form to be filed with MSHA within
10 working days after an operator has been notified that an
occupational illness has been diagnosed. MSHA points out that
although section 50.20(a} appears to require reporting within
10 days of a diagnosis, the inspectors testified that MSHA
requires that an operator report an occupational illness within
10 days of becoming aware of such a diagnosis, and that Inspector
Worrell testified that it would be unreasonable to attempt to
hold an operator liable for not reporting a diagnosis of which it
is unaware.
The petitioner asserts that Mr. Kendrick confirmed that the
required report form had not been filed with MSHA within ten days
after the company became aware of Mr. Stacy's diagnosis, and that
it was the company's practice to wait until an employee had filed
a state worker's compensation claim for pneumoconiosis, and the
company either had lost or settled the case, before the company
would file a report with MSHA.
In addition, petitioner points
out that the inspectors also found in the company's files a note
attached to an Industrial Commission report regarding Mr. Stacy
from Mr. Prater to Mr. Kendrick directing him to "please file
accident report on this OoD. claim as it was settled on 8/31/88 11
(Exhibit P-4)
Petitioner concludes that this confirmed for the
inspectors the companyus practice to wait more than 10 days after
being notified of an occupational disease diagnosis before
filing a report with MSHA. Under all of these circumstances, the
inspectors concluded that a violation of section 50.20 had
occurred and although they did not know the exact date on which
the respondent had been notified of the diagnosis, it was obvious
to the inspectors that more than 10 days had elapsed between the
date on which the company was notified of the diagnosis, and the
date on which it filled out the form.
o

The petitioner cites the hearing testimony of the
respondent 6 s worker 1 s compensation specialist Prater verifying
that the respondent was aware, well before September 6, 1988,
that a doctor had determined that Mr. Stacy had pneumoconiosis,
Petitioner states that Mr. Prater confirmed that the respondent
received a letter dated April 25, 1986, from the Virginia
Industrial Commission notifying the respondent that Mr. Stacy had

1416

filed a claim for worker's compensation and had requested a
hearing, and that included with the letter were two x-ray reading
reports from two doctors (Erroaz and Fisher), of Mr. Stacy's
x-ray film.
The reading by Dr. Ermaz was of the film dated
November 2, 1985, and the reading by Dr. Fisher was a March 13,
1986, rereading of the November 2, 1985, film.
In both
instances, the doctor's reported that Mr. Stacy had
pneumoconiosis. Under these circumstances, the petitioner
concludes that there is no question that the respondent was
notified in April 1986, that Mr. Stacy had pneumoconiosis.
The petitioner asserts that after proceeding to defend
against Mr. Stacy's compensation claim, a settlement was reached
on August 31, 1988, (Exhibit P-8), and Mr. Prater instructed
Mr. Kendrick to report the diagnosis of pneumoconiosis to MSHA.
Mr. Prater filled out the form on September 6, 1988, and filled
in the date of November 2, 1985, in the space provided as the
"date of accident", which is the date of the first x-ray report
concluding that Mr. Stacy had pneumoconiosis.
The petitioner points out..that section 50.20 provides that
if an occupational illness is diagnosed as one of those listed in
section 50.20-6(b) (7), it must be reported to MSHA.
Since
pneumoconiosis is listed as an occupational disease, it must be
reported. The petitioner argues that the definition of
"occupational illness'' found in section 50.2(f), does not help
the respondent's case.
"Occupational illness" is defined as "an
illness or disease of a miner which may have resulted from work
at a mine or for which an award of compensation is made". The
petitioner concludes that it is clear that whenever either of
these factors occurs--an employee has an illness which may have
resulted from work at a mine, or, an award of compensation is
made--an operator must report the existence of a diagnosis to
MSHA. The petitioner points out that if the regulations had
defined occupational illness as "an illness or disease of a miner
which may have resulted from work at a mine and for which an
award of compensation
made'', then the respondent would be
justified in waiting for the outcome of a state claim before
reporting.
However, on the facts of this case, once the
respondent was aware that Mr. Stacy had been diagnosed with
pneumoconiosis; a disease that
early may have arisen from work
in a mineu it did not have the option of waiting for several
years for Mr. Stacy's compensation claim to be resolved before
reporting to MSHA.
Citing a dictionary definition of the term 11 diagnosis", the
petitioner maintains that there is no doubt that each of the
x-ray reports that the respondent received in April 1986,
constitutes a diagnosis of pneumoconiosis. The petitioner points
out that a diagnosis is not necessarily a declaration that has
been proven definitively, but rather, a diagnosis is a statement
made in the process of determining the nature of a disorder.

1417

Petitioner concludes that the possibility that another doctor
subsequently could conclude that a patient does not in fact have
pneumoconiosis does not negate the fact that an earlier statement
concluding that the patient does have the disease is a diagnosis.
In any event, petitioner points out that the respondent's
witnesses have not denied that the x-ray reports received in
April 1986 are diagnoses of pneumoconiosis, and that Mr. Prater
made it clear in his request for a civil penalty conference that
he views the two x-ray reports as diagnoses of pneumoconiosis,
and stated that "Jewell Smokeless does not feel that this
citation is justified because a diagnosis of an illness without
an award of compensation from the Industrial Commission, is not
proof of illness. 11
(Exhibit P-10).
Petitioner concludes that it
appears that the respondent does not dispute that the x-ray
reports are diagnoses of pneumoconiosis; but rather, the
respondent does not feel that it should be required to report a
diagnosis.
The petitioner maintains that section 50.20(a) specifically
provides that operators must.report each occupational illness
that is diagnosed, and that there is no regulatory basis for the
respondent's practice of waiting for the outcome of a state
worker's compensation case before deciding whether or not to
report such an illness to MSHA. The petitioner points out that
Mr. Prather testified that he is aware that a judge does not make
a diagnosis, and that the regulations say nothing about reporting
to MSHA each time that a state worker's compensation board
decides that a claimant is entitled to an award of compensation,
or each time that a company decides to settle a case with an
employee.
Finally, the petitioner maintains that the respondent's
stated reporting practice fails to advance 'MSHA's interest in
collecting full and current information on the occurrence of
pneumoconiosis.
In response to the respondent 1 s argument that it
should be presented with more proof of pneumoconiosis before it
should be required to file a report with MSHA, the petitioner
points out that the respondent delayed reporting until after
Mr. Stacy obtained a worker 1 s compensation settlement, which is
not a definitive statement that an employee has an occupational
disease, and thus delayed reporting a diagnosis of pneumoconiosis
for approximately 2 years, in violation of the regulations, for
no valid reason.
In response to Mr. Prater's testimony that the
respondent would not report a diagnosis of pneumoconiosis unless
an employee had filed a state claim, the petitioner points out
that in practice, not every miner who obtains an X-ray reading
diagnosing pneumoconiosis files a claim for compensation. Under
the circumstances, the respondent's reporting method, if allowed
to continue, would result in underreporting of pneumoconiosis.

1418

Respondent's Arguments
In support of its case, the respondent states that this
proceeding began when Woodrow Stacy, one of its employees,
alleged that he had been given a diagnosis of an occupational
lung disease on November 2, 1985, and in April of 1986, filed a
claim with the Industrial Commission of Virginia alleging occupational lung disease. The chest X-ray upon which Mr. Stacy's
alleged diagnosis was based was lost, and Mr. Stacy allegedly had
another chest X-ray made on September 12, 1986, which was
initially read as showing no evidence of an occupational lung
disease (R-1).
The September 12, 1986, chest X-ray was
interpreted by numerous physicians, most of whom were of the
opinion that the X-ray showed no evidence of an occupational lung
disease (R-3). Nevertheless, the respondent settled the claim in
which Mr. Stacy was alleging that he had contracted an occupational lung disease in order to avoid further litigation, and
following that settlement reported to MSHA on September 6, 1988,
the fact that Mr. Stacy had alleged that he had contracted coal
worker's pneumoconiosis. Two and one-half years later, while
performing an audit, Inspector·Smith found a copy of the
Form 7000-1 in the respondent's mine records and issued the
contested violation on the ground that the respondent had failed
to report an occupational illness within 10 working days after
being notified of the illness.
The respondent asserts that according to its interpretation
of the reporting requirements of sections 50.20 and 50.20-6, in a
situation where an employee has filed a claim for monetary
benefits under the Worker's Compensation Act based on an
allegation of a diagnosis of an occupational lung disease, its
obligation and past practice has been to report the claim to MSHA
after it is either settled by the claimant and the operator or
the State Industrial Commission finds that the evidence supports
the claim of an occupational disease.
Consistent with this
interpretation 1 the respondent maintains that Mr. Stacy's
allegation of an occupational lung disease was reported to MSHA
on September 6, 1988, in a timely fashion within 10 days of the
compromise settlement reached on August 31, 1988, and the Order
of the Commission approving the settlement.
The respondent argues that since the cited reporting
regulation
penal in nature, it should be strictly construed
against MSHA and that the issuance of the citation two and
1-1/2 years following the filing of
September 6, 1988, report
makes it almost impossible to determine the construction MSHA
placed on the regulations at the time the violation was issued.
The respondent points out that the violation was issued because
it allegedly was notified of Mr. Stacy's occupational illness in
September, 1986, and did not report it until September of 1988.
The respondent further points to the testimony of Inspector Smith

1419

that based of his interpretation of section 50.20(a), the
respondent was required to report to MSHA on or before
November 12, 1985, 10 days after the November 2, 1985, date of
the "Accident" {Illness), shown in item #6 of the MSHA reporting
form submitted by safety director Kendrick (Exhibit P-1).
The respondent concludes that MSHA does not rely on a
literal interpretation of section 50.20(a). The respondent
points out that Mr. Stacy alleged that he had received a
diagnosis of an occupational disease on November 2, 1985. Since
it is uncontradicted that the respondent was unaware of the
alleged diagnosis until late April or early May, 1986, respondent
concludes that a literal application of the regulation would make
it impossible for it to have reported the occupational illness
within 10 days of the alleged diagnosis.
The respondent further concludes that the only way for a
violation to materialize out of the regulations and circumstances
of this case is for MSHA to read into the regulation a notice
requirement.
In support of this conclusion, the respondent
asserts that even though the,·regulation does not require it to
take any reporting action based on notification, Inspectors Smith
and Worrell have interpreted it that way, but the respondent has
not.
In response to Inspector Worrell's suggestion that the
purpose of the cited reporting requirement is "to give MSHA a
handle on how many illnesses and injuries are happening in the
coal industry", the respondent asserts that no explanation is
offered as to how an interpretation that requires the reporting
of a notification of alleged diagnoses of occupational lung
diseases helps in attaining that goal. Respondent concludes that
the reporting of diagnoses of alleged occupational lung diseases
could result in nothing but badly skewed 11 factual 11 data, and it
submits that the information that is actually sought by the
regulation is how many injuries or illnesses occur 1 and not how
many employees allege that a doctor has given them a diagnosis of
an occupational lung disease or how many doctors have allegedly
given employees diagnoses of occupational lung diseases, without
regard to the actual existence or non-existence of the disease
process"
Finallyu the respondent maintains that there is no
reportable occupational illness under the circumstances of a
claim such as Mr. Stacy's (where an employee is seeking monetary
benefits based upon allegations that he has an occupational lung
disease) until the conclusion of the compensation claim either by
settlement or the entry of an award finding that the claimant
does have an. occupational disease. The respondent suggests that
there is no reportable occurrence if an employee has no
occupational disease, or it is found that he has no occupational
disease. Further, if as suggested by MSHA, the alleged diagnosis

1420

of an occupational disease by virtue of an alleged interpretation
of a chest X-ray consistent with an occupational disease is all
that is required to trigger the reporting requirements, then on
he facts of Mr. Stacy's claim, respondent concludes that it was
impossible for it to comply with the regulatory reporting time
requirements, and in either event, the violation should be
vacated.
Findings and Conclusions
The respondent is charged with an alleged violation of the
reporting requirements found in 30 C.F.R. § 50.20(a), which
states in relevant part as follows:
Each operator shall maintain at the mine office a
supply of MSHA Mine Accident, Injury, and Illness
Report Form 7000-1. . . . Each operator shall report
each • . . occupational illness at the mine. The
principal officer in charge of health and safety at the
mine or the supervisor of.the mine area in which .
an occupational illness may have originated, shall
complete or review the form in accordance with the
instructions and criteria in sections 50.20-1 through
50.20-7. If an occupational illness is diagnosed as
being one of those listed in section 50.20-6(b) (7), the
operator must report it under this part. The operator
shall mail completed forms to MSHA within 10 workings
days after • . . an occupational illness is
diagnosed . . . (Emphasis added).
Section 50.20-6(b) (7) (ii) states the criteria and
instructions for completing MSHA Form 7000-1, and reporting an
occupational
lness, and it states in relevant part as follows:
(7
Item 230
Occupational Illness. Circle the code
from the list below which most accurately describes the
illness. These are typical examples and are not to be
considered the complete listing of the types of
illnesses and disorders that should be included under
each category.
In cases where the time of onset of
illness is in doubt, the day of diagnosis of illness
will be considered as the first day of illness.

*
(ii) Code 22-Dust Disease of the Lungs
(Pneumoconioses). Examples: Silicosis, asbestosis,
coal worker's pneumoconiosis, and other pneumoconioses.
In the course of pretrial discovery in this matter, the
petitioner provided the respondent with a copy of an MSHA Policy

1421

Letter No. P92-III-2, effective May 6, 1992, after the date of
the issuance of the contested citation, clarifying the Part 50
"silicosis or other pneumoconioses" reporting policy. The letter
states in relevant part as follows:
Diagnosis of an occupational illness or disease under
Part 50 does not automatically mean a disability or
impairment for which the miner is eligible for
compensation, nor does the Agency intend for an
operator's compliance with Part 50 to be equated with
an admission of liability for the reported illness or
disease. MSHA views a disability as distinguishable
from a diagnosis of silicosis or other pneumoconioses
in that a diagnosis would be reportable to MSHA if
there is evidence of exposure coupled with an X-ray
reading of 1/0 or above, using the International Labor
Off ice (ILO) classification system . . . (Emphasis
added)
MSHA's position is that any medical diagnosis of a dust
disease or illness must'·be reported under 30 C.F.R.
part 50 reporting procedures. A medical diagnosis may
be made by a miner's personal physician, employer's
physician, or a medical expert.
If a chest x-ray for a miner with a history of exposure
to silica or other pneumoconioses causing dusts is
rated at 1/0 of above, utilizing the ILO classification
system, it is MSHA's policy that such a finding is a
diagnosis of an occupational illness, in the nature of
silicosis or other pneumoconioses within the meaning of
30 C.F.R. Part 50 and, consequently, reportable to
MSHA.
MSHA Program Policy Information Bulletin No. 87-4C and
also produced during pretrial discovery, dated
August 31, 1987, states in relevant part as follows:
87~2M 7

Title 30, Code of Federal Regulations, Part 50 requires
mine operators to report occupational illnesses of
miners.
A miner is defined as 11 any individual working
in a mine," and occupational illness is defined as "an
illness or disease which may have resulted from work at
a mine or for which an award of compensation is made."
Illnesses that are reportable include . . . coal
worker's pneumoconiosis (black lung), . . . Part 50
further requires that the operator mail a completed
Form 7000-1 to the Mine Safety and Health
Administration (MSHA) within 10 working days after a
miner is diagnosed as having an occupational illness.

1422

Industry reporting activity for occupational illness
suggests there is operator uncertainty about the
relationship between Part 50 reporting obligations and
the information provided to the operator through
Federal and State occupational illness compensation
programs.
In order to ensure that data reported by mine operators
reflects the incidence of occupational illnesses
associated with the mining industry, the reporting
reguirements of Part 50 apply when compensation
programs provide an operator notice that an individual
has been awarded compensation for or is diagnosed as
having an occupational illness resulting from
employment in a mine, regardless of whether the
individual is currently working as a miner. Thus
within 10 days of becoming aware of any such
compensation award or diagnosis, the operator must
report the occurrence by completing and mailing a
Form 7000-1 to MSHA.
(Emphasis added)
Section 50.20(a} requires the reporting of an "occupational
illness". As defined by section 50.2(f), an ''occupational
illness" is an illness or disease (1) which may have resulted
from work at a mine, or (2) for which an award of compensation is
made.
If such an occupational illness or disease is diagnosed as
one of those listed in 50.20-6(b) (7), section 50.20(a) requires
that it be reported to MSHA on Report Form 7000-1. Coal worker's
pneumoconiosis (black lung) is among those listed illnesses or
diseases which must be reported. The time frame for reporting a
diagnosed case of black lung is within 10 days of the diagnosis.
On the facts of this case, the respondent apparently views
its compromise settlement of Mr. Stacy's black lung compensation
claim as an vi award of compensationn / and it relies on the "award
of compensation•i definition found in section 50. 2 ( f) / to support
its belief that it was only obliged to file a report with MSHA
after that award (compromise settlement) was approved and made.
Howeverv section 50.20(a) provides no time frame for the
reporting of black lung compensation awards, nor does it contain
any language which directly, or by reasonable inference, permits
a mine operator to wait until such an award is made before
reporting to MSHA,
The regulatory time frame for reporting a diagnosed black
lung illness or disease is within 10 working days after such a
condition is diagnosed.
Although it is true that it would have
been impossible for the respondent to have reported Mr. Stacy's
black lung diagnosis of November 5, 1985, within 10 working days
because it did not become aware of it until 1986, I take note of
the fact that the respondent is charged with a violation for its
failure to report Mr. Stacy's illness when it received

1423

notification of a black lung diagnosis in September, 1986, and
not when the initial diagnosis was made on November 2, 1985.
The respondent is correct in its assertion that the
inspectors read a notification requirement into the reporting
language found in section 50.20(a). The inspectors both
confirmed that they had always construed the 10 days reporting
time frame to begin when a mine operator is notified that an
employee has black lung or has been diagnosed as having that
disease (Tr. 26, 28, 41). The inspectors' interpretation and
application of the reporting time frame is consistent with MSHA's
Part 50 Policy Letter of August 31, 1987, which states that an
operator must report to MSHA within 10 days of becoming aware of
a compensation award for black lung or a diagnosis of black lung.
The fact that section 50.20(a) does not, on its face, impose
a reporting requirement based on notification to a mine operator
that an employee has been diagnosed as having black lung does not
in my view warrant vacation of the contested citation in this
case.
I find MSHA's policy application, as stated in its
August 31, 1987, policy bulletin, requiring an operator to report
an occupational illness diagnosis within 10 days of becoming
aware of such a diagnosis, and the inspector's similar
interpretation and practice, to be reasonable.
If it were
otherwise, a mine operator would be placed in the rather
arbitrary and untenable position of being held accountable for a
reportable illness diagnosis which may never have been brought to
its attention.
The respondent's suggestion that it is only required to
report a proven case of black lung disease is rejected.
I also
reject the respondent's assertion that since Mr. Stacy was
seeking monetary benefits based on his allegation that he was
diagnosed as having black lung disease, its reporting obligation
pursuant to section 50.20(a) would only begin when Mr. Stacyus
compensation claim is either concluded by a settlement of his
claim or he is awarded compensation based on a finding that he in
fact had black lung.
I conclude and find that Mr. Stacy's diagnosis of black lung
was in connection with a disease which one may reasonably
conclude may have resulted from his work at a mine.
The
respondent does not dispute the fact that Mr. Stacy was one of
its mine employees, and Mr. Prater the respondent's manager of
workerqs compensation, acknowledged that he filed a report with
the State of Virginia on February 23, 1987, which states that
Mr. Stacy "alleges to have contracted coal workers pneumoconiosis
while employed at Jewell Smokeless Coal Corp."
(Tr. 83;
exhibit P-4). Mr. Prater also confirmed that he was aware at the
time that report was filed that Mr. Stacy had supplied some
evidence that he had black lung disease (Tr. 85).

1424

Mr. Prater confirmed that in late April, 1986, he was made
aware of Mr. Stacy's black lung claim, and the supporting x-ray
reports of his doctors (Eryilmaz and Fisher) (Tr. 85-87; 110;
Exhibits P-5 through P-7). Mr. Prater further confirmed that
after learning from Mr. Stacy's attorney that the original x-ray
film of November 2, 1985, had been lost, another x-ray film was
sent to him or to the respondent's attorney on September 12,
1986. That film was reviewed by several doctors for the
respondent, as well as Mr. Stacy's doctors, and following the
submission of all of this evidence Mr. Stacy's claim was
scheduled for a state hearing on August 31, 1988. However, the
claim was settled, and the matter never proceeded to hearing
(Tr. 89-92; 94-95; Exhibits R-1 and R-3).
Notwithstanding the
conflicting doctor's interpretations of Mr. Stacy's x-rays, I
conclude and find that the readings made by Mr. Stacy's doctors
in support of his claim constituted diagnoses of pneumoconiosis
within the meaning of section 50.20(a).
I am not convinced that the respondent was ignorant or
confused about its reporting obligations pursuant to
section 50.20(a). Mr. Prater;-the respondent's manager of
worker's compensation, was aware of Mr. Stacy's compensation
claim filed against the respondent alleging that he had received
a diagnosis of an occupational disease (Tr. 82). Mr. Prater did
not assert that he was unaware of the regulatory language of
section 50.20(a) requiring a report to MSHA within 10 working
days of a diagnosis of an occupational illness. His contention
is that he was not aware of Mr. Stacy's diagnosis until it came
to his attention in 1986, and he relied on his practice of not
reporting an alleged diagnosis of an occupational illness until
such time that a definitive decision is forthcoming from the
state industrial commission upholding a compensation award.

Mro Kendricku the company official responsible for filing
the MSHA Report Form 7000-1, acknowledged that the November 2,
1985, "date of
uryie shown on the state workers compensation
report, and on the MSHA report which he submitted, would be
considered the date of diagnosis (Tr. 121; Exhibits P-1 and P-4).
Inspector Smith's testimony that Mr. Kendrick acknowledged
at the time of the audit that he was aware of the need to report
Mr. Stacy 1 s alleged black lung diagnosis in 1986, but was told by
company management to wa
until the matter went to court and was
settled before reporting it to MSHA, is memorialized in his
inspection notes made at the time of his audit.
Mr. Kendrick made no notes of his conversation with
Mr. Smith at the time of the audit. Mr. Kendrick testified on
direct examination that he had no specific recollection of what
was said during the conversation, and that he could not recall
discussing the need to report within 10 days of learning about
Mr. Stacy's black lung claim or within 10 days of the diagnosis.

1425

Mr.Kendrick recalled that he told Mr. Smith that he thought that
all confirmed cases of black lung which went to court, were
settled, or were filed with the state commission, should be
reported. He further contended that his purported statement that
he was aware that a report was required to be made in 1986, was
taken out of context, and that it was his understanding that
MSHA's regulations required the reporting of confirmed cases of
black lung or black lung cases in which compensation awards have
been made. Mr. Kendrick also testified that he told Mr. Smith
that if Mr. Stacy had pneumoconiosis in 1986, "it probably should
have been reported" (Tr. 115-116).
Mr. Kendrick did not contend that he was ignorant of the
regulatory requirement found in section 50.20(a) requiring the
reporting of a black lung diagnosis to MSHA within 10 working
days.
His defense, like Mr. Prater's, is that only proven cases
of black lung need be reported to MSHA. Even though Mr. Kendrick
agreed that the initial November 2, 1985, x-ray reports
concerning Mr. Stacy would be considered the date of diagnosis,
he took a contrary position when he contended that this date was
"inappropriate'', and that only the date on which an illness is
"totally confirmed" should be used for reporting purposes.
Having viewed the witnesses in the course of the hearing,
and after careful scrutiny of the testimony of Mr. Smith and
Mr. Kendrick, I find Mr. Smith's testimony to be more credible,
and I find Mr. Kendrick's testimony to be rather equivocal and
unconvincing. As the responsible reporting company official,
Mr. Kendrick is charged with the responsibility of familiarizing
himself with the language found in section 50.20(a), particularly
the requirement for reporting diagnosed cases of occupational
illnesses to MSHA within 10 working days.
I cannot conclude that
Mro Kendrick was oblivious of this requirement. I believe that
he, like Mr. Parater 1 erroneously interpreted section 50.20(a),
~o require only the reporting of proven cases of black lung.
In view of the foregoing findings and conclusions, and after
careful consideration of all of the evidence in this case,
including the arguments advanced by the parties with respect to
t.he interpretation and application of the reporting requirement
of section 50.20(a); I conclude and find that the petitioner's
position is correct.
I also conclude and find that the
petitioner has established by a preponderance of all of the
credible and probative evidence in this case that the respondent
failed to timely report Mr. Stacy's diagnosed case of black lung
within 10 working days after being notified of that diagnosis in
September 1986. Under the circumstances, I further conclude and
find that the petitioner has established a violation of the cited
reporting standard found at 30 C.F.R. 50.20(a). Accordingly, the
contested citation IS AFFIRMED.

1426

size of Business and Effect of Civil Penalty Assessment on the
Respondent's Ability to Continue in Business
The petitioner presented no additional evidence with respect
to the size of the respondent's mining operation. However, a
copy of the proposed assessment pleading (MSHA Form 1000-179)
reflects that the respondent's total 1990 coal production was
23,317,212 tons, and that the subject preparation plant had no
coal production.
I conclude and find that the respondent is a
large mine operator, and the parties have stipulated that the
payment of the proposed civil penalty assessment for the
violation in question will not adversely affect the respondent's
ability to continue in business.
History of Prior Violations
An MSHA computer print-out (Exhibit P-9), reflects that for
the period March 20, 1989 to March 19, 1991, the respondent paid
civil penalty assessments for fifteen (15) violations issued at
the subject preparation plant. None of these prior violations
concerned reporting violations·~ The petitioner's assertion at
page 12 of its brief that the respondent's history of prior
violations is "moderately high" IS REJECTED.
For an operation of
its size, I cannot conclude that the evidence presented by the
petitioner supports any conclusion of a "moderately high" history
of prior violations.
In any event, I conclude and find that the
respondent has a good compliance record and I have taken this
into consideration in assessing the civil penalty for the
violation which has been affirmed.
Gravity
The inspector found that the violation was non-"S&S", and in
the absence of any evidence to the contrary, I conclude and find
was non-serious,
that
Good Faith Compliance
The petitioner concedes that the respondent demonstrated
good faith
abating the violation within the time constraints
set by the inspector (Posthearing brief, pg. 12).
I agree, and I 1
have taken this into consideration in this case.
Negligence
Inspector Smith's 11 high negligence" finding was based on his
belief that the respondent was aware of the reporting requirements found in section 50.20(a), but waited approximately 2 years
after being notified of Mr. Stacy's black lung diagnosis before
reporting it to MSHA (Tr. 21-22). supervisory Inspector Worrell
concurred with Mr. Smith's finding, and he stated that the
respondent knew or should have known about the reporting

1427

requirements, and in the absence of any mitigating circumstances,
Mr. Smith was required to find "high negligence" (Tr. 43, 50).
In a recently decided case, Consolidation Coal Company,
14 FMSHRC 956 (June 1992), the Commission affirmed Chief
Judge Merlin's decision affirming several reporting violations
issued pursuant to 30 C.F.R. § 50.30-l(g) (3). The Commission
also affirmed Judge Merlin's "high" negligence findings,
notwithstanding its recognition of the ambiguous language of the
cited standard, and it quoted with approval the following
conclusion by Judge Merlin at 12 FMSHRC 1146, of his decision:
Whatever difficulties may be presented by the
Secretary's interpretation of the Act and regulations,
no operator is free to take the law into its own hands
by deciding for itself what the law means and how it
can best be applied.
I take note of the fact that Judge Merlin based his "high"
negligence finding on his belief that the mine operator engaged
in "egregious and clandestine-conduct" and "chose to act in
secret until the Secretary found out", 12 FMSHRC 1146. In the
instant case, I find no evidence of such conduct on the part of
the respondent. Although I have concluded that Mr. Prater and
Mr. Kendrick's interpretation of the cited standard was
erroneous, I find no evidence that they deliberately sought to
avoid compliance.
I take note of the fact that MSHA's August 31,
1987, policy bulletin acknowledges that it was issued in response
to mine operator uncertainty concerning the reporting of an
occupational illness.
I also note that subsequent MSHA
Part 50 reporting policy letters, which became effective on
September 6, 1991, and May 6, 1992, do not contain any statements
informing mine operators to report to MSHA within 10 days of
becoming aware of a diagnosis of pneumoconiosis. Under all of
these circumstancesu I conclude and find that the violation in
this case was the result of the respondent 1 s failure to exercise
reasonable care to insure compliance and that this constitutes
ordinary negligence.
Civil Penalty Assessment
Taking into consideration all of the civil penalty
assessment criteria found in section llO(i) of the Act, I
conclude and find that a civil penalty assessment of $20 is
reasonable and appropriate for the violation which I have
affirmed.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment
in the amount of $20, for the section 104(a) non-"S&S" Citation
No. 3509275, March 20, 1991, 30 C.F.R. § 50.20(a). Payment is to

1428

be made to MSHA within thirty (30) days of this decision and
order, and upon receipt of payment, this matter is dismissed.

4.~L~

Administrative Law Judge

Distribution:
Caryl L. Casden, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 516, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
Joseph W. Bowman, Esq., Street, Street, Street, Scott & Bowman,
339 West Main Street, P.O. Box 2100, Grundy, VA 24614
(Certified Mail)
/ml

1429

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF ROBERT W.

TEMPORARY REINSTATEMENT
:

.

Docket No. WEST 92-544-DM
WE MD 92-28

BUELKE,

Complainant

Rabbit Creek Mine

v.
SANTA FE PACIFIC GOLD
CORPORATION,
Respondent
ORDER OF TEMPORARY REINSTATEMENT
Appearances:

Before:

Gretchen M. Lucken, Esq.,
U.S. Department of Labor,
for Complainant;
Charles W. Newcomb, Esq.,
Sherman & Howard, Denver,
for Respondent.

Office of the Solicitor,
Arlington, Virginia,
Stephen E. Hosford, Esq.,
Colorado,

Judge Cetti
I

This temporary reinstatement proceeding arises under the
Federal Mine Safety and Health Act of 1977u 30 UoSoCo § 801 et
~ 1988)
"Mine- Act")
Section 105( c) of the Mine Actv 30
UoSoCo § 815(c) (1988) u prohibits operators of mines from discharging or otherwise discriminating against a miner who has
filed a complaint alleging safety or health violations at a mine.
If a miner believes that he has been discharged in violation of
this sectionv he may file a complaint with the Secretary of Labor
(''Secretary'') u who is required to initiate a prompt investigation
of the alleged violation,
the Secretary finds that the miner s complaint was "not frivolously brough tv 90 she must apply to
the Federal Mine Safety and Health "Review Commission ( "Commissionn) for an order temporarily reinstating the miner to his job,
pending a final order on the complainto
The Commission is required to grant such an order if it finds that the statutory
standard (not frivolously brought) has been met.
0

Al though the Act does not requir.e a hearing on the Secretary 1 s application for temporary reinstatement, the Commission's

1430

regulations provide an opportunity for a hearing upon re:Iuest of
a mine operator, prior to the entry of a reinstatement order.
See 29 C.F.R. § 2700.44(b) (1990).
The scope of such a hearing
TSlimited to a determination by the Administrative Law Judge "as
to whether the miner's complaint is frivolously brought," with
the Secretary bearing the burden of proof on this standard. Jim
Walter Resources v. Federal Mine Safety and Health Review Comm--r8sion, 920 F.2d 738 (11th Cir. 1990), see also the Commission's
decision Secretary of Labor on behalf of Yale E. Hennessee v.
Alamo Cement Company, 8 FMSHRC 185.7-1858 (December 8, 1986).
II

Findings and Conclusions
1.
Jurisdiction of this action is conferred upon the Federal Mine Safety and Health Review Commission (Commission} pursuant
to Section 113 of the Act, 30 u.s.c. 823.

2.
This action is brought by the Secretary of Labor (Secretary) pursuant to authority granted by Section 105(c)(2) of the
Act, 30 u.s.c. 815(c}(2).
3.
The Commission and its Administrative Law Judge has jurisdiction in this matter.
4. At all relevant times hereinafter mentioned, Respondent
Santa Fe Pacific Gold Corporation, a New Jersey corporation, authorized to do business in Nevada. operated the Rabbit Creek Mine
in the production of gold and is therefore an "opera tor" as defined by Section 3(d) of the Act, 30 U.S.C. 802(d).

5. Respondentus Rabbit Creek Minev located in or near Winnemuccav Humboldt Countyv Nevadav is a surface metal mineu the
products of which enter commerce within the meaning of Sections
3Cb)" 3Ch), and 4 of the Act, 30 U.S.C. 802(b), 802(h), and 803.
60 At all r
evant times 1 Complainant Robert Wo Buelke, was 1
employed by Respondent as an electrician and was a miner as defined by Section 3(g) of the Act 1 30 u.s.c. 802(g).

7o Mr. Buelke was employed as an
ectrician at the Rabbit
Creek Mine from June 6v 1990u until his discharge on July 1,
199lv and after temporary reinstatement by the Order in Docket
Noo WEST 92-243-DM was again employed from March 9, 1992 to
April 13, 1992, when he was again discharged.

1431

8.
Following Mr. Buelke's second discharge by Santa Fe Pacific Gold Corp. on April 13, 1992, Mr. Buelke filed his second
complaint with the Secretary of Labor pursuant to Section 105(c)
of the Mine Act, 30 U.S.C. § 815(c)(2) alleging he was fired in
retaliation for his protected activity.
9. After commencing the required investigation of the complaint and determining that it was not brought frivolously, the
Secretary filed an application with the Commission for temporary
reinstatement of Mr. Buelke.
10. Santa Fe Pacific Gold Corp. filed a request for hearing
on the application pursuant to 29 C.F.R. § 2700.44Cb). The hearing was held on the date agreed by the parties, August 6, 1992 at
Reno, Nevada.
The parties agreed that irrespective of whether or
not the presiding Administrative Law Judge issued a bench order
that the close of the hearing would be the date the transcript of
the hearing was filed.
11. At the hearing, the'Secretary presented the testimony of
Robert W. Buelke, the applicant, and David J. Brabank, the MSHA
Special Investigator.
The Respondent presented the testimony of
David Wolfe, Safety Supervisor at the mine, and Debra 'Ihompson,
Human Resources Supervisor.
12. The evidence presented, particularly the credible evidence presented by Mr. Buelke and MSHA Special Investigator David
Brabank established that there was a viable non-frivolous issue
as to whether or not there was illegal discrimination under the
provisions of Section 105Cc) of the Act.
l3o
The evidence presented at the hearing of February 27u
1992r in Docket Noc WEST 92-243-DM and the August 6u l992p hear-

ing clearly established that Mro Buelke 1 s present application for
temporary reinstatement was not frivolously brought.
14. Evaluated against the "not frivolously brought" standard,
the Secretary has made a sufficient showing of the elements of a
complaint under Section 105(c) of the Act to grant the application for an Order of Temporary Reinstatement of Robert Wo Buelkeo
III

Mro Buelke while employed as an electrician by Santa Fe
Pacific Gold Corp. was discharged on two occasions. After his
first discharge on July lu 199lv he was reinstated pursuant to
an Order of Temporary Reinstatement issued by this Administrative
Law Judge in Docket No. WEST 92-243-DM which the parties agree is

1432

part of the present record.
To avoid unnecessarily prolonging
the August 6, 1992 hearing on Mr. Buelke's current Application
for Temporary Reinstatement following his second discharge of
April 13, 1992, the parties agreed that the evidence presented
and the record made in Docket No. WEST 92-243-DM need not be
repeated and that the Judge would take judicial or official
knowledge of everything in that record.
The Order of Reinstatement after the February 27, 1992
hearing reads as follows:
ORDER
My ruling in this matter is limited to the
single issue of whether Mr. Buelke's application for temporary reinstatement is frivolously
brought.
I heard the testimony of only two witnesses, both presented by the Solicitor. I see
no reason to doubt their credibility. Evaluated
against the "not frivolously brought" standard,
I conclude that the Secretary has made a suf ficient showing of the elements of a complaint
under Section 105(c) of the Act.
Therefore,
the application for an Order of Temporary Reinstatement of Robert W. Buelke is GRANTED.
Respondent is ORDERED to immediately reinstate Mr. Buelke to his position as electrician
from which position he was discharged, at the
same rate of pay, and with the same or e:;iuivalent duties assigned to him immediately prior
to his dischargeo
As previously stated the scope of this temporary reinstatement hearing is limited to my determination as to whether Mr. Buelke' s di scrimina tion complaint is frivolously brought"
The
Respondent will have a full opportunity to respondv and the parties will be
forded an opportunity to be heard on the merits of the di scrimina tion complaint filed.
The parties will be
notified as to the time and place of any hearing
requested on the discrimination complainto
Pursuant to this Order Mr. Buelke returned to work for Respondent on March 9, 1992 and continued to work as an electrician until his second discharge on April 13, 1992.
I am satis-

1433

f ied from the present record which includes both Docket Nos. WEST

92-243-DM and WEST 92-544-DM that the evidence presented on behalf of Mr. Buelke made a strong showing and established for purpose of the present proceeding for temporary reinstatement only
that Buelke engaged in protected activity and that a viable nonfrivolous issue exists as to whether or not either or both discharges were motivated by Respondent's desire to retaliate
against him for his protected activity.
There is a viable nonfrivolous issue as to whether or not Respondent would have discharged Mr. Buelke for his non-protected conduct or activities
alone and whether or not Respondent's proffered reasons for disciplinary action and discharge of Mr. Buelke were pretextual.
Some evidence was also presented to support Mr. Buelke's claim of
disparate treatment.
These are viable non-frivolous issues on
which both parties will have a full opportunity to present evidence and be heard on the merits in the issues involved in the
two discrimination complaints filed and now pending before the
Commission in Docket Nos. WEST 92-545 and WEST 92-243-A-mt. Both
of these dockets were assigned to the undersigned Administrative
Law Judge on July 23, 1992 for hearing and decision.
III

BACKGROUND
On February 7, 1992, the Secretary pursuant to Section
105(c)(2) of the Mine Act and Commission Rule 29 C.F.R.
§ 2700.44(a), filed an application for an order req:uiring Respondent, Santa Fe Pacific Gold Corporation ("Pacific Gold"), to temporarily reinstate Robert W. Buelke to his job as an electrician
at Pacific Gold, R:l.bbit Creek Mine from which he was discharged

July :..

199L

On August 6v 1991 0 Mro Buelke filed his discrimination complaint with MSHA at the Reno field office. His complaint in part
reads as follows:

Io

Have worked as a mine electrician approxiResume Attached.

mately 15 yearso

II

0

Have had

numerous encounters with supervisors in trying to get electrical installations done correctly, or repaired correctly;
have tried to get them taken care of "in
house", written a couple of letters/reports
of concern, and have been put down and fired
mainly because of these -- see attached letter.

1434

If you need any additional information, please
feel free to contact me.
Thank you for your concern, time and consideration.
Sincerely,

/s/
Robert W. Buelke
cc~

Perry Tenbrink
Ray Nicholson

The application for temporary reinstatement states that the
Secretary has determined that the Respondent's discharge of
Robert w. Buelke was motivated by his protected safety activity
and that this constitutes an act of illegal discrimination which
provided the basis for a non-tfivolous cause of action under Section 105Cc) (2} of the Act. Attached to the application is an
affidavit setting forth the factual basis for the Secretary's
d etermina ti on.
The affidavit reads as follows:

AFFIDAVIT
James E. Belcher, being duly sworn, deposes
and states:
1.
I am the Chief, Office of Technical Compliance and investigation Division, Metal and
Nonmetal Safety and Health
2.
I am responsible for reviewing discrimination complaints filed pursuant to the Federal Mine Safety and Health Act of 1977 ("the
Mine Act 11 )
I have reviewed the special investigation filed in the above-captioned case.
0

3o My review of the investigative file disclosed the following facts.

a. At all relevant times, Respondent,
Santa Fe Pacific Gold Corporation, engaged in
the production of gold and is therefore an
operator within the meaning of Section 3Cd)
of the Mine Act;

1435

b. At all relevant times, Applicant,
Robert W. Buelke, was employed by Respondent
as an electrician and was a miner as defined
by Section 3 (g) of the Mine Act;
c.
Rabbit Creek Mine, located near
Winnemucca, Humboldt County, Nevada, is a mine
as defined by Section 3 Ch) of the Mine Act, the
products of which affect interstate commerce;
d.
The alleged act of discrimination
occurred on July lf 1991, when Applicant
Robert W. Buelke was discharged by Perry
Tenbrink, Ma.intenance Supervisor;
e. Applicant Buelke engaged in protected activity by making numerous safety complaints to management concerning electrical
equipment and by submitting letters to Mine
Manager Michael Surratt on January 23 and
May 13, 1991.
The letters detailed safety
complaints by Buelke concerning electrical
equipment;

f.
The letters concerning safety complaints were received with hostility.
Buelke
was told that he had no business writing letters to mine management. Buelke's supervisors
became hostile in tone and work assigrnnents
after the letters were submitted;
go
On May 29v 199lv Buelke was given
a step one disciplinary notice allegedly for
failing to correct an electrical grounding
problem in a timely mannero
ho
The Respondent's articulated msis
for the May 29Q 1991Q disciplinary action was

pretextuaL

io On July 1 0 1991 9 having been absent for one week due to legitimate illnessu
Buelke received three disciplinary notices for
violation of the one hour rule which ra}uires
employees to call in sick at least one hour
prior to the start of the shift.

14 36

j. Buelke suffered disparate treatment, as other enployees violated the one hour
rule and received no disciplinary action or
less severe action.
4.
In view of the foregoing facts, I have
detennined that the Applicant Robert W. Buelke
was discharged for engaging in protected safety
activity and the complaint filed by him is not
frivolous.

/s/
James E. Belcher
Taken, subscribed and sworn before me this
3rd day of February, 1992.
Catherine L. Falatko
Public

~otary

Evidence Presented At The Feb. 27, 1992 Hearing

Mr. Buelke at the February 27, 1992 hearing testified that
he was concerned about employee safety; that he made numerous
safety complaints to management concerning electrical equipment.
He wrote two letters detailing safety complaints, one to the mine
manager, Mr. Surratt and the other to the Safety Supervisor,
David Wolfe. The first letter dated January 23, 1991, a memorandum with the heading Internal Correspondence, reads as follows:
Whereas I'm the only MSHA Electrician on the
Rabbit Creek Mine Site 0 and not in a position
to adviseu designu or change many of the electrical installations hereu I would appreciate
your naming someone who is responsible and liable for all electrical installations, and operations o Under MSHA regulations, and being a carded MSHA electricianu I automatically become total
liable for all electrical installationsu
and operations should there be any violations of
the codes or accidents, unless I have a written
notice from you relieving me of this responsibility and specifically naming someone else.
Since this mine has been in operation for 6
months and turned over from the contractor to
Rabbit Creek and we are now coming under full

1437

MSHA jurisdiction, I'm obligated as a MSHA
electrician to shut down and tag out (until
corrected) any electrical e:;i:uipment that is in
violation of the code and/or safety hazard.
I would appreciate a reply before February 1,
1991 thereafter I will be obligated to carry aJ.t
my duties.
Mr. Buelke's second letter, dated May 13, 1991, addressed to
David Wolfe, the Head of the Safety Department, reads as follows:
Whereas it has been a very busy time since
our last meeting, around the first of March
with off site schools, new used trucks, a new
P&H shovel, and general maintenance on the
rest of our fleet, I regret that I have not
been able to get a list of electricial (sic)
problem areas, to ,your attention, before this
time. I have decided, due to my limited time
available to research and verify each problem,
that I will try to get a list of three problems
to you each month, for you to get corrected or
verified.
The following three items are sut.mitted for
your verification and corrective action this
month:
1.

The need for a static ground line on the

34u500 volt pit-shovel supply line for the

fallowing reasons:
ao

Common safety practiveo {sic)

b. Re:;i:uired by MSHA in all mines (metal
or non-metal) and strictly enforced in the
Midwest - even the iron mines
o

Ca
Falls under the N.E.C. Section 250 on
grounding as high-lited on attached copies.

2o The need to correct the Main 375Kw/480v
Pit Generator feed for the following reasons:
a. The generator output leads have been
changed and no longer meet code Section 445;
high-li ted.

1438

b. A second branch circuit is re::iuired
to protect the 2/0 pump cable Section 240,
high-li ted.
c. Pump must be additionally (separtly)
(sic) grounded or cable must be provided with
ground check monitor, Section 250.
3. The need to correct the new 4160/480 volt
pit pump transformer/distribution panel (located on the lower hopper level) for the following
reasons:
a. All service panels over 1000 amp must
be protected with Ground Fault Interupter breaker, Section 230 and 240, high-lited.
b. A main disconnect means shall be provided on all service.. panels over 6 circuits
(present 7 - and has additional spaces available), Section 230.
If you need any additional information, please
feel free to contact me.
Thank you for your concern, time, and consideration.
Mr. Buelke also testified that his concern for anployee
safety from electrical hazards due to improper grounding of the
2800 substation 0 led him to tag out the substation on May 14,
199lu and again on May 20 0 19910 He stated that the improper
grounding could have resulted in a miner sustaining serious inj
or death
It is Applicantgs position that Pacific Gold took adverse
action against Mro Buelke in the form of disciplinary notices an~
the July lu l99lu dischar~e in retaliation for his protected activi
On May 29u 199lu Mro Buelke received a step-one disciplinary notice allegedly for failure to correct a grounding problem on the substation in a timely manner while time permitted.
The electrical log book entries, and the testimony of Mr. Buelke
and Mro Brabank indicated that Mr. Buelkews actions were consistent with good practice and that Mr. Buelke acted diligently and
responsibly with regard to the substation. The Applicant contends that the :May 29, 1991, disciplinary notice was pretextual,
and that Mr. Buelk e was in fact punished for engaging in protect-

1439

ed safety activity, including his previous safety complaints and
tagging out the substation to ensure proper grounding on May 20,
1991.
Testimony was presented at the hearing that tended to show
that Mr. Buelke has an excellent work record and had never been
disciplined in any way prior to May 29, 1991, concerning performance of his duties. Mr. Buelke has on occasion been called out
to perform electrical work that more senior electricians could
not perf orrn.
Mr~ Buelke received three consecutive disciplinary notices
on the same day on July 1, 1991, for failure to report off sick
prior to one hour before the start of the shift, which allegedly
formed the basis for his discharge. Mr. Buelke testified as to
matters that appear to be mitigating circumstances. Evidence and
arguments were presented to show that other employees violated
the one hour rule and received no or less severe disciplinary action.
The evidence shows that Mr. Buelke received the three disciplinary notices on the same day without any verbal warning or
discussion, after returning from a legitimate illness of which
the company was aware.
The evidence indicated that Mr. Buelke
had no history of lateness or absenteeism and had never been
disciplined in any way for attendance problems prior to July 1,
199lu the da.te of his discharge.

Special Investigator David Brabank, Western District, MSHA,
testified concerning the conduct of the 105(c) investigation,
including the purpose and scope of the investigation. Mr.
Brabank testified as to information he obtained with respect to
disparate treatment in the enforcement of the one hour reporting
ruleo Mro Brabank testified as to why in his opinionQ based on
the special inves tiga tionQ the complaint is non-frivolous"
See
also Special Investigator Brabankus ~Final Report~ received as
Respondents Exhibit 13 at the February 27 0 1992, hearing in
Docket No. WEST 92-243-DM.
Respondent 0 s position broadly stated is that Mro Buelke did
~ot engage in protected activity and adverse actions taken
against him were not motivated by that activity and in any event
Mro Buelke's job-related misconduct warranted the termination of
his employment under company policieso Respondent asserts that
Mro Buelke was properly discharged for receiving two or more
disciplinary notices within 12 months in accordance with company
policy o

1440

At the conclusion of the February 27, 1992, hearing after
reviewing all the evidence and arguments presented, I ruled from
the bench that the Secretary had made a sufficient showing of the
elements of a complaint under Section 105(c) of the Act.
I
granted the application for an Order of Temporary Reinstatement
in Docket No. WEST 92-243-DM. I affirm in writing the oral ruling made from the bench.
I stated to the parties that my ruling in this matter was
limited to the single issue of whether Mr. Buelke's complaint of
discrimination was frivolously brought. I credited the testimony
of the two witnesses who testified, Mr. Buelke and Mr. Brabank.
I saw no reason to doubt their credibility.
Evaluated against
the ~not frivolously brought" standard, I conclude that the Secretary has made a sufficient showing of the elements of a complaint under Section 105(c) of the Act and granted the application for an Order of Temporary Reinstatement of Robert w. Buelke.

,JV

The August 6, 1992 Hearing
On March 29, 1992, 20 days after his return to work under
the first Reinstatement Order, Buelk.e was assigned to repair an
electrical malfunction by Lead Electrician Nathan Allen.
Buelke
testified that Allen instructed him to perform the task in either
of two ways, depending on the results of his trouble shooting.
Allen instructed Buelke to correct the problan either at the
junction box or at the switch house.
Mro Buelke testified he changed the wiring at the junction
accordance with sound electrical principles and the
common
ctice at the mineo Mro Brabank 1 MSHA Special Investig-atore testifi
t.hat Mro Allen told him that he had also periormed the task in the same manner as Buelke in the previous two
months, and that there was no policy at the mine contrary to this
practiceo '!his was confirmed by the testimony of David Wolf eu
Safety Supervisoro
boxJ in

Mro Buelke injured his back while performing the repair at
the junction boxo He reported. the injury and was treated by Dr.
Berna
McQuillan on March 30u 1992u who was authorized to treat
himo Dro McQuillan diagnosed the condition as an acute dorsal
strain. Dro McQuillan prescribed pain medication and issued a
light duty work release for Mro Buelke. He also referred Mr.
Buelke to a specialist, Dro Herzu and arranged an appointment for

April 30u 1992.

1441.

Mr. Buelke returned to light duty work on March 30, 1992,
and performed light duty work as assigned. Mr. Buelke's assigned
work routine at the mine was four days work, followed by four
days off work. During his four days off beginning March 31,
1992, Mr. Buelke had an opportunity to drive to Tacoma, Washington with a friend to visit family. When he arrived in Tacoma,
Mr. Buelke experienced more severe pain in his l::ack and sought
treatment from a chiropractor, Dr. Nyren, to relieve the pain and
allow him to return to Nevada.
Dr. Nyren contacted Dr. McQuillan and obtained approval to
x-ray Mr. Buelke and provide treatment to relieve the pain. Dr.
Nyren also diagnosed Mr. Buelke as having a strain of the thoracic spine, and recommended that Mro Buelke visit Dr. McQuillan
for a re-evaluation upon returning to Winnemucca, Nevada.
Mr. Buelke had been scheduled to work on April 4, S, 6, and
7, 1992. On these days he was under treatment by Dr. Nyren in
Tacoma. On each day he was ,S.chedu1ed to work, Mr. Buelke called
in from Tacoma and reported off sick to his supervisors, explaining that he was under the care of Dr. Nyren for severe back pain.
Mr. Buelke testified that Santa Fe Pacific Gold Corporation management did not advise Mr. Buelke that he was in violation of
company policy or that he needed a work release from Dr. Nyren or
a doctor's excuse indicating that he was unable to work for the
four shifts he missed because of back pain and needed treatment
to relieve the pain so he could return from Tacoma.
Dr. Nyren has indicated that Mr. Buelke needed the treatment
he received in Tacoma to relieve his back pain to the point where
he was capable of driving tack to Winnemucca. In his report to
Mro Brabank dated May 3lv 1992v Dro Nyren states ~had Mro Buelke
::returned irnrnedia tely to Winnemucca he would have experienced
moderate to severe back pain
o~
ooo

Mr. Buelke returned to Winnemucca and was re-evaluated by
Dro McQuillan on April 10, 1992. Dr. McQuillan continued the
light duty release. Safety Director David Wolfe instructed Mro
Buelke not to come in for his scheduled shift over the weekendu
but to come in on Mondayu April 13u 1992. When Mr. Buelke came
to work on that day u Respondent gave him two disciplinary notices
and discharged him.

The first disciplinary notice states that he failed to comply with an assigned duty and failed to recognize a safe working
practice in performing the electrical repair on March 29, 1992.
The second disciplinary notice states that Mr. Buelke was absent

1442

without leave on April 4, 5, 6, and 7, 1992, because he was off
work without a doctor's permission for a back injury and that the
doctor's release was for light duty.
The Secretary asserts that the disciplinary notice and
discharge is a pretext for illegal discrimination in retaliation
of Mro Buelke's protected activity.

v
Respondent presented evidence tending to rebut or refute
portions of the evidence presented on behalf of Mro Buelke. 'Ibis
evidence tended to give some support to Respondent's claim that
it would have discharged Mr. Buelke based upon his unprotected
activity alone. Considering the record as a whole, I am not
persuaded that Respondent in this proceeding has established it
would have discharged Mr. Buelke for his unprotected activity
alone.
It has been held that in a temporary reinstatement proceeding, applicant does not have to prove likelihood of ultimate success on the merits of his case; applicant must only make the minimal showing that his discrimination complaint is not frivolous.
Sec. of Labor on behalf of Haynes v. DeCondor Coal Co., Docket
No. WEVA 89-31-D, 10 FMSHRC 1810 (Dec. 27, 1988). It has also
been held that although the record contained some evidence tending to rebut or refute portions of the Secretary's evidence, temporary reinstatement pending a decision on the merits is proper
where miner's discrimination complaint was not clearly without
merit, fraudulent, or pretextual.
(Sec. of Labor on behalf of
Joseph Ao Smith Vo Helen Mining Co.u Docket Noo PENN 92-15-Du 13
FMSHRC 1808 (Novo 5 1991) o
In this case the record as a whole establishes that Mro
Buelke 0 s complaint of discrimination was not frivolously broughto

VI
Respondent points to its Employees Handbook disciplinary
policy which states~
un'I'wo Disciplinary Notices within any 12 month period regardless of the reason issuedu will be cause for discharge.~
The Employee Handbook disciplinary policy also states, "It
is the intent and purpose of the company to administer company
rules in a consistent and reasonable manner and this is accom-

1443

plished through the company's disciplinary procedures described
The seriousness and/or frequency of violations will debelow.
termine which of the four (4) disciplinary actions that will be
taken.
These actions include:
1)

oral reprimand which may include supervisor's personal
contact

2)

Disciplinary Notice

3)

Disciplinary Notice and suspension from work without
pay, and

4)

discharge"

"The level of discipline for any violation will depend on all of
the circumstances involved including the severity of the misconduct, willfulness, history of discipline, and any mitigating
considerations."
(emphasis ~dded)
It is well established and has been stated many times that
direct evidence of actual discriminatory motive is rare.
Short
of such evidence, illegal motive may be established if the facts
support a reasonable inference of discriminatory intent. Secretary on behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508,
2510-11 (Nov. 1981), rev'd on other grounds sub nom. Donovan v.
Phelps Dodge Corp. 709 F2d 86 (D.C. Cir. 1982>1 Sammons v. Mine
Services Co., 6 FMSHRC 1391, 1398-99 (June 1984). As the Eighth
Circuit analogously stated with regard to discrimination cases
arising under the National Labor Relations Act in NLRB v. Melrose
Processing Co., 351 F2d 693, 698 (8th Cir. 1965):
It would indeed be the unusual case in which
the link between the discharge and the [protected] activity could be supplied exclusively by
direct evidenceo
Intent is subjective and in
many cases the discrimination can be proven only
by the use of circumstantial evidencee
Furthermoreu in analyzing the evidencea circumstantial
or directu the [NLRB] is free to draw any reasonable inferences,

VII
In Jim Walter Resources suprau the court in footnotes 10 and
11 stated:

1444

10.

Because of our prior conclusion that the "not
frivolously brought" standard is the functional
equivalent to the "reasonable cause to believe"
standard implicitly upheld in Roadway Express
we find it unnecessary to consider further whether the probable value of a stricter standard
of proof in reducing the risk of erroneous deprivations outweighs the additional fiscal or
administrative burdens that would be imposed.
See Mathews v. Eldridge, 424 U.S. 319, 335, 96
s.ct 893,903, 47 L.Ea.2a 18 <1976>.

11.

Even assmning that the "not frivolously
brought" is a less stringent standard [than reasonable cause to believe] we find that it accurately reflects a "societal judgment about how
risk of error should be distributed between
[mine operators and mine employees]." Santosky,
455 U.S. at 755, 102 s~_qt. at 1395; see also
Addington v. Texas, 441 U.S. 418, 423-25, 99
s.ct. 1804, 1807-09, 60 L.Ea.2a 323 Cl979l. In
placing an antidiscrimination provision in the
Act, Congress clearly expressed its intent that
individual miners would be an integral part of
this nation's attempt to ensure the safety of
mining facilities and that they should be protected from unjust discharges in such activities.
See Brock ex rel. Parker v. Metric Constructors,
Inc., 766 F2d 469, 472 (11th Cir. 1985). In furtherance of this expressed policy, Congress, in
enacting the wnot frivolous brought" standard,
clearly intended that employers should bear a
proportionately greater burden
the risk of an
erroneous decision in a temporary reinstatement
proceedingo Any material loss from a mistaken
decision to temporarily reinstate a worker is
slight; the employer continues to retain the services of the miner pending a final decision on
the meritso
sov the erroneous deprivation of
an ernployersQs right to control the makeup of
his workforce under Section 105(c) is only a
temporary one that can be rectified by the
Secretarygs decision not to bring a formal complaint or a decision on the merits in the employerus favor.
In light of these considerations, we are unable to accept JWR's contention

1445

that the "reasonable cause to believe" standard
is better calibrated than the "not frivolously
brought" standard in reflecting society's judgment about how the risk of error should be
borne as between miners and operators.
Conclusion
At the conclusion of the hearing in this matter on August 6,
1992, after reviewing all the evidence and arguments presented, I
ruled from the bench that the Secretary had made a sufficient
showing and found that the discrimination complaint was not frivolously brought. I granted the application for an Order of Temporary Reinstatement. I hereby aff inn in writing the substance
of the oral ruling made from the bench.
ORDER
My ruling in this matter is limited to the single issue of
whether Mr o Buelke's application for temporary reinstatement is
frivolously brought. Evaluated against the "not frivolously
brought" standard, I conclude that the Secretary has made a sufficient showing of the elements of a complaint under Section
105(c) of the Act. Therefore, the application for an Order of
Temporary Reinstatement of Robert W. Buelke is GRANTED.
Respondent is ORDERED to immediately reinstate Mr.
Buelke to his position as electrician frcxn which position he was
discharged, at the same rate of pay, and with the same or Equivalent duties assigned to him immediately prior to his discharge.

Aug
t F o Cetti
Administrative Law Judge
Distribution~

Certified Mail

Gretchen Mo Lucken 8 Esq o u Off ice of the Solicitor u U oS. Department of Labor 0 4015 Wilson Boulevard 11 Arlingtonu VA 22203
Robert T11L Buelkeu Unit 33u Box 1 11 Stratus 11 Winnemucca 11 NV
89445

Mro

Charles W. Newcom/! Esqo 11 SHERMAN & HOWARD 1 633 - 17th Street,
Suite 3000, Denver, CO 80202
sh

1446

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 211992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
AOMINISTRATION (MSHA),
Petitioner
v.
LJ'S COAL CORPORATION,
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 90-356
A. C. No. 15-16477-03526

.

Docket No. KENT 90-399
A. C. No. 15-16637-03528

:

No. 3 Mine

:

Docket No. KENT 90-400
A. C. No. 15-16477-03529

.

.
.

Docket No. KENT 90-401
A. C. No. 15-16637-03505
No. 4 Mine

DECISION ON REMAND
Before:

Judge Weisberger

On August 4, 1992, the Commission issued a decision in these
cases in which it remanded the cases tome " ••• for the limited
purpose of determining whether the failure to report an unplanned
roof fall in violation of 30 C.F.R. § 50.lOu was S&S. In this
regardu the judge shall analyze each element of the Mathies test
and set forth findings of fact and conclusions of lawv and the
reasons or bases supporting his determinations.e' (14 FMSHRC
___ 0
slip op. p.6u Doclcet No. KENT 90-356 et al
(August 4u 1992)).
In its decision (14 FMSHRCu supra 9
ip op p.4-5) the
Commission set forth as follows the four elements of the Mathies
test.
In Mathies Coal Co.u 6 FMSHRC l (January 1984)u
the Commission further explained:
In order to establish that a violation of a
mandatory standard is significant and substantial under
National Gypsum the Secretary must prove:
(l) the
underlying violation of a mandatory safety standard:
(2) a discrete safety hazard -- that is, a measure of
danger to safety -- contributed to by the violation:
(3) a reasonable likelihood that the hazard contributed
to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a
1447

reasonably serious nature. 6 FMSHRC at 3-4. See also,
AUStin Power Co. v. Secretary, 861 F.2d 99, 104-05 (5th
Cir. 1988), aff'g 9 FMSHRC 2015, 2021 (December 1987)
approving Mathies criteria).
In the case at bar, I previously found a violation of 30
C.F.R. i 50.10, in that the Operator had not reported a roof
fall. This finding was based on the testimony of the inspector,
that was not impeached or rebutted, that a cavity in the roof was
evidence of a rock fall, and that it was not reported. I
conclude that the first element of the Mathie§, supra test has
been met.
The second element in the Mathies test requires the
Secretary to prove a danger to safety "contributed by the
violation." Mathies supra. Hence, the inquiry is to focus on
whether the violation has contributed to a discrete safety
hazard, i.e. whether the failure to report the roof fall
contributed to a safety hazard.
As a consequence of the'·roof ·fall herein which was not
reported, a roof-bolting machine was entrapped. According to the
inspector, the machine was removed by the operator without the
use of supports. The inspector further indicated that the area
of roof fall, approximately 20 to 30 feet wide and 20 feet high,
would require a "considerable" amount of support in the form of
bolts~ cribbing, and posts in order to remove the bolter (Tr.SO).
According to the inspector, upon notification of a roof fall
which entrapped equipment, MSHA would issue an order ensuring the
safety of the area pending an investigation. Also, the operator
might be required to submit a plan instructing all employees on
how the roof will be supported, and the manner in which work will
be advanced to recover the equipmento Under these circumstances 0
the failure to report the roof fall contributed to the hazard of
~iners being exposed to unsupported roof o
The third element set forth in Mathies, supra, requires
proof of a reasonable likelihood that the hazard contributed to
'i:!:Yill result in. an injuryo In this connection the inspector
indicated that 0 based on the "massive" (Tr.85) nature of the
fallu and the hazards involved in the removal of the entrapped
bolter without the installation of a roof supportsH he concluded
that a injury would be reasonably likely to occur "because of
this condition" (Tr.84)o This opinion was not contradicted or
unpeached by the operatoro I conclude that the third element set
forth in Mathies, supra bas been met.
Should an injury have occurred as a result of ainers working
under unsupported roof as a consequence of the violation herein,
it is clear that there would have been a reasonable likelihood
that the resulting injury would have been of a reasonably serious

1448

nature.

Hence, the forth element set forth in Mathies has been

met.

For all these reasons, I conclude that the violation herein
was significant and substantial.

giSb~

Administrative Law Judge

Distribution:
William F. Taylor, Esq., Office of the Solicitor, u. s.
Department of Labor, 2002 Richard Jones Road, Suite B-201,
Nashville, TN 37215 (Certified Mail)
Carl E~ McAfee, Esq., I.J's Coal Corporation, P.O. Box M, st.
Charles, VA 24282 (CertifiedMail)

1449

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE. 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 211992
CONSOLIDATION COAL COMPANY,
Contestant

v.

. CONTEST PROCEEDINGS
Docket No. WEVA 91-204-R
.. Citation
No. 3315865: 2/8/91
Docket No. WEVA 91-205-R
Order No. 3315867; 2/11/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Respondent

.

Docket No. WEVA 91-196-R
Citation No. 3307899; 2/12/91

. Blacksville No. 1 Mine
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR 1
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 91-1964
A.C. No. 46-01867-03904

v.

Docket No. WEVA 91-1965
A.C. No. 46-01867-03905

CONSOLIDATION COAL COMPANY,
Respondent

Docket No. WEVA 92-148
No. 46-01968-03937

A.Co

Docket No. WEVA 92-187
A.C. No. 46-01867-03915
BlacksviJ.le No.

l

Mine

Docket No. WEVA 91-1833
A.C. No. 46-01452-03789
Arkwright No. l Mine
DECISION
Appearances:

Walter J. Scheller· III, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania for
·
Consolidation Coal Company;
Robert Wilson, Esq., Office of the Solicitor, U.S.
Department of Labor, Arlington, Virginia for
Secretary of Labor.
1450

Before:

Judge Weisberger

These cases were consolidated for hearing, and are before me
based on petitions for assessment of civil penalties filed by the
Secretary (Petitioner) alleging various violations of mandatory
safety standards set forth in Volume 30 of the Federal Code of
Federal Regulations. Pursuant to notice the cases were heard in
Morgantown, West Virginia on May 19, 1992. At the hearing, Lynn
Arthur Workley, and Richard Gene Jones, testified for Petitioner.
Robert w. Gross, testified for the Operator (Respondent).
Docket No. WEVA 91-187. WEVA 92-148, and WEVA 91-205-R
and WEVA 91-196-R
It is ORDERED that the stay orders previously issued in
docket nos. WEVA 91-205-R and WEVA 91-196-R are hereby lifted.
Petitioner filed a Motion to Approve a Settlement reached by
the parties concerning these cases. A reduction in penalties
from $1,350 to $856 is proposed. I have considered the
representations and documentation submitted in these cases, and
conclude that the preferred settlement is appropriate under the
terms set forth in Section llO(i) of the Act.
Docket No. WEVA 91-1833
Citation Nos. 3306386, 3315573, 3315574,
3314482, and 3314483.
Petitioner filed a motion to approve a settlement agreement
regarding citation numbers 3306386, 3315573, 3315574, 3314482,
and 3314483. A reduction in penalty from $1,009 to $774 is
proposed.
have considered the representations and
documentation submitted with the motionp and I conclude that the
proffered settlement is appropriate under the criteria set forth
in Section 110(i} of the Act.
Citation Noso 3315576, 3315577. 3315578, 3315579,
3315580 2 and 33144810
The parties stipulated that citation nos. 3315576 - 3315581
involve the same issueQ and that only Citation No. 3315576 would
be tried. The parties further agreed that the decision with
regard to Citation No. 3315576 is to apply to citation nos.
3315577 = 3315581.
Prior to the presentation of evidence Petitioner moved for
Summary Judgment on these citations based on collateral estoppel.
After hearing argument, the motion was denied.

1451

Findings of Fact and Discussion
I.

On March 6, 1991, Lynn Arthur Workley, an MSHA Inspector,
inspected certain coal cars at Respondent's Arkwright No. l Mine
and issued six citations. In three of the citations Workley
alleged violations of 30 C.F.R. § 75.1405, in that a device on a
coal car to allow uncoupling from a safe distance, was
inoperative. In three citations he alleged that on the three
other cars the lever on this device was "froze-up". Respondent
does not contest the existence of the violations of Section
75.1405, supra, as alleged, but does challenge the assertions of
Workley, as set forth in the citations, that the violations were
"significant and substantial".
II.

Each of the coal cars in question is equipped with a lever
located at the end of the ca,r, which enables a miner to uncouple
the car without going between the cars. When downward pressure
is placed on the lever, a chain attached to the lever is pulled
up, which releases a coupler, uncoupling the car. Workley
explained that on three of the cars the fulcrums were rusted
preventing the levers from being moved, and on the remaining
three the chains were broken.
Workley opined that the violations herein were reasonably
likely to have resulted in a reasonably serious injury of a
crushing nature involving an extremity. He stated that if the
uncoupling devices are broken or inoperable, the only way for one
to uncouple the caru is to go between the cars and physically
uncouple them. He indicated, in essenceu that as a result of the
violation hereinu it was likely that an employee would go between
the cars
In this connection 1 he stated that at the day he
issued the citations in question he observed Jack Pack, an
employee of Respondent, putting his right foot and right leg
between two moving cars while attempting to uncouple them.
according to Workley 0 Pack had told him that most of the
time he did not need an extension bar and referred to it as a
~sissy barivo
Workley did not specifically identify the cars that
Pack had uncoupled as being those that were cited. There is no
evidence that the uncoupling device that Pack was working on was
inoperative.
According to Robert w. Gross, a Safety Supervisor employed
by the Respondent, if a lever does not work, an extention bar,
four and a half feet long, can be attached to the lever in order
to provide more leverage to push it down, and hence uncouple the
cars. It is not necessary to stand between the cars to use the
bar which extends twenty four inches beyond the cars. such bars
1452

were located at the dump and tipple, the only sites where cars
are uncoupled in normal mining operations. Spare bars were kept
in the safety office. Also, other bars were located at the
loading point and tipple to enable persons to uncouple cars if
the chain on the uncoupling device is broken. Written safety
work instructions provided to Respondent's employees who perform
uncoupling of the cars require employees to use these bars.
Instructions also provide that if an uncoupler on a car is not
working properly, another car instead is to be uncoupled. In
addition, signs located on all the cars warn employees not to go
between the cars. Written notices to that effect were posted at
the tipple, dump, and on the surface.
The Commission has set forth in Mathies Coal Company 6
FMSHRC 1(1984) the elments that must be established to prove a
violation in significant and substantial as follows:
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under Natiorial·Gypsum the Secretary of
Labor must prove: (1) the underlying violation of a
mandatory safety standard; {2) a discrete safety
hazard--that is, a measure of danger to safety-contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result
in an injury; and, {4) a reasonable likelihood that
the injury in question will be of a reasonable serious
nature.
(6 FMSHRC, supra, at 3-4.)
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129 (August 1985), the Commission stated further as follows:
We have explained further that the third
element of the Mathies formula 11 requires that the
Secretary establish a reasonable likelihood that the
hazard contributed to will result in an event in which
there is an injury". U.S. Steel Mining Co., 6 FMSHRC
1834 u 1836. (August 1984) •
With regard to the first element, there is no dispute that a
mandatory safety standard, Section 75.1405, supra, was violated.
Also 9 with regard to the second element set forth in Mathies,
supra, I find that the violation herein, contributed to a safety
hazard 0 i.e.u and the danger of a miner going between 2 cars to
uncouple them 0 and being injured thereby. I also find that,
based on the uncontradicted testimony of Workley, should a miner
go between two moving cars to uncouple them, a serious crushing
injury could result. Hence, the fourth element has been
satisfied.

1453

The key issue for resolution, is whether the third element
has been established, i.e., whether there was a reasonable
likelihood that the hazard attributed to would result in an
injury. For the reasons that follow, I conclude that Petitioner
has met her burden in this regard.
In Consolidation Coal Company 13 FMSHRC 1314 (1991) Judge
Melick, in finding that a violation by Respondent of Section
75.1405 for damaged and inoperative cut-off levers on supply cars
was significant and substantial, noted that the inspector had
previously seen a miner at that mine (Respondent's Loveridge
Mine) position himself between two supply cars in attempting to
uncouple the cars. In the instant case, Workley observed Pack
going between two moving cars in attempting to uncouple them.
According to Workley, on other occasions he had observed a miner
going between the cars to uncouple them at Respondent's Humphrey
Mine. In all these situations, it can not be said with certainty
that the miners involved went between the cars to uncouple them
because the devices were damaged or inoperative. Hence, if
miners have gone between cars.to uncouple them in situations
where there is not a definite indication that the devices were
inoperative, then, ft fortiori, it can be concluded that there is
a reasonable likelihood that these employees will go between cars
to.uncouple cars having damaged or inoperative devices, inspite
of the training, warning signs, and bars provided by Respondent.
Hence, I conclude that the violation herein was significant and
substantial. (See Mathies Coal Company 6 FMSHRC, 1 (1984} U.S.
Steel Mining Co., 6 FMSHRC 1834, 1836 (1984); Consolidation Coal
Company 13 FMSHRC, supra).
III.

In analyzing the degree of Respondents 0 negligence regarding
violations found herein 1 I take into account Respondent 0 s
history of violations concerning the standard at issue.
Respondent did not contest the issuance of a citation at its
Loveridge No. 2 Mine, citing inoperative and damaged cut-off
levers on two supply cars (Consolidation Coal Company 1 supra).
Alsou on July lOv 1990 Respondent was cited for the same
condition on six cars. FurtherQ according to the uncontradicted
testimony of Workley 0 °1 You could tell just by looking at themn
t.hat u9 about half' 0 of the switches were broken (Tr. 55) . He
explained that chains were broken or missing, eyes were broken,
and the cut-off levers were broken or bent. However, there is no
evidence how long the violative conditions existed prior to their
being cited by Workley.
1

I find the degree of Respondent's negligence to be mitigated
Also
as mitigating factors are the provision of extention bars and
other bars. Should one of Respondent's employees have
disregarded its instructions and warnings and have gone between

by its policy of warning employees not to go between cars.

1454

the cars to physically uncouple one of the cars whose device was
not in operating condition, the results could have been a serious
injury, even an amputation.
Taking all the above factors into account, as well as the
remaining factors set forth in Section llO(i) of the Act, as
stipulated to by the parties, I conclude that a penalty of $200
is appropriate fo~ each of the violations cited herein.
Pocket Nos. WEVA 91-1964. WEVA 91-1965 and WEVA 91-204-R
Citation 3315908 (Docket Nos. WEVA 91-1965,
and WEVA 91-204-R).
The Secretary filed a motion to approve partial settlement
with regard to citation No. 3315908. The Secretary indicated
that the operator has agreed to pay the full amount of the
assessed penalty of $276. Based on the the representations and
documentation set forth in th~_ motion, I conclude that the
preferred settlement is appropriate under the terms of Section
llO(i) of the Act.
Citations 3315803 (Docket No. WEVA 91-1965),
and 3315865 (Docket No. WEVA 91-1964).
It was stipulated to by the parties that the issues
presented in Citation No. 3315865 are the same as those presented
in Citation No. 3315803 which is the subject matter of Docket
Nos. WEVA 91-1964 and WEVA 91-204-R. The parties stipulated that
the decision concerning Citation No. 3315803 is to apply to
Citation No. 3315865.
Findings of Fact and Discussion
On March 5u 1991u Richard Gene Jones, an MSHA inspector 1
inspected the P-8 Longwall section at Respondent's Blacksville
No. 1 Mineo He cited Stopping No. 3 located in a crosscut
between an intake escapeway entryv and the adjoining track entryu
as having an 8 inch by 16 inch hole. He noted that air was
coursing from the track entry to the intake entry. The citation
~lleges a violation of 30 C.F.R. § 75.1707 which, as pertinent,
provides that the escapeway which is required to be ventilated
~ith intake air 09 • • • shall be separated from the belt and trolley
haulage entries of the mine for the entire length of such entries
to the beginning of each working section ..•• 11
Nei~her the pertinent regulations, nor the Federal Mine
Safety and Health Act of 1977, nor its predecessor, the Federal
Coal Mine Health and Safety Act of 1969, whose statutory
provisions has been set forth as Section 75.1707 supra, contain
any definition of either the type or degree of separation that is
required between the track (haulage) and escape entries. Nor

1455

does the legislative history of either Act shed any light on this
issue. Hence, in interpreting legislative intent, reliance is
placed upon the common meaning of the term 11 separate 11 • Webster's
Tbird New International Dictionary ("Webster's") (1986 Edition)
defines the word separate as 11 1a: to set or keep apart: •o• 4:
to block off: BAR, SEGREGATE . • . . 11
The cited stopping was permanent in nature, constructed of
cement blocks, and was approximately 15 inches wide, by
approximately 6 1/2 feet high. Although it contained an 8 inch
by 16 inch hole, there can be no doubt that the stopping did
separate the escape (intake) entry from the adjacent travel
entry, as it was placed in the crosscut between these two
entries. There is no requirement in either the plain language of
Section 75.1707, or the legislative history, mandating that the
air in the intake escapeway be sealed from the air in the travel
entry, or that the mandated separation, i.e., the stopping in
issue be air tight. Accordingly, I conclude that it has not been
established that Respondent herein violated Section 75.1707
supra, as alleged.
Citation 3315802 (Docket No. WEVA 91-1964).
I. Violation of the Ventilation Plan ("the Plan")
On March 5th, Jones cited two haulage doors located in the
crosscut at the No. 1 Block, between the intake and the track
entries for not being maintained "reasonably air tight". Jones
indicated that the haulage door on the track side had a hole that
had extended about 12 feet, and was between 1 to 5 inches wide.
He also stated that on the door on the intake side, there were 4
locations where there were holes approximately 4 inches by 5
incheso In essence, the citation alleges a violation of the
ventilation plan ("The Planu 1 ) which provides, as pertinent, as
lows~

nReasonably air tight haulage doors •.• may
be used in lieu of a permanent stopping.

They are used to isolate the air from the
intake escapeway and the belt entries from
~he track, for the purpose of crib building 1
construction work, etc., on the longwall
retreat or development panels ..• They will
provide the same protection as that of a
perm.anent stopping."
Hence, in summary, according to the Plan, the haulage doors
which are required to be "reasonably air tight", may be used in
lieu of a stopping, and are to"··· provide the same protection
as that of a pertinent stopping." Also, according to the Plan,
the intake escapeway "··· shall maintain a constant pressure on
the intake to the track where these doors are installed."

1456

As observed by Jones, although each of the doors in
questions had holes in them, air was going in the direction from
the intake to the track entry.
However, a pressure door which
was located in close proximity in the intake entry, was closed.
Jones opined that if the pressure door, which is designed to
maintain pressure in the intake escapeway would be opened, then
the air flow would reverse, and air would go from the track entry
to the intake entry. He indicated that in the norm.al course
mining the pressure door is opened approximately 4 to 5 times a
shift, in order to allow traffic such as supplies to traverse the
area. None of these statements were impeached by Respondent.
Nor did Respondent adduce any evidence to contradict these
statements. Accordingly, I conclude that in the norm.al course of
mining 1 given the holes in the haulage doors, there would not be
maintained a "constant pressure on the intake to the track where
these doors are installed". Thus, I conclude that the
ventilation plan herein was violated by Respondent.
II. Significant and Substantial

According to Jones, the violation herein is significant and
substantial in that, in the event of a fire in the track entry,
with no-air tight separation between the intake and track
entries, smoke and carbon monoxide would enter the intake entry.
Workers inby would thus be exposed to the hazard of smoke
inhalation and carbon monoxide poisoning. He also indicated that
a decrease in visibility caused by smoke could cause lack of
orientation, which could result in contusions. Jones noted the
existence of fire sources such as a high voltage cable, the
liberation of methane which would accumulate in a roof cavity, 1
and the fact that the gauge of the trolley track is incorrect
which causes the trolley pole to jump off the wire, and hit the
which causes arcing.
In analyzing whether it has been established that the
violation was significant and substantial, I note my finding,
infrau of the violation by Respondent of the ventilation plan.
Furtheru I find that the violation contributed to the hazard of
miners in the intake entry being exposed to the dangers of smoke 0
should a fire occur in the track entry. Also 0 the hazards of
smoke exposure could certainly result in serious injury as set
forth
Workleyvs uncontradicted testimony.
The issue for resolution, is the likelihood of a fire
causing smoke to course from the track entry, through the holes
in the doors at issue, to the intake entry.
(See, Bethenergy
Mines, Inc., 14 FMSHRC
, Docket Nos. PENN 88-149-R etc.,
slip op. P.11, (August 4, 1992)). In other words, since the
, The mine is classified by MSHA as one that liberates more
than one million cubic feet of methane in a 24 hour period.

1457

holes in the door contribute to a hazard only in the event of a
fire, it must be established that the event of the fire was
reasonably likely to have occurred.
(See, Bethenergy, supra).
The mere existence of various potential fire sources can not
support a conclusion that the event of a fire was reasonably
likely to have occurred in the normal course of mining
operations. There is no evidence of the existence of any fault
in the condition of the high voltage cable. Further, on crossexamination, Jones indcated that the portion of the track where
the gauge is not correct is not within the PS Panel, i.e., the
panel at issue. 2 He conceded that, accordingly, a fire started
by arcing caused by the incorrect track gauge should not affect
the PS panel in issue, unless the fire gets out of control.
There is no evidence that this would be reasonably likely to
occur. Also, contrary to Petitioner's assertion in her brief
that the mine in question has a history of mine fires, the only
evidence on this point is the testimony of Jones that there was a
fire causing fatalities in 1972. I thus conclude that, inasmuch
as the record fails to establish the likelihood of a hazard
producing event i.e., a fire, it must be concluded that the
violation herein was not significant and substantial (See,
Mathies Coal Co., 6 FMSHRC 1 (19S4).
III. Civil Penalty

In evaluating the negligence, if any, of the Respondent with
regard to the specific violation cited herein, not much weight is
placed on the fact that on various dates in January and February
1991, Jones issued citations to Respondent alleging violations of
Section 75.1707 supra, with regard to stoppings located at other
longwall panelso The issuance of these citations is accorded
little weight in evaluating whether Respondent knew or reasonably
should have known of the existence of the specific holes in the
doors in question.
Jones indicated that during inspections on February 21,
199lu and February 26, 1991 0 he cited the same doors as

containing holes, and being in violation of the Ventilation Plan.
However 0 he indicated on cross-examination that the holes that
were in existence on March 5th and cited by him, were not the
same holes as were cited in February. Also 8 although he had
cited the same doors 0 in Februaryu they were at a different
location.
Jones indicated that the holes were "very obvious" (Tr. 4S)
and that the doors themselves were approximately 20 to 25 feet
from where he got off the mantrip. However, there was no
2

The parties stipulated that the site of the incorrectly
gauged trolley track is between the P7 and PS Panels.

1458

evidence as to how long these holes existed prior to the
inspection, nor is there any evidence to indicate what caused
these holes.
I find, for the above reasons, that there is insufficient
evidence to base a conclusion that the Respondent's negligence
herein was more than a slight degree. Taking into account the
remaining factors in Section llO(i) is stipulated to by the
parties I conclude that a penalty of $100 is appropriate for the
violation cited in Citation No. 3315802.
ORDER

It is ordered that, within 30 days of this decision, the
operator shall pay $3,206 as a civil penalty for the violations
found herein.
It is further ordered that citation numbers 3315803 and
3315865 be DISMISSED.

It is further ordered that citation number 3315802 be
amended to reflect the fact that the violation cited therein is
not significant and substantial.

~isberger

' Administrative Law Judge
(703) 756-6215
Distribution~

Walter Jo Schelleru IIIu Esqou Consolidation Coal Company; 1800
Washington Roadu Pittsburghu PA 15241 (Certified Mail)
Robert Wilson, Esq., Office of the Solicitor, U. s. Department of
Labor 0 4015 Wilson Boulevard, Room 516u Arlington, VA 22203
~Certified Mail}

I

1459

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 24 1992
VINCENT BRAITHWAITE,
Complainant

v.

DISCRIMINATION PROCEEDING

.

Docket No. WEVA 91-2050-D
MORG CD 91-06

TRI-STAR MINING, INC.,
Respondent
DECISION
Appearances:

Vincent Braithwaite, Piedmont, WV,
Pro Se:
Thomas G. Eddy, Esq., Eddy &
Osterman, Pittsburgh, PA, for
Respondent.

Before:

Judge Fauver

This case was brought under § 105(c) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et seg, alleging a
discriminatory discharge.
Having considered the hearing evidence, the arguments of the
parties, and the record as a whole, I find that a preponderance
the substantial, probative, and reliable evidence establishes
the following Findings of Fact and further findings in the
Discussion that follows:
FINDINGS OF FACT
At all times relevant, Tri-Star Mining, Inc.u 1
operated a strip mine where it employed about 27 employees on one
production shift, producing about 800 tons of coal daily for sale
or use in or substantially affecting interstate commerce.
le

2o
Complainant was employed by Respondent at such mine
from July 24, 1989, until April 2, 1991, when he was discharged
for refusing to operate a Euclid 120-ton rock truck (known as a
Euclid R-120). Previously, he was employed by Respondent's
affiliate, BTC Trucking Company, from October 14, 1988, until he
was laterally hired by Respondent on July 24, 1989. At BTC
1

The caption is hereby amended to include "Inc." in the
Respondent's name, to conform to the evidence.
1460

Trucking Company, Complainant regularly drove a coal truck and a
loader and occasionally drove Respondent's Cline 50-ton dump
truck on an "as needed" basis.
3.
On July 24, 1989, Complainant was called to
Respondent's office and told that he was being "transferred to
Tri-Star Mining •••• to be a Cline operator." Tr. 36. Complainant
was told to initial various entries showing training or
experience on MSHA Form 5000-23, and to sign the form. It was
also initialed by his foreman, Ray Tighe, and signed by George
Beener, mine superintendent, certifying that Complainant was a
"Newly Employed, Experienced Miner" qualified to operate the
following equipment:
Crusher
745 Loader Cline Truck
945B Loader
555 Loader
FB 35 Loader
Euclid R-120 Truck·Euclid R-100 Truck
FD50 Dozer
4.
As of July 24, 1989, Complainant had only the following
experience or training concerning the above equipment:

Equipment

Experience or Training as
of July 24, 1989

Crusher
Cline Truck
745 Loader
945 B Loader
555 Dresser
FB 35 Loader
Euclid R-120 Truck
Euclid R-100 Truck
FD50 Dozer

None
Some experience running it.
None
None
None
Some experience running it.
None
None
None

5o
On September 25 0 1990u Complainantis foreman 0 Ray
Tighev asked him to operate the Euclid R-120. Complainant did
not feel qualified to operate the truck safely, and told Tighe he
did not feel comfortable running it. Tighe sent him to see
George R. Beenerv the President of Respondent and superintendent
of the mine. Complainant told Beener that Tighe wanted him to
operate the R-120, but that he did not feel comfortable running
it, and that Tighe sent him to see Beener. Beener considered the
matter and told Complainant to return to work to run the Cline
truck and if it needed repairs, he could help the mechanic (Jeff
Coleman) work on it: "Dale Jones is going to run the Uke."
Tr. 123.

1461

6.
The only training or experience that Complainant had on
the Euclid R-120 truck from July 24, 1989, when he was hired,
until September 25, 1990, when he refused to operate the Euclid
R-120, was as follows: Once he rode with William Durst, an
operator of the Euclid R-120, for about one hour and observed him
operate it, and then switched places with Durst and operated the
machine for about one-half hour. Another time, for about two or
three days in a row, there was no other work and he ran the
Euclid R-120. Complainant summarized his experience in this
period as follows: "Well, 7/24/89 to September 25th, like I
said, was five, six times .••• " Tr. 137. He corrected his
prehearing unsworn statement that he ran the Euclid R-120 5 to 10
times "from the latter part of 1990 to April 2, 1991, 11 testifying
that this was in error and that he ran the Euclid R-120 5 or 6
times before September 25, 1990, and only two hours after that
date. Tr. 137. I credit Complainant's testimony.
7.
Complainant did not feel confident, safe, or properly
trained to operate the Euclid R-120. It was much larger than his
regular truck (the Cline truck), it leaned from side to side when
he operated it, and it regularly traveled over uneven terrain.
out of concern for his own safety and the safety of others, he
did not feel comfortable operating the R-120.
80
The Euclid R-120 was used to haul overburden from the
coal pit to a dumping point. The driver would back the truck
under the shovel -- a large earth-moving machine -- which would
load the truck. The truck was then driven to the edge of the
dumping pile, where the driver dumped the load of rocks and dirt.

9.
On September 27, 1990, Respondent asked Complainant to
sign another MSHA Form 5000-23, certifying that he was trained to
run the same equipment listed on the July 24r 1989 1 form plus a
number of other vehicles" Complainant testified that he believed
he signed this form in blank 1 and someone else must have filled
in his initials indicating training on various equipment.
Whether he signed it in blank or initialed the entries, it is
clear that this form was an inaccurate representation by
·
Respondent as to Complainant 9 s actual training and qualifications
to operate Respondent 8 s equipmento MSHA Inspector Aaron B.
Justice signed an interview statement, taken by an MSHA special
investigator (who investigated Complainant's initial complaint to
MSHA alleging a discriminatory discharge) indicating that he
examined the September 27, 1990, MSHA Form 5000-23 on Complainant
and concluded as follows:
In my opinion it does not appear that
Braithwaite could have possibly been properly
trained in the operation of the equipment
listed. For a miner to be trained in the
operation of a piece of equipment it takes
time to make sure that he is competent in the
1462

operation of that equipmento
10. On April 2, 1991, about 1:00 p.m. 1 Foreman Tighe told
Complainant he wanted him to operate the Euclid R-120. Tighe
told him to "park the Cline" because "there was no work with the
Cline" (Jt. Ex. 1). Complainant told Tighe he felt
"uncomfortable running it" and "I already talked to Mr. Beener
about it." Tr. 30. When he refused, Tighe told him to turn over
the maintenance records for the Cline truck and to "hit the
road." Complainant took that to mean that he was fired, and left
the mine.
11. Complainant did not quit on April 2, 1991, and
reasonably concluded that his foremanvs order to turn over his
truck records and to "hit the road" meant he was fired.
DISCUSSION WITH FURTHER FINDINGS
Respondent's action on April 2, 1991, through Foreman Tighe,
in telling Complainant to turn over the maintenance records on
the Cline truck and to "hit the road'' constituted a discharge.
Cf. Conaster v. Red Flame Coal Company, Inc., 11 FMSHRC 12, 14
(1989).
To establish a orima facie case of discrimination under
105(c) of the Actv a miner has the burden to prove that (1) he
engaged in protected activity and (2) the adverse action
complained of was motivated "in any part" by that activityo
Secretary on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC
2786, 2797-2800 (October 1980), rev'd on other grounds, sub. nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981);
Secretary on behalf of Robinette v. United Castle Coal Co., 3
FMSHRC 803v 817-18 (April 198l)o The operator may rebut the
prima facie case by showing either that no protected activity
occurred or that the adverse action was in no part motivated by
protected activityo
If the operator cannot rebut the prima facie
case in this mannerv it nevertheless may defend affirmatively by
proving that it also was motivated by the miner 1 s unprotected
activity and would have taken the adverse action in any event for
'the unprotected activity aloneo
§

A miner 1 s refusal to perform work is protected under the
Mine Act if it is based upon a reasonable, good faith belief that
the work involves a hazardo
Fasula, supra._ 2 FMSHRC at 2789-96;
Robinette, supra, 3 FMSHRC at 807=12i Secretary v. Metric
Constructors. Inc., 6 FMSHRC 226, 229-31 (1984), aff'd sub nom.
Brock v. Metric Constructors, Inc., 766 F.2d 469, 472-73 (11th
Cir. 1988); Consolidation Coal Co. v. FMSHRC, 795 F.2d 364, 366
(4th Cir. 1986). It is further required that "where reasonably
possible, a miner refusing work should ordinarily communicate ...
to some representative of the operator his belief in the safety
or health hazard at issue." Secretary on behalf of Dunmire and

1463

Estle v. Northern Coal Co., 4 FMSHRC 126, 133 (1982); see also
Simpson v. FMSHRC, supra, 842 F. 2d at 459; Secretary on behalf
of Hogan and Ventura v. Emerald Mines Corp., 8 FMSHRC 1066, 1074
(1986), aff'd mem., 829 F.2d 31 (3rd Cir. 1987).
Responsibility for the communication of a belief in a hazard
underlying a work refusal lies with the miner. Dillard Smith v.
Reco, Inc., 9 FMSHRC at 992, 995,-96 (1987). Among other
purposes, the communication requirement is intended to avoid
situations in which an operator is forced to divine the miner's
motivations for refusing to work. Dillard Smith, supra, 9 FMSHRC
at 995. The communication of a safety concern "must be evaluated
not only in terms of the specific words used, but also in terms
of the circumstances within which the words are used and the
results, if any, that flow from the communication." Hogan and
Ventura, supra, 9 FMSHRC at 1074. A "simple, brief"
communication by the miner of a safety or health concern will
suffice (Dunmire & Estle, supra, 4 FMSHRC at 134). An expression
of fear or reluctance in ope:r;?ting a piece of equipment may
suffice, if the circumstances reasonably indicate the miner's
safety concern.
Complainant had a good work record, and had not previously
refused to carry out any work orders. On September 24, 1990, he
communicated to his foreman that he did not feel comfortable
operating the R-120 truck and on the same day communicated more
fully to the mine superiptendent that he did not feel safe
operating the equipment. Considering Complainant's overall
cooperative work attitude and history of compliance with all work
orders, and the nature of his complaint to his foreman and mine
superintendent, I find that, on September 24, 1990, Complainant
gave a sufficient communication of a safety concern to
Respondentv indicating that he did not feel properly trained or
qualified to operate the R-120 truck safely
Respondent could
have addressed this safety concern by giving Complainant more
training on the equipment or by relieving him of the duty to
operate the equipmento On September 24, 1990, the mine
superintendent resolved the matter by relieving Complainant of
the duty to operate the Euclid R-120. When Complainant returned
from his meeting with the superintendent; he told the foreman
that the superintendent said he did not have to operate the
Euclid R-1200 The foreman testified that, after Complainant told
him that, he spoke to the mine superintendent privately on
September 24 1 1990 1 and the superintendent told him that
Complainant would regularly drive the Cline truck but on occasion
would be required to operate the Euclid R-120. However, the
foreman never told Complainant of his conversation with the mine
superintendent. After the foreman talked to the mine
superintendent, he had an obligation to tell Complainant, if such
were the case, that the mine superintendent said Complainant
would be required to drive the R-120 on occasion or lose his job.
Indeed, if the mine superintendent gave such instruction to the

1464

foreman, the foreman had a duty to address Complainant's safety
concern and off er further training to help Complainant meet the
superintendent's requirement.
Instead, by remaining silent, the
foreman left Complainant in the position of believing that he was
relieved from any duty to operate the R-120, because of what the
superintendent told Complainant on September 24, 1990, and what
Complainant relayed to the foreman. Specifically, when ,
Complainant returned from talking to Beener on September 25,
1990, Tighe asked him what Beener had said and Complainant told
Tighe that Beener said, "[Y]ou do not have to run a Euclid, that
we will keep you on a Cline." Tr. 126. Tighe never told
Complainant that Beener changed his instructions.
Complainant's only experience with the Euclid R-120 after
September 24, 1990, was operating it one hour on one day and one
hour on the following day. Complainant explained these occasions
as follows:
***Then after September the 25th, I ran it
approximately two hours because we worked
late one night and they asked me to run it
for --- it was only a short haul, I figured I
could do it and I did it just for that.
Judge Fauver
Was that the last time you ran it?
A:

Yes, Sir.
Judge Fauver

Was that a few days after September 25th?
A~

was like a month or so aftero
Judge Fauver

You ran

for two hours?

A~

Wellu like an hour one day, we hauled
coal out late and like a couple days later it
was supposed to rain and we worked down what
they called phase twoo
It 9 s like down at the
bottom of the hill there. They was supposed
to get the coal out so I ran it just enough
to get the rocks off and I ran down and got a
dump truck. It was down at BTC Shop and I
ran a dump truck that one day.

1465

Judge Fauver
Did you have any problems in running it those
two days when you ran it for a couple hours?
A:
Just like any other day, you know, I
just felt uncomfortable running it, but I
tried to help them out. I'm not going to
just leave them set. I tried it. [Tr. 3233.]

On April 2, 1991, Tighe told Complainant to "park the Cline"
because "there was no work with the Cline" and that he wanted him
to drive the Euclid R-120. Complainant told Tighe he felt
"uncomfortable running it" and that "I already talked to Mr.
Beener about it." Tr. 30; Joint Exhibit l. Complainant had a
good faith belief that he was not qualified to operate the R-120
safely and reasonably believed that Beener had relieved him of
any duty to operate that equipment. Instead of telling
Complainant that Beener later told him that Complainant would
have to run the R-120 on occasion or lose his job, Tighe fired
him, by telling him to turn over the maintenance records on his
truck (the Cline truck) and "to hit the road. 11
Complainant testified that, had Tighe told him that Beener
changed his mind and told Tighe that Complainant would have to
drive the R-120 on occasion or lose his job, then Complainant
would have asked Respondent for more training on the R-120 in
order to keep his job. I find that Respondent did not properly
address his safety concern, because Tighe did not correct
Complainant's belief that Beener had relieved him (on September
24 9 1990) of any duty to drive the R-120.
If Tighe had told
Complainant of what he (Tighe) understood Beener to say on
September 24v 1990u Complainant could have asked for more
training on the R-120~ to save his job. Such a request,
considering the little training he had received on the R-120 as
of April 2q 199lu would itself have been a protected work refusal
under § 105(c)

o

The reliable evidence preponderates in showing that
Complainantus work refusal on April 2 0 1991, was a protected
activity and Respondentgs response by discharging him was in

violation

§

105(c) of the Act.
CONCLUSIONS OF LAW

lo

The judge has jurisdiction in this proceeding.

2o
Respondent discharged Complainant on April 2, 1991, in
violation of § 105(c) of the Acto

3.

In light of Complainant 0 s rejection of an offer to
1466

reinstate him on April 29, 1992 (at the hearing of this case),
Complainant is entitled to back pay and other appropriate damages
accruing from April 2, 1991, to April 29, 1992, with interest,
plus litigation expenses. He is not entitled to a new offer of
reinstatement.
ORDER

1.
A separate hearing on damages will be scheduled by
separate notice.
2.
This Decision shall not be a final disposition of this
case until a supplemental decision on damages is entered.

:r
~Fauver
~ J'"~ J •

..,VB;\

Administrative Law Judge

Distribution:
Mr. Vincent E. Braithwaite, 53 West Harrison Street, Piedmont, WV
26750 (Certified Mail)
Thomas G. Eddy, Esq., Eddy & Osterman, 820 Grant Building,
Pittsburgh, PA 15219 (Certified Mail)
/fas

1467

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

AUG 2 5 1992
ASARCO MINING COMPANY,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

..

.
:

..
..
.
.

CONTEST PROCEEDING
Docket No. WEST 9 2-624-RM
Citation No. 4124076; 8/6/92
Troy Unit

0

Mine ID 24-01467

DECISION
Appearances:

Henry Chajet, Esq., Washington, DC,
for Contestant;
Robert J. Mur pny~ · Esq., Off ice of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Respondent.

Before:

Judge Morris

This is a contest proceeding initiated ~ contestant pursuant to the Federal Mine Safety and Health Act of 1977, 30
u.s.c. § 801 et~, (the "Act"). Contestant seeks to invalidate Citation No. 4124076 issued on August 6, 1992, by the Secretary of Labor for the alleged violation of 30 C.F.Re § 57.3360.
An expedited hearing was re:;ruested and was held in Spokaneu
Washingtonu on August 13 0 19920
'Ille parties waived post-trial
i
Su submitted the case on oral arguments and re:;ruested an
expedited decisiono
Citation Noo 4124076 issued herein provides as follows:
Ground support was not provided and installed
on the ribs of the u oQol haulage drift to prevent ground fall in this area. A ground support system shall be installed and maintained
throughout the UoQo l haulage drift to control
the ground in this area where persons are require[ d] to work or travel in performing their
assigned tasko
The ground support shall be installed approximately (5) feet from the floor
of· the drift, and up into the back area.
The
miners are require[d] to use this drift on a regular routine each day.

1468

The regulation, 30 C.F.R. § 57.3360 provides as follows:
$57.3360 Ground support use.
Ground support shall be used where ground
conditions, or mining experience in similar
ground conditions in the mine, indicate that
it is necessary. When ground support is necessary, the support system shall be designed,
installed, and maintained to control the
ground in places where persons work or travel
in performing their assigned tasks. Damaged,
loosened, or dislodged timber use for ground
support which creates a hazard to persons
shall be repaired or replaced prior to any
work or travel in the affected area.
Summary of the Evidence
SIEBERT L. SMITH has been· an MSHA inspector for 14 years of
his 26 years in mining. He is experienced in safety in connection with metal/nonmetal mines. He has inspected the Asarco
Troy unit 100 or more days.
On July 13, 1992, Mr. Smith arrived at the mine to investigate a fatal accident. He was met b.Y Bruce Clark, safety director, Doug Miller, unit manager, and miner representative, Dave
Young. Accompanied 1¥ the management representatives, the party
went to the accident scene, UE 158, about 150 feet from the UQ 1
haulway.
(Exhibit G-2 is a drawing illustrating UQ 1 and UE
158)0
Mr¢ Smith noticed loose ground by UE 158 0 furtherv there had
rge ground fall in the areao

been a

Asarcoijs preliminary report of the accident stated in part
as

follows~

Two miners heard a fall of ground at the UE
158 South Heading" The miners went to the
heading to check and found the victim laying on
the right side of the Atlas Copco Room Jumbo
Drill and about 3 feet from the face. There
were no signs of falling material on the victim" Investigation revealed the victim was
hit on the head (crushing his skull) by falling material.
(Ex. G-2 > •

1469

Mr. Smith investigated the ground support system and the
roof support in the area. At the intersection of UQ l and UE 158
he required that some of the roof be scaled down. Exhibit G-3 is
a photograph of the roof before the loose was removed; Exhibit
G-4 shows the debris after it was barred down. Several tons were
barred down with a Jumbo drill.

After the investigation, Mr. Smith returned up the drift and
he saw that roof bolts were sticking out two or three feet in the
UQ l drift.
Mr. Smith had not previously seen fractured ribs of the type
he observed in UQ 1. Because of these conditions, he asked that
engineers and geologists from MSHA Denver Tech Center inspect the
drift.
Denver Tech representatives arrived July 29 about 7:30 a.m.
'!be group met with Mr. Bruce Clark and they went underground to
the UQ l drift. After leaving the pickup the group started to
walk the 800-900 feet of UQ 1.
'Jhe drift was 17 to 19 feet wide
and 22 feet high. The rock conditions were the same as
previously stated. Larger pieces had broken up.
'!be bottom of
UQ 1 lacked a support system.
UQ 1 is a haulage drift used to haul ore or waste rock from
the area.
After observing the rock , Mr. Smith considered the roof of
UQ 1 to be dangerous. Small pieces of loose rock could fall. As
a result he felt that ground support was necessary on the ribs.
On August 6p 1992g Mro Siebert wrote Citation Noo 41240760
He designated the citation as significant and substantialo 'I'he
evaluation was made because the regulation was violated and a
possible ground fa
could occuro Furtherq the hazard would
reasonably cause injuryo
Mro Siebert agreed that he did not hear any popping sounds
in UQ lo He issued his initial citation on July 13 for the loose
roof at the intersection of UQ 1 and UE 1580
The fatal accident
had occurred 100 to 150 feet awayo 'Ihe two areas appeared to be
the same coloro The fatality was caused ~ a back or roof falle

By way of abatement Mro Smith wants ground support to hold
the small rock and materialse He also suggested timber support.

1470

On July 29th Mr. Smith and Mr. Hansen spent an hour looking
at UQ l with miner lights and a high density light. There were
places where the roof was stable but there were no support for
the ribso
The size of the material barred down was a couple of feet
long, about two feet. It broke after it fell. The area started
at the corner and went 2 5 feet in the drift and 12 feet up on the
ribs.
SID HANSEN, a mining engineer experienced in mining, graduated fran the Colorado School of Mines in 1972. He now works for
the MSHA's Denver Tech support group which offers technical support to MSHA's enforcement group.
Mr. Hansen has been with MSHA since 1986 evaluating mines.
He has done 6 rock surveys in various mines.
Mr. Hansen is not a geol_qgist. In evaluating rock stability
in a mine he doesn't think the geological formations are relevent.
Before beginning his survey, Mr. Hansen reviewed various.reports including a report of the fatality, a computer printout of
the mine, mine maps and a ventilation map. He also reviewed a
report from MSHA's Jerry Davidson involving a pillar fall. 'Ihe
fatality at UE 158 was caused by a small roof fall.
Mr. Hansen arrived on July 29th after the start of the shift.
Bruce Clark, safety director, Doug Miller, unit manager and a
Montana state mine inspector accompanied them.
Initially the group went to an older section where Asarco
was bringing down a section of roof o
'!hey then went to UQ 1 to
evaluate the area around the accident scenee After being dropped
off at the top of the drift they walked to the bottom. Messrs.
Smith and Donaldson accompanied Mr .. Ha.nsen. The 800-900 foot
walk took about an houro They carried a 300 6 000 foot candle
power light in the 18 foot entryo

In looking at the roof and ribs it was obvious the operator
was having roof control problems. Ma.ny roof falls had occurred
in the ceiling leaving cathedral formationso Some roof bolts
were hanging down three feet. 'lhe roof looked bad the entire way
down. The ribs showed evidence of alterationo White clay was
present and he was able to dig out the clay with his fingers.

1471

Mr. Hansen also pulled down a good chunk of roofo
The condition he found was from the bottom up to the roof. Exhibit G-5
was marked to show the location of UQ 1. The ground conditions
Mr. Hansen found were "pretty much" from start to finish.

UQ 1 had been driven through a shear zone, i.e., an ore body
on two different horizons.
Driving a drift through a shear zone
presents problems as it fractures the rock. Mr. Hansen's testimony was illustrated on Exhibit G-6.
The entry had been driven through bad ground.
The rock mass
was faulted, weakened and intensely jointed. A cave-in had also
occurred off UQ 1.
Mro Hansen did not go to the area where the fatality occured but the ground conditions at that location were different.
The roof at the accident site was a rock of better quality.
Primary ground support ,is the ability of rock to hold its elf
up without outside support.
Seconda.ry ground support is wire
mesh, cribbing and roof bolts.
At the close-out conference on July 30th, the MSHA representative told the operator that the situation was a concern to MSHA.
Roof bolting was discussed in UQ 1.
They also discussed primary
ground control. Mr. Miller, Asarco's representative, did not
agree any support was needed in the area. He also eKplained what
he thought about the conditions.
Exhibit G-7 is MSHA's written memorandum of the ground stability evaluation at Asarco 1 s Troy unit.

The ribs were not supported by an interlocking system.
Mro Hansen pulled rock off the ribs from the weakened bedding
plane. Blocks do not support themselves and wet clay can help
keep the blocks in place.
In cross examinationu Mr. Hansen admitted he was not knowledgeable
many geological areas. He did not know the composi~
tion of rock in the drift nor did he analyze it.
Howeveru the
rock composition is an important feature.
The individual blocks from UQ 1 to the accident site did not
The blocks he pulled off indicated the bedding
was weak.

vary that much.

1472

Mr. Ha.nsen removed two or three pieces of rock along the
800-900 foot drift.
They were representative of the rock.
Exhibit 3, a photograph shows rock that Mr. Ha.nsen could
pluck off the bottom. The ribs along the entry could have been
barred down as they were falling out on their own. MSHA was concerned about the danger of s:naller rock falling out.
The pickup diesels passing through the UQ 1 drift had not
left any soot residual in the drift.
Mr. Ha.nsen's brief notes of the UQ l drift inspection (Ex.
G-9) indicated the drift was 17 feet wide; severely sheared~
rabbly~ clays exposed; recommend mesh; and ribs not bolted.
Mr~ Ha.nsen marked on Exhibit G-2 places where he removed mud
from two locations.

In his inspection, Mr. a;nsen concentrated on the left rib
and checked from top to bottom. Near the bottom of the drift
conditions improved.
The place where the clay was located is
marked 11 MUD" on Exhibit G-2. Mr. Hansen did not examine the
right rib but he assumed it looked like the left rib.
Mr 83.nsen saw water seeping in from the side. He did not
hear any ground working. However, the ribs would not be working
because there was nothing to induce stress on the pillars.
0

The rock in UQ 1 is waste rock.
Mro Ha.nsen agreed that roof bolt locations should be deterned on the basis including the height of the seam and nature of
the rock-0 As a rule roof bolts should be no further apart than
their lengtho
The minimum size pins to be used in UQ 1 would be whatever
ties the mesh to the sidese Mr. Hansen believed bolts could be
put into the ribs and he further described the installation of

split: setso
MSHA was trying to stop s:naller rocks from striking the
miners"
Mro Ha.nsen did not notice one of the crosscuts on the right
side of UQ lo

1473

Bruce Clark told the group there was a roof fall on UQ 2
directly across the drift from another intersection. The roof
fall is shown on Exhibit G-2.
ASARCO'S EVIDENCE
DAVE YOUNG, mine superintendent at the Troy unit, is a person experienced in mining. He gradua.ted fran the University of
Colorado School of Mines in 1983 and he is a registered prof essional engineer.
'Ihe Troy unit produces silver and copper; the concentrate is
shipped elsewhere. Asarco uses jumbo drills, electric bolters
and diesel 88 1 s. The equipment has protective canopies. Asarco
moves about three million tons of material per year. 'lbere has
been no prior fatalities at the mine.
Mr. Young described the UQ land UQ 2 haulways (see Ex. A-1).
These two haulage ways are approximately 18 to 20 feet wide. A
normal haulaway is 40 to 50 feet wide.
Asarco handles the drift by barring down whatever is loose.
In addition, they install roof bolts where they are necessary.
Workers are instructed in the ground control procedures.
Mr. Young indicated rib bolting on previous occasions was a
disaster since the bolting created a further lack of stability.
Mr. Young identified the mine map as shown in Exhibit A-1.
'!he intersection shown between 5 and 6 has been in existence
since May/June 19920

The mine is lo5 miles by 033 rnileso The UQ l and UQ 2
drifts were started the first of January (1992) o UQ 1 is designed to the mine plan but is not a production heading.
A difference exists between UQ l and the site of the fatalThe difference is caused by the drift crossing through the
bedding planeo Also the rock composition changeso
i tyo

Steel set supports were put in UQ 2 but they were not related to the ground faulto
Young has walked UQ l at least 100 times. He goes into
the drift to see that the miners are working safely.
Mr o

1474

Soot buildup on the ribs and back help the operator to monitor the rock situation as white spots will show where any rocks
are dislodged.
In the 100 times he has been in UQ 1, Mr. Young has not
heard any snapping or popping sounds of the ground working.
Mr. Young was last in UQ 1 on Sunday. The ribs were normal
and stable. He did not see any hazardous loose ground. 'lhe
conditions appeared the same as oh other occasions.
There was no water in UQ 1 but water can collect from some
drilling; also muck piles are watered down to control dust.
Asarco uses a No. 7 rebar ceiling bolt 8 feet long. The
company's experience shows that replacing bolts in the ribs is a
disaster. The best control is the continued monitoring of the
ribs and barring down as required. Based on the history of the
mine, the installation of wir"e mesh with bolts would reduce
safety. Further, such installation has not worked previously.
Mr. Young agreed Mr. Smith issued a citation for the three
tons of ore that were barred down. However, a bar was not used;
rather, a jwnbo drill was used.
Exhibit G-9 indicates the Asarco 1 s Troy Mine had three rock
falls in 19841 two rock falls in 1985; three rock falls in 1987;
four in 1989 and the same number in 1990.
A canopy does not off er exclusive protection.
DR. WILLIAM HUSTRULIDu a professional engineer, serves as a
Professor of Mining Engineering at the University of Colorado
School of Mineso He is an expert in the field of rock mechanics
and safety. His resume lists his many publications.
(Ex. A-4).
He has visited hundreds of mines working for mining companies as well as unions.
Dr. Hustrulid has been at the Troy Mine on two other occasionso His most recent visit on August 11, 1992, was to evaluate
the UQ l drift. on his visit he examined and reviewed the geology and the rock structure. In addition, he measured the strike
and dipu an important facet when considering the stability of the
groundo

1475

In examining UQ 1, Dr. Hustrulid looked at the ground conditions on both sides of the drift.
(Mr. Hansen had only looked at
one side) •
He found the overburden at the upper end of the drift was
about 800 feet; the overburden at the lower end was 900 feet.
The thrust of the drift went from top to bottom and up again.
In Dr. Hustrulid's opinion a person cannot observe the
condition of any ground from 100 feet away.
At the intersection of UQ 1 and UE 158 there were several
changes in the rock formations.
In UQ 1 Dr. Hustrulid observed no hazardous or loose ground.
In addition, there was no popping sounds nor any water, cracks or
fissures. The roof was reinforced with No. 7 resin bolts, 9 foot
long pins; there were about 700 bolts. '!he other ground control
is from the inherent strength of the rock material.
Asarco uses the appropriate technique of scaling down any
loose material with a mechanical pick and scaling bar. Asarco,
which is re:;:iuired to make the ground safe, drills, blasts and
reinforces the ground. Asarco's practices are consistent with
standard mining practices.
The UQ 1 ground conditions are safe and stable.
Dr. Hustrulid discussed how a roof bolts pattern should be
established. It is normal for some roof bolts to become dislodged; when this occurs Asarco rebolts the area. '!his is a
positive type of reinforcement since the remaining non-loose
bolts also provide support.
'I'he clay in UQ l was of a grayish color but only located
near a fault. Dr. Hustrulid estimated that 5 percent of the
drift was clay.
"!be faults cross the drift at high angles.
Such faults vary
from 30 degrees to vertical~ When he observed these areas there
was no disturbance of the rock.

The walls of the ribs are nearly vertical.
that such vertical lines be maintained.

It is important

Dr. Hustrulid disagrees with MSHA's recommendation to place
bolts in the ribs of the drift. Exhibit G-6 shows rock blocks.

1476

They tend to stay together.
It is one to several feet between
bedding planes.
Rock bolt hammers in use today have 10 to 20
horsepower.
Pounding on pieces of rock will help tear the ribs
apart. In this jointed rock area if you start pounding a wall
you are asking for trouble.
Bolts with mesh presents problems.
area but it is not a good solution.

Wire mesh would fix an

The drift should be inspected regularly to observe changes
in ground conditions. Miners can see when things are changing.
If such a change occurs, you can come up with an operating plan.
Gunite shot into the ribs can tie adjacent blocks together
but it does not affect any blocks behind those in the front.
In
addition, gunite might mask problems by covering them. However,
if gunite is installed you can see a piece of loose rock develop.
In Dr. Hus trul id's opinj,_gn the best course of action to
maintain stability in UQ 1 is to observe, monitor and evaluate
changes that occur. He encourages miners to make thorough examinations.

It is much safer and easier to maintain UQ 1 due to its 18
foot width as compared to a normal 45 foot wide entry. 'Ihe ribs
in UQ 1 are safe today.
Dr. Hustrulid does not use the terms "primary and secondary
ground support systems." He spent three hours in UQ 1 and did
not hear any snapping or popping.
The roof bolts that were hanging down were no problem because they had been replaced with other bolts"

The term wbeddingw means a process by which material is laid
down in a ground formation.
If you
Installing roof bolts to the ribs is a bad ideao
drill into the ribs you compromise the ground supporto Howeveru
wooden lagging shouldnu t disturb the ribso

Asarco could use a loader to rock the ribs.
That is, the
loader could go down the drift and knock down any that are looseo
OWEN ERICKSON is Asarcog s underground mine foreman.
Ericksongs job involves ground control.

1477

Mr.

Mr. Erickson scaled down the ground pointed out by Inspector
Smith. He considered the ground stable and he used the full
force of the Jumbo drill to knock it down.
On July 13th the various crosscuts shown on Asarco' s mine
map were in existence.

In Mr. Erickson's opinion UE 158 was stable.
WILLARD R. COOPER, is a grade 10 miner, roof bolter and Jumbo operator.
Mr~ Cooper has worked on a daily basis in UQ 1.
He was
there last Saturday. The ribs and ground in UQ 1 are different
from the ribs and ground at the accident site.

He has never heard any popping sounds nor has he heard
ground working. There was no water in UQ 1.
Soot from the diesel covers the ribs. If the ribs were
working you would see evidence of Spalding.
Based on his experience Mr. Cooper thought the best solution
was to monitor the area on a daily basis.
If bolts were used, the UQ 1 ribs would be more unstable.
Mr. Cooper agrees he sounds the roof when using a scaling
bar. It is a general policy to scale but it depends on the
machine and its operator. A miner should make his own work area
safe.
JOSEPH A.

OLSENg JR. u a miner
rst class has been 11.5
He does Jumbo drilling.

years at the Troy unito

He was worked UQ 1 and was elected cy- miners for 2 .5 years
as a mineru s representativeo
Mr. Olsen has atte:npted rib bolting in the minev in the 10

West areao The efforts were not successfulo
the conditions safe.

'Ibey did not make

In UQ 1 the ground is different from where the fatality
occur redo
Mr. Olsen started in January in UQ 1.
anyone put mesh in the ribs.

1478

He has never seen

MSHA REBUTTAL
JERRY DAVIDSON, is a:nployed as a geologist for Denver Tech
Support. Mr. Davidson graduated from the University of North
Dakota and he is experienced in mining.
Mr. Davidson has investigated about 200-300 ground stability
problems and he has been to the Troy Mine on three occasions.
He provides geology support for MSHA mining engineers.
furnished the geology to Mr. Hansen.

He

On July 29th, Mr. Davidson visited Asarco's mine with Messrs.
Hansen and Clark. 'Ibey visted the UQ 1 drift. Initially they
got o.it at the top of the decline. They used a Q beam, over
100,000 candle power and looked for clay seams and mineral alterations.
The rock near the top was. frac_tured from perpendicular to a
high angle. The stability was marginal.
Walking down the drift Mr. Davidson noted the fractures were
not consistent. '!here were clay seams along the bedding planes.
Such seams decrease the stability of the ground mass.
Mr Davidson discussed faults in detail. It appeared to him
that there were chemical alterations in the drift, a condition he
found not particularly unique. It was fractured rock.
In Mr. Davidson's opinion the stability was marginal because
of the crushed nature of the rocko MSHA's recommendations that
the ribs be reinforced were made in a written memorandu:n o
Mro Davidson agrees the Troy Mine is a bedded formationo
Furtheru he didngt ex.amine every sql.lare inch of the drift. Bis
examination took less than an hour.
He fild

not hear any popping noise as he walked thro.igh the

drift.o

Discussion
This case does not lack for credibility issues. One such
issue deals with whether the ground in UQ 1 was the same type of
ground where the roof fall occurred causing the fatality.

1479

The evidence indicates that Mr. Hansen did not closely observe the site of the accident due to a water accumulation.
MSHA's evidence shows their representatives were within 100 feet
of the site to make their observations. Basically, I agree with
Dr. Hustrulid that effective observations of roof conditions
cannot be made from 100 feet or more away. In addition, virtually all of Asarco's witnesses testified that the roof conditions
where the fatality occurred was different and more stable than
the UQ 1.
The principal credibility issue presented in this case is
whether the rock in UQ 1 is stable.
In this connection I generally credit MSHA's evidence. Messrs. Smith, Hansen, and Davidson
testified as to the unstable areas in UQ 1. The MSHA representatives were using a high powered Q beam to inspect the ribs and
roof and described their detailed examination of the 800-900 foot
drift.
I believe they would be in a better position to observe
actual conditions as compared to the Asarco anployees who worked
in UQ 1 and described the conditions as stable. A person working
in an area is more likely to be concerned with his work than in
observing rib conditions.
Asarco claims that soot deposited on the ribs ~ diesel
equipment would quickly show any instability in the ribs.
I am
not persuaded ~ this argument.
The UQ 1 haulage way was started
January 1, 19920 '!he citation was issued in August 1992. 'Ibis
appears to be an insufficient amount of time to allow any appreciable amount of soot to accumulate.
A conflict also exists between the testimony of Mr. Fans en
and Dro Hustrulido Mro Hansen, a mining engineeru and a ground
stability expert believes generally that the geological formations are not relevento His rock surveys in six mines qualify
him to speak on the issue of stability of the ribs in UQ 1 of
Asarco's Troy Mine. Mr Hansen described his findings including
clay that he scraped out with his fingers.
Dr. Hustrulid confirmed the presence of the clay in UQ 1. He indicated it was 5
percent of the drifto
Asarco attacks the credibility of witness Hansen on the
basis that Mro Hansen did not see one of the crosscuts in UQ lu
also he did not examine both sides of UQ lo I agree with Asarco~ s assertions but I do not find that the credibility of
Mr" Hansen was destroyed ~ such evidence.
I recognize that the Commission has indicated that evidence
such as popping noises or sounds of ground working area are rele-

1480

vent in cases of this type. It is true there was no such evidence here. Principally this is because the thrust of MSHA's
evidence dealt with the safety of miners who might be struck by
relatively small (softball size) pieces of rib. As Mr. Hansen
noted, there was no pressure on pillars hence there was no working ground or popping sounds.
Asarco's defense is two-fold. Initially, the operator stated the roof and ribs in UQ 1 were stable at the time of the contested citation. Cl1 the other hand, the operator contends that
the same ribs are so fragile that it would be a disaster to insert roof bolts to be used as an anchor for wire mesh. It appears to the Judge that such inconsistency only serves to confirm
the lack of stability of the ribs.

On the issue of abatement: Asarco's petition herein states
it has filed pursuant to Section 10l(c) of the Mine Act for a
modification of the application of 30 C.F.R. § 57.3360.
The parties have agreed to extend abatement to a certain
time. Concerning methods of abatement: the record supports the
view that possibly roof bolts inserted at an angle could support
wire mesh without creating further instability. In addition,
wooden lagging might also be considered as a support for the
ribs.
In any event, it appears reasonable that miners could be injured by loose ground falling from the ribs. For this reason,
the Judge declines to further stay the abatement &.te.
For the foregoing reasons, Asarco's contest of Citation No.
4124076 is DENIED and the case is DISMISSED.

Law Judge
Distributiong

Certified Mail

Henry Chajetv Esq.v JACKSON & KELLY, 1701 Pennsylvania Avenuev
NWv Suite 650u W:tshington, DC 20006

Robert Jo Murphyu Office of the Solicitor, U.S. Department of
Labor, 1585 Federal Office Building, 1961 Stout Street, Denveru
co 80294
sh

1481

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

AUG 2 81992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 91-185-M
A.C. No. 48-00152-05595

v.

:

.
.

FMC WYOMING CORPORATION,
Respondent

FMC Trona

DECISION
Appearances:

Kristi Floyd, Esq., Office of the Solicitor, U.S.
Department of Labor, Denver, Colorado,
for Petitioner;
Henry Chajet, Esq., James G. Zissler, Esq.,
Washington, D.C.,
for Respondent.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Heal th Administration ( "MSHA") , charges FMC Wyoming Corpora ti on
111
(
FMC 11 ) with violating a safety regulation promulgated under the
Federal Mine Safety and Health Actu 30 UoSoCo § 801 et ~u (the
oiActcu)

A hearing on the merits was held in Salt Lake City, Utah on
March 4-5 11 1992.
The parties

led post-trial briefso

Citation Noo 3633617 states:
There was a gap in excess of .004 inch in
the main power inlet master control box top
cover plate. Arcing would occur inside this
box due to the switching on and off of the
controls. Cover plates must be maintained in
pennissible condition to help prevent methane
gas ignition/explosions. The violation occured in number 2 room in a Joy miner panel.

1482

The regulation allegedly violated, 30 C.F.R.
provides:

§

57.22305

Equipment used in or beyond the last open
crosscut and e:;i:uipment used in areas where
methane may enter the air current, such as
pillar recovery workings, longwall faces and
shortwall faces, shall be approved by MSHA
under the applcable requirements of 30 CFR
parts 18 thra.igh 36. Equipment shall not be
operated in atmospheres containing 1.0% or
more methane.
30 C.F.R. § 18.3l(a)(6) provides a maximum permissible
clearance of .004 inch for the plane flange joint in question.
Issues
The issues are whether a,.violation occurred. If aff irmative, then was the violation significant and substantial and due
to the unwarrantable failure of FMC. Finally, if a violation
occurred, what penalty is appropriate.
Summary of the Evidence
WAYNE DOUGLAS PILLING, a person experienced in safety and
health, has been a federal mine inspector for more than 15 years.
( Tr 2 7 - 31 ) ..
o

On November 19, 1990, he .wrote Citation No. 3633617 for a
permissibility violation on a Joy Continuous Miner ("CM"). In
particular 8 he
ted the cable entrance box on top of the master
control box
e CM operator's cabino 'lhe continuous miner was
in-by the
st open crosscuto
When it is in operation, the continuous miner is located at
the face. When the inspector arrivedu the continuous miner had
t backed out
a previous cut and was ready to start cutting
new drif
{Tro 32u 33u 79)
o

The control box houses approximately nine SW"itches which

operate the cutter headsu tram motorsu conveyor and main controlse

These switches
1 produce incentive arcing which is capable of
igniting methane.
(Tr. 33u Ex. G-1). 'lhe top portion measures 6
by 17 inches. The enclosure itself is approximately 4200 cubic
in ch es
Tr • 3 4 ) •
o

(

1483

Mr. Pilling identified the gap with an arrow on Exhibit G-1.
( Tr • 3 7 , 3 8 ) •
The citation alleged FMC violated§ 57.22305 as well as 30
C.F.R. § 18.3l(a)(6) which was applicable.
(Tr. 38).
The volume of the box was greater than 124 cubic inches.
(Tr. 39). The allowable gap on a box of this type is .004 of an
inch.
Bxhibit G-2, an MSHA publication on permissibility, illustrates the plane flange joint.
(Tr. 43). Mr. Pilling drew a
circle on the exhibit showing where he inserted his feeler
gauge. 1 The gap accepted a .005 feeler gauge for 1.5 to 2 inches. Mr. Pilling estimated the gap was .010 of an inch.
(Tr.
45, 46). He further estimated the gap was several inches in
length.
(Tr. 4 7).
Mr. Pilling explained th.e:t a permitted gap will cool any
flames before they reach the outside atmosphere. Ventilation is
needed to cool the heat from electrical equipment and also to dry
up the moisture.
(Tr. 47).
Inspector Pilling issued the citation as a significant and
substantial ( 11 S&S") violation.
'!his is a gassy mine and the
percentage of methane collected on October 31, 1990, was .190,
.047, .007 and .127.
(Tr. 52-54, Ex. G-3). '!he total methane
liberated on that date was 1,539,118 cubic feet.
It is considered significant if a mine liberates over one million cubic feet
in 24 hours. Such an amount triggers a five day gas check.
The other main factors included the numerous ignition sources inside the master control boxo 'llle throwing of the switches
creates an incentive arcing inside of the control box which can
ignite methaneo Mro Pilling drew an wA~ over the switches on the
control box panel.
(Tr. 55, 56, 65).

l
A feeler gauge was described as being a o5 inch wide and
consisting of a thin, shiny material.
(Tr. 46).

1484

The gap was on the top lx>x but the arcing occurred in the
bottom box.
(Tr. 56).
This is because there was an opening 5.5
inches by 11 inches between the 11 box and the master control
box. 2
(Tr. 57).
In sum, if an ignition occurred in the master
cable entrance box, it would propagate up through the small cable
entrance box that was cited. In the inspector's opinion, it was
reasonably likely that a methane gas ignition or explosion could
occur.
(Tr. 58, 65).
A methane readout at the time of the inspection showed 0.0
percent concentration.
(Tr. 58). However, the inspector didn't
consider this as a factor since the ventilation system was working.
Further, the CM was idle and not cutting into undeveloped
ground.
The ventilation was rendering harmless any methane that
might have been present.
(Tr. 58, 59).
The CM was equipped with
a methanometer which warns the miner operator at a 1 percent
methane concentration. At 1.5 percent concentration, it will
deenergize the machine.
(Tr. 60) •
.

·~·

On occasions before 1990, FMC was cited for violations
involving its methane monitors on the continuous miners.
(Tr.
61, Ex. G-8, G-9, G-10). On these occasions FMC's two sensor
units were plugged with trona.
'Ihere was also fire equipment in
the area but this was not a factor in issuing the citations as
S&S.
(Tr. 64).
If the inspector had detected an explosive level of methane,
he would have written an imminent danger order.
(Tr. 65).
Exhibit G-4u a document dated January 27, 1986 from MSHA's
Green Riveru Wyoming office involved a methane gas ignition at
the FMC Trena Mine at their longwall paneL
(Tro ?Ou 71) o The
ignition occurred while the company was repairing the longwall
shearo
They were between the chalk line and the face of the
longwall section at zero levelo As they were welding on the wig
wheel, sparks jumped from the arc weld and ignited a s:nall raider
of methane.
'lbe ventilation systan was running at the time. At
the time 24u000 and 40u000 CFM were being coursed thra.lgh the
chalk line and face areao
'Ihere was a methane monitor at the
headgate and one at the tailgate about 400 feet awayo
(Tro 73)o

2 This information came from MSHAgs Approval and Certification Center in Tridelphia, West Virginia.
(Tr. 57).

1485

Miner representative Erspamer told Inspector Pilling that
the highest percentage of methane gas he had found was 10 percent.
Mr. Thomas, a management representative with the inspection team,
then told Mr. Erspamer not to talk to the inspector.
(Tr. 87).
When Mr. Thomas was told ~ the inspector that the citation
would be S&S, he replied that "'Ibis is the one we've been waiting
f or . "
( Tr • 8 8 ) •
MICHAEL J. ERSPAMER, an underground miner for FMC, runs a
913 front-end loader. Mr. Erspamer has held various jobs including fire boss.
(Tr. 173, 175). He described his operation of
the continuous miner.
(Tr. 176-180). When he was roof bolting,
Mr. Erspamer had struck pockets of methane in the roof. When the
pressure is released, the gas gushes out into the atmosphere,
depending on the size of the pocket.
(Tr. 181). When roof bolting, he would strike such pockets daily.
(Tr. 182). Methane is
in the oil shale above and below the trona. It enters the mine
atmosphere through cracks in ,..the floor, roof or through gas holes
drilled in the roof. If the trona is a foot thick, the roof is
good and it acts as a barrier to the oil shale.
(Tr. 183).
FMC has eight ventilation shafts.
(Tr. 184). In his 16
years at FMC Mro Erspamer has detected methane at 1 percent
"°probably hundreds of times. 11 He has detected with the same
concentrations, methane between ,1 percent and 1 percent.
Different concentrations can be found at different locations.
(Tr. 188)0 At FMC methane is continually liberated into the
atmosphere.
FMC tries to maintain two production shifts to each mainten'Ihe preventive maintenance crew does the

ance shifto
(Tro 189)0
pennissibility checkso

(Tro 193) o

Mro Erspamer accompanied Mro Pilling on November 19, 19900
He told the inspector he had gotten methane readings as high as
10 percent.
(Tro 195)0 Generally, these would be in a working
block with a fan in the room CTro 196)0 Some of these concentraons were in continuous miner sectionso When he would find such
concentrations of methane, Mro Erspamer would restore the ventila~iono
He would also make daily reports to be countersigned by
the shaft superintendento
(Tro 197)0 Mr. Erspamer agreed you
can feel the change in conditions if the face fan shuts down.
{Tr o 20 0) o

Methane is primarily contained in the oil shale above the
tronao
(Tro .202L On November 19, 1990, the ventilation system

1486

was functioning.
The syste:n reduces the hazards of methane.
The
foreman uses his methane monitor on a regular basis.
(Tr. 204,
205).
On November 19, 1990, Mr. Erspamer saw no standing water nor
did he detect the smell of ammonia which would indicate methane
was present.
(Tr. 206).
When observing at the monitor on the mining machine you can
detect changes in amounts of the methane levels.
(Tr. 207}.
Everyone at FMC knows the ventilation must be maintained.
(Tr.
208).
MERLE VENTERS, an MSHA electrical specialist is experienced
in mining as an electrical maintenance permissibility expert.
(Tr .. 245-269).
The 12-C Joy described in the citation is approved ~ MSHA.
The control box panel starts and stops the motors. Any open
switches may deteriorate and allow an unintentional arc.
The
witness explained how arcing occurred and the types of hazards it
creates.
(Tr. 270, 271). The requirement that the gaps be maintained at .004 of an inch or less has been required since the
1970's.
(Tr. 271, 274). It is not difficult to find such an
opening ..
(Tr. 272). MSHA requires the .004 of an inch to prevent flame from escaping.
(Tr. 273). A gap of less than .004
of an inch will not allow flame to escape to a hazardous level.
If the gap is greater than .004, it will allow the flame to escape to a hazardous level.
Permissibility violations occur because the equipment is improperly assembled" was struck by a roof fall or collided w.ith
another machineo
(Tro 275u 276) o Explosions have occurred because a plane joint was closed.
(Tr. 277q 278).

Mr. Venters agreed that ventilating the area keeps fuel away
from any arc.
(Tr. 283)e Coal mines that are gassy have small
ignitions fairly frequently.
(Tro 284). However, Mr. Venters
did not knOW' of any ignitions in trona mines nor was he aware of
any explosions or ignitions at the FMC Trona Mine.
(Tr. 2 8 4,
285). A high quantity of methane does not, at all times, translate into a high percentage of methane.
(Tr. 286). Boxes on the
other side of the CM have the same ignition hazards as the box
that was cited.
'Ihere is no methane in the trona itself.
(Tr.
298). It would be important to know where concentrations of
methane are located in a mine.
(Tr. 302, 303}.

1487

Additional ventilation increases the dilution effect on methane and reduces the hazard.
(Tr. 304).
Protection against
methane hazards include permissibility, good maintenance and
ventilation.
The testimony of MSHA's witnesses Jerry Palmer Davidson,
Jerry Lee Fuller and Ken Porter is considered, infra.
FMC's Evidence
JOHN HEAD, a mining engineer, is experienced in methane
hazards and safety in gassy mines.
(Tr. 398-407, Ex. R-4).
In January (1992) Mr. Head visited the FMC Mine to gather
information.
CTr. 408-412, 427, 428).
FMC's mine is approximately six miles east/west and about
five miles north/south.
(Tr. 413).
In 1990 there were ten operating CM sections and two CM
sections on standby in the longwall sections.
(Tr. 413).
Mr. Head estimated FMC has over 100 pieces of permissible
equipment.
(Tr. 415). He examined a Joy miner identical to No.
8 and made a detailed ex:amination of a typical CM section.
The
No. 14 panel where the contested citation was issued could not be
entered as it had been sealed and was not maintained.
(Tr. 416).
He also took bottle samples of air. FMC preshift inspections for
gas checks and the ventilation must be in place before the crew
begins work.
(Tr. 418).
'Ihe miners take steps to reduce methane
concentrations below 1 percent whenever that level is found.

In CM sectionsu the miner operator stays at least a foot
from the top of the trona bedo
(Tr. 418)0
Mr. Head described the method and location where he took 10
bottle samples.
(Tr. 419-421)0
'llle results he obtained were
similar to MSHAus methane readingso
(Tro 420u 423) o Bottle samples provide accuracy down to l or 2 parts per milliono
(Tr.
223)0
The results indicated readings as low as 5 PPM and as high
as 25 PPM (10 parts per million is 0.0010).
(Tr. 424-427).
Mro Head found the travel roadways were in ex:cellent shape
and there was no significant cracking or roof movement.
(Tr.
428).
The witness further described in detail FMC's ventilation
system. '!be three primary intake air shafts deliver slightly
under 1,500,000 cubic feet of intake air, about 50 percent more

1488

air than r~uired.
(Tr. 431-435, 436, 439).
air throughout the system is very effective.

The distribution of
(Tr. 4 3 9) •

Drill holes close to the southern end of No. 14 panel were
shown in a stratigraphic representation.
(Tr. 440, 445). '!he
representation shows the trona seam to be about 15.5 feet thick.
(Tr. 4 4 2) •
The shale above the trona is the area from which methane gas
would be liberated if the roof is disturbed.
(Tr. 444, 445).
The trona seam being mined is about 13 or 14 feet thick. After
being mined 5.5 feet or so of trona would remain.
(Tr. 445).
The thicker the trona the more stable the drifts or crosscuts.
(Tr. 446). Panel 14 had a particularly good roof.
(Tr. 447).
After November 19, it would take an additional six or seven
months to complete mining panel 14.
Mr. Head described the ventilation system for panel 14 on
November 19 in relation to where Joy CM No. 8 was located.
(Tr.
452).
Methane is contained in the shale members above and below
the trona. Only trace amounts of methane are contained in the
crystalline structure of the trona.
(Tr. 455).

On his visit to the plant, Mr. Head inspected the Joy No. 8
CM.
The cover plates were removed to inspect and photograph the
internal parts. The witness described his findings.
There was
no evidence of arcing.
(Tr. 456, 462).
A concentration of methane between 5 and 15 percent is hazardous and can explodeo
The volume of methane is almost irrelevent in terms of assessing the hazard. 'Ihe ambient air in
Wyoming contains 2 PPM methane oru 00002 percent.
(Tr. 463) o
There was no evidence in the stratigraphy that there was any
degree of gas pressure exerted in the roof strata.
(Tr. 464).
The pennissibility gap of 0004 of an inch might be the thickness
a sheet of paperff 0010 might be the thickness of several
sheets of papero
(Tro 466Q 467) o
Mro Head described MSHA 1 s testing procedures for boxes.
{Tro 468-470)0 Further, he described the cycling of temperature.
(Tr o 4 70-4 72).
In addition, he compared the heating and cooling
cycles to a home with windows, a bonfire outside the home and the
smoke produced from the bonfire.
(Tr. 473-475).

1489

Ventilation through the main circuit and in the face dilutes
the methane to harmless concentrations.
(Tr. 475).
Monitoring devices included hand-held methanometers used for
preshif t inspections and continuous reading methane sensors on
the continuous miners.
(Tr. 476).
FMC has numerous elements in the training and safety policies of the mine to control methane hazards.
(Tr. 476).
Interviews with the mine operator and the foreman on duty on
November 19, 1990 confirmed the FMC policies were in place.
(Tr.
476-478). Documents confirmed the preshift inspections showing
zero methane.
(Tr. 479, 480, EK. R-5).
The monitors on the Joy No. 8 CM warn the operator at a 1
percent methane concentration and shut down the power to the
machine at 1.5 percent.
(Tr. 477).
The maintenance department installed a new methane monitor
on No. 8 Joy CM on November 8th. 'llle unit was recalibrated on
November 15, 1990.
(Tr. 477). FMC has one maintenance shift for
each two production shifts.
(Tr. 477).
FMC has been in operation for more than 40 years with no
explosions of methane nor any injuries or fatalities resulted
from explosions.
(Tr. 481).

Mr. Head concluded that he would expect to find low concentrations of methane in No. 14 panel. 'llle history indicates the
methane concentration is almost always 0.0 percent and never more
than l percenL
(Tr 481)
o

o

Elevated levels of methane occur only in other areas of the
mine where specific activities occur such as cutting into the
shale for an overpass or caving in a longwall section (these
activities were not taking place in the 14 panel)
(Tr. 481~
0

482)

0

The only other time when there had been a significant concentration of methane reported at the mine was after an extended
shutdown of the ventilation system either when a panelas ventilation was shut down or after a holiday o
'lllis did not occur at 423
Westff section 14 panel. In this panel there was a thick roof
beamff no ground control problems, no obvious cracks and no bellying of the roof as a result of gas pressure.
(Tr. 482, 483).

1490

There was about 26,000 CFM in the panel itself. Vent tubes
and auxiliary fans were developing 5,000 to 8,000 CFM in the face.
(Tr. 4 8 3) •
In arriving at his conclusion Mr. Head relied on the specific characteristics of the fans in other working places.
(Tr.
483).
The FMC preshift for panel 14 indicated 0.0 percent methane.
Further, the inspection team found no methane nor did the CM
monitors. In addition, an explosive concentration of methane
could not enter the control box.
(Tr. 484).
FMC's fire control policy was also considered ~ Mr. Head in
reaching his opinion about the operator's successful program.
(Tr. 485).
In Mr. Head's opinion the likelihood of a methane ignition
arising from the conditions de.scribed in the citation (if mining
had continued) was so unlikely as to approach zero probability.
(Tr. 487).
Mr. Head agrees methane in the explosive range of 5 to 15
percent is potentially hazardous.
(Tr. 491). '!he witness was
examined as to his experience at the Morton Salt Company and the
Morton Salt Mines.
(Tr. 492-498).
Some roof falls have occurred at FMC.

(Tr. 501).

A limited ignition could occur.
(Tr. 503). However, it is
unlikely that methane could be·liberated in the explosive range
in a CM section in the mine.
(Tro 504)
o

The ten methane bottle samples taken at various places
including within the collar of a 15-foot vertical probe hole
ranged from .0002 to .2910 (within the hole)o All of the samples
were below the explosive range.
(Tr. 509-512) o
In Mro Headijs opinionu in panel 14 the concentration in the
return airway would approach 0004 percent. He would be very surprised if it would be .1 or .15 percent.
(Tro 513~ 514)0 '!he
concentration at the face, because of the ventilation fans, would
be zeroo
(Tr o 514)"

1491

Issue:

Did FMC violate 30 C.F.R.

S 57.22305

The uncontroverted testimony of MSHA's Inspector Wayne
Pilling shows: He inspected FMC's No. 8 Joy Continuous Miner
inby the last open crosscut. He found the plane flange joint on
the top cover plate of the master control box violated the permissibility requirement.
There was a gap in excess of .004
inches. The volume of the control box enclosure containing the
gap was approximately 4200 cubic inches.
FMC contends the Secretary did not meet her burden of proof
because the inspector did not measure the gap to determine its
size.
(Tr. 127). Further, the feeler gauge had not been calibrated or measured.
(Tr. 126). In sum, FMC argues the inspector
failed to conduct the necessary measurements to establish the
gauge was actually .005. Specifically, it so argued the Secretary failed to meet her burden of proof that an excessive gap
existed. In addition, it is argued the inspector's estimate is
only a guess. Finally, FMC ,Cl,ttacks the promulgation of the
r egula ti on.
FMC has misconstrued the evidence and the scope of the regulation. The Secretary is not required to prove the gap was .005
(or greater). Rather, a violation was established when the gap
accepted a .005 feeler gauge for a distance of 1.5 to 2 inches.
FMC's argument that Section 57.22305 does not require that
the permissibility gaps be "maintained" is rejected. Section
57.22305 specifically adopts 30 C.F.R. Parts 18 through 36.
The
referenced. section mandates a maximum permissible clearance of
0004 for the plane flange joint in question.
The operator argues the regulation is distinctly different
from the coal standard[§ 75o506u 506-l(a)] and contends i t
should not be extrapolated to include a requirement not expressly
contained therein nor promulgated through the rule making process.
In sum, the operator argues that the lack of a requirement for a
permissibility check in metal/nonmetal mines confirms a different
intent for the standards applicable in this case.
I agree that the requirements of the coal and the metal/nonmetal regulations are differento However, the regulation here,
§
022305 must be read in conjunction with§ 57.22001. The latter provides in part that w(m)ines shall operate in accordance
with the applicable standards in this subpart to protect persons
against the hazards of methane gas ··~ ." In sum, permissibility
compliance is required by the Secretary's regulations.

1492

The regulations involved here were duly published in the
Federal Register, FMC has failed to cite any authority or to
allege in what manner the Secretary's actions conflict with
Section 101 of the Mine Act, 30 u.s.c. § 811.
On the basis of the testimony of Inspector Pilling, I conclude that FMC violated 30 C.F.R. § 57.22305.
Issue:

was the violation properly classified as Significant and Substantial

Inspector Pilling expressed the opinion that the violation
at the FMC Mine was S&S. John Head, testifying for FMC, expressed a contrary view.
Before reviewing the credibility issues, it is appropriate
to consider the applicable case law:
A "significant and substantial" violation is described in
Section 104(d)(l) of the Mine.Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard." A
violation is properly designated significant and substantial "if,
based upon the particular facts surrounding the violation there
exists a reasonable likelihood that the hazard contributed to
will result in an injury or illness of a reasonably serious
nature." Cement Division, National Gypsum Co., 3 FMSHRC 822, 825
(April 1981) •
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of
a mandatory safety standard is significant
and substantial under National Gypsum the
Secretary of Labor must prove:
Cl) the underlying violation of a mandatory safety
standard~ (2) a discrete safety hazard-that
u a measure of danger to safety-contributed to by the violation; ( 3) a reasonable likelihood that the hazard contributed to will result in an injurye and (4) a
reasonable likelihood that the injury in
question will be of a reasonably serious
nature.

1493

In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have explained further that the third element of the Mathies formula "requires that the
Secretary establish a reasonable likelihood
that the hazard contributed to will result in
an event in which there is an injury." U.S.
Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984). We have e.nphasized that, in accordance
with the language of section 104(d)(l), it is
the contribution of a violation to the cause
and effect of a hazard that must be significant
and substantial. U.S. Steel Mining Company,
Inc., 6 FMSHRC 1866, 1868 (August 1984), U.S.
S't"e'el Mining Company, Inc., 6 FMSHRC 1573-,-1574-75 (July 1984).
Texasgulf, Inc., 10 FM~J:!RC 4 98 C1988) is particularly
informative since it involves a trona mine and the issue of
whether the violation should be designated as S&S.
Inspector Pilling's views, summarized in greater detail
above, are based on several critical facts:
The FMC Mine liberates over 1,000,000 cubic feet of methane
in 24 hours. As such, it is a gassy mine subject to heightened
inspections under Section 103(i). The CM, operating in virgin
territory, has nine control switches capable of incentive arcing.
Such arcing can ignite methane.
In January 1986 0 a methane gas ignition occurred at FMC's
longwall panelo Inspector Pilling believed it was reasonably
ikely that a methane gas ignition or explosion could occur in
the mine.

On the S&S issue, specifically as to the ventilation capability u I credit the testimony of FMC's witness John Head. His
testimony Q summarized aboveu principally focuses on the ventilation at the FMC plant. To a large degree, as noted, Mro Headws
testimony is confirmed by Inspector Filling's testimony. Mr.
Bead found FMC delivers 50 percent more air than required by law.
He also took 10 bottle samples for methane. The readings were as
low as 5 PPM and as high as 25 PPM.
Al though panel 14 had been sealed, Mr. Head calculated the
ventilation. in the panel.

1494

Basically, the ventilation diluted the methane to hannless
concentrations.
FMC documents indicated there was "zero" methane at the time
the citation was issued.
Further, in over 40 years of operation, FMC has had no methane explosions.
In the No. 14 panel methane is almost always 0.0 percent and
never more than 1 percent.
Based on Mr. Head's testimony the third element of the
Mathies formulation was not established. In sum, as the Commission has stated, the formulation "requires that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury." U.S. Steel
Mining Co.v supra. We have emphasized that, in accordance with
the language of Section 104(d)(l), 30 u.s.c. § 814(d)(l), i t is
the contribution of a violation to the cause and effect of a
hazard that must be significapj: .and substantial.
Id.
In addition, the evaluation of reasonable likelihood should be made in
terms of "continued normal mining operations." Texasgulf, Inc.,
supra, 10 FMSHRC at 500.
In order for ignitions or explosions to occur, there must be

a confluence of factors, including a sufficient amount of methane
in the atmosphere surrounding the impennissible gaps and ignition
sources. At the time the instant citation was issued, the methane levels were well below the 1.0 percent concentration necessary for an ignition.
Furtherv i t is not reasonably likely that ignitable br
explosive concentrations would have been encountered had nonnal
operations continuedo
The trona 3 roof in panel 14u after
mining~ would be approximately 5o5 feet thicko
'lbe roof was
particularly good in panel 140
Inspector Pillingws testimonyu in many waysu confinns FMC's
evidenceo

Mro
lling has been inspecting the FMC Mine since 1977¢
only knew- of one ignitionu namely the one as described that

3
Trona only contains trace amounts of methane in the
crystalline structure.
(Tr .. 455).

1495

He

occurred during a cutting and welding process in the longwall.
The welding process was not involved on November 19,. 1990.
(Tr.
88, 89). In fact, the ignition had no relationship to the citation of November 19.
(Tr. 140). He further confirmed that no
injuries have resulted from methane at the FMC Mine.
(Tr. 89).
Mr. Pilling considers methane a hazard, regardless of quantity
and the percentage.
(Tr. 96).
On the day he issued the instant citation, Mr. Pilling found
the air was excellent.
{Tr. 101). During his inspection, there
was no indication there was going to be a ventilation breakdown.
(Tr. 122). At that time of the inspection Mro Pilling agreed it
was very unlikely that methane would accum.ulate to an explosive
level.
(Tr. 123). There were no ignition sources except for
those cited.
(Tr. 125).
A further credibility issue arises as to whether the CM controls were capable of arcing on November 19 and whether such arcing could cause a methane explosion.
C '!he premise presumes an
explosive concentration of methane was present.)
I credit the testimony of MSHA's representatives Pilling and
Venters. Mr. Pilling concluded the nine switches operating the
cutter heads, tram motor conveyor and main control produce incentive arcing capable of igniting methane.
(Tro 33). Mr. Venters
also discussed arcing and explained how it can occur in any
switch.
(Tro 270). Arcing will ignite any methane in the box.
However, if the box is not properly maintained, flame could escape and ignite methane outside the box.
(Tr. 271).
I do not credit Mro Head's expert testimonyo FMC's expert
explained in detail the thermal cycles required for methane to
enter the control box
the miner in question and how it simply
was not possible under the mining conditions in FMCo
(Tro 468473
As noted above, the premise of this evidence is that an explosive concentration of methane was presento Such a concentrat
could enter the inside of a control box through a o010 gapo

Mro Head found no evidence of arcing when he inspected the
Howeveru in view of the extensive control switches, it is
likely that incendive arcing could occuro
CMo

It is appropriate to consider Secretary~s views as expressed
in her post-trial brief. The initial issue of whether a violation of 30 C.F.R. § 57.22305 occurred has been decided in favor
of the Secretary.

1496

The Secretary further asserts that the third element of the
Mathies formula does not require the Secretary to prove that it
is more probable than not that an injury will result, but rather,
that the violation presents a substantial possibility of resulting in an injury.
In support of her position Secretary cites
Consolidated Coal Co., 13 FMSHRC 748, 750 (April 1991) and Green
River Coal Co., 13 FMSHRC 1287 (August 1991).
For an S&S violation the Commission requires the Secretary
to establish a "reasonable likelihood that the hazard contributed
to will result in an event •••• "
The Secretary would change the test of "reasonable likelihood" to "substantial possibility." We generally recognize that
anything is possible and I reject the position urged by the
Secretary since it deviates fran the Commission mandate.
'lhe
cases relied on support the Secretary but they are not binding on
the writer since they are Judge's decisions.
I believe the
Commission has clearly articu+.Cl.ted its view of S&S.
"Substantial
possibility" is not one of the views accepted by the Commission.
The Secretary urged that Inspector Pilling's S&S citation
written November 19, 1990, is based qn his extensive knowledge of
FMCu the fact the mine was liberating over 1.5 million cubic feet
of methane in a 24-hour period and upon his belief the CM master
switch was arcing.

I agree the FMC mine was liberating over 1.5 million cubic
feet of methane in a 24-hour period (considerably more than was
liberated in the Texasgulf mine). I further concur that the
inspector believed the master switch on the CM was arcing. However" the Inspector found no methane present in the panel nor
does the evidence establish that a sufficient amount of methane
would accumulate or be liberated in panel 14 to cause a hazard.
A Section 103Ci) gas test confirmed the absence of methane
in the return entryo
(Tro 116)0 FMC personnel also found zero
methane.
(Tr. 484).

Inspector Pilling has conducted over 8v000 tests for methane
at FMC over a nine-year period and has never detected methane in
the ignitable rangeo
(Tr. 119Q 120). The history shows that the
concentration of methane was almost always 0 percent and never
more than l percent.
(Tr. 481).
The Secretary states the CM was about to cut into virgin
trona. Such a mining procedure would release methane.

1497

The Secretary is in error; methane is liberated from the oil
shale. Unlike coal, trona contains only trace amounts of methane.
(Tr. 202r 298).
The Secretary also relies on the testimony of Michael
Erspamer.
A summary of Mr. Erspamer's testimony, entered above, indicates that when roof bolting he would strike pockets of methane.
In addition, there were occasions when he had detected methane of
various described high concentrations, including concentrations
as high as 10 percent.
I am not persuaded ~ Mrc Erspamer's testimony that he
detected 10 percent methane on several occasions unrelated to the
citation.
I am not persuaded because in cross ecamination he
identified several methanometers and acknowledged that his was
incapable of reading 10.0 percent concentration.
(Tr. 226).
I find Mr. Erspamer' s testimony about releasing methane
during roof bolting to be credible. However, there was no evidence (expert or otherwise) to establish whether the release constituted a dangerous concentration of methane.
I appreciate such
matters are not always subject to precise proof but the Judge's
conclusions must be reasonably drawn from the facts.

In any event, Mr. Erspamer's roof-bolting activities were
shown to be very limited. When asked about the extent of the
roof bolting he testified:

Ao

I never did permanently, but I did as a
relief operatoro When I was a miner
operatorv the roof bolter operator was
qualified to run the minerv and so we'd
trade off once in a while and break up
the monotony by doing each otherus jobs.
(Tr. 180) o

Mro Erspamer also testified and I find
s testimony
credible that he detected concentrations of methane at 1 percent
~probably hundreds of time.~
(Tr& 188)0 Howeveru these were
instances when Mro Erspamer was firebossing.
On these occasions
the fans were down or overcasts were being cute
The very purpose
of the fireboss inspections are to clear out the methane.
(Tr.
136v 196v 216v 217v 223). Inspector Pilling believed that the
high readings of methane detected were "to be expected" because
they were found during pre-shift fire boss inspections.
(Tr.
136} •

1498

Witnesses Merle Venters and Jerry Davidson confirmed that
outbursts fill or 1111 inrushes 11 of methane do not occur at FMC.
(Tr.
296., 348)
fill

0

Issue:

Was the violation properly classified as Significant and Substantial
due to the nature of the mine

The Commission has ruled that the nature of the mine is a
factor to be considered in determining whether a violation is S&S.
Texasgulf, Inc. supra, 10 FMSHRC at 501.

As the Commission has also noted, the geological strucblre
of a mine should be evaluated to reasonably evaluate future
liberation
methane.
Texasgulf, Inc., supra, 10 FMSHRC at 503.
JERRY PALMER DA.VIDSON, a geologist experienced in mining, is
employed by the Denver Ground Support Group for MSHA.
(Tr. 331).
Mro Davidson is familiar with the FMC Mine as part of an MSHA
ground stability investigation of all trona mines in Green River,
Wyomingo
(Tro 333). The occurrence of methane was not a part of
MSHA 6 s report.
(Tr. 340).
Methane is one of the volatile constituents of oil shale.
Trana contains thin seams of oil shale, an eighth or
quarter of an inch. During the mining process, oil shale and
methane are released into the atmosphere.
(Tr. 342, 343).
Cracks or
ssures are very common in a trona mine.
{Tr. 345).
{Tro 341)0

While he was in the mine Mr. Davidson observed f issu.res in
the continuous miner areas.
(Tr. 347). '!he fissures serve as a
conduit for volatile vapors such as methane which can be in the
A
fall fractures all the strata in the fallo
This
produces a larger amount of whatever formation gasses existed in
the
Methane ex is ts with the oil shale in the FMC roof.
Another source of methane is the thin seams of oil shale in the
{Tro 348) o In additionu methane can come up
In the FMC mine it is not possible to predict
when a
fallu fracture or crack will occuro
(Tro 349).
e FMC
a roof fall in 1989 in the continuous miner
on but
witness did not know the location of the fall.
CTrc 357 0 35
As methane enters the atmosphere it is possible
to check its concentration with gas bottles or methanometers.
(Tro 359) o When methane enters the atmosphere, the concentration

sec

1499

and location varies.
(Tr. 360). When a continuous miner cutter
head hits a fissure, whatever gas is in the fissure immediately
comes into the mine atmosphere.
(Tr. 360). Mr. Davidson agreed
the strata differs from east of the trona mine in a general way.
(Tr. 370). FMC's mine is several miles in area.
(Tr. 372).
In MSHA's report (Ex. G-13, R-3) it was recommended that one
to two feet of trona should be left in place.
(Tr. 376, 377, Ex.
R-3). Mr. Davidson was not aware of any explosions, blowouts or
outbursts in the FMC Mine.
(Tr. 383, 384).
Bed 17 is one of the largest trona beds being mined. There
are three companies mining the bed.
(Tr. 386). Exhibit G-13 is
MSHAfis general ground control investigation of all the trona
mines in the Green River Basin.
(Tr. 388v 389).
Evaluation
Mr. Davidson's testimony. fails to establish how the geology
of FMC's mine might cause a hazardous concentration of methane.
There is no "confluence" as required in Texasgulf, Inc.

JERRY LEE FULLER, senior mining engineer for MSHA and a
rebuttal witness, has been so employed for over 14 years.
(Tr.
525). Mr. Fuller, a graduate from the Colorado School of Mines,
teaches classes in ventilation.
(Tr. 525).
As a ventilation ex.pert, Mr. Fuller is familiar with methanometers mounted on continuous miners.
(Tr. 537). He is also familiar with the aliphatic hydrocarbons generally associated with
oil shaleo
The higher hydrocarbons tend to interfere with rnethanometers on the side of safety
(Tr 537) o That isQ the higher hydrocarbons will show as methane when none is presento
a

A roof fall in an airway will obstruct ventilation to some
degree. Based on a reasonable engineering certainty a ventilation system does not always dilute 0 render harmless and carry
away methaneo
(Tro 545)0 The ventilation system canit ventilate
every nook and cranny of the mineo
It is necessary to control
the ignition sources as well as ventilate as close to them as
possibleo The standards address two main areas~ they seek to
control ignition sources and ventilate to dilute hazardous gasseso
(Tro 548)0
The ventilation system cannot compensate for a breakdown in a permissibility systemo
(Tr. 560)0 It is possible to
have ignitions when a ventilation system is running because the
ventilation system cannot ventilate every nook and cranny of the
mineo It is possible for ignitions to occur in underground gassy
trona mines even with 2 6, 000 CFM in the area being mined.

1500

Evaluation
Mr. Fuller does not establish a dangerous concentration of
methane was reasonably likely. He appears to state that FMC's
mine, as a Category III mine, liberates methane concentrations
which are explosive or can become explosive when diluted. (Tr.
545, 546).

However, the record indicates Mr. Fuller was not testifying
as to the FMC mine. He was rather quoting (somewhat incorrectly)
MSHA's categorization regulation, 30 C.F.R. § 57.22003. The regulation provides as follows:
(3) Category III applies to mines to which
noncombustible ore is extracted and which liberate a concentration of methane that is explosive, or is capable of forming explosive
mixtures with air, or have the potential to do
so based on the history of the mine or the geological area in which the mine is located. The
concentration of methane in such mines is explosive or is capable of forming explosive mixtures if mixed with air as illustrated ~ Table
l belowu entitled "Relation Between Quantitative
Composition and Explosibility of Mixtures of
Methane and Air".
KEN PORTER is the supervisor for the Electrical Power Sysstems Branch at MSHA's Approvals and Certification Center in
Triadelphia, West Virginia.
(Tr. 561). His initial responsibility was in the Field Activities Branch responsible for approving
longwallsc His present duties include approving all types of
electrical eq:uipmento
(T:r 562v 563)
o

o

On December llu 1991., he responded to a request by Inspector
Pillingo (Tro 563) o MSHA has records that correspond to a model
of the machine inspected l:;r Mro Pillingo
(Tr. 565, 568)
o

Inspector Pilling inquired as to how the enclosures were
constructed and whether the components within the enclosure were
capable of igniting the methane air-mixture0
(Tro 573v 574) o
erhe witness described where arcing would occur in the boxe
(Tro
575)
The vacuum contractor on the equipment will interrupt the
950 volt cutter motor circuits within a vacuum bottle. '!his
reduces the arcingo
(Tro 586)
Arcing would occur inside the
box even if the box contained vacuum breakers. Such arcing could
be caused cy- the seven control switches and the circuit breaker.
o

o

(Tro 598)0

1501

Evaluation
Mr. Porter's testimony did not enhance the S&S allegations
as it relates t9 hazard concentrations of methane.
For the reasons stated above I credit Mr. Head 0 s testimony
as to the effectiveness of FMC's ventilation and the unlikelihood
of a methane explosion.
I further reject Inspector Pilling~s
opinion that the violation was S&S since his opinion conflicts
with the Commission's stated criteria.
In addition, I conclude the nature of the mine and its geological structure does not support a designation that the violation was significant and substantial.
It is appropriate to compare cases upholding S&S findings~
In U.S. Steep Mining Co, Inc., 6 FMSHRC 1866, 1867-69 (August
1984) a coal mine liberated over 1,000,000 cubic feet of methane
in a 24-hour period.
In addttion, the mine had a. history of methane ignitions and there were excessive accumulations of coal
nearby; in United States Steel Mining Co., Inc., supra at 1128-30
(August 1985) coal mine liberates over 1,000,000 cubic feet of
methane in a 24-hour period, has a history of past methane ignitions, can liberate dangerous levels of methane in a relatively
short period and where ventiliation is below that required1 in
Youghiogheny & Ohio Coal Co., 9 FMSHRC 673, 677-678 an S&S designation was upheld where a coal mine was subject to inspection
pursuant to Section 103(i) and sudden outburst of methane had
occurred recently.
The above cases all involve a dangerous concentration of mefactor not established in the FMC mine and not reasonlikely

·chanev a

o

Finallyu on the authority of Texasgulf, Inc.u I conclude the
violation of 30 C$F.Re § 57.22305 was not significant and substantial. Accordinglyu the S&S allegations should be stricken.
Issue~

Was tt:he Violation Due

~o

FMCus Unwarrantable ?ailure

In Emery Mining Corpev 9 FMSHRC 1997u 2004 (December 1987)
and Youghiogheny & Ohio Coal Companyu 9 FMSHRC 2007v 2010 (December 1987). The Commission defined unwarrantable failure as aggravated conduct constituting more than ordinary negligence by a
mine operator in relation to a violation of the Act.~ Emery examined the meaning of unwarrantable failure and referred to it in
such terms as "indifference," "willful intent, a "serious lack of
reasonable care," and "knowing violation. 11

1502

FMCas extensive mine safety program includes a maintenance
shift for every two production shifts which means a permissibility check is done each day.
(Tr. 189, 192-194).
Witness John Head testified to the numerous layers of protection in place at FMC including training of personnel, excellent ventilation, methane testing ~ foremen, continuous monitors
on the Joy miners with automatic shutoff at 1.5 percent, one
maintenance shift for every two production shifts, voluntary
drilling of gas holes and an effective fire prevention program in
place.
(Tr .. 475-486).
It is true that FMC has violated this standard 49 times in
the two years preceding the November 19, 1990, citation. However, prior violations must be considered against the fact that
FMC has 100 pieces of permissible e:;iuipment (Tr. 415) operating
over 700 production shifts per year (Tr. 189) production shifts
for every maintenance shift X 365 equals 7 30 production shifts
per year1 thus conservative estimates (700 shifts X 100 pieces of
e:;iuipment X 2 years) indicate FMC had 140,000 permissible e:;iuipment shifts over the two year period. Each piece of permissible
equipment contains thousands of locations where a gap can exist.
Thus, out of 140,000 pennissible e:;iuipment shifts, 49 were cited.
A continuous miner is, no doubt, subject to hard use in the
mine. However, the evidence fails to indicate that FMC was gui 1ty of aggravated conduct.
Accordingly, the allegations of
unwarrantable failure should be stricken.
Issue:

Should FMC's request for Declaratory
Relief be granted

FMC reg:uests declaratory relief. Specificallyu the operator
reg:uests that given similar conditionsu permissibility violations
in continuous miner sections are not significant and substantial.
The Commission has recognized that it may grant declaratory
relief in appropriate proceedingso Beaver Creek Coal COou 11
FMSHRC 2428 0 2430 (December 1989)b Kaiser Coal Corp. 10 FMSHRC
ll65u 1170-71(September1988)b Climax Molybdenum Co., 2 FMSHRC
2748u 2751-52 (October 1980) u aff 1 d sub nom., Climax Molybdenum
Coo Vo Secretary of Labor 0 703 F.2d 447e 452 (10th Cir. 1983)~
see also Youghiogheny & Ohio Coal Co. 0 7 FMSHRC 200, 203 (February 1985)("Y&O"). '!he sources of this authority are section
105(d) of the Act 0 30 U .. s.c. § 815(d) 11 empowering the Commission
to "direc[t] other appropriate relief," and section 5(d) of the
Administrative Procedure Act, 5 U.S.C. § 554 (e)(l982)("APA"),

1503

which is incorporated by reference into the Mine Act, 30 U.S.C.
§ 815(d).
I decline to grant declaratory relief.
Given the dynamics
of mining closely similar conditions to those found in this case
are not likely to exist.
In short, in granting declaratory
relief the Commission would "express legal opinions on academic
theoreticals which might never come to pass" American Fidelity &
Casualty Co. v. Pennsylvania Threshermen & Farmers Mutual Casualty Insurance Co., 280 F.2d 453, 461 (5th Cir. 1960).

Civil Penalty

Section 110( i) of the Mine Act mandates the consideration of
six criteria in assessing appropriate civil penalties.
In considering the statutory criteria I conclude FMC, by
the size of its mine, is a large operator.
The Secretary's Proposed Assessment indicates the. size of FMC's mine is 1,915,560
production tons or hours worked. Accordingly, I believe the penal ty assessed is appropriate in relation to the company's size.
In the absence of evidence to the contrary I conclude the
penalty hereafter assessed will not affect the operator's ability
to continue in business.
FMC's prior adverse history as evidenced l¥" Exhibit G-12
indicates the company was assessed and paid 314 violations for
the two years preceding November 18, 1990.
FMC was negligento
Inspector Pilling located the permissibility violationo FMCus maintenance crew should have also
located it as it was readily accessibleo
The gravity is highQ Permissibility violations inby the
last open crosscut are serious violations.
FMC demonstrated statutory good faith in abating the violative condi tiono

Considering all of the statutory factorsu
civil penalty of $200 is appropriate.

I deem that a

For the foregoing reasons I enter the following:

1504

ORDER
1. The significant and substantial allegations are
STRICKEN.
2.

The unwarrantable failure allegations are STRICKEN.

3.

Citation No. 3633617, as amended, is AFFIRMED.

4.

A

5.
DENIED.

civil penalty of $200 is ASSESSED.

Respondent's motion for declaratory relief is

stributiong

Certified Mail

Kristi Floydu Esqov Office of the Solicitor 0 U.S. Department of
Laboru 1585 Federal Office Building, 1961 Stout Street, Denver,

co 80294
Henry Chajetu Esqou JACKSON & KELLY 0 1701 Pennsylvania Avenue 0
NoWa Suite 1550u W:tshington 0 DC 20006

sh

1505

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 311992
DISCRIMINATION PROCEEDING

LONNIE D. MULLINS,
Complainant

v.

Docket No. KENT 92-238-DM
MSHA Case No. SE-MD-91-02

SATURN MATERIALS, INC.,
BLACK GOLD COAL COMPANY,
and TALBERT BALL,
Respondents
ORDER OF DISMISSAL
Before:

Judge Melick

Complaint requests authority to withdraw his complaint
in the captioned case on the basis of a settlement
reement
resolving all disputed claims. Under the circumsta es herein,
permission to withdraw is granted.
C.F.R. § 27 0 1. This
case is therefore DISMISSED.

/Gary

M~

Adminisv

Judge

Distribution:
Tony Oppegardu Esq. 8 Mine Safety Project Appalachian Research
and Defense Fund of Kentucky 0 Inc.u 630 Maxwelton Courtu
Lexington 0 KY 40508 (Certified Mail)
Michael de Bourbonv Esq.u Pruitt and de Bourbon Law Firm,
P.O. Box 339v Pikeville 0 KY 41502 (Certified Mail)
/lh

1506

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 10 1992
IN RE:

CONTESTS OF RESPIRABLE
OUST SAMPLE ALTERATION
CITATIONS

)
)
)

Master Docket No. 91-1

SUPPLEMENTAL ORDER ON CONTESTANTS'
MOTION TO COMPEL PRODUCTION OF
EXCISED PORTIONS OP CERTAIN DOCUMENTS
On July 17, 1992, I issued an order granting in part and
denying in part the motion of 9ontestants Kentucky Carbon, et
al., to compel production of excised portions of certain
documents. The order also directed the Secretary to submit
certain documents for my .in camera inspection.
On July 27, 1992, the Secretary submitted the documents
referred to above for in camera inspection. She has withdrawn
the claim of privilege for the calendar notes of Ronald Schell
dated March 4, 1991, and will produce the document for counsel
for Contestants, and place it in the Document Repository.
I.

PAROBECK NOTES

The Secretary claims the deliberative process privilege and
the work product doctrine for the note dated October lu 1989
(incorrectly referred to as October 1 1 1991)" The note records

certain tests on cassettes performed by Parobeck and plans for
further tests. I conclude that it is protected by the
deliberative process privilege. It does not contain opinions or
conclusions and there is no indication that the document was
prepared
anticipation of litigationo Thereforeu it is not
protected by the work1product doctrineo Contestants have not
shown a need for the document sufficient to override the
Government 1 s interest in non-disclosure. The motion to compel
Bill lbe deniedo
II.

BEEMAN NOTES

. Page 5, entitled Peluso AWC and not dated, records a
discussion among MSHA personnel of certain AWC characteristics.
The Secretary asserts that it is protected by the work product
doctrine. The note does not appear to contain opinions or
theories. Nothing in the document shows that it was prepared in
anticipation of litigation. The claim of privilege is denied,
and the Secretary will be ordered to disclose the document.

1507

on page 13, the Secretary excised a portion of a notation on
November 28 which records an agreement among MSHA personnel
concerning proposed civil penalties for AWC violations. The
Secretary claims the deliberative process privilege. The
document clearly records agency deliberations and proposals.
Contestants have not shown a need for the document sufficient to
override the Government's interest in non-disclosure. The motion
to compel will be denied.
III.

HUGLER 1989 CALENDAR ENTRIES

Item 7 (the entries are not dated or the dates are not
legible) records MSHA's plans for expansion of the investigation
and the use of MSHA staff in the investigation. The Secretary
claims the deliberative process and investigative privileges.
The document is clearly covered by both privileges and
Contestants have not shown an overriding need for disclosure.
The motion to compel will be denied.
IV.

HUGLER 1990 CALENDAR ENTRIES

Item 10 (not dated) records Hugler's thoughts and plans
concerning potential civil penalty strategy including the amount
of proposed penalties. The Secretary asserts the deliberative
process privilege. The document records the thoughts and
deliberations of an MSHA official. It is protected by the
privilege, and Contestants have not shown an overriding need for
disclosure. The motion to compel will be denied.
Items 12 and 14 (dated Thurs. 11/29) records Hugler's
thoughts concerning potential civil penalties and criminal
prosecutions. The Secretary claims the deliberative process
privilege for the two excisions on this page. The excised notes
concern strategy for Government enforcement. They are protected
by the privilegeo
Contestants have not shown an overriding need
for the document. The motion to compel will be denied.
V.

HYGLER 1991 CALENDAR ENTRIES

January 11 contains two excisions. Item 1 discusses a press
conference concerning the Peabody AWC case, with suggestions for
Assistant Secretary Tattersall. Item 2 concerns a press release
and discusses civil penalties for other operators. The Secretary
claims the deliberative process privilege for item 1 0 and the
attorney-client 0 attorney work product and deliberative process
privileges for item 2. I am unable to discern any deliberations
or proposals for official action other than the press conference
in item l. Nor do I find any confidential communications between
attorney and client or evidence of attorney work product in item
2. Item 2 does however contain some references to future civil
penalties and this portion is protected by the deliberative
process privilege. I will grant the motion to compel with
1508

respect to item 1 and with respect to the first two lines of item
2.

January 25 contains two excisions (items 4 and 5), both
containing target dates for issuing citations and identifying a
coal operator as a target. I conclude that both are protected by
the deliberative process privilege. I do not find that item 5 is
protected by the attorney-client privilege. The motion to compel
will be denied.
January 31 contains an excision (item 6) of a discussion
with the Solicitor's office concerning a proposed briefing of the
Acting Secretary on the dust sampling program, a history of AWCs,
and future proposals. I conclude that this excision is protected
by the deliberative process privilege but not by the work product
doctrine or the attorney-client privilege. Contestants having
shown no overriding need for the excised portion of the document,
the motion to compel will be denied.
February 6 contains an excision (item 8) of Hugler's
deliberations on the manner of the issuance of citations. The
Secretary claims the deliberative process privilege and the work
product doctrine and I conclude that the excised portion of the
entry is protected by both. Contestants have not shown an
overriding need for the material and the motion to compel will be
denied.
VI.

TATTERSALL NOTES

The two excisions of this single page document have to do
with the grand jury investigation of Peabody and a potential
investigation of another coal company. Both are protected by the
investigative privilege and the former also by the work product
doctrine" Contestants have not shown an overriding need for the
excised portions
the document and the motion to compel will be
deniedo
ORDER

In accordance with the above discussion the Secretary is
ORDERED to produce on or before September lu 1992u page 5 of the
Beeman notes 0 excision no. 1 of the Hugler 1991 calendar entries,
and the first two lines of excision no. 2 of the Hugler 1991
calendar entries. In all other cases 0 her claim of privilege is
upheld and the motion to compel is DENIED.

j~ )IJ.i-efe,c,~

James A. Broderick
Administrative Law Judge

1509

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUS 13 1'J92
IN RE:

CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS

)
)
)

Master Docket No. 91-1

ORDER
INTRODUCTION

On June 26, 1992, counsel for the Secretary filed with the
Commission a copy of a letter ,sent th,e same day to counsel and
representatives for all Contestants in this proceeding. The
letter states that the Secretary will propose that a case be
selected to be tried first, which should meet certain criteria
with respect to the number of citations and other matters
outlined in the Secretary's letter. The letter proposes that
case-specific depositions for this trial be taken between August
17 and November 13, 1992; that stipulations, witness lists, and
exhibit lists be filed by December 11, 1992; and that the trial
commence January 12, 1993.
On July l, 1992, Contestants (with a few exceptions)
represented by the law firms of Jackson & Kelly, Crowell &
Moring Buchanan Ingersoll and Smith, Heenan & Althen filed a
motion for consolidation of their actions for the purposes of a
separate trial on the issue of the causation of "abnormal white
centers 10 (AWCs)o Contestants filed a memorandum in support of
their motion. on June 15, 1992, the Secretary filed a statement
in opposition to the motion.
1

1

Pursuant to noticeu a prehearing conference was called on
July 17g 1992v in the Commission hearing room in Falls Church,
Virginia. At the conference, counsel discussed their different
conceptions of what the basic issue in the proceedings is, and
offered different views on the question of consolidation for an
issues trial or the trial of a bellwether case. At the
conclusion of the conference, I invited counsel to file memoranda
stating what they consider an appropriate statement of the issues
in the case, and to submit their further views on the most
appropriate way to handle the trial. such memoranda were filed
by the Secretary, the Contestants represented by the four law
firms named earlier herein, a separate memorandum filed by KTK
Mining & Construction, Inc., which received a single citation and
is represented by Smith, Heenan & Althen, a memorandum filed by
n_s_ steel Minina Co .• Inc •• and a statement filed by Energy

1510

designated expert witnesses. Many designated the same witnesses.
In all, six different experts were listed: Dr. Richard Lee,
Dr. Larry Grayson, Dr. Thomas Malloy, Dr. Chaoling Yao, Dr.
Morton Corn, and Dr. Andrew McFarland. The Secretary has
elsewhere listed her generic expert witnesses as Dr. Virgil
Marple, Dr. Kenneth Rubow, Dr. James Vincent, Thomas Tomb, and
Lewis Raymond. In her memorandum, the Secretary states that she
now agrees to a common issues trial, to be immediately followed
by a trial of an operator with a substantial number of citations.
CONSOLIDATION
This master docket presently contains contests and penalty
proposals concerning approximately 4000 citations, most issued on
April 4, 1991, charging violations of 30 C.F.R. §§ 70.209(b),
71.209(b), or 90.209(b). Part 70 involves underground coal
mines, Part 71 surface facilities, and Part 90 special provisions
for miners who have evidence of the development of
pneumoconiosis. The three sections contain identical language.
The 4000 citations are virtually identical except for mine
identification. The issue in each case is the same. Most of the
witnesses for the Secretary will be required to testify in each
case that is tried. Many of the Contestants' witnesses are
common. The complexity and volume of these cases make it
imperative that common issues be tried together: the time and
expense required to try each case separately would be
prohibitive, both to the Government and the mine operators.
Therefore, pursuant to Rule 42, Fed. Rules of Civ. P., I hereby
ORDER that all cases in this docket presently assigned to me be
CONSOLIDATED for the purpose of trying the issues common to all
the cases. The issues will be discussed and defined hereafter in
this ordero So far as practical 1 I will be guided by the Manual
for Complex Litigation; 1-Pto 2 Moore 1 s Federal Practice §§ 10 et
seqo {2d edo 1986) u in the trialo A decision following the trial
will be binding on all partieso
ISSUES
Although these cases have been before the Commission for
more than a year and the parties have engaged in extensive
pretrial discoveryu in much of which the presiding judge has been
involvedu only now does it appear that there is a sharp
disagreement as to the basic issue presented for resolution. The
Secretary asserts that the issue is whether she can show by a
preponderance of the evidence that the weight of a cited filter
was altered (which she apparently equates with reduced or
changed) while the filter was in the control of the operator.
She denies that proving the operator's intent, or indeed that the
operator took an affirmative act in causing the alteration, is
part of her burden in establishing the violation. The
Contestants argue that the issue is whether the operators
intentionally altered the weight of the cited filter cassettes

1511

while in the operators' custody.
Each of the citations contested herein charges the mine
operator with violating the provisions of Section 209(b) of Part
70, Part 71, or Part 90. The standard in Section 209(b)
provides:
The operator shall not open or tamper with
the seal of any filter cassette or alter the
weight of any filter cassette before or after
it is used to fulfill the requirements of
this part.
All the citations allege a violation of the cited standard
in virtually identical language:
The weight of the respirable dust cassette
no.
collected on [date] from a sampling
entity at this mine has been altered while
the cassette was b~ing submitted to fulfill
sampling requirements of Title 30 C.F.R.
Parts 70, 71 or 90.
All the citations allege that the violations resulted from
Contestantsv "reckless disregard" which as explained in 30 C.F.R.
100.3(d) represents the highest category of negligence and shows
that "[t]he operator displayed conduct which exhibits the absence
of the slightest degree of care."
When penalties were proposed for the contested violations, a
narrative statement was issued to all respondents containing the
following language~
On April 4; 1991 1 MSHA issued section 104(a)
citations at the
mine.
was cited
for
violations of 30 C.F.R. 70.209(b),
71.209(b) or 90.209(b) because the respirable
dust samples that were submitted to MSHA were
invalid; respirable dust had been
intentionally removed from the samples before
they were submitted to MSHA.
The Secretary proposed penalties ranging from $1000 to $1800
for each violation of 70.209(b) and 71.209(b), and penalties of
$10 0 000 for each violation of 90.209(b). There can be no doubt
that the Secretary was alleging that each of the 4000 violations
was the result of an intentional altering of the weight of a dust
cassette, including a substantial number of violations at mines
receiving only one or two citations.
As I stated above, the parties disagree on what is
nrohibited bv Section 209(b): does it proscribe conduct on the
1512

part of the mine operator, forbidding him to tamper with or alter
the weight of a filter cassette, as Contestants argue, or is the
standard violated simply if the weight of the cited filter is
altered (changed or reduced) while the filter is in the custody
of the operator, as the Secretary asserts?
The standard is written in the active voice. Reading the
words of the standard according to their ordinary meaning, they
proscribe conduct, rather than outlawing a condition. The
Secretary's discussion of the Mine Act's strict liability for
violations of mandatory standards begs the question, which is,
what constitutes a violation?
The word nalter" is defined in Websters 3rd New
International Dictionary (1986), p. 63, as 11 1. to cause to become
different in some particular characteristic (as measure,
dimension, course, arrangement or inclination) without changing
into something else .•. 81
The terms "alter" and "tamper11 or "tamper with" are, if not
exact synonyms, closely related words. See William c. Burton,
Legal Thesaurus (1980), pp. 21, 488, 539.
If the weight of a filter cassette is "altered," the
alteration can only be caused in one of two ways: either some
person or persons actively caused it, or it resulted
accidentally. The words of the standard in Section 209(b)
according to their plain meaning refer to an action, proscribe
conduct, include the concept of intention, and exclude an
accidental occurrence. The Secretary has not directly argued
that an accidental alteration of the filter weight while it is in
the operatorus custody violates the standard, but that is the
clear impl
ion of her present stated position.
Whatever
position on what is necessary to prove a
violation of the standard in the abstract, she has clearly taken
the position with respect to the contested citations in this
litigation that the violations resulted from intentional acts.
In response
interrogatory no. 17(h) served by
Contestant Utah Power & Light the Secretary responded:
Whether
is the Secretary 9 s contention that
the alleged AWC on the cited sample could not
occur in any manner other than by the
intentional act of an individual.
Answer:

Yes (January 10, 1992).

The deposition of Robert Thaxton taken on July 25, 1991,
contains the following:

1513

Q [By Ms. Beverage] But it was in your own
mind sufficient upon which you could make a
determination in the 4945 filters cited that
they were indeed violations of the law and
resulted from deliberate tampering; is that a
fair statement?

A. It was enough to write the violations as
issued that visual observation of the filter
face indicated dust removal.
Oust removal resulting from deliberate
tampering?

Q.

A. There is nothing in the citation about
that.
The citations are issued resulting from
the reckless disre9?rd of a coal operator,
are they not?
· ··
··

Q.

A.

Yes, they are.

Q. And what does that mean to you in the
context of this batch of citations?

A. The reckless disregard indicates that a
deliberate act has taken place.

* * *
Q. Okay. So that you believe that the
phenomenon described in those citations
resulted from deliberate dust removal~
correct?

A.

It resulted from a deliberate act, yes.

Qo

That resulted in dust removal~ correct?

Ao

Correct.
pp. 310-12.

Later in the same deposition, Mr. Thaxton stated that if a
single sample was received having characteristics similar to
those of an AWC, it "would not be classed as a sample that would
be AWC" and therefore would not be violative. Id. at 426. This
apparently was based on the conclusion that a single such sample
could result from accidental means. However, three, four, or
five such samples from the same mine in a three week period would
render an accidental cause "illogical" and "very unlikely."
1514

.x.g. at 429.

Mr. Thaxton's testimony makes it clear that he cited
only AWC filters that he concluded resulted from deliberate dust
removal.
The report of Mr. Thaxton on February 7, 1992, entitled
'AWC' Citation Determination Report concludes as follows:
Based on my observations of the face of
normal respirable dust filters and my
experience in reproducing the dust deposition
patterns on the cited "AWC" filters, it is my
opinion that the occurrence of the "AWC"
filters could not result from the normal
sampling process. Based on my observation of
the filter face of each cited "AWC" cassette,
I have concluded that respirable dust was
removed by deliberate action after or near
the end of the sampling period.
Contestants have pointed'to the Secretary's Statement in
Opposition to Contestants Motion to Vacate Citations (April 27,
1992) wherein she stated that her "multifaceted and protracted"
investigation was used "to exclude all reasonably likely
accidental causes of the AWC phenomenon."
Contestants have also cited public statements and
Congressional testimony by Labor Department officials, including
the Secretary, tending to show that she is charging that
Contestants intentionally tampered with or altered the weight of
dust sample filters. In fashioning this order, I am not
considering such statements, which are not part of the record in
this caseo
The Secretary argues that the cases raise two issues~
firstv whether the weight of a cited dust sample was altered
while in the custody of the mine operator; second, if so, whether
the alteration was deliberate or intentional. She asserts that
if she prevails on the first issue a violation is established,
and that the second issue u1 is a matter related solely to the
statutory factor of negligence for assessment of a penalty.go I
have considered this argument and reject it. There obviously may
be degrees of culpability and degrees of negligence associated
with a violation of Section 209(b), but the violation itself
necessarily includes an intentional action on the part of the
mine operator. The plain words of the standard will bear no
other interpretation.
I believe it important, indeed essential to a proper framing
of the issue, that I clearly state my conception of the scope of
the standard in Section 209(b) prior to the trial. Therefore, I
hold that as a matter of law the accidental, unintentional
altering (changing, reducing) the weight of a filter cassette
1515

while the cassette is in the custody of the mine operator is not
a violation of 30 C.F.R. 70.209(b), 71.209(b), or 90.209(b).
FURTHER PREHEARING MATTERS

1.
All expert witness discovery shall be completed on or
before October 2, 1992. Case-specific discovery will be stayed
pending the trial on the common issues.

On or before October 30, 1992, the parties shall
2.
exchange lists of witnesses expected to be called to testify and
exhibits expected to be offered, and shall file copies with me by
the same date.
3.
The parties shall attempt to stipulate as to facts not
in dispute and to agree on trial procedures and shall file
stipulations and trial briefs with me on or before
November 13, 1992.

4.
A prehearing conference will be held commencing at
10:00 a.m. Tuesday, November 17, 1992, in the Hearing Room, 5203
Leesburg Pike, Falls Church, Virginia, for the purposes of
further discussing trial procedures.
LEAD COUNSEL COMMITTEE

Pursuant to the Manual for Complex Litigation, I appoint the
following as a lead Contestants counsel committee who shall be
chiefly responsible for conducting the common issues trial on
behalf of all Contestants:
Laura E. Beverage and Jackson & Kelly
Timothy M. Biddle and Crowell & Moring
Michael T. Heenan and Smith~ Heenan & Althen
Ro Henry Moore and Buchanan Ingersoll
John c. Palmer IV and Robinson & McElwee
H. Thomas Wells and Maynard, cooper, Frierson
& Gale.
The lead counsel committee shall consult with one another
and with counsel for other Contestants and formulate procedures
for conducting the issues trial in the most expeditious manner
possible consonant with the complexity of the case and fairness
to all parties. Specifically, they shall agree upon a combined
opening statement and the conduct of the examination and cross
examination of each witness by a single attorney. In exceptional
circumstances examination and cross examination of a witness may
be conducted by more than one attorney by leave. In no event
will duplicative cross examination by multiple attorneys be
permitted.
The lead counsel committee will be responsible for preparing

1516

and filing the prehearing documents called for in this order, and
for formulating in concert with the Secretary's counsel
stipulations of fact and trial procedures. The lead counsel
committee shall file a trial brief on behalf of all Contestants.
NOTICE OF HEARING
The parties will take notice that the consolidated cases
will be called for hearing on the common issues described below
commencing at 9:00 a.m. Tuesday, December 1, 1992, at a hearing
location in the Washington, D.C. area. I will notify the parties
of the hearing site by a subsequent notice. The hearing will
continue each weekday from December 1 through December 22, 1992.
If not completed, it will resume on Tuesday, January 5, 1993.
ISSUES AND EVIDENCE
The basic common issue for the trial of which these cases
are consolidated and which will be resolved in the trial is:
Whether an abnormal white center (AWC) on a cited filter cassette
establishes that the operator intentionally altered the weight of
the filter?
Evidence bearing on this issue will include the scientific
evidence - the opinions of expert witnesses as to the possible
causes of AWCs. It may also include statistical evidence
concerning the occurrence of AWCs before and after the contested
citations were issued, and the number of AWCs found in particular
mines. It may include evidence as to any changes in MSHA's
procedures in examining filters for AWCs. It may include
evidence concerning the finding of AWC patterns on MSHA inspector
samples" It may include other evidence reasonably related to the
basic issue stated above" Concerning this issue; the Secretary
has the burden of establishing her case by the preponderance of
the evidence"
"7

1(1.A- lU:: &
~

1

kfj" 1 d.;: "c/;;_

James Ao Broderick
Administrative Law Judge

Distribution~

All Counsel and Representatives on the attached list by Certified

Mailo
/fas

1517

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUS 191992
IN RE:

CONTESTS OF RESPIRABLE
OUST SAMPLE ALTERATION
CITATIONS

)
)
)

Master Docket No. 91-1

QRDER
on June 29, 1992, the Commission affirmed my orders of
September 13, September 27, and October 7, 1991, insofar as they
required the production of certain documents claimed to be
protected by the deliberative process privilege. It remanded the
case to me for a ruling on the documents claimed by the Secretary
to be protected by the work product privilege (apparently
including document no. 17 concerning which I upheld the
Secretary's claim that it was protected by the attorney-client
privilege. See fns. 26 and 32 of the Commission Decision). The
Commission affirmed my rulings in which I upheld the Secretary's
claims of privilege (except with respect to document 17) "without
prejudice to Contestant's right to file" a motion for in camera
inspection of any particular document. It also directed me to
rule on the Secretary's reliance on Rule 6(e) of the Federal
Rules of Criminal Procedure as a basis for not disclosing folders
11 and 12 of Document 406.
Io

;Background

I issued orders on June 30 and July lOv 1992 0 directing the
Secretary to resubmit documents 3 0 365 0 366 0 367, 401, and 424
for in camera inspection, and permitting Contestants to file a
motion for in camera inspection of any document concerning which
the Secretaryijs claim of privilege was upheldo I directed the
parties to submit memoranda in support of their respective
positions on the Secretary 1 s work product privilege claim 1 and on
the applicability of Rule 6(e).

The requested documents were furnished by the Secretary and
have been inspected in camera. Both parties filed memoranda of
law. Contestants filed a motion for in camera review of
documents 111 (p. 9119), 119, 130, 131, 134, 137, 142, 145, 152,
155, 156, 157, 160, 200, 326, 327, 328, 339, 340, 384, 394, 402,
403, 407, 426, 441, 459, 471, 476, and 481.

1518

II.

Work Product Doctrine

The attorney work product doctrine protects from disclosure
materials assembled by or for an attorney in anticipation of
litigation. Fed. R. civ. P. 26(b) (3) and (4). It includes
documents prepared by other than an attorney. The protected
documents may be ordered disclosed only upon a showing that the
party seeking discovery has substantial need for them and is
unable to obtain their substantial equivalent by other means.
"In ordering discovery . • • the court shall protect against
disclosure of the mental impressions, conclusions, opinions or
legal theories of an attorney or other representative of a party
concerning the litigation." Fed. R. Civ. P. 26(b) (3).
Documents 367, 365, 3, and 366 (in chronological order) all
concern a report of Warren R. Myers Ph.D. and Allen Wells M.S. of
the Department of Industrial Engineering, West Virginia
University. Document 367 is the draft of a report by Dr. Myers
and Mr. Wells dated February 20, 1990, with handwritten comments
and questions by an unidentified person (presumably with MSHA)
suggesting changes in the report. Document 365 is a letter dated
March 16, 1990, to Dr. Myers from Glenn Tinney of MSHA with
comments and questions on Dr. Myers' draft report. Document 3 is
a second draft of a report of Dr. Myers dated April 11, 1990.
Document 366 is a letter from Mr. Tinney to Dr. Myers, May 4,
1990, with further suggestions concerning the report. These
documents were all prepared and assembled in anticipation of
litigation. Therefore, they come within the work product
doctrine. However, Dr. Myers• final report has been disclosed to
Contestants. I conclude (as I concluded in ruling on the
deliberative process privilege) that fairness to the Contestants
necessitates that they be apprised of the draft reports,
suggested changes, and revisions that led to the final report.
They are not able to obtain their substantial equivalent by other
meanso The notations, questions, and suggestions made by MSHA
personnel do not constitute mental impressions, conclusions,
opinions, or legal theories of an attorney or other
representative concerning the litigation. Contestants' need for
the documents outweighs the Secretaryws interest in keeping them
confidential.
Rule 26(b) (4) (B) is not applicable because Dr. Myers 9 final
report has been made available in the Document Repository.
Contestants are not seeking so much to discover facts known or
opinions held by the expert as to learn what went into his
opinion which has already been disclosed.
Documents 401 and 424 are related to the Pittsburgh Health
Technology Center report. Document 401 contains copies of drafts
of the report dated October 1989 describing certain tests
performed on coal dust samples, and a memorandum from an MSHA
official concerning the report and certain changes in the report.

1519

Document 424 is a draft largely handwritten by an unidentified
author describing tests showing weight differential on filters
following certain tests. I conclude that these documents come
within the work product doctrine as materials prepared in
anticipation of litigation. I further conclude that their
disclosure is necessary to Contestants' defense. They do not
constitute mental impressions, conclusions, opinions, or legal
theories of an attorney or other representative concerning the
litigation. Contestants' need for the documents outweighs the
Secretary's interest in keeping them confidential.

a

Document 17 is described as
note to the file dated
February 21, 1990, from an Assistant U.S. Attorney, of a
telephone conversation with the attorney for a coal mine
operator. I treated this as a communication from the U.S.
Attorney to MSHA and upheld the Secretary's claim of
attorney-client privilege. Apparently (see fns. 26 and 32 of the
Commission Decision) the Commission and the Secretary disagree.
In order to determine whether it is part of the attorney work
product, and, if so, whether Contestants' need for the document
outweighs the Government's interest in confidentiality, I will
order it disclosed to me for .in camera inspection.
III.

Rule 6(e)

Rule 6(e) of the Federal Rules of criminal Procedure
prohibits disclosure of "matters occurring before [a) grand jury"
by a Government employee deemed necessary by a Government
attorney to assist in the enforcement of federal criminal law.
The Secretary contends that folders 11 and 12 of Document 406,
described as interview notes of grand jury witnesses taken at the
request of the UoSo Attorney and copies of third-party documents
received pursuant to Rule 6(e)v may not be disclosed because
prohibited by Rule 6(e)o The documents are in the possession of
Robert Thaxtonf who is an agent of the grand jury" Rule 6(e)
prohibits the disclosure not only of transcripts of witness
testimony, but memoranda summarizing witness testimony, and
information which would reveal the identity of witnesses or
jurorsv the substance of testimonyu and the strategy or direction 1
of the investigationo Fund for Constitutional Government v.
National Archives and Records Service, 656 F.2d 856 (DoC. Ciro
1981)' 8 Moore 1 s Federal Practice 6.05 [6] (2d ed. 1992)0 On
July 8v l992u I was informed by counsel for the Secretary that
there are continuing grand jury investigations concerning coal
mine dust tampering. Since the prohibition of 6(e) is claimed,
it is not possible for me to examine the documents .in camera.
contestants 0 remedy, if any, is to apply to the District Court
where the grand jury was empaneled for disclosure of the
documents. Fed. R. Crim. P. 6(e) (3) (C) (i) and 6(e) (3) (D). I
uphold the Secretary's non-disclosure on the basis of Rule 6(e).

1520

IV.

Motion for In Camera Inspection

Contestants have requested in camera inspection of 30
documents concerning which I upheld the Secretary's claims of
privilege in my orders of September 13, September 27, and
October 7, 1991. Contestants assert that in camera review is
appropriate to determine whether the claimed privileges apply and
whether the subject matter of the documents is such that
Contestants• need for the information outweighs the Secretary's
interest in non-disclosure. Contestants did not advance any
arguments as to their need for any specific documents. Since I
have already upheld the claims of privilege in an order which was
affirmed by the Commission, I will direct in camera review only
if the document description does not tell what the nature of the
document is, or if it indicates in some way that the Contestants
need it to prepare their defense.
Document 111. Page 9119 of the document contains notes of
Ronald Franks dated May 16, 1991, concerning an investigative
program being developed involving other potential violations of
the dust sampling program. I upheld the Secretary's claim of
investigative privilege. The document is dated subsequent to the
date of the citations contested herein and there is no showing of
need for it by Contestants. The motion will be denied.
Document 119. MSHA internal memo concerning AWC
investigation. I upheld the Secretary's claim of deliberative
process privilege. To determine whether it is necessary to
contestants' case, I direct that it be disclosed to me for
in camera inspection.
Document 1300

Letter from UoSo Attorney to MSHA concerning
I upheld the Secretary 9 s claim of
attorney-client privilegeo The privilege is not a qualified oneo
The motion will be deniedo
a criminal investigation"

Document 131. Memorandum to the Secretary from the
Assistant Secretary dated April 12u 1991, concerning potential
agency action subsequent to the contested citations. I upheld
the deliberative process privilege and there is no showing of
need for the document by Contestants. The motion will be denied.
Document 1340 Memorandum from Chief, Office of
Investigationsu MSHA to Supervisory Special Investigatoru
December 14, 1990, concerning data for the U.S. Attorney on AWC
cases. I upheld the Secretary 9 s claim of investigative
privilege. There is nothing in the document description to
indicate that Contestants need disclosure to defend their case.
The motion will be denied.
Document 137. Memorandum from Robert P. Davis to the
Secretary, August 30, 1989, concerning the Peabody investigation.

1521

I upheld the claim of attorney-client privilege which is an
unqualified privilege. The motion will be denied.
Document 142. Memorandum to Associate Solicitor from
Counsel for Trial Litigation, August 28, 1989, concerning dust
fraud investigation. The work product privilege was upheld.
Because the document description is deficient (it does not
indicate whether the investigation concerns the criminal or the
civil cases), I will order it produced for an in camera
inspection.
Document 145. Memorandum to Associate Solicitor from
Counsel for Trial Litigation, March 21, 1989, concerning AWC
criminal investigation. I upheld the work product privilege.
Because the document relates to the criminal investigation, there
is no indication that Contestants will need it for their defense
in this case. The motion will be denied.
Document 152. An undated list of mine operators and AWC
occurrences prepared for the u~s. Attorney. I upheld the
attorney work product and investigative privileges. There is no
indication that Contestants need the document for their defense.
The motion will be denied.
Document 155. List of mine operators with handwritten marks
prepared at the direction of the U.S. Attorney. I upheld the
work product privilege claim. Since the document is related to
the criminal investigation, and there is no indication that it is
necessary to Contestants' defense, the motion will be denied.
Document 156. List of mine operators and AWC occurrences
prepared at the direction of the U.S. Attorney. I upheld the
work product privilege claimo The motion will be denied for the
reason given for Document 1550
Document 1570 Undated memorandum concerning the criminal
investigation and studies to be performed to assist the U.S.
Attorney in the criminal investigation. I upheld the work
product privilegeo The motion will be denied for the reason
given for Document 1550
Document 1600 Undated memorandum from the Assistant
Secretary to the Secretary concerning the AWC investigation. I
upheld the deliberative process privilegeu but to determine
whether the document is needed for Contestants 9 defense, I will
direct that it be produced for in camera inspection.
Document 200. Note to file concerning a FOIA request which
includes advice received from the Solicitor's Office. The
attorney-client privilege was upheld. This is an unqualified
privilege. The motion will be denied.

1522

Documents 326, 327, 328. These are documents prepared at
the request of the U.S. Attorney's Office and are related to the
criminal investigation. The attorney work product privilege was
upheld. The motion will be denied for the reason given for
Document 155.
Document 339. Document titled "AWC Test Case" prepared by
Counsel for Trial Litigation. I upheld the work product
privilege. There is no indication that the document is needed by
Contestants. The motion will be denied.
Document 340. Document titled "Dust Case (Civil)" by
attorneys in the Solicitor's Office. I upheld the work product
privilege. The motion will be denied for the reason given for
Document 339.
Document 384. Notes of Robert Thaxton, March 7, 1990, of a
conference call with U.S. Attorney's Office and Solicitor's
Office, including discussion of opinions of agency officials and
direction of the investigation; ·The investigative privilege was
upheld. The motion will be denied for the reason given for
Document 155.
Documents 394, 407, and 426 comprise the calendar entries of
Robert Thaxton from October 1989 to January 30, 1990 (Document
426): from January 18, 1990, to November 14, 1990 (Document 394;
apparently it overlaps Document 426); and from December 1990 to
March 12, 1991 (Document 407). The Secretary provided
Contestants with the specific privileges claimed for each entry
by an enclosure to a letter dated March 27, 1991.
In Document 426p the October 1989 note section is described
as revealing directions on information to gather for the criminal
investigationo The entries on October 20 0 October 3lu
November lu November 13 0 November 14 0 and November 15 0 1989, and
January 30,1990, all have to do with the criminal investigation
and the investigatory privilege is claimed. I uphold the claim
and there is no showing that Contestants will require these
documents for their defense. For the October 20 and November 13
entries the Secretary also asserts the attorney-client privilege.
October 20 notes reveal information requested from the u.s.
Attorney for the investigation. November 13 notes reveal
instructions from the U.S. Attorney on items to prepare for use
in the investigation. For the November 15 entry, the Secretary
claims the informant privilege since the entry reveals the
identity of an informant. She claims the prohibition of
Rule 6{e) Fed. R. Crim. P. for the December 5 entry which reveals
the pace and tactics of the investigation and grand jury
procedures. For the January 6 entry she claims the attorneyclient, work product, and investigative privileges. The entry
contains instructions from the U.S. Attorney. I uphold the
privileges claimed and since there is no showing that Contestants

1523

will need these documents for their defense, I will deny the
motion to produce this document for in camera inspection.
In Document 394, the Secretary claims the investigative
privilege for entries on January 1.8, January 31, February 6,
March 5, March 6, March 7, March s, March 11, March 26, March 27,
March '28, May 3, May 14, May 15, May 24, July 12, Noveml;>er 13,
and November 14. In addition, she claims the informant privilege
for the February 6 and May 15 entries, the attorney-client
privilege for the March 5, March 6, and March 26 entries; the
work product doctrine for the November 13 and November 14
entries; and the deliberative process privilege for the March 26
entry. Because all the entries are related to the criminal
investigation and Contestants have not shown that they are
necessary to their defense, the motion will be denied. In
addition, I uphold the claim of attorney-client privilege for the
March 26 entry.
Document 407 contains December notes for which the Secretary
claims the deliberative process and investigative privileges.
The entry contains a discussion of civil citations and possible
strategies. I will grant the motion to produce this entry for
in camera inspection. The February a, February 20, March 6, and
March 12 entries are related to the criminal investigation.
Contestants have not shown that these entries are needed for
their defense. The prohibition of Rule 6(e) is claimed for the
March 12 entry. The motion will be denied as to these entries.
Document 402 is a report prepared for the U.S. Attorney's
Off ice entitled "Tampered Samples Summary for Southern
West Virginia." I upheld the work product privilege. There is
no indication that the document is needed for Contestants'
defense. The motion will be. denied.
Document 403 contains notes of a telephone conversation
between Go Tinney and Robert Thaxton, concerning the AWC
investigation and including opinions and deliberations of the
agency and advice from the Solicitor" I upheld the claim of the
deliberative process privilege. There is no indication that the 1
document is needed for Contestants 0 defense. The motion will be
denied"
Document 441 is a letter dated April 4u 1989 0 from Robert
Thaxton to the F.B.I. concerning the criminal investigation. I
upheld the investigative privilege claim. There is no indication
that the document is needed for Contestants' defense. The motion
will be denied.
Document 459 contains revisions to the first draft of the
West Virginia University report (Document 2) with accompanying
letter from Dr. Myers. Douglas White (Solicitor's Office) made
handwritten notations and interlineations. The Secretary claims

1524

the attorney-client, deliberative process, and work product
privileges. I uphold her claim of attorney-client privilege and
will deny the motion to produce the document for in camera
inspection.
Document 471 contains notes of Jerry Spicer of March 14,
1991, which were excised because they reveal the timing and
progress of a criminal investigation. I uphold the claim of
investigative privilege. There is no indication that the
document is needed for Contestants• defense. The motion will be
denied.
Documents 476 and 481 contain excised notes of Robert E.
Nesbit and Glenn Tinney. The Secretary claims the
attorney-client, deliberative process, investigative, and work
product privileges, but does not describe the documents. I will
order both of them produced for in camera inspection.
Therefore, IT IS ORDERED that
1. The Secretary shall produce to Contestants and.
place in the Document.Repository on or before
September 15, 1992, Documents 367, 365, 3, 366, 401,
and 424.
2. The Secretary shall submit to me for in camera
inspection on or before September 15, 1992, Documents
17, 119, 142, 160, the December notes of Document 407,
476, and 481.
3. The motion for in camera inspection of
Documents 406 (folders 11 and 12), 111, 130, 131, 134,
137 u 145u 152, 155u 156u 157 u 200, 326u 327 u 328u 339,
340, 384u 426u 394u 407 (except for the December
notes) u 402, 403, 441 459u and 471 is DENIED.

j

.

/&Wf,s

µJ//O<iwz'e,,L_

James A. Broderick
Administrative Law Judge

1525

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUS 25 l!m
IN RE:

CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS

)
)
)

Master Docket No. 91-1

ORDER GRANTING IN PART AND DENYING IN
PART CONTESTANTS• MOTION TO COMPEL
ORDER DIRECTING INSPECTOR GENERAL
TO SUBMIT DOCUMENTS FOR
IN CAMERA INSPECTION

At the request of Contestants represented by the law firm of
Jackson and Kelly, I issued a subpoena duces tecum which was
served on the United States Department of Labor, Office of the
Inspector General (OIG) on July 2, 1992. The subpoena directed
the OIG to produce all document~ in its possession concerning
MSHA Internal Investigation No. 890014, OIG Case No. 30-08010036, relating to the investigation of alleged tampering with
coal dust cassette samples. Some documents were withheld in
whole or in part based on claims of privilege.
On July 6, 1992, Contestants filed a motion to compel
arguing that the privileges claimed by the OIG do not permit
their refusal to comply with the subpoena" On July 7, 1992,
Contestants filed an amended motion to compel, seeking, in
addition to an order compelling the production of documents
called for in the subpoena, the address of Carter Elliott the
lead OIG investigator in the case. On July 14, 1992, Contestants
filed a supplement to the motion to compel, seeking, in addition
to the order sought by the prior motion, an order compelling
oaa search of possibly related OIG files for AWC materials. 11
On
July 22 0 1992, Contestants filed a second supplement to the
motion to compelo On July 29, 1992, after an order was issued
granting an extension of time, OIG filed an opposition to the
motion to compel" It filed a memorandum in support of its
opposition and a declaration of the Inspector General Julian W.
De La Rosa. Also submitted with the opposition were copies of
additional documents with certain excisions provided in response
to the subpoena duces tecum.
The declaration of .Inspector General De La Rosa describes in
numbered paragraphs the documents or portions of documents
withheld, and the privilege or privileges asserted for the nondisclosure. For convenience in deciding the motion, I will use
1526

Paragraphs 6 and 7 of the declaration indicate that 66 of
the 67 Reports of Interviews originally withheld are released to
contestants with the names of the persons interviewed and other
information which would lead to disclosure of their identities
excised. Also withheld are dust data cards and related materials
attached to some of the reports because these would identify the
persons interviewed. The declaration further states that
excisions were made of any part of interviews which would divulge
any OIG investigative techniques or strategies, but I have not
seen any indication of such excisions in the 66 reports. The
excisions are based on the investigative privilege and the
informant privilege. The investigative privilege protects from
disclosure documents prepared or received in the course of a
civil or criminal investigation, especially when disclosure would
interfere with enforcement proceedings. Black v. Sheraton
Corporation of America, 564 F.2d 531 (O.C. Cir. 1977); Bristol
Meyers Co. v. Federal Trade Commission, 424 F.2d 935 (D.C. Cir.
1970), cert. denied, 400 U.S. 824 (1970). The informant
privilege (also termed the informer's privilege) protects from
disclosure the identity of persons furnishing information to law
enforcement officials. Rovaro v. United states, 353 U.S. 53
(1957); Secretary/Logan v. Bright Coal Company Inc., 6
F.M.S.H.R.C. 2520 (1984).
Both are qualified privileges and
where disclosure is essential to a fair determination of a case,
the privilege must yield.
In this case the names of the
inspectors who were the subjects of the OIG investigation have
been disclosed to Contestants. They have not shown or even
asserted that disclosure of the identities of the inspectors for
each of the disclosed reports is necessary for their defense.
The motion to compel and the motion for in camera inspection will
be denied with respect to the excisions having to do with the
identity of the subjects of the interviews covered by the
reports"
OIG also excised portions of one sentence from four
interview reports which contain information covered by Rule 6(e)
I accept the representations of the Inspector General with
respect to these excisions and will deny the motion to compel.
The declaration (paragraph 7) also states that one Report of
Interview is being withheld in its entirety because it "contains
extremely sensitive information and
legations which are raw and
uncorroborated.qi The long term intelligence gathering abilities
of OIG would be compromised, according to the declaration, if it
were disclosed.
I accept the representations and will not order
disclosure of that one Report of Interview.
o

Paragraph 8 of the declaration asserts the investigative and
informant privileges for 19 pages of OIG memoranda memorializing
reviews of personnel files and credit bureau checks on persons
OIG intended to interview. The memoranda reveal the identities
of such persons and other personal information.
I uphold the
claims of privilege, and will deny the motion to compel and the
request for an in camera inspection.

1527

Paragraph 9 asserts the investigative privilege for a memo
of a conversation between an OIG agent and a New Jersey State
Police Detective. The memo concerns the OIG's use of a specific
investigative technique used during the investigation, and the
declaration states that disclosure of the technique could
compromise future OIG investigations. Disclosure of such
information is not needed in Contestants' defense, and I will
deny the motion to compel and the request for in camera
inspection.
Paragraph 10 invokes the deliberative process privilege for
three documents (one page each) related to the OIG closing memo
sent to MSHA:
(1) an undated draft version of the closing memo
prepared by Raymond Carroll with handwritten notes by Assistant
I.A. Bassett; (2) an undated fax transmission from Carroll to
Bassett; and (3) a memo from Carroll to Bassett containing
comments on the final version. The documents come within the
protection of the deliberative process privilege, but I will
direct that they be submitted to me for in camera inspection so
that I may determine whether 'Contestants• need for the document
outweighs OIG's interest in confidentiality.
Paragraph 11 asserts the investigative and informant
privileges for withheld portions of the table of contents from
the OIG file 11 in order to protect the identities of those persons
interviewed by OIG ...• " I uphold the claims of privilege, and
will deny the motion to compel and the motion for in camera
inspection.
Paragraph 12 asserts the investigative and informant
privileges for withheld portions of letters from Raymond Carroll
to two Assistant U.S. Attorneys. I uphold the claims of
privilegeR and will deny the motion to compel and the motion for
in camera inspection.
Paragraph 13 asserts the investigative and informant
privileges for portions of a memorandum from Raymond Carroll to
OIG Regional Inspectors which identify a mine inspector and
disclose the location of interviews. I uphold the claims of
privilege 9 and will deny the motion to compel and the motion for
in camera inspection.
Paragraph 14 asserts the investigative privilege for the
withheld portion of a letter from Raymond Carroll to an Assistant
U.S. Attorney which contains information regarding the
investigative techniques used by OIG. I uphold this privilege
claim. It also claims the deliberative process privilege for a
portion of paragraph five of the letter which "contains a
personal characterization by OIG Special Agent Carter Elliott
which does not reflect the conclusions of the OIG •••• " I uphold
the privilege claim, but will direct that this portion of the
letter be submitted to me for in camera inspection so that I may
1528

determine whether Contestants' need for the document outweighs
OIG's interest in confidentiality.
Paragraph 15 asserts the investigative privilege for the
withheld portions of a report of Carter Elliott containing
information concerning the investigative techniques used by OIG
during the investigation.
I uphold the claim of privilege, and
will deny the motion to compel and the motion for in camera
inspection.
Paragraph 16 asserts the deliberative process privilege for
withheld portions of a memorandum of Raymond Carroll containing
"a personal characterization ... which does not reflect the
opinion of the OIG .... " In addition the locations of the
personal residences of MSHA inspectors have been withheld, on the
basis of "personal privacy concerns." I uphold the deliberative
process privilege, but will direct that the withheld portion of
the document containing the "personal characterization" be
submitted for in camera inspection. The personal residences of
MSHA inspectors need not be disclosed or submitted for
inspection.
Paragraph 17 indicates that the withheld portions of the OIG
"predication memorandum" have been disclosed.
Paragraph 18 asserts the deliberative process privilege for
a draft memorandum from I. A. Bassett of OIG to Jerry Spicer of
MSHA. The draft was prepared by Raymond Carroll and forwarded to
OIG headquarters but no further action was taken and it was never
sent to Spicer. I uphold the claim of privilege, but will direct
that the document will be submitted for in camera inspection so
that I may determine whether Contestants' need for the document
outweighs OIG:s interest in confidentiality"
Paragraphs 19 and 20 refer to information received from the
U.S. Attorney and from an agent of the grand jury which
stated
to be subject to Rule 6(e) of the Federal Rules of criminal
Procedure. I will deny Contestants' motion to disclose the
information and their motion for
camera inspection for reasons

previously given in this order.
Paragraph 21 asserts the investigative and informant
privileges for a handwritten note containing a reference to the
location of an interview conducted by OIG. I uphold the claims
of privilege, and will deny the motion to compel and the motion
for
camera inspection"
Paragraph 22 asserts the attorney-client privilege for a
note from Raymond Carroll concerning a telephone conversation
with OIG counsel Howard Shapiro. The note describes information
and advice given to Carroll.
I uphold the claim of privilege,
and will deny the motion to compel and the motion for in camera

1529

inspection.
Paragraph 23 claims the attorney-client privilege for
withheld portions of a handwritten note from Carroll concerning a
meeting involving Carroll, MSHA counsels Doug White and Page
Jackson, OIG counsels Sylvia Horowitz and Howard Shapiro, and OIG
agent Carter Elliott. The withheld portions of the document
describe information and advice provided by OIG counsel to
Carroll.
I uphold the claim of privilege, and will deny the
motion to compel and the motion for in camera inspection.
Paragraph 24 states that the Inspector General believes "it
is inappropriate" to disclose the home address of former OIG
Special Agent Carter Elliott and has instructed OIG counsel to
resist such disclosure. Carter Elliott was, according to
Contestants• motion to compel, the lead OIG investigator in the
investigation of the MSHA inspectors. He has since retired from
the Government. According to OIG counsel he is aware of the
outstanding subpoena for his testimony. OIG counsel argues that
Mr. Elliott's address is contained in his official personnel file
which is protected from disclosure by the Privacy Act, 5 U.S.C.
552a(a) (5). Section (b) (11) of the Act permits disclosure
"pursuant to the order of a court of competent jurisdiction."
OIG argues that as an administrative law judge I am not a court
of competent jurisdiction. It does not dispute my jurisdiction
to compel discovery under the Fed. Rules of Civ. P., nor my
jurisdiction to issue subpoenas.
In Barron's Law Dictionary,
(2d ed. 1984) p. 82, a "competent court" is defined as "one
having proper jurisdiction over the person and property at
issue." The issue in the cases before me are whether mine
operators, including Contestants, were involved in altering the
weights of respirable dust samples. The OIG investigation
concerned a closely related matter, iithe possible tampering of
respirable dust sample cassettes by mine safety inspectors. ii
(OIG rnemorandumu p, 2), Mr. Elliott was involved as a Government
agent in that investigation. He may have information important
to Contestants' defense. The cases before me have been
consolidated for an issues trial scheduled to commence on
December lu 1992. To facilitate the early completion of
discovery 5 I will order OIG to disclose the home address of Mr.
Elliott unless he agrees to present himself for his deposition.
If 1 as OIG counsel asserts, the release of his address may
compromise his and his family's safety, and subject him to
harassment, he can avoid these consequences by agreeing to
testify.
Contestants further seek an order to compel a search of
other OIG files possibly related to those covered by the subpoena
duces tecum. No good reason has been advanced for broadening the
scope of the subpoena, and the request will be denied.

1530

ORDER

Therefore, IT IS ORDERED
1. The motion to compel is DENIED with respect to the
withheld documents or portions of documents described in
paragraphs 6, 7, 8, 9, 11, 12, 13, that part of paragraph 14
referring to a description of investigative techniques, 15, 19,
20, 21, 22, and 23 of the Declaration of Inspector General Julian
W. De La Rosa.
2.
The motion to compel is GRANTED with respect to
paragraph 24 of the Declaration ref erring to the home address of
Carter Elliott, unless on or before September 15, 1992, Mr.
Elliott agrees to present himself for a deposition by
Contestants' counsel.
3.
The OIG is DIRECTED to submit to me for in camera
inspection on or before September 15, 1992, the withheld
documents or portions of documents described in paragraph 10,
that part of paragraph 14 referring to paragraph five of the
letter, that part of paragraph 16 containing the personal
characterization of Raymond Carroll, and paragraph 18 of the
Declaration of the Inspector General.
4.
The motion to compel a search of other "possibly related
OIG files for AWC materials" is DENIED.

J

/A //1',, c

[,-Ut- /'<.<--..I

A

,,;:Jvz;;~£ze~/.,---.

-~ f:_

James A. Broderick
Administrative Law Judge

Distribution:
Henry Chajet, Esq.u Jackson & Kelly 1 1701 Pennsylvania Avenue,
I'JWu Suite 650u Washington 1 D.C.
20006 (Certified Mail)

Sylvia Horowitz, Esq., Howard L. Shapiro, Esq., Counsel for the
Inspector General, 200 Constitution Avenue, NW, Room S-1305,
Washingtonu D.C. 20210 (Certified Mail)
Douglas N. White, Esq., Office of the Solicitor, u. s. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
All Others Regular Mail
/fas
1531

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 26 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

)

CIVIL PENALTY PROCEEDINGS

)

)
)
)

Master Docket No. 91-1
Docket Nos. WEST 91-475
through WEST 91-476

)

ENERGY FUELS COAL, INC.,
Respondent

)
)

A.C. Nos. 05-03455-03594D
and 05-03771-03526D

)

)
)

Southfield and Raton
Creek No. 1 Mine

ORDER DENYING PROTECTIVE ORDER
ORDER STAYING DISCOVERY
On June 25, 1992, the Secretary filed a motion for a
protective order to provide that the Secretary need not answer
the written discovery propounded by Respondent Energy Fuels on
June 12, 1992.
The Secretary contends that the discovery
requests are untimely under the Discovery Plan.
Energy Fuels
filed a response on July 10, 1992.
The discovery requests of Energy Fuels are clearly casespecif ic
Therefore, they are not untimely under the Discovery
Plan,
The motion for a protective order is DENIEDo
o

However, my order of August 13, 1992, scheduling a common
issues trial stayed case-specific discovery.
In accordance with
that order, the discovery sought by Energy Fuels in its Requests
for Admissions, Interrogatories and Requests for Production of 1
Documents served on the Secretary June 12, 1992, is STAYED unti l
further ordero

f:~;s :!!:=~~

Administrative Law Judge

1532

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

AUG 2O1992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. PENN 92-31
A. C. No. 36-00958-03917

v.

Mine No. 84

BETHENERGY MINES,
INCORPORATED,
Respondent
DECISION DENYING SETTLEMENT MOTION

Before:

Judge Fauver

This case involves a petition for assessment of civil
penalties under § 105(d) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 801 et seq.
The parties have moved for approval of a settlement.
The Meaning of a "Significant
and Substantialn Violation

Since the settlement motion proposes to reduce the alleged
violation from ovsignificant and substantial 11 to nnon-significant
and substantial" violations, it will be helpful to review the
meaning of this statutory term.
The commission has held that a violation is 11 significant and
substantial uu if there is a 01 reasonable likelihood that the hazard
contributed to will result in an injury or illness of a
reasonably serious nature." U.S. Steel Mining Co .. Inc., 7
FMSHRC 327 1 328, (1985) i Cement Division, National Gypsum Co .. 3
FMSHRC 822u 825 9 (1981): Mathies Coal Co., 6 FMSHRC 1, 3-4,
(1984)0 This evaluation is made in terms of "continued normal
mining operations 11 (U.S. Steel Mining Co., Inc., 6 FMSHRC 1573,
1574 (1984)), and must be based on the particular facts
surrounding the violation.
(Texasgulf, Inc., 10 FMSHRC 498,
(1988) ~ Youghiogheny & Ohio Coal Company, 9 FMSHRC 1007, (1987)).
Analysis of the statutory language and the Commission's
decisions indicates that the test of an S&S violation is a
nr~~ri~~1 ~nn r~~listic auestjon whether, assuming continued
1533

possibility of resulting in injury or disease, not a requirement
that the Secretary of Labor prove that it is more probable than
not that injury or disease will result. See my decision in
Consolidation Coal Company, 4 FMSHRC 748-752 (1991). The
statute, which does not use the phrase "reasonably likely to
occur" or "reasonable likelihood" in defining an S&S violation,
states that an S&S violation exists if "the violation is of such
nature as could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard"
(§ 104(d) (1) of the Act; emphasis added).
Also, the statute
defines an "imminent danger" as "any condition or practice •.••
which could reasonably be expected to cause death or serious
physical harm before [it] can be abated, 111 and expressly places
S&S violations below an imminent danger. 2
It follows that the
Commission 9 s use of the phrase "reasonably likely to occur" or
nreasonable likelihood" does not preclude an S&S finding where a
substantial possibility of injury or disease is shown by the
evidence, even though the proof may not show that injury or
disease was more probable tha~ not.
The Proposed settlement
Citation No. 3689748
Inspector Violet Statlers issued § 104(a) Citation No.
3689748 on July 31, 1991, alleging a violation of 30 C.F.R.
§ 75.1704.
The Inspector observed that the alternate escapeway

out of the 53P active section was not maintained in safe
travelable condition for all persons, including disabled persons,
because of an accumulation of water from rib to rib, 18 to 20
inches deep, in a low slope between the end of the track and the
load center for a distance of 15 to 20 feet. The Inspector found
that
ilure to observe the safety standard was due to moderate
negligence because the violative condition would have been
readily apparent to an experienced mine foreman"
He found that
ury to one person was reasonably likely to occur as a result
of this hazardff and, therefore, that the violation was
rr•signif icant and substantial. n MSHA proposed a penalty of $265.
The settlement motion states thatff after further reviewu
particularly the facts that (1) SCSR's are stored at the entrance
to the intake escapewayr (2) a co monitor system was in place

which would alert miners if there was smoke in the alternate
escapeway before smoke became thick, and (3) if the water was an
impediment the adjacent belt entry could be traveled until the

1

Section 3(j) of the 1969 Mine Act, unchanged by the
Federal Mine Safety and Health Act of 1977; emphasis added.
2

Section 104(d) (1) limits S&S violations to conditions
that "do not cause imminent danger .... "

1534

water was bypassed, MSHA seeks 3
follows:
a.
b.

to modify the citation as

Item 10 a, change to "unlikely."
Item 10 c, change to "non S&S. 11

The motion does not state or present facts sufficient to
conclude that the water accumulation in the alternate escapeway
did not present a substantial possibility of injury or harm to
miners who might try to use the escapeway in an emergency
including fire, smoke, or an effort to take an injured or
unconscious person out of the mine.
Citation No. 3689771
Inspector Alvin L. Shade issued § 104{a) citation No.
3689771 on July 31, 1991, alleging a violation of 30 C.F.R.
§ 75.1712-3(a).
The Inspector observed that the bathing
facilities at the truck repair shop were not maintained in a
sanitary condition as mildew was accumulated on the walls
approximately four feet in height. The Inspector found that
failure to observe the safety standard was due to moderate
negligence because the violative condition would have been
readily apparent to an experienced mine foreman. He found that
injury or sickness was reasonably likely to occur as a result of
this hazard, and, therefore, that the violation was "significant
and substantial." MSHA proposed a penalty of $206.
The settlement motion states that, after further review,
particularly of the fact that this was not the main shower area
and there was no condition found presenting an immediate hazard,
MSHA seeks to modify the citation as follows~
a"
bo

Item 10 a, change to nunlikely, 11
Item 10 c, change to "non S&S. 11

The motion does not state or present facts sufficient to
conclude that the mildew condition did not present a substantial
possibility of resulting in injury or sickness.
The parties may file an amendment to delete the requested
modifications, or file a revised motion showing reasonable
factual bases for the proposed modifications.

3

The motion states that MSHA has already modified the
citation. However, MSHA has no authority to settle, reduce, or
modify a charge of violation after a petition for civil penalty
has been filed with the Commission, without approval of the
presiding judge or the Commission. The motion is therefore
deemed to be a request for approval to modify the citation.

1535

Accordingly, the settlement motion is DENIED.

IP~~
William Fauver
Administrative Law Judge
Distribution:
Joseph Crawford, Esq., Office of the Solicitor, U. s. Department
of Labor, 14480-Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
R. Henry Moore, Esq., Buchanan Ingersoll, P.C., USX Tower, 58th
Floor, 600 Grant Street, Pittsburgh, PA 15219 (Certified Mail)

/fas

1536

